Exhibit 10.1

 

Execution Version

 

INCREMENTAL JOINDER AGREEMENT NO. 1

 

This INCREMENTAL JOINDER AGREEMENT NO. 1 (this “Agreement”), dated as of
October 15, 2018 and effective as of the Effective Date (as hereinafter
defined), is made and entered into by and among PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (the “Borrower”), the GUARANTORS (as defined in the
Credit Agreement referred to below) party hereto, each 2018 INCREMENTAL TERM A
FACILITY LENDER (as hereinafter defined) party hereto, each 2018 INCREMENTAL
TERM B FACILITY LENDER (as hereinafter defined) party hereto and BANK OF
AMERICA, N.A., as administrative agent for the Lenders under the Existing Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of January 19, 2017 (as amended by that certain First Amendment, dated
as of February 23, 2018 among the Borrower, the Guarantors, the Lenders party
thereto, the Administrative Agent, Bank of America, N.A., as collateral agent,
and the other parties thereto (the “First Amendment to A&R Credit Agreement”),
after giving effect to the occurrence of the Closing Effective Date (as defined
in the First Amendment to A&R Credit Agreement), and as it may be further
amended, restated, amended and restated, replaced, supplemented or otherwise
modified prior to giving effect to the amendments contemplated by this
Agreement, the “Existing Credit Agreement”), among the Borrower, the Guarantors,
the Lenders party thereto from time to time, the Administrative Agent, Bank of
America, N.A., as collateral agent for the Secured Parties (as defined in the
Credit Agreement) and the other parties thereto;

 

WHEREAS, on the Effective Date, the PNK Acquisition shall have been, or
substantially concurrently with the Effective Date shall be, consummated and the
Closing Effective Date (as defined in the First Amendment to A&R Credit
Agreement) shall have occurred, or substantially concurrently with the Effective
Date shall occur, and the amendments set forth in Exhibit B to the First
Amendment to A&R Credit Agreement shall have become effective in accordance with
Section 3 of Article I of the First Amendment to A&R Credit Agreement;

 

WHEREAS, pursuant to Section 2.12 of the Existing Credit Agreement, the Borrower
has requested that (i) those certain financial institutions party hereto and
listed on Schedule A hereto (the “2018 Incremental Term A Facility Lenders”)
provide in the aggregate $430,174,375 in Incremental Term A Loan Commitments
having the same terms as the commitments in respect of the existing Term A
Facility Loans under the Existing Credit Agreement (the “2018 Incremental Term A
Loan Commitments” and the loans made thereunder, the “2018 Incremental Term A
Loans”) and (ii) those certain financial institutions party hereto and listed on
Schedule B hereto (the “2018 Incremental Term B Facility Lenders”) provide in
the aggregate $1,128,750,000 in New Term Loan Commitments as a new tranche
having the terms applicable to the “Term B-1 Facility” set forth in the Credit
Agreement (as defined below) (the “2018 Incremental Term B Loan Commitments” and
the loans made thereunder, the “2018 Incremental Term B Loans”);

 

WHEREAS, pursuant to Section 2.12(f), Section 13.04(c) and Section 13.04(e) of
the Existing Credit Agreement, the Borrower has further requested that the
Administrative Agent agree to amend the Existing Credit Agreement subject to and
in accordance with the terms and conditions set forth herein to reflect the
incurrence of the 2018 Incremental Term A Loans and the 2018 Incremental Term B
Loans;

 

WHEREAS, the proceeds of the 2018 Incremental Term A Loans and the 2018
Incremental Term B Loans will be used, together with cash on hand of the
Borrower (including the Net Available Proceeds of certain Asset Sales occurring
on or prior to the Effective Date), on the Effective Date to (a) acquire all

 

--------------------------------------------------------------------------------


 

of the issued and outstanding equity interests of Pinnacle Entertainment, Inc.
(“Pinnacle”) pursuant to that certain Agreement and Plan of Merger, dated as of
December 17, 2017 (the “Pinnacle Acquisition Agreement”), by and among the
Borrower, Franchise Merger Sub, Inc. and Pinnacle (the “Pinnacle Acquisition”),
(b) repay in full the outstanding aggregate principal amount of and accrued
interest and fees under that certain Credit Agreement, dated as of April 28,
2016, among Pinnacle, the guarantors party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and collateral agent, and the lenders party thereto (as
amended from time to time, the “Existing Pinnacle Credit Agreement”),
(c) redeem, repurchase, defease or satisfy and discharge in full the aggregate
principal amount of and accrued interest and fees under the 5.625% Senior Notes
due 2024 of Pinnacle (the “Existing Pinnacle Senior Notes”), (d) repay in full
the outstanding aggregate principal amount of and accrued interest and fees
under the existing Term B Facility Loans on the Effective Date and (e) pay fees,
costs and expenses in connection with the foregoing; and

 

WHEREAS, each 2018 Incremental Term A Facility Lender, each 2018 Incremental
Term B Facility Lender and the Administrative Agent is willing, on the terms and
subject to the conditions set forth below, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                     Definitions.  Except as otherwise expressly
provided herein, capitalized terms used in this Agreement (including in the
Recitals and the introductory paragraph above) shall have the meanings given in
the Credit Agreement, and the rules of construction set forth in the Credit
Agreement shall apply to this Agreement.

 

ARTICLE II

 

AGREEMENT TO PROVIDE 2018 INCREMENTAL TERM A LOAN COMMITMENTS

 

SECTION 2.1                     Agreement to Make 2018 Incremental Term A
Loans.  Each 2018 Incremental Term A Facility Lender hereby agrees, severally
and not jointly, to provide its respective 2018 Incremental Term A Loan
Commitment as set forth on Schedule A annexed hereto on the terms set forth in
this Agreement, and its 2018 Incremental Term A Loan Commitment shall be binding
as of the Effective Date.  Each 2018 Incremental Term A Facility Lender hereby
agrees, severally and not jointly, to make a 2018 Incremental Term A Loan to the
Borrower having the same terms as the existing Term A Facility Loans under the
Existing Credit Agreement on the Effective Date in the amount of its 2018
Incremental Term A Loan Commitment.

 

SECTION 2.2                     New Loans and Commitments.  The 2018 Incremental
Term A Loan Commitment of each 2018 Incremental Term A Facility Lender is in
addition to such 2018 Incremental Term A Facility Lender’s existing Loans and
Commitments under the Existing Credit Agreement, if any (which, except to the
extent repaid on the Effective Date, shall continue under and be subject in all
respects to the Credit Agreement), and, immediately after giving effect to the
amendments contemplated hereby, will be subject in all respects to the terms of
the Credit Agreement (and, in each case, the other Credit Documents).

 

2

--------------------------------------------------------------------------------


 

SECTION 2.3                     2018 Incremental Term A Loan Commitments.  This
Agreement represents the Borrower’s request for the 2018 Incremental Term A Loan
Commitments to be provided on the terms set forth herein on the Effective Date
and for the 2018 Incremental Term A Loans to be made thereunder to be funded on
the Effective Date.  It is the understanding, agreement and intention of the
parties that all 2018 Incremental Term A Loans shall be part of the same Tranche
of Loans as the existing Term A Facility Loans outstanding under the Existing
Credit Agreement and shall constitute Loans, Term Loans and Term A Facility
Loans under the Credit Documents.  The 2018 Incremental Term A Loans shall be
subject to the provisions of the Credit Agreement and the other Credit Documents
and shall be on terms and conditions identical to the existing Term A Facility
Loans outstanding under the Existing Credit Agreement, as such terms and
conditions are amended by this Agreement and set forth in the Credit Agreement. 
The 2018 Incremental Term A Loan Commitments shall automatically terminate on
the Effective Date after giving effect to the making of the 2018 Incremental
Term A Loans.

 

ARTICLE III

 

AGREEMENT TO PROVIDE 2018 INCREMENTAL TERM B LOAN COMMITMENTS

 

SECTION 3.1                     Agreement to Make 2018 Incremental Term B
Loans.  Each 2018 Incremental Term B Facility Lender hereby agrees, severally
and not jointly, to provide its respective 2018 Incremental Term B Loan
Commitment as set forth on Schedule B annexed hereto on the terms set forth in
this Agreement, and its 2018 Incremental Term B Loan Commitment shall be binding
as of the Effective Date.  Each 2018 Incremental Term B Facility Lender hereby
agrees, severally and not jointly, to make a 2018 Incremental Term B Loan to the
Borrower having the terms set forth in this Agreement and the Credit Agreement
in the amount of its 2018 Incremental Term B Loan Commitment.

 

SECTION 3.2                     New Loans and Commitments.  The 2018 Incremental
Term B Loan Commitment of each 2018 Incremental Term B Facility Lender is in
addition to such 2018 Incremental Term B Facility Lender’s existing Loans and
Commitments under the Existing Credit Agreement, if any (which, except to the
extent repaid on the Effective Date, shall continue under and be subject in all
respects to the Credit Agreement), and, immediately after giving effect to the
amendments contemplated hereby, will be subject in all respects to the terms of
the Credit Agreement (and, in each case, the other Credit Documents).

 

SECTION 3.3                     2018 Incremental Term B Loan Commitments.  This
Agreement represents the Borrower’s request for the 2018 Incremental Term B Loan
Commitments to be provided on the terms set forth herein on the Effective Date
and for the 2018 Incremental Term B Loans to be made thereunder to be funded on
the Effective Date.  It is the understanding, agreement and intention of the
parties that all 2018 Incremental Term B Loans shall be a new Tranche of Term
Loans having all of the terms and conditions set forth for the “Term B-1
Facility Loans” in the Credit Agreement and shall constitute Loans, New Term
Loans, Term Loans and Term B-1 Facility Loans under the Credit Documents.  The
2018 Incremental Term B Loans shall be subject to the provisions of, and shall
be on the terms and conditions set forth in, the Credit Agreement and the other
Credit Documents.  The 2018 Incremental Term B Loan Commitments shall
automatically terminate on the Effective Date after giving effect to the making
of the 2018 Incremental Term B Loans.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

AMENDMENTS TO EXISTING CREDIT DOCUMENTS

 

SECTION 4.1                     Amendments to Existing Credit Agreement.

 

(a)                                 Pursuant to Sections 2.12(f), 13.04(c) and
13.04(e) of the Existing Credit Agreement, subject to the conditions and upon
the terms set forth in this Agreement and in reliance on the representations and
warranties of the Credit Parties set forth in this Agreement, the Borrower, each
of the other Credit Parties, each 2018 Incremental Term A Facility Lender, each
2018 Incremental Term B Facility Lender and the Administrative Agent agree that
on the Effective Date, simultaneously with the effectiveness of the provisions
of Articles II and III hereof, the Existing Credit Agreement shall be amended as
set forth in Exhibit A attached hereto in order to reflect the incurrence of the
2018 Incremental Term A Loans and the 2018 Incremental Term B Loans (double
underlining indicates new language and strikethrough indicates language that has
been deleted) (the Existing Credit Agreement, as so amended by this Agreement,
and as it may be further amended, restated, amended and restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(b)                                 The corresponding Annexes and Exhibits to
the Existing Credit Agreement are hereby restated as set forth in the Credit
Agreement.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce (a) the 2018 Incremental Term A Facility Lenders to provide the 2018
Incremental Term A Loan Commitments, (b) the 2018 Incremental Term B Facility
Lenders to provide the 2018 Incremental Term B Loan Commitments and (c) the
Administrative Agent to agree to this Agreement, subject to Section 11.03 of the
Existing Credit Agreement and to the last paragraph of Article VI below, the
Credit Parties represent to each 2018 Incremental Term A Facility Lender, each
2018 Incremental Term B Facility Lender and the Administrative Agent that, as of
the Effective Date and giving effect to all of the Transactions (for purposes of
this paragraph, as defined in the Commitment Letter referred to below) occurring
on the Effective Date:

 

SECTION 5.1                     Corporate Existence.  The Borrower and each
Restricted Subsidiary (a)(i) is a corporation, partnership, limited liability
company or other entity duly organized and validly existing under the laws of
the jurisdiction of its organization and (ii) is in good standing under the laws
of the jurisdiction of its organization; (b)(i) has all requisite corporate or
other power and authority, and (ii) has all governmental licenses,
authorizations, consents and approvals necessary to own its Property and carry
on its business as now being conducted; and (c) is qualified to do business and
is in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary; except, in the case of
clauses (a)(ii) (other than with respect to the Borrower), (b)(ii) and (c) where
the failure thereof individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.2                     Action; Enforceability.  The Borrower and each
Restricted Subsidiary has all necessary corporate or other organizational power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Borrower and each
Restricted Subsidiary of this Agreement have been duly authorized by all
necessary corporate, partnership or other organizational action on its part; and
this Agreement has been duly and validly executed and delivered by each Credit
Party and constitutes its legal, valid and binding obligation, enforceable
against each Credit Party in accordance with its terms, except as may be limited
by (a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
or similar laws of general applicability from time to time in effect affecting
the enforcement of creditors’ rights and remedies and (b) the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

 

4

--------------------------------------------------------------------------------


 

SECTION 5.3                     No Breach.  None of the execution, delivery and
performance by any Credit Party of this Agreement do or will (i) conflict with
or result in a breach of, or require any consent (which has not been obtained
and is in full force and effect) under (x) any Organizational Document of any
Credit Party or (y) any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party, or tortiously interfere
with, result in a breach of, or require termination of, any term or provision of
any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.4                     Credit Document Representations.  Each of the
representations and warranties made by the Borrower or any other Credit Party in
or pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects as of the applicable date)).

 

ARTICLE VI

 

CONDITIONS TO THE EFFECTIVE DATE

 

This Agreement shall become effective, the 2018 Incremental Term A Facility
Lenders shall fund their 2018 Incremental Term A Loan Commitments and 2018
Incremental Term B Facility Lenders shall fund their 2018 Incremental Term B
Loan Commitments on the date (the “Effective Date”) on which each of the
following conditions is satisfied or waived by the Commitment Parties (as
defined in the Commitment Letter), subject to the last paragraph of this
Article VI below:

 

SECTION 6.1                     Execution of Counterparts.  The Administrative
Agent shall have received executed counterparts of this Agreement from each
Credit Party, each 2018 Incremental Term A Facility Lender, each 2018
Incremental Term B Facility Lender and the Administrative Agent.

 

SECTION 6.2                     Corporate Documents.  The Administrative Agent
shall have received:

 

(a)                                 certified true and complete copies of the
Organizational Documents of each Credit Party and of all corporate or other
authority for each Credit Party (including board of directors (or other
applicable governing authority) resolutions and evidence of the incumbency,
including specimen signatures, of officers) with respect to the execution,
delivery and performance of this Agreement and the extensions of credit
hereunder, certified as of the Effective Date as complete and correct copies
thereof by a Responsible Officer of each such Credit Party (provided that, in
lieu of attaching such Organizational Documents and/or evidence of incumbency,
such certificate may certify that (x) since the Closing Date (or such later date
on which the applicable Credit Party became party to the Credit Documents),
there have been no changes to the Organizational Documents of such Credit Party
and (y) no changes have been made to the incumbency certificate of the officers
of such Credit Party delivered on the Closing Date (or such later date referred
to above));

 

5

--------------------------------------------------------------------------------


 

(b)                                 a certificate as to the good standing of the
Borrower as of a recent date, from the Secretary of State (or other applicable
Governmental Authority) of its jurisdiction of formation; and

 

(c)                                  a customary closing certificate of a
Responsible Officer of the Borrower certifying to customary matters as
reasonably requested by the Administrative Agent.

 

SECTION 6.3                     Conditions to Incremental Loan
Commitments.                              All of the applicable requirements
under Section 2.12 of the Existing Credit Agreement with respect to the
incurrence of the 2018 Incremental Term A Loans and the 2018 Incremental Term B
Loans shall have been complied with or waived.

 

SECTION 6.4                     Representations and Warranties.

 

(a)                                 Each of the representations and warranties
made by the Credit Parties set forth in Sections 8.01(a) (but only with respect
to Credit Parties, and limited, in the case of good standing, to the Borrower
only), 8.04(a)(i)(x) (but only as it relates to entry into this Agreement, the
borrowing of the 2018 Incremental Term A Loans and the 2018 Incremental Term B
Loans and the granting of Liens on the Collateral to secure the 2018 Incremental
Term A Loans and the 2018 Incremental Term B Loans solely to the extent required
under this Agreement), 8.04(a)(ii) (limited to the Indenture dated as of
January 19, 2017 (as amended, restated, supplemented or otherwise modified
through the Effective Date) between the Borrower and Wells Fargo Bank, National
Association relating to the Senior Unsecured Notes (but only as it relates to
entry into this Agreement, the borrowing of the 2018 Incremental Term A Loans
and the 2018 Incremental Term B Loans and the granting of Liens on the
Collateral to secure the 2018 Incremental Term A Loans and the 2018 Incremental
Term B Loans solely to the extent required under this Agreement)), 8.05 (but
only as it relates to this Agreement), 8.09, 8.11(b), 8.14(a) (but only as it
relates to the creation, validity and perfection of the security interests that
may be perfected solely through the filing of UCC financing statements or
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17(ii) (after giving effect to the Transactions (as
defined in the Commitment Letter)) and 8.27 (limited to use of proceeds on the
Effective Date not violating the Foreign Corrupt Practices Act, the Patriot Act
or Sanctions) of the Existing Credit Agreement shall be true and correct in all
material respects on and as of the Effective Date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as of such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date); and

 

(b)                                 Each of the representations and warranties
made by Pinnacle in the Pinnacle Acquisition Agreement as are material to the
interests of the Lenders (for purposes of this paragraph, as defined in the
Commitment Letter) shall be true and correct on and as of the Effective Date,
but only to the extent that the Borrower has the right to terminate its
obligations under the Pinnacle Acquisition Agreement or otherwise decline to
consummate the Pinnacle Acquisition as a result of a breach of such
representations in the Pinnacle Acquisition Agreement.

 

SECTION 6.5                     Solvency Certificate.  The Administrative Agent
shall have received a solvency certificate substantially in the form of
Exhibit F to the Commitment Letter from the chief financial officer, chief
accounting officer or other financial officer of the Borrower.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.6                     Opinions of Counsel.  The Administrative Agent
shall have received the following opinions, each of which shall be addressed to
the Administrative Agent, the Incremental Term A Facility Lenders, the
Incremental Term B Facility Lenders and the other Lenders and covering customary
matters for transactions of this type as reasonably requested by the
Administrative Agent:

 

(a)                                 an opinion of Wachtell, Lipton, Rosen &
Katz, special counsel to the Credit Parties; and

 

(b)                                 opinions of local counsel to the Credit
Parties in such jurisdictions as are set forth in Schedule C.

 

SECTION 6.7                     Notice of Borrowing.  The Administrative Agent
shall have received a Notice of Borrowing, duly completed and complying with
Section 4.05 of the Existing Credit Agreement (or as otherwise agreed by the
Administrative Agent).

 

SECTION 6.8                     Acquisition.  The Pinnacle Acquisition shall be
consummated pursuant to the Pinnacle Acquisition Agreement substantially
concurrently with the initial funding of the 2018 Incremental Term A Loans and
the 2018 Incremental Term B Loans, and no provision of the Pinnacle Acquisition
Agreement shall have been amended or waived by the Borrower, and no consent with
respect to any term or condition thereof shall have been given thereunder by the
Borrower, in a manner materially adverse to the interests of the Commitment
Parties (for purposes of this paragraph, as such term is defined in the Second
Amended and Restated Commitment Letter dated as of February 23, 2018 among the
Borrower, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank National
Association, Wells Fargo Securities LLC, Wells Fargo Bank, National Association,
Citizens Bank, N.A., SunTrust Robinson Humphrey, Inc., SunTrust Bank, TD
Securities (USA) LLC, The Toronto-Dominion Bank, New York Branch, TD Bank, N.A.
and Manufacturers and Traders Trust Company (the “Commitment Letter”)) or the
Lenders (for purposes of this paragraph, as such term is defined in the
Commitment Letter) in their capacities as such without the prior written consent
of the Majority Lead Arrangers (for purposes of this paragraph, as such term
defined in the Commitment Letter) (such approval not to be unreasonably
withheld, conditioned or delayed) (it being agreed that (A) (i) any decrease in
the cash portion of the purchase price of not more than 10% shall not be
materially adverse to the interests of the Commitment Parties or the Lenders in
their respective capacities as such so long as such decrease is allocated to
reduce the Unsecured Bridge Facility (as defined in the Commitment Letter) on a
dollar for dollar basis and (ii) any decrease in the equity portion of the
purchase price of not more than 10% shall not be materially adverse to the
interest of the Commitment Parties or the Lenders in their respective capacities
as such; (B) the granting of any consent under the Pinnacle Acquisition
Agreement that is not materially adverse to the interests of the Commitment
Parties or the Lenders in their respective capacities as such shall not
otherwise constitute an amendment or waiver; and (C) any amendment to, consent
under or modification agreed to by the Borrower of the definition of “Company
Material Adverse Effect” in the Pinnacle Acquisition Agreement shall be deemed
to be materially adverse to the interests of the Commitment Parties and the
Lenders in their capacities as such).

 

SECTION 6.9                     GLPI Consent Agreement; Master Lease Commitment;
Pinnacle Lease Amendment.  (A) Each of (x) the Consent Agreement, dated as of
December 17, 2017 by and among the Borrower, Pinnacle, Gaming and Leisure
Properties, Inc., Gold Merger Sub, LLC, PA Meadows, LLC, PNK Development 33, LLC
and Pinnacle MLS, LLC, in the form attached as Exhibit E to the Commitment
Letter (the “GLPI Consent Agreement”), (y) the Master Lease Commitment and Rent
Allocation Agreement, in the form attached as Exhibit G to the GLPI Consent
Agreement (the “Master Lease Commitment”), and (z) if the Specified Bobcat Asset
Sales (as defined in the Commitment Letter) have occurred on or prior to the
Effective Date, the Pinnacle Lease Amendment in the form attached as

 

7

--------------------------------------------------------------------------------


 

Exhibit F to the GLPI Consent Agreement with blanks completed in accordance with
the Master Lease Commitment (the “Pinnacle Lease Amendment”), in the case of
each of (x) through (z), shall be in full force and effect on the Effective Date
and no provision thereof shall have been amended or waived by the Borrower, and
no consent with respect to any term or condition thereof shall have been given
thereunder by the Borrower, in a manner materially adverse to the interests of
the Lenders (for purposes of this paragraph, as defined in the Commitment
Letter) in their capacities as such, unless otherwise approved by the Majority
Lead Arrangers (for purposes of this paragraph, as such term is defined in the
Commitment Letter)  (such approval not to be unreasonably withheld, conditioned
or delayed) and (B) each of the Master Leases (as defined in the Commitment
Letter) shall be in full force and effect except as modified by the Pinnacle
Lease Amendment and no provision thereof shall have been amended or waived by
the Borrower, and no consent with respect to any term or condition thereof shall
have been given thereunder by the Borrower, in a manner materially adverse to
the interests of the Lenders in their capacities as such, unless otherwise
approved by the Majority Lead Arrangers (such approval not to be unreasonably
withheld, conditioned or delayed) (it being agreed that any amendment, waiver or
modification to the GLPI Consent Agreement, the Master Lease Commitment, the
Pinnacle Lease Amendment or the Master Leases related to any divestiture made in
order to obtain regulatory approvals in accordance with the terms of the
Pinnacle Acquisition Agreement shall not be materially adverse to the interests
of the Lenders in their capacities as such).

 

SECTION 6.10              Financial Statements.  The Lead Arrangers (for
purposes of this paragraph, as defined in the Commitment Letter) shall have
received: (A) audited consolidated balance sheets and related consolidated
statements of operations, comprehensive income (loss), changes in stockholders’
equity (deficit) and cash flows of the Borrower and its consolidated
Subsidiaries (excluding Pinnacle and its Subsidiaries) for the three most recent
fiscal years of the Borrower ended more than 90 days prior to the Effective
Date; (B) quarterly condensed consolidated balance sheets and related condensed
consolidated statements of operations, comprehensive income (loss), changes in
stockholders’ equity (deficit) and cash flows of the Borrower and its
consolidated Subsidiaries (excluding Pinnacle and its Subsidiaries) for the
period (if any) commencing after the end of the most recent audited financial
statements of the Borrower and ending on the last day of the most recent fiscal
quarter (other than the fourth fiscal quarter) ended at least 45 days prior to
the Effective Date as well as the corresponding period of the prior fiscal year,
(C) audited consolidated balance sheets and related consolidated statements of
operations, comprehensive income (loss), changes in stockholders’ equity
(deficit) and cash flows of Pinnacle and its consolidated Subsidiaries for the
three most recent fiscal years of Pinnacle ended more than 90 days prior to the
Effective Date; (D) quarterly condensed consolidated balance sheets and related
condensed consolidated statements of operations, comprehensive income (loss),
changes in stockholders’ equity (deficit) and cash flows of Pinnacle and its
consolidated Subsidiaries for the period (if any) commencing after the end of
the most recent audited financial statements of Pinnacle and ending on the last
day of the most recent fiscal quarter (other than the fourth fiscal quarter)
ended at least 45 days prior to the Effective Date as well as the corresponding
period of the prior fiscal year, and (E) an unaudited consolidated pro forma
balance sheet and statement of operations of the Borrower and its consolidated
Subsidiaries (including Pinnacle and its consolidated Subsidiaries) for the four
fiscal quarter period ended as of the last day of the most recent financial
statements referred to in (A) and (B) above, prepared after giving effect to the
Transactions (for purposes of this paragraph, as defined in the Commitment
Letter) as if the Transactions had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such statement
of operations).  The filing with the SEC of the financial statements required by
clauses (A), (B), (C) and (D) by the Borrower or Pinnacle will satisfy the
foregoing requirements.  In addition, for the avoidance of doubt, in the event
that the Borrower delivers to the Lead Arrangers financial information relating
to any fiscal periods more recently ended than those required by this
Section 6.10, such delivery shall be deemed to satisfy the requirements of this
Section 6.10.

 

8

--------------------------------------------------------------------------------


 

SECTION 6.11              Absence of Company Material Adverse Effect.  Since the
date of the Pinnacle Acquisition Agreement, there has not been any event,
change, effect, development or occurrence that, individually or in the
aggregate, has had or would reasonably be expected to have, a Company Material
Adverse Effect (as defined in the Pinnacle Acquisition Agreement).

 

SECTION 6.12              Fees, Costs and Expenses.  All fees due to the
Administrative Agent, the Lead Arrangers (for purposes of this paragraph, as
defined in the Commitment Letter) and the Lenders (for purposes of this
paragraph, as defined in the Commitment Letter) under the Third Amended and
Restated Fee Letter, dated as of the date hereof, among the Borrower and the
Commitment Parties party thereto (the “Third A&R Fee Letter”) shall have been
paid from the proceeds of the 2018 Incremental Term A Loans and the 2018
Incremental Term B Loans on the Effective Date or otherwise, and all expenses
contemplated by the Commitment Letter and the Third A&R Fee Letter to be paid or
reimbursed to the Administrative Agent, the Lead Arrangers and the Lenders that
have been invoiced a reasonable period of time prior to the Effective Date (and
in any event, invoiced at least three (3) Business Days prior to the Effective
Date (except as otherwise agreed by the Borrower)) shall have been paid from the
proceeds of the 2018 Incremental Term A Loans and the 2018 Incremental Term B
Loans on the Effective Date or otherwise.

 

SECTION 6.13              Existing Indebtedness.  After giving effect to the
Transactions (for purposes of this paragraph, as defined in the Commitment
Letter), the Borrower and its Subsidiaries shall not have outstanding
indebtedness for borrowed money in excess of $350.0 million which was incurred
between December 17, 2017 and the Effective Date and the proceeds of which were
directly used by the Borrower and its Subsidiaries to fund the acquisition by
the Borrower or any of its Subsidiaries of all or a substantial part of the
equity interests or assets of another person (other than Pinnacle).  The entire
aggregate principal amount of and accrued interest and fees under the Existing
Pinnacle Credit Agreement and the Existing Pinnacle Senior Notes will be repaid
(or, in the case of the Existing Pinnacle Senior Notes, redeemed, repurchased,
defeased or satisfied and discharged) substantially concurrently with, or on the
Effective Date promptly following, the funding of the 2018 Incremental Term A
Loans and the 2018 Incremental Term B Loans.

 

SECTION 6.14              Know Your Customer and Anti-Money Laundering.  Each of
the Borrower and the applicable Guarantors shall have provided the documentation
and other information to the Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, at least three (3) Business Days prior
to the Effective Date, to the extent requested at least ten (10) Business Days
prior to the Effective Date.

 

SECTION 6.15              Gaming Approvals.  The condition set forth in
Section 6.1(e) of the Pinnacle Acquisition Agreement (as in effect on
December 17, 2017) as to gaming approvals shall have been satisfied (other than
with respect to approvals from the Texas Racing Commission).

 

SECTION 6.16              Pinnacle Joinder.  Subject to the final paragraph of
this Article VI, (i) Pinnacle and any of its Subsidiaries in each case that
would be required to become Guarantors under Section 9.11 of the Credit
Agreement (without giving effect to the grace periods set forth therein except
to the extent agreed by the Administrative Agent) shall have become, or
substantially concurrently with the Effective Date shall become, Guarantors
under the Credit Agreement and (ii) to the extent required by Section 9.11 of
the Credit Agreement (without giving effect to the grace periods set forth
therein except to the extent agreed by the Administrative Agent) (and subject to
all limitations, qualifications and exceptions provided in the Credit Agreement
and any Credit Documents), such Guarantors shall have granted, or substantially
concurrently with the Effective Date shall grant, to the Collateral Agent for
the benefit of the Secured Parities a security interest in any Collateral owned
by such Guarantor.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, in any other Credit Document or
any other agreement or other undertaking concerning the financing of the
Pinnacle Acquisition  (including, without limitation, Article V hereof or
Section 7.02 of the Credit Agreement), (i) the obligations of the 2018
Incremental Term A Facility Lenders to make the 2018 Incremental Term A Loans
and of the 2018 Incremental Term B Facility Lenders to make the 2018 Incremental
Term B Loans shall be subject solely to the foregoing conditions precedent set
forth in this Article VI and (ii) (a) the only representations the accuracy of
which shall be a condition to the availability of the 2018 Incremental Term A
Loans and the 2018 Incremental Term B Loans on the Effective Date shall be the
representations and warranties specifically set forth in Sections 6.4(a) and
6.4(b) above; and (b) to the extent any security interest in the intended
Collateral (other than any Collateral the security interest in which may be
perfected by (x) the filing of a UCC financing statement or (y) the possession
of the stock certificates, to the extent certificated, of (A) the Borrower’s
Subsidiaries (other than Pinnacle and its Subsidiaries), (B) Pinnacle and (C) to
the extent received by the Borrower from Pinnacle on the Effective Date,
Domestic Subsidiaries of Pinnacle that are Wholly Owned Subsidiaries) is not or
cannot be provided on the Effective Date, as applicable, (i) without undue
burden or expense or (ii) after the Borrower’s use of commercially reasonable
efforts to do so, then the provision and/or perfection of such security
interest(s) or deliverable shall not constitute a condition precedent to the
availability of the 2018 Incremental Term A Loans and 2018 Incremental Term B
Loans on the Effective Date but shall be required to be delivered after the
Effective Date pursuant to arrangements to be mutually agreed by the Borrower
and the Lead Arrangers (for purposes of this paragraph, as defined in the
Commitment Letter) (acting reasonably) (it being understood notwithstanding
anything to the contrary provided herein, that in no event shall the Borrower be
required pursuant to the terms hereof to deliver mortgages in respect of owned
or leased real property of Pinnacle or its Subsidiaries on a date that is
earlier than that which would be required under the Credit Agreement for
after-acquired real property).

 

ARTICLE VII

 

POST-CLOSING REQUIREMENTS

 

SECTION 7.1                     Post-Closing Real Property. The Borrower shall
as soon as practicable, but not later than ninety (90) days after the Effective
Date (or such later date as the Administrative Agent may determine in its sole
discretion), deliver or cause to be delivered to Collateral Agent the following
items with respect to each Mortgaged Real Property, each in form and substance
reasonably acceptable to the Administrative Agent:

 

(a)                                 an amendment to each existing Mortgage
encumbering a Mortgaged Real Property (each Mortgage Real Property encumbered by
a Mortgage prior to the date hereof, an “Existing Mortgaged Real Property”) to
include the 2018 Incremental Term A Loans and the 2018 Incremental Term B Loans
in the obligations secured by such Mortgage (the “Mortgage Amendments”), each
duly executed and delivered by an authorized officer of each Credit Party party
thereto and in form suitable for filing and recording in all filing or recording
offices that the Administrative Agent may deem necessary or desirable;

 

(b)                                 a (i) either (x) a mortgage modification
endorsement and an aggregation endorsement with respect to each of the Existing
Mortgaged Real Properties, in substantially the forms of the corresponding
mortgage modification and aggregation endorsements delivered for such Existing
Mortgaged Real Properties in connection with the Existing Credit Agreement,
bringing the effective date of the lenders’ title insurance policies previously
delivered to Administrative Agent current to the date of the recordation or
filing of applicable Mortgage Amendment or (y) a date down endorsement with
respect to each of the Existing Mortgaged Real Properties bringing the effective
date of the lenders’ title insurance policies (including

 

10

--------------------------------------------------------------------------------


 

endorsements which were made a part thereof other than with respect to survey
endorsements) previously delivered to Administrative Agent current to the date
of the recordation or filing of the applicable Mortgage Amendment, and (ii) as
applicable, a mortgage recording tax endorsement;

 

(c)                                  with respect to each Mortgage Amendment,
legal opinions, each of which shall be addressed to the Administrative Agent,
Collateral Agent and the Lenders, dated the effective date of such Mortgage
Amendment and covering such matters as the Administrative Agent shall reasonably
request in a manner customary for transactions of this type;

 

(d)                                 a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
fee-owned Existing Mortgaged Real Property (or to the extent required by law,
any other Existing Mortgaged Real Property) (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
Borrower and the applicable Credit Party relating thereto and evidence of all
insurance required with respect to such Existing Mortgaged Real Properties by
Flood Insurance Laws (if any)); and

 

(e)                                  with respect to each Mortgaged Real
Property acquired pursuant to the PNK Acquisition, each of the items required by
Section 9.08 and 9.11 of the Credit Agreement; provided, that notwithstanding
anything contained in Section 9.08 or 9.11 of the Credit Agreement to the
contrary, Borrower shall deliver to Administrative Agent title insurance
policies insuring the Mortgages encumbering the Mortgaged Real Properties
acquired pursuant to the PNK Acquisition (collectively, the “PNK Mortgages”)
with insured amounts that are, together with (i) the insured amounts under the
title insurance policies insuring the Mortgages encumbering the Existing
Mortgaged Real Properties, as modified by any endorsements delivered under
clause (b) above and (ii) the insured amount under the title insurance policy
insuring the Mortgage encumbering the property commonly known as Margaritaville
Resort Casino located in Bossier City, Louisiana if such Mortgage is recorded
within sixty (60) days of the date of recordation of the last of the PNK
Mortgages, collectively, equal to at least the aggregate principal amount of the
Obligations after giving effect to this Agreement (including, for the avoidance
of doubt, the aggregate principal amount of the 2018 Incremental Term A Loans
and the 2018 Incremental Term B Loans); provided, however, that the allocation
of the insured amounts among the title insurance policies shall be reasonably
acceptable to the Administrative Agent.

 

SECTION 7.2                     Collateral Expenses.  Each of the Credit Parties
hereby acknowledges its obligations under Section 13.03(a) of the Credit
Agreement as and to the extent that they relate to the negotiation, preparation,
execution and delivery of the Mortgage Amendments and other documents required
by Section 7.1 in accordance with their terms.

 

ARTICLE VIII

 

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 8.1                     Reaffirmation.  Each of the Credit Parties party
hereto (a) acknowledges and agrees that all of such Credit Party’s obligations
under the Security Documents and the other Credit Documents (as amended hereby)
to which it is a party are reaffirmed and remain in full force and effect on a
continuous basis as amended by this Agreement, (b) reaffirms each lien and
security interest granted by it to the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations and the guaranties of the
Guaranteed Obligations made by it pursuant to the Existing Credit Agreement,
(c) acknowledges and agrees that the grants of liens and security interests by,
and the guaranties of, the Credit Parties contained in the Existing Credit
Agreement and the Security Documents are, and shall

 

11

--------------------------------------------------------------------------------



 

remain, in full force and effect after giving effect to this Agreement and the
transactions contemplated hereby and thereby and (d) agrees that the
Obligations, the Guaranteed Obligations and the Secured Obligations under the
Credit Agreement and the other Credit Documents include the 2018 Incremental
Term A Loans and the 2018 Incremental Term B Loans.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1                     Notice.  For purposes of the Credit Agreement,
the initial notice address of each 2018 Incremental Term A Facility Lender and
2018 Incremental Term B Facility Lender (other than any 2018 Incremental Term A
Facility Lender or 2018 Incremental Term B Facility Lender that, immediately
prior to the execution of this Agreement, is a “Lender” under the Existing
Credit Agreement) shall be as set forth below its signature to this Agreement.

 

SECTION 9.2                     Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of the Borrower and the
Administrative Agent (acting at the direction of such Lenders as may be required
under Section 13.04 of the Credit Agreement).

 

SECTION 9.3                     Entire Agreement.  This Agreement (including the
Schedules and Exhibits) and the other Credit Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.  Each 2018 Incremental Term A Facility Lender and 2018
Incremental Term B Facility Lender party hereto, in its capacity as a 2018
Incremental Term A Facility Lender and 2018 Incremental Term B Facility Lender
hereunder and in its capacity as a Lender under the Existing Credit Agreement,
hereby consents to the incurrence of the 2018 Incremental Term A Loans and 2018
Incremental Term B Loans on the terms set forth herein.

 

SECTION 9.4                     GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

SECTION 9.5                     SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER.  EACH PARTY HERETO AGREES THAT SECTION 13.09(b),
13.09(c), 13.09(d) AND 13.09(e) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS
AGREEMENT MUTATIS MUTANDIS.

 

SECTION 9.6                     PNK Letters of Credit.  The Borrower, the
Administrative Agent and JPMorgan Chase Bank, N.A. (“JPM”) hereby agree that, as
of the Effective Date, (i) JPM shall be a “L/C Lender” under the Credit
Agreement with respect to each PNK Letter of Credit and (ii) each PNK Letter of
Credit shall be a “Letter of Credit” issued by JPM, as an L/C Lender, and shall
be subject for all purposes to the terms of the Credit Agreement and the other
Credit Documents, including, without limitation, the fees and other provisions
set forth in Section 2.03 of the Credit Agreement, as if originally issued under
the Credit Agreement on the Effective Date.

 

SECTION 9.7                     Effective Date Revolving Commitment
Allocations.  Each of the Revolving Lenders party hereto having a Revolving
Commitment immediately prior to the Effective Date that is

 

12

--------------------------------------------------------------------------------



 

larger than the Revolving Commitment set forth opposite its name on Annex
A-1(b) to the Credit Agreement (an “Assignor Revolving Lender”) shall assign or
transfer to any Revolving Lender party hereto having a Revolving Commitment
immediately prior to the Effective Date that is less than the Revolving
Commitment set forth opposite its name on Annex A-1(b) to the Credit Agreement
(an “Assignee Revolving Lender”), and each such Assignee Revolving Lender shall,
(a) assume from each such Assignor Revolving Lender such interests in the
Revolving Commitments as shall be necessary in order that, after giving effect
to all such assignments or transfers and assumptions, such Revolving Commitments
will be held by all Revolving Lenders ratably in accordance with their Revolving
Commitments as set forth on Annex A-1(b) to the Credit Agreement and
(b) purchase from each such Assignor Revolving Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
L/C Liabilities and Swingline Loans (but not, for the avoidance of doubt, the
related Revolving Commitments) outstanding on the Effective Date as shall be
necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans will be held by all Revolving Lenders ratably in
accordance with their Revolving Commitments as set forth on Annex A-1(b) to the
Credit Agreement.  Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by the Administrative Agent
(who shall be authorized and directed to reflect such assignments in the
Register and to take such other actions as shall be necessary or advisable to
reflect the assignments contemplated by this Section 9.7) and shall not be
required to be effectuated in accordance with Section 13.05 of the Credit
Agreement.

 

SECTION 9.8                     Confidentiality.  Each party hereto agrees that
Section 13.10 of the Credit Agreement shall apply to this Agreement mutatis
mutandis.

 

SECTION 9.9                     No Advisory or Fiduciary Responsibility.  Each
party hereto agrees that Section 13.17 of the Credit Agreement shall apply to
this Agreement mutatis mutandis.

 

SECTION 9.10              Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

SECTION 9.11              Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission (including portable
document format (“.pdf”) or similar format) shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 9.12              Credit Document.  This Agreement shall constitute a
“Credit Document” as defined in the Credit Agreement. For the avoidance of
doubt, the Borrower shall not be required to prepay any of the Term B-1 Facility
Loans with the Net Available Proceeds of any Asset Sale pursuant to
Section 10.05(c) or pursuant to Section 10.05(p) of the Credit Agreement to the
extent such an Asset Sale was consummated concurrently with or prior to the
making of the Term B-1 Facility Loans.

 

SECTION 9.13              No Novation.  The parties hereto expressly acknowledge
that it is not their intention that this Agreement or any of the other Credit
Documents executed or delivered pursuant hereto constitute a novation of any of
the obligations, covenants or agreements contained in the Existing Credit
Agreement or any other Credit Document, but rather constitute a modification
thereof or supplement thereto pursuant to the terms contained herein. The
Existing Credit Agreement and the Credit Documents, in each case as amended,
modified or supplemented hereby, shall be deemed to be continuing agreements

 

13

--------------------------------------------------------------------------------



 

among the parties thereto, and all documents, instruments, and agreements
delivered, as well as all Liens created, pursuant to or in connection with the
Existing Credit Agreement and the other Credit Documents shall remain in full
force and effect, each in accordance with its terms (as amended, modified or
supplemented by this Agreement), unless such document, instrument, or agreement
has otherwise been terminated or has expired in accordance with or pursuant to
the terms of this Agreement or such document, instrument, or agreement or as
otherwise agreed by the required parties hereto or thereto, it being understood
that from after the occurrence of Effective Date, each reference in the Credit
Documents to the “Credit Agreement,” “thereunder,” “thereof” (and each reference
in the Credit Agreement to “this Agreement,” “hereunder,” or “hereof”) or words
of like import shall mean and be a reference to the Credit Agreement as amended,
modified or supplemented by this Agreement.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.

 

 

Borrower:

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------



 

 

Guarantors:

 

 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

PENN TENANT II, LLC

 

SOKC, LLC

 

 

 

By: Penn National Gaming, Inc., as sole member or sole manager of each of the
foregoing entities

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

 

 

PLAINVILLE GAMING AND REDEVELOPMENT, LLC

 

 

 

By: Massachusetts Gaming Ventures, LLC, as its managing member

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

By: CRC Holdings, Inc., as its sole member

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------



 

 

ALTON CASINO, LLC

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRC HOLDINGS, INC.

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HWCC-TUNICA, LLC

 

ILLINOIS GAMING INVESTORS LLC

 

INDIANA GAMING COMPANY, LLC

 

LVGV, LLC

 

MARQUEE BY PENN, LLC

 

MARYLAND GAMING VENTURES, INC.

 

MASSACHUSETTS GAMING VENTURES, LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PENN ONLINE ENTERTAINMENT, LLC

 

RIH ACQUISITIONS MS I, LLC

 

RIH ACQUISITIONS MS II, LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SDGV STAFFING, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

THE SHOPS AT TROPICANA LAS VEGAS, LLC

 

TOLEDO GAMING VENTURES, LLC

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS INC.

 

TROPICANA LAS VEGAS, INC.

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------



 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Senior Vice President

 

 

 

PENN NJ OTW, LLC

 

 

 

 

By:

/s/ John V. Finamore

 

Name:

John V. Finamore

 

Title:

Vice President

 

 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Vice President

 

 

 

ABRADOODLE, LLC

 

ABSOLUTE GAMES, LLC

 

AMERISTAR INTERACTIVE, LLC

 

ARGOSY DEVELOPMENT, LLC

 

BOOMTOWN BILOXI INTERACTIVE, LLC

 

FIRST JACKPOT INTERACTIVE, LLC

 

HOSTILE GRAPE DEVELOPMENT, LLC

 

L’AUBERGE INTERACTIVE, LLC

 

MAGNUM PINNACLE INTERACTIVE, LLC

 

PENN ADW, LLC

 

SILVER SCREEN GAMING, LLC

 

VILLAGGIO DEVELOPMENT, LLC

 

ZIA PARK INTERACTIVE, LLC

 

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

Secretary

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed by:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title: Vice President

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

as 2018 Incremental Term B Facility Lender

 

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

 

Notice Information:

 

 

 

Address:

 

Telephone:

 

Fax:

 

Email:

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

 

Notice Information:

 

 

 

Address:

 

Telephone:

 

Fax:

 

Email:

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA.,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Thomas M. Manning

 

Name:

Thomas M. Manning

 

Title:

Authorized Signatory

 

 

 

Notice Information:

 

 

 

Address: 200 West Street

 

Telephone: New York, NY 10282

 

Fax:

 

Email:

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Nathaniel Evett

 

Name:

Nathaniel Evett

 

Title:

Officer

 

 

 

Notice Information:

 

 

 

Address: Andy Tessema

 

3344 Peachtree Rd

 

NE Suite 900

 

Atlanta, GA 30326

 

Telephone: 404-279-4570

 

Fax: 404-816-5187

 

Email: andy.tessema@53.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Bridget de Arrieta

 

Name:

Bridget de Arrieta

 

Title:

Vice President

 

 

 

Notice Information:

 

U.S. Bank

 

Attn: Romney McDonald

 

 

 

Address: 1 East Liberty, Suite 111

 

Telephone: 775-688-6829

 

Fax: 775-388-3572

 

Email: romney.mcdonald@usbank.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Donald Schubert

 

Name:

Donald Schubert

 

Title:

Managing Director

 

 

 

Notice Information:

 

 

 

Address: 1700 Lincoln St., Denver, CO 80203

 

Telephone:

 

Fax: 866-269-8331

 

Email: DENLNSVMemberNotices@wellsfargo.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

CITIZENS BANK, N.A.,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Sean McWhinnie

 

Name:

Sean McWhinnie

 

Title:

Director

 

 

 

Notice Information:

 

 

 

Address:

 

Telephone:

 

Fax:

 

Email:

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ J. Haynes Gentry, III

 

Name:

J. Haynes Gentry, III

 

Title:

Director

 

 

 

Notice Information:

 

 

 

Address: 3333 Peachtree Rd. NE, Atlanta, GA 30326

 

Telephone: (404) 439-7612

 

Fax:

 

Email: tesha.winslow@suntrust.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

TD BANK, N.A.,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Emily Chott

 

Name:

Emily Chott

 

Title:

Senior Vice President

 

 

 

Notice Information:

 

 

 

Address: 2005 Market Street, 2nd Floor, Philadelphia, PA 19103

 

Telephone: 215.282.2465

 

Fax: 215.282.2476

 

Email: emily.chott@td.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

as 2018 Incremental Term A Facility Lender

 

 

 

 

By:

/s/ Steven E. Stewart

 

Name:

Steven E. Stewart

 

Title:

Vice President

 

 

 

Notice Information:

 

 

 

Address: One Fountain Plaza

 

Buffalo, NY 14203

 

Telephone:

 

Fax: 888-285-5880

 

Email: Participations@mtb.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 19, 2017,

(as amended by that certainthe First Amendment, dated as of February 23, 2018
as further amended by the Incremental Joinder Agreement No. 1, dated as of
October 15, 2018)

 

among

 

PENN NATIONAL GAMING, INC.,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

Bank of America, N.A.,

as Administrative Agent,

 

and

 

Bank of America, N.A.,

as Collateral Agent

 

Bank of America, N.A., JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens
Bank, N.A., U.S. Bank National Association, Wells Fargo Securities LLC,
Manufacturers & Traders Trust Company, SunTrust Robinson Humphrey, Inc., Goldman
Sachs Bank USA, TD Securities (USA) LLC and UBS Securities LLC,
as Joint Lead Arrangers and Joint Physical Bookrunners, for the Revolving
Facility, the Term A Facility and the Term B Facility,

 

and

 

JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC,

as Syndication Agents for the Revolving Facility, the Term A Facility and the
Term B Facility

 

Bank of America, N.A., Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank
National Association, Wells Fargo Securities, LLC, Citizens Bank, N.A., SunTrust
Robinson Humphrey, Inc. and TD Securities (USA) LLC,
as Joint Lead Arrangers and Joint Physical Bookrunners for the 2018 Incremental
Term A Loan Commitments and the Term B-1 Facility

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

 

 

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Accounting Terms and Determinations

5859

SECTION 1.03.

Classes and Types of Loans

5960

SECTION 1.04.

Rules of Construction

5960

SECTION 1.05.

Exchange Rates; Currency Equivalents

6061

SECTION 1.06.

Pro Forma Calculations

6061

SECTION 1.07.

Letter of Credit Amounts

6162

 

 

 

ARTICLE II.

 

 

 

CREDITS

 

 

 

SECTION 2.01.

Loans

6163

SECTION 2.02.

Borrowings

6667

SECTION 2.03.

Letters of Credit

6668

SECTION 2.04.

Termination and Reductions of Commitment

7375

SECTION 2.05.

Fees

7475

SECTION 2.06.

Lending Offices

7576

SECTION 2.07.

Several Obligations of Lenders

7576

SECTION 2.08.

Notes; Register

7576

SECTION 2.09.

Optional Prepayments and Conversions or Continuations of Loans

7577

SECTION 2.10.

Mandatory Prepayments

7778

SECTION 2.11.

Replacement of Lenders

8183

SECTION 2.12.

Incremental Loan Commitments

8284

SECTION 2.13.

Extensions of Loans and Commitments

8789

SECTION 2.14.

Defaulting Lender Provisions

9091

SECTION 2.15.

Refinancing Amendments

9193

SECTION 2.16.

Cash Collateral

9394

 

 

 

ARTICLE III.

 

 

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

SECTION 3.01.

Repayment of Loans

9495

SECTION 3.02.

Interest

9496

 

 

 

ARTICLE IV.

 

 

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

 

 

SECTION 4.01.

Payments

9597

SECTION 4.02.

Pro Rata Treatment

9697

SECTION 4.03.

Computations

9698

SECTION 4.04.

Minimum Amounts

9698

SECTION 4.05.

Certain Notices

9698

SECTION 4.06.

Non-Receipt of Funds by Administrative Agent

9799

SECTION 4.07.

Right of Setoff, Sharing of Payments; Etc.

98100

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE V.

 

 

 

YIELD PROTECTION, ETC.

 

 

 

SECTION 5.01.

Additional Costs

99100

SECTION 5.02.

Inability To Determine Interest Rate

100102

SECTION 5.03.

Illegality

100102

SECTION 5.04.

Treatment of Affected Loans

101102

SECTION 5.05.

Compensation

101103

SECTION 5.06.

Taxes

101103

 

 

 

ARTICLE VI.

 

 

 

GUARANTEES

 

 

 

SECTION 6.01.

The Guarantees

104106

SECTION 6.02.

Obligations Unconditional

105106

SECTION 6.03.

Reinstatement

106108

SECTION 6.04.

Subrogation; Subordination

106108

SECTION 6.05.

Remedies

107108

SECTION 6.06.

Continuing Guarantee

107109

SECTION 6.07.

General Limitation on Guarantee Obligations

107109

SECTION 6.08.

Release of Guarantors

107109

SECTION 6.09.

Keepwell

107109

SECTION 6.10.

Right of Contribution

108109

 

 

 

ARTICLE VII.

 

 

 

CONDITIONS PRECEDENT

 

 

 

SECTION 7.01.

Conditions to Initial Extensions of Credit

108110

SECTION 7.02.

Conditions to All Extensions of Credit

111113

 

 

 

ARTICLE VIII.

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 8.01.

Corporate Existence; Compliance with Law

112114

SECTION 8.02.

Financial Condition; Etc.

112114

SECTION 8.03.

Litigation

113114

SECTION 8.04.

No Breach; No Default

113115

SECTION 8.05.

Action

113115

SECTION 8.06.

Approvals

113115

SECTION 8.07.

ERISA and Foreign Employee Benefit Matters

114116

SECTION 8.08.

Taxes

114116

SECTION 8.09.

Investment Company Act; Other Restrictions

115117

SECTION 8.10.

Environmental Matters

115117

SECTION 8.11.

Use of Proceeds

116117

SECTION 8.12.

Subsidiaries

116118

SECTION 8.13.

Ownership of Property; Liens

116118

SECTION 8.14.

Security Interest; Absence of Financing Statements; Etc.

117119

SECTION 8.15.

Licenses and Permits

117119

SECTION 8.16.

Disclosure

117119

SECTION 8.17.

Solvency

118120

SECTION 8.18.

EEA Financial Institutions

118120

SECTION 8.19.

Intellectual Property

118120

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.20.

[Reserved]

118120

SECTION 8.21.

Regulation H

118120

SECTION 8.22.

Insurance

118120

SECTION 8.23.

Real Estate

118120

SECTION 8.24.

Leases

119121

SECTION 8.25.

Mortgaged Real Property

119121

SECTION 8.26.

Material Adverse Effect

120121

SECTION 8.27.

Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions

120121

 

 

 

ARTICLE IX.

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 9.01.

Existence; Business Properties

121123

SECTION 9.02.

Insurance

121123

SECTION 9.03.

Taxes

122124

SECTION 9.04.

Financial Statements, Etc.

122124

SECTION 9.05.

Maintaining Records; Access to Properties and Inspections

125127

SECTION 9.06.

Use of Proceeds

125127

SECTION 9.07.

Compliance with Environmental Law

125127

SECTION 9.08.

Pledge or Mortgage of Real Property and Vessels

126128

SECTION 9.09.

Security Interests; Further Assurances

129130

SECTION 9.10.

Master Leases

129131

SECTION 9.11.

Additional Credit Parties

130132

SECTION 9.12.

Limitation on Designations of Unrestricted Subsidiaries

131133

SECTION 9.13.

Limitation on Designation of Immaterial Subsidiaries

132134

SECTION 9.14.

Post-Closing Matters

133134

 

 

 

ARTICLE X.

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 10.01.

Indebtedness

134135

SECTION 10.02.

Liens

137139

SECTION 10.03.

Master Leases

140142

SECTION 10.04.

Investments, Loans and Advances

141143

SECTION 10.05.

Mergers, Consolidations and Sales of Assets

143145

SECTION 10.06.

Restricted Payments

145147

SECTION 10.07.

Transactions with Affiliates

146148

SECTION 10.08.

Financial Covenants

147148

SECTION 10.09.

Certain Payments of Indebtedness

148149

SECTION 10.10.

Limitation on Certain Restrictions Affecting Subsidiaries

149150

SECTION 10.11.

Limitation on Lines of Business

150151

SECTION 10.12.

Limitation on Changes to Fiscal Year

150151

SECTION 10.13.

Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws

150151

 

 

 

ARTICLE XI.

 

 

 

EVENTS OF DEFAULT

 

 

 

SECTION 11.01.

Events of Default

150151

SECTION 11.02.

Application of Proceeds

153155

SECTION 11.03.

Clean-up Period for PNK Acquisition

154155

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE XII.

 

 

 

AGENTS

 

 

 

SECTION 12.01.

Appointment

155156

SECTION 12.02.

Rights as a Lender

155156

SECTION 12.03.

Exculpatory Provisions

155157

SECTION 12.04.

Reliance by Agents

156157

SECTION 12.05.

Delegation of Duties

156158

SECTION 12.06.

Resignation of Administrative Agent and Collateral Agent

157158

SECTION 12.07.

Nonreliance on Agents and Other Lenders

158159

SECTION 12.08.

Indemnification

158160

SECTION 12.09.

No Other Duties

159160

SECTION 12.10.

Holders

159160

SECTION 12.11.

Administrative Agent May File Proofs of Claim

159160

SECTION 12.12.

Collateral Matters

159161

SECTION 12.13.

Secured Cash Management Agreements and Swap Contracts

160161

SECTION 12.14.

ERISA Representations and Warranties.

160161

 

 

 

ARTICLE XIII.

 

 

 

MISCELLANEOUS

 

 

 

SECTION 13.01.

Waiver

162163

SECTION 13.02.

Notices

162163

SECTION 13.03.

Expenses, Indemnification, Etc.

163164

SECTION 13.04.

Amendments and Waiver

165166

SECTION 13.05.

Benefit of Agreement; Assignments; Participations

171172

SECTION 13.06.

Survival

174176

SECTION 13.07.

Captions

175176

SECTION 13.08.

Counterparts; Interpretation; Effectiveness

175176

SECTION 13.09.

Governing Law; Submission to Jurisdiction; Waivers; Etc.

175176

SECTION 13.10.

Confidentiality

176178

SECTION 13.11.

Independence of Representations, Warranties and Covenants

177178

SECTION 13.12.

Severability

177178

SECTION 13.13.

Gaming Laws

177178

SECTION 13.14.

USA Patriot Act

178179

SECTION 13.15.

Judgment Currency

178179

SECTION 13.16.

Waiver of Claims

178180

SECTION 13.17.

No Advisory or Fiduciary Responsibility

179180

SECTION 13.18.

Lender Action

179180

SECTION 13.19.

Interest Rate Limitation

179181

SECTION 13.20.

Payments Set Aside

180181

SECTION 13.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

180181

SECTION 13.22.

Effect of this Agreement

181182

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

ANNEX A-1

 

—

 

Revolving Commitments on the Closing Date

ANNEX A-2

 

—

 

Term A Facility Loans

ANNEX A-3

 

—

 

Term B Facility Commitments

ANNEX A-4

 

—

 

Term B-1 Facility Commitments

ANNEX B

 

—

 

Applicable Margin for Revolving Loans and Swingline Loans (In Each Case, Under
the Closing Date Revolving Facility and the First Amendment Extended Revolving
Facility) and Term A Facility Loans and Applicable Fee Percentage

ANNEX C

 

—

 

Amortization Payments - Term A Facility Loans

 

SCHEDULES:

 

SCHEDULE 1.01(A)

 

—

 

Excluded Subsidiary Agreements

SCHEDULE 1.01(B)

 

—

 

Existing Investment Returns

SCHEDULE 1.01(C)

 

—

 

Guarantors

SCHEDULE 1.01(D)

 

—

 

Initial Mortgaged Real Property

SCHEDULE 1.01(E)

 

 

 

PNK Letters of Credit

SCHEDULE 2.03(n)

 

—

 

Existing Letters of Credit

SCHEDULE 7.01(c)(ii)

 

—

 

Jurisdictions of Local Counsel Opinions

SCHEDULE 7.01(j)

 

—

 

Closing Date Environmental Assessment Reports

SCHEDULE 8.03

 

—

 

Litigation

SCHEDULE 8.07

 

—

 

ERISA

SCHEDULE 8.08

 

—

 

Taxes

SCHEDULE 8.10

 

—

 

Environmental Matters

SCHEDULE 8.12(a)

 

—

 

Subsidiaries

SCHEDULE 8.12(b)

 

—

 

Immaterial Subsidiaries

SCHEDULE 8.12(c)

 

—

 

Unrestricted Subsidiaries

SCHEDULE 8.13(a)

 

—

 

Ownership

SCHEDULE 8.13(b)

 

—

 

Vessels

SCHEDULE 8.15

 

—

 

Licenses and Permits

SCHEDULE 8.19

 

—

 

Intellectual Property

SCHEDULE 8.21

 

—

 

Regulation H

SCHEDULE 8.23(a)

 

—

 

Real Property

SCHEDULE 8.23(b)

 

—

 

Real Property Takings, Etc.

SCHEDULE 8.25(a)

 

—

 

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

 

—

 

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 9.12

 

—

 

Designated Unrestricted Subsidiaries

SCHEDULE 9.12(d)

 

—

 

Designated Unrestricted Subsidiaries — First Amendment to A&R Credit Agreement
Effective Date

SCHEDULE 9.14

 

—

 

Post-Closing Matters

SCHEDULE 10.01

 

—

 

Existing Indebtedness

SCHEDULE 10.02

 

—

 

Certain Existing Liens

SCHEDULE 10.04

 

—

 

Investments

 

EXHIBITS:

 

EXHIBIT A-1

 

—

 

Form of Revolving Note

EXHIBIT A-2

 

—

 

Form of Term A Facility Note

EXHIBIT A-3

 

—

 

Form of Term B Facility Note

EXHIBIT A-4

 

—

 

Form of Swingline Note

EXHIBIT A-5

 

—

 

Form of Term B-1 Facility Note

EXHIBIT B

 

—

 

Form of Notice of Borrowing

EXHIBIT C

 

—

 

Form of Notice of Continuation/Conversion

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

—

 

Forms of U.S. Tax Compliance Certificate

EXHIBIT E

 

—

 

[Reserved]

EXHIBIT F

 

—

 

[Reserved]

EXHIBIT G

 

—

 

Form of Solvency Certificate

EXHIBIT H

 

—

 

Form of Security Agreement

EXHIBIT II-1

 

—

 

Form of Mortgage

EXHIBIT I-2

 

—

 

Form of PNK Mortgage

EXHIBIT J

 

—

 

Form of Ship Mortgage

EXHIBIT K

 

—

 

Form of Assignment and Assumption Agreement

EXHIBIT L

 

—

 

Form of Letter of Credit Request

EXHIBIT M

 

—

 

Form of Joinder Agreement

EXHIBIT N

 

—

 

Form of Perfection Certificate

EXHIBIT O

 

—

 

Form of Auction Procedures

EXHIBIT P

 

—

 

Form of Open Market Assignment and Assumption Agreement

EXHIBIT Q

 

—

 

Form of Term Loan Extension Amendment

EXHIBIT R

 

—

 

Form of Revolving Extension Amendment

EXHIBIT S

 

—

 

Form of Pari Passu Intercreditor Agreement

EXHIBIT T

 

—

 

Form of Second Lien Intercreditor Agreement

EXHIBIT U-1

 

—

 

Form of Master Lease Landlord Acknowledgement (Penn Master Lease)

EXHIBIT U-2

 

—

 

Form of Master Lease Landlord Acknowledgement (PNK Master Lease)

EXHIBIT V

 

—

 

Form of Compliance Certificate

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 19, 2017 (this
“Agreement”), among PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”); the GUARANTORS party hereto from time to time; the LENDERS from
time to time party hereto; the L/C LENDERS party hereto; BANK OF AMERICA, N.A.,
as swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with its successors in such capacity,
“Administrative Agent”); and BANK OF AMERICA, N.A., as collateral agent (in such
capacity, together with its successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree to amend and restate the Existing
Credit Agreement (as amended by the Second Amendment) as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.                      Certain Defined Terms.  As used herein, the
following terms shall have the following meanings:

 

“2018 Incremental Joinder Agreement” shall mean that certain Incremental Joinder
Agreement No. 1, dated as of October 15, 2018, by and among Borrower,
Guarantors, the Lenders party thereto and Administrative Agent.

 

“2018 Incremental Joinder Agreement Effective Date” shall mean October 15, 2018.

 

“2018 Incremental Term A Loan Commitments” shall mean the “2018 Incremental Term
A Loan Commitments” as defined in, and made pursuant to, the 2018 Incremental
Joinder Agreement on the 2018 Incremental Joinder Agreement Effective Date.

 

“2018 Incremental Term A Loans” shall mean the “2018 Incremental Term A Loans”
as defined in, and made pursuant to, the 2018 Incremental Joinder Agreement on
the 2018 Incremental Joinder Agreement Effective Date.

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Acquisition Incremental Revolving Commitments” shall mean Incremental Revolving
Commitments with respect to which the proceeds of any Revolving Loans at the
time such commitments are initially provided are reasonably expected to be used
solely or primarily for the purposes of funding a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition).

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

--------------------------------------------------------------------------------


 

“Additional Lease” shall mean any lease entered into for the purpose of Borrower
or any of its Restricted Subsidiaries to acquire the right to occupy and use
real property, vessels or similar assets for, or in connection with, the
construction, development or operation of Gaming Facilities.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided
that none of GLPI or any of its Subsidiaries shall be deemed to be an Affiliate
of Borrower or any of its Subsidiaries.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Joint Physical Bookrunners, Joint Lead Arrangers and/or Syndication
Agents, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates and their and their Affiliates’ respective
directors, trustees, officers, employees, representatives, advisors, partners
and agents.

 

“Aggregate Existing Investment Returns” shall mean, as of any date of
determination, the sum of all Existing Investment Returns received on or prior
to such date to the extent that, on the date any such Existing Investment Return
was received, such Existing Investment Return was larger than the Outstanding
Investment Amount as of such date (which Outstanding Investment Amount shall be
determined before giving effect to the receipt of such Existing Investment
Return).

 

“Aggregate Payments” has the meaning set forth in Section 6.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders), customary amendment consent fees, or other fees not
paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (ii) the Federal Funds Rate plus 0.50% per annum
and (iii) the LIBO Rate for an Interest Period of one (1) month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that, with respect to the Term B
Facility Loans only, the Alternate Base Rate shall not be less than 1.75%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

2

--------------------------------------------------------------------------------


 

“Alternate Currency” shall mean Canadian dollars.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and, 3.01(d) and 3.01(e).

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 8.27(a).

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2018, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 2.25 to 1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.00 and equal to or
greater than 2.00 to 1.00 and (c) 0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.00 to 1.00.

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, (i) prior to the
Initial Financial Statement Delivery Date, 0.35% (or the percentage per annum
set forth in the applicable Incremental Joinder Agreement, Refinancing Amendment
or Extension Amendment); and (ii) on and after the Initial Financial Statement
Delivery Date, the applicable percentage per annum set forth on Annex B (or the
applicable Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment) set forth opposite the relevant Consolidated Total Net Leverage Ratio
in Annex B (or the applicable Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment) determined as of the most recent Calculation
Date.  After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Net Leverage Ratio shall be effective to adjust the
Applicable Fee Percentage on and as of the date of receipt by Administrative
Agent of the Section 9.04 Financials resulting in such change until the date
immediately preceding the next date of delivery of Section 9.04 Financials
resulting in another such change.  If Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, such ratio shall be deemed to be with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, at Level I as
set forth in Annex B (or the applicable Incremental Joinder Agreement,
Refinancing Amendment or Extension Amendment), in each case, from the date of
any such failure to deliver until Borrower delivers such Section 9.04
Financials.  In the event that any financial statement or certification
delivered pursuant to Section 9.04 is shown to be inaccurate (an “Inaccuracy
Determination”), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Fee Percentage for any period (an “Inaccurate
Applicable Fee Percentage Period”) than the Applicable Fee Percentage applied
for such Inaccurate Applicable Fee Percentage Period, then Borrower shall
promptly (i) deliver to the Administrative Agent corrected Section 9.04
Financials for such Inaccurate Applicable Fee Percentage Period, (ii) determine
the Applicable Fee Percentage for such Inaccurate Applicable Fee Percentage
Period based upon the corrected Section 9.04 Financials and (iii) pay to the
Administrative Agent the accrued additional commitment fee owing as a result of
such increased Applicable Fee Percentage for such Inaccurate Applicable Fee
Percentage Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under
Section 3.02 and Article XI and their other respective rights under this
Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (c) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (d) such other office of such Lender (or of an
Affiliate

 

3

--------------------------------------------------------------------------------


 

of such Lender) as such Lender may from time to time specify to Administrative
Agent and Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean:

 

(a)         for each Type and Class of Loan, other than any Term B Facility Loan
and any Term B-1 Facility Loan, (i) prior to the Initial Financial Statement
Delivery Date, the respective percentage per annum set forth at Level III as set
forth on Annex B (or the applicable Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment) for such Type and Class of Loan; and (ii) on
and after the Initial Financial Statement Delivery Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment) for such Type
and Class of Loan, set forth opposite the relevant Consolidated Total Net
Leverage Ratio in Annex B (or the applicable Incremental Joinder Agreement,
Refinancing Amendment or Extension Amendment) determined as of the most recent
Calculation Date.  After the Initial Financial Statement Delivery Date, any
change in the Consolidated Total Net Leverage Ratio shall be effective to adjust
the Applicable Margin on and as of the date of receipt by Administrative Agent
of the Section 9.04 Financials resulting in such change until the date
immediately preceding the next date of delivery of Section 9.04 Financials
resulting in another such change.  If Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, such ratio shall be deemed to be at Level I as set forth in Annex B
(or the applicable Incremental Joinder Agreement, Refinancing Amendment or
Extension Amendment) from the date of any such failure to deliver until Borrower
delivers such Section 9.04 Financials.  In the event of an Inaccuracy
Determination, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Inaccurate
Applicable Margin Period”) than the Applicable Margin applied for such
Inaccurate Applicable Margin Period, then Borrower shall promptly (i) deliver to
the Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Margin Period, (ii) determine the Applicable Margin for such
Inaccurate Applicable Margin Period based upon the corrected Section 9.04
Financials and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Inaccurate Applicable Margin Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 4.01.  It is acknowledged
and agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement; and

 

(b)         for each Term B Facility Loan, (i) 2.50% per annum, with respect to
LIBOR Loans and (ii) 1.50% per annum, with respect to ABR Loans.; and

 

(c)          for each Term B-1 Facility Loan, (i) 2.25% per annum, with respect
to LIBOR Loans and (ii) 1.25% per annum, with respect to ABR Loans.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease (other than an operating
lease in the ordinary course of business), transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any Property (including accounts receivable and Equity
Interests of any Person owned by Borrower or any of its Restricted Subsidiaries
but not any Equity Issuance) (whether owned on the Closing Date or thereafter
acquired) by Borrower or any of its Restricted Subsidiaries to any Person (other
than (i) with respect to any Credit Party, to any Credit Party, and (ii) with
respect to any other Company, to any Company) to the extent that the aggregate
value of such Property sold in any single transaction or related series of
transactions is greater than or equal to $20.0 million and (b) any issuance or
sale by any Restricted Subsidiary of its Equity Interests to any Person (other
than to any Company); provided that the following shall not constitute an “Asset
Sale”: (x) any conveyance, sale, lease, transfer or other disposition of
obsolete or worn out assets or assets no longer useful in the business of the
Credit Parties, (y) licenses of Intellectual Property entered into in the
ordinary course of business and (z) any conveyance, sale, transfer or other
disposition of cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto or any other form
(including electronic documentation generated by use of an electronic platform)
as is reasonably acceptable to Administrative Agent.

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

4

--------------------------------------------------------------------------------


 

“Auction Manager” shall mean Bank of America, or another financial institution
as shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form (including electronic
documentation generated by use of an electronic platform) as is reasonably
acceptable to Auction Manager, Administrative Agent and Borrower so long as the
same are consistent with the provisions hereof; provided, however, Auction
Manager, with the prior written consent of Borrower, may amend or modify the
procedures, notices, bids and Borrower Assignment Agreement in connection with
any Borrower Loan Purchase (but excluding economic terms of a particular auction
after any Lender has validly tendered Term Loans requested in an offer relating
to such auction, other than to increase the Auction Amount or raise the Discount
Range applicable to such auction); provided, further, that no such amendments or
modifications may be implemented after 24 hours prior to the date and time
return bids are due in such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)         50.0% of the aggregate amount of Consolidated Net Income for the
period (taken as one accounting period) from the beginning of the fiscal quarter
ending March 31, 2018 to the end of the most recent fiscal quarter of Borrower
prior to such date with respect to which internal financial statements are
available (or, if such Consolidated Net Income for such period is a deficit,
less 100% of such deficit); plus

 

(b)         in the event of (i) the Revocation of a Subsidiary that was
designated as an Unrestricted Subsidiary, (ii) the merger, consolidation or
amalgamation of an Unrestricted Subsidiary with or into Borrower or a Restricted
Subsidiary (where the surviving entity is Borrower or a Restricted Subsidiary)
or (iii) the transfer or other conveyance of assets of an Unrestricted
Subsidiary to, or liquidation of an Unrestricted Subsidiary into, Borrower or a
Restricted Subsidiary, an amount equal to the sum of (x) the fair market value
of the Investments deemed made by Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance, liquidation or transfer (or of the assets transferred
or conveyed, as applicable), other than, in the case of this clause (y), to the
extent such Investments funded Investments by such Unrestricted Subsidiary into
a Person that, after giving effect to the transaction described in clauses (i),
(ii) or (iii) above, will be an Unrestricted Subsidiary; provided, that clauses
(x) and (y) shall not be duplicative of any reductions in the amount of such
Investments pursuant to the proviso to the definition of “Investments”; plus

 

(c)          the aggregate amount of any returns received since the Closing Date
and on or prior to such date (including with respect to contracts related to
such Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus

 

(d)         the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from or in
exchange for the issuance of Equity Interests (other than Disqualified Capital
Stock) after the Closing Date and on or prior to such date; minus

 

(e)          the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to
Section 10.06(i)(ii), (iii) Junior Prepayments pursuant to
Section 10.09(a)(ii) (in each case, in reliance on the then-outstanding
Available Amount) made since the Closing Date and on or prior to such date and
(iv) the aggregate amounts designated by Borrower as New Investment Returns,
Specified General Investment Returns, Specified Additional General Investment
Returns and Specified Unrestricted Subsidiaries Investment Returns to the extent
included in Consolidated Net Income.

 

5

--------------------------------------------------------------------------------


 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Bona Fide Investment Entities” shall mean (i) commercial or corporate banks and
(ii) any funds which principally hold passive investments in portfolios of
commercial loans or debt securities for investment purposes in the ordinary
course of business.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower 2021 Notes” shall mean the outstanding 5.875% Senior Notes due 2021 of
Borrower in the original aggregate principal amount of $300.0 million.

 

“Borrower 2021 Notes Redemption” shall mean the purchase, redemption or other
acquisition of, or retirement, defeasance or Discharge of, Borrower 2021 Notes
or the related indenture, or the acceptance for purchase, or purchase, of any
Borrower 2021 Notes pursuant to a tender offer, including the payment of any
premium and any accrued and unpaid interest with respect thereto; provided,
however, that in the case of a Discharge, the Borrower 2021 Notes Redemption
shall be deemed to have occurred at the time of such Discharge, even if some or
all of such Discharged Borrower 2021 Notes are to be purchased or redeemed at a
later date.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

6

--------------------------------------------------------------------------------


 

“Calculation Date” shall mean the last day of the most recent Test Period.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

“Capital Expenditures” shall mean, for any period, any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted Acquisitions or other Acquisitions not prohibited
hereunder; (e) any capitalized interest expense reflected as additions to
property in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of Borrower
and its Restricted Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Restricted
Subsidiaries pursuant to a sale-leaseback transaction not prohibited hereunder
and capital expenditures arising pursuant to sale-leaseback transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease; and provided, further, that, for the avoidance of doubt, each
Master Lease and any Additional Lease will be accounted for as an operating
lease and not as a Capital Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease; and provided,
further, that, for the avoidance of doubt, each Master Lease and any Additional
Lease will be accounted for as an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding

 

7

--------------------------------------------------------------------------------


 

company owning any Lender or (ii) rated at least “A-2” or the equivalent thereof
by S&P or at least “P-2” or the equivalent thereof by Moody’s, respectively, (in
each case, at the time of acquisition); (d) repurchase obligations with a term
of not more than thirty (30) days for underlying securities of the types
described in clause (a) above or (e) below entered into with a bank meeting the
qualifications described in clause (b) above (in each case, at the time of
acquisition); (e) securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and rated at least “A” by S&P or
“A” by Moody’s (in each case, at the time of acquisition); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) above (in each case, at the time of acquisition);
(g) money market mutual funds that invest primarily in the foregoing items
(determined at the time such investment in such fund is made); or (h) solely
with respect to any Foreign Subsidiary, (i) marketable direct obligations issued
by, or unconditionally guaranteed by, the country in which such Foreign
Subsidiary maintains its chief executive office or principal place of business,
or issued by any agency of such country and backed by the full faith and credit
of such country which is rated at least “A” or the equivalent thereof by S&P or
“A2” or the equivalent thereof by Moody’s (in each case, at the time of
acquisition), (ii) time deposits, certificates of deposit or bankers’
acceptances issued by any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, or payable to a Company
promptly following demand and maturing within one year of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $20.0 million.  “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States

 

8

--------------------------------------------------------------------------------


 

or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall be deemed to have occurred if:  (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower, (b) at any time a change of control occurs under and as
defined in any documentation relating to any Material Indebtedness of Borrower
or any of its Restricted Subsidiaries that is then outstanding (excluding any
change of control under any Material Indebtedness of an Acquisition target that
occurs as a result of the consummation of such Acquisition), (c) Penn Tenant
shall cease to be a Wholly Owned Restricted Subsidiary of Borrower or (d) from
and after the PNK Acquisition Closing Date, PNK Tenant shall cease to be a
Wholly Owned Restricted Subsidiary of Borrower.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is January 19, 2017.

 

“Closing Date Refinancing” shall mean the entering into of the Second Amendment
and the consummation of the transactions contemplated thereby on the Closing
Date and the Borrower 2021 Notes Redemption.

 

“Closing Date Revolving Commitment” shall mean (a) from the Closing Date
through, but excluding, the First Amendment to A&R Credit Agreement Effective
Date, a Revolving Commitment established on the Closing Date, including the
Refinancing Revolving Commitments provided pursuant to the Second Amendment and
(b) from and after the First Amendment to A&R Credit Agreement Effective Date, a
Revolving Commitment established on the Closing Date, including the Refinancing
Revolving Commitments provided pursuant to the Second Amendment, that
constitutes a Non-Consenting Revolving Commitment on the First Amendment to A&R
Credit Agreement Effective Date.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels, all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.14, and all other Property of a Credit Party, whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document.  “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Security Documents, unless and until such time as such assets or
Property are required by the Credit Documents to again become subject to a Lien
in favor of the Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments, any New Revolving Commitments
and any New Term Loan Commitments.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a casino or
“racino” or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a casino or “racino”; provided
that the foregoing shall not include Bona Fide Investment Entities.

 

“Compliance Certificate” has the meaning set forth in Section 9.04(c).

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a) payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder, and (e) fees and expenses associated
with the consummation of the Transactions. Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Net Indebtedness by reason of clause (ii), (iii) or (iv) of
the proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $600.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, the total consolidated current assets of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)         in each case to the extent deducted in calculating such Consolidated
Net Income:

 

(i)      provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of Borrower and its Restricted Subsidiaries for such
Test Period;

 

10

--------------------------------------------------------------------------------


 

(ii)       Consolidated Interest Expense (net of interest income (other than
interest income in respect of notes receivable and similar items)) of Borrower
and its Restricted Subsidiaries for such Test Period, whether paid or accrued
and whether or not capitalized;

 

(iii)      any cost, charge, fee or expense (including discounts and
commissions, premiums and penalties, original issue discount, debt issuance
costs and deferred financing costs and fees and charges incurred in respect of
letters of credit or bankers acceptance financings) (or any amortization or
write-off of any of the foregoing) associated with any issuance (or proposed
issuance) of debt, or equity or any refinancing transaction (or proposed
refinancing transaction) or any amendment or other modification of any debt
instrument;

 

(iv)     depreciation, amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior Test Period) and any other non-cash charges or expenses,
including any write off or write downs, reducing Consolidated Net Income
(excluding (x) any amortization of a prepaid cash expense that was paid in a
prior Test Period and (y) any non-cash charges and expenses that result in an
accrual of a reserve for cash charges in any future Test Period that Borrower
elects not to add back in the current Test Period (it being understood that
reserves may be charged in the current Test Period or when paid, as reasonably
determined by Borrower)) of Borrower and its Restricted Subsidiaries for such
Test Period; provided that if any such non-cash charges or expenses represent an
accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA;

 

(v)      any Pre-Opening Expenses;

 

(vi)     the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives, other
business optimization expenses (including incentive costs and expenses relating
to business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business));

 

(vii)    any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful; and

 

(viii)   any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments; minus

 

(b)         in each case to the extent included in calculating such Consolidated
Net Income:

 

(i)    non-cash items increasing such Consolidated Net Income for such Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued;

 

(ii)   the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments;

 

(iii)  any unusual or non-recurring items of income or gain (including, without
limitation, gains on asset sales (other than asset sales in the ordinary course
of business)) to the extent increasing Consolidated Net Income for such Test
Period; plus

 

11

--------------------------------------------------------------------------------


 

(c)          the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated (in
the good faith determination of Borrower) during such Test Period (or with
respect to (x) the Transactions, are reasonably expected to be initiated within
twelve (12) months of the Closing Date, or (y) Specified Transactions, are
reasonably expected to be initiated within twelve (12) months of the closing
date of the Specified Transaction), including in connection with the
Transactions or any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within twelve
(12) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within (A) in the case of any such cost savings, operating expense
reductions and synergies in connection with the Transactions, twelve (12) months
after the Closing Date and (B) in all other cases, within twelve (12) months
after the consummation of such Specified Transaction, restructuring or
implementation of an initiative that is expected to result in such cost savings,
expense reductions or synergies, (iii) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than twelve (12) months have elapsed after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; provided, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and Section 1.06(c) shall
not (i) exceed 15.0% of Consolidated EBITDA for such Test Period (after giving
effect to this clause (c) and Section 1.06(c)) or (ii) be duplicative of one
another; plus

 

(d)         to the extent not included in Consolidated Net Income or, if
otherwise excluded from Consolidated EBITDA due to the operation of clause
(b)(iii) above, the amount of insurance proceeds received during such Test
Period or after such Test Period and on or prior to the date the calculation is
made with respect to such Test Period, attributable to any property which has
been closed or had operations curtailed for such Test Period; provided that such
amount of insurance proceeds shall only be included pursuant to this clause
(d) to the extent of the amount of insurance proceeds plus Consolidated EBITDA
attributable to such property for such Test Period (without giving effect to
this clause (d)) does not exceed Consolidated EBITDA attributable to such
property during the most recently completed four fiscal quarters for which
financial results are available that such property was fully operational (or if
such property has not been fully operational for four consecutive fiscal
quarters for which financial results are available prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters); plus

 

(e)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

 

Consolidated EBITDA shall be further adjusted:

 

(A)       to include the Consolidated EBITDA of (i) any Person, property,
business or asset (including a management agreement or similar agreement) (other
than an Unrestricted Subsidiary) acquired by Borrower or any Restricted
Subsidiary during such Test Period and (ii) any Unrestricted Subsidiary that is
revoked and converted into a Restricted Subsidiary during such Test Period, in
each case, based on the Consolidated EBITDA of such Person (or attributable to
such property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

12

--------------------------------------------------------------------------------


 

(B)       to exclude the Consolidated EBITDA of (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by
Borrower or any Restricted Subsidiary during such Test Period and (ii) any
Restricted Subsidiary that is designated as an Unrestricted Subsidiary during
such Test Period, in each case based on the actual Consolidated EBITDA of such
Person for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closing, classification or conversion), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(C)       in the event of any Expansion Capital Expenditures that were opened
for business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

 

(D)       in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter);

 

(E)        in any fiscal quarter during which a purchase of property that prior
to such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two
(2) (in the case of the second quarter following such purchase) and (d) one
(1) (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries;
and

 

(F)         to exclude the Consolidated EBITDA attributable to Restricted
Subsidiaries that are not Guarantors, to the extent the Consolidated EBITDA
attributable to such Persons exceeds 20.0% of Consolidated EBITDA for Borrower
and its Restricted Subsidiaries for such Test Period (calculated after giving
effect to such limitation); provided that, with respect to any Restricted
Subsidiary that is not required to become a Guarantor pursuant to this Agreement
solely as a result of any applicable Gaming Laws or Gaming Approvals, such
limitation shall not apply until the date that is ninety (90) days after the
date such Restricted Subsidiary would have otherwise been required to become a
Guarantor.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)         any gain or loss (together with any related provision for taxes
thereon) realized in connection with (i) any asset sale (other than asset sales
in the ordinary course of business) or (ii) any disposition of any securities
(other than dispositions in the ordinary course of business) by such Person or
any of its Restricted Subsidiaries shall be excluded;

 

(b)         any extraordinary gain or loss (together with any related provision
for taxes thereon) shall be excluded;

 

(c)          the net income of any Person that (i) is not a Restricted
Subsidiary, (ii) is accounted for by the equity method of accounting, (iii) is
an Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former
Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash);

 

(d)         the undistributed earnings of any Subsidiary of Borrower that is not
a Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash);

 

(e)          any goodwill or other asset impairment charges or other asset
write-offs or write downs, including any resulting from the application of
Accounting Standards Codification Nos. 350 and No. 360, and any expenses or
charges relating to the amortization of intangibles as a result of the
application of Accounting Standards Codification No. 805, shall be excluded;

 

(f)           any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Agreement, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, stock appreciation or similar rights,
stock options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;

 

(g)          the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)         any expenses or reserves for liabilities shall be excluded to the
extent that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)             losses, to the extent covered by insurance and actually
reimbursed, or, so long as Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), and expenses with respect to
liability or casualty events or business interruption, shall be excluded;

 

14

--------------------------------------------------------------------------------


 

(j)            gains and losses resulting solely from fluctuations in currency
values and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)         the net income (or loss) of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary shall be included in an amount proportional to
Borrower’s economic ownership interest therein.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under a Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under a Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of a Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to a Master Lease or any Additional Lease shall be accounted for in the
fiscal quarter to which such payment relates as if such payment were originally
made in such fiscal quarter.

 

“Consolidated Net Indebtedness” shall mean, as at any date of determination,
(a) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on such
date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness”, Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (iii) below)
minus (b) Unrestricted Cash minus (c) Development Expenses (excluding
Development Expenses that consist of Unrestricted Cash that was deducted from
Consolidated Net Indebtedness pursuant to clause (b) above, if any); provided
that (i) Consolidated Net Indebtedness shall not include (A) Indebtedness in
respect of letters of credit (including Letters of Credit), except to the extent
of unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated Net
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) (A) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries or (B) pursuant to clause
(F) of the definition of Consolidated EBITDA (provided that in the case of this
clause (ii)(B), such Indebtedness is not guaranteed by any Credit Party in an
amount in excess of the proportion of such Indebtedness that would not be so
excluded), (iii) Consolidated Net Indebtedness shall not include Contingent
Obligations, provided, however, that if and when any such Contingent Obligation
is demanded for payment from Borrower or any of its Restricted Subsidiaries,
then the amounts of such Contingent Obligation shall be included in such
calculations, and (iv) the amount of Consolidated Net Indebtedness, in the case
of Indebtedness of a Restricted Subsidiary of Borrower that is not a Guarantor
and which Indebtedness is not guaranteed by any Credit Party in an amount in
excess of the proportion of such Indebtedness that would not be so excluded,
shall be reduced by an amount directly proportional to the amount by which
Consolidated EBITDA was reduced due to the undistributed earnings of such
Subsidiary being excluded from Consolidated Net Income pursuant to clause
(d) thereof.

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Net Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement) to (b) Consolidated EBITDA
for the Test Period most recently ended prior to such date; provided, however
that for purposes of Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a),
Consolidated Net Indebtedness as used in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrower as of the last day of the Test Period most recently ended prior to such
date.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of determining whether Borrower is in
compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a), the amount
described in clause (a) above shall be calculated without giving effect to
clause (c) of the definition of Consolidated Net Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a). Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans and Other Revolving Loans), in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, then-existing Term Loans, Revolving Loans (and/or unused
Revolving Commitments) and/or Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has the same or a later
maturity (provided that if such Indebtedness is subordinated to the Obligations
or secured by a junior lien on the Collateral or is unsecured, then its maturity
shall be no earlier than the 91st day after the Final Maturity Date) and, except
in the case of any Indebtedness consisting of a revolving credit facility, a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt, plus, accrued interest, fees and
premiums (if any) thereon, plus, other fees and expenses associated with the
refinancing (including any upfront fees and original issue discount), (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments of the applicable Tranche(s) shall be
reduced and/or terminated, as applicable, such that the Total Revolving
Commitments (after giving effect to such Credit Agreement Refinancing
Indebtedness and such reduction or termination) shall not exceed the Total
Revolving Commitments immediately prior to the incurrence of such Credit
Agreement Refinancing Indebtedness, plus, accrued interest, fees and premiums
(if any) thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (v) the terms
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) of such Indebtedness are (as determined by Borrower in
good faith), taken as a whole, not materially more restrictive

 

16

--------------------------------------------------------------------------------


 

than the terms set forth in this Agreement, (vi) Borrower shall be the sole
borrower thereunder and no Subsidiary of Borrower shall guaranty such
Indebtedness unless such Subsidiary is also a Guarantor hereunder, and
(vii) such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral.

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment and (i) each other agreement
entered into by any Credit Party with Administrative Agent, Collateral Agent
and/or any Lender, in connection herewith or therewith evidencing or governing
the Obligations, all as amended from time to time, but shall not include a Swap
Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).  The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company or (iv) any
Lender that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation).

 

17

--------------------------------------------------------------------------------


 

Any determination of a Defaulting Lender under clauses (i) through (iv) above
will be conclusive and binding absent manifest error.

 

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory is the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $600.0 million at any time, of (a) outstanding
Indebtedness incurred after the Closing Date, the proceeds of which, at the time
of determination, as certified by a Responsible Officer of Borrower, are pending
application and are required or intended to be used to fund and (b) amounts
spent after the Closing Date (whether funded with the proceeds of Indebtedness,
cash flow or otherwise) to fund, in each case, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure or a Development Project from
and after the end of the first full fiscal quarter after the completion of
construction of the applicable Expansion Capital Expenditure or Development
Project or, in the case of a Development Project or Expansion Capital
Expenditure that was not open for business when construction commenced, from and
after the end of the first full fiscal quarter after the date of opening of such
Development Project or Expansion Capital Expenditure, if earlier, and (C) in
order to avoid duplication, it is acknowledged that to the extent that the
proceeds of any Indebtedness referred to in clause (a) above have been applied
(whether for the purposes described in clauses (i), (ii) or (iii) above or any
other purpose), such Indebtedness shall no longer constitute Development
Expenses (it being understood, however, that any such application in accordance
with clauses (i), (ii) or (iii) above shall, subject to the other requirements
and limitations of this definition, constitute Development Expenses under clause
(b) above).

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures or Unrestricted Subsidiaries in which Borrower or any of its
Restricted Subsidiaries, directly or indirectly, has control or with whom it has
a management, development or similar contract and, in the case of a Joint
Venture, in which Borrower or any of its Restricted Subsidiaries owns (directly
or indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos and “racinos” or Persons that
own casinos or “racinos” (including casinos and “racinos” in development or
under construction that are not presently open or operating with respect to
which Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management, development or similar contract
and such contract remains in full force and effect at the time of such
Investment), in each case, used to finance, or made for the purpose of allowing
such Joint Venture, Unrestricted Subsidiary, casino or “racino”, as the case may
be, to finance, the purchase or other acquisition of any fixed or capital assets
or the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, Unrestricted
Subsidiary, casino or “racino” and assets ancillary or related thereto
(including, without limitation, hotels, restaurants and other similar projects),
or the construction and development of a casino, “racino” or assets ancillary or
related thereto (including, without limitation, hotels, restaurants and other
similar projects) and including Pre-Opening Expenses with respect to such Joint
Venture, Unrestricted Subsidiary, casino or “racino”.

 

18

--------------------------------------------------------------------------------


 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness at maturity or as it
becomes due or irrevocably called (or conditionally called, subject to the
proviso below or if all conditions have been satisfied or waived) for redemption
or purchase, or otherwise for which the deposit of an amount sufficient to
satisfy any obligation to purchase such Indebtedness has been made (and
regardless of whether such Indebtedness constitutes a liability on the balance
sheet of the obligors thereof); provided, however, that the Indebtedness shall
be deemed Discharged if the payment or deposit of all amounts required for
defeasance or discharge or redemption or purchase or other satisfaction thereof
have been made even if certain conditions thereto have not been satisfied, so
long as such conditions are reasonably expected to be satisfied within 95 days
after such prepayment or deposit (and “Discharge” has a corresponding meaning).

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof, pursuant to a sinking fund obligation or
otherwise (other than solely (w) for Qualified Capital Stock or upon a sale of
assets, casualty event or a change of control, in each case, subject to the
prior payment in full of the Obligations, (x) as a result of a redemption
required by Gaming Law, (y) as a result of a redemption that by the terms of
such Equity Interest is contingent upon such redemption not being prohibited by
this Agreement or (z) with respect to Equity Interests issued to any plan for
the benefit of, or to, present or former directors, officers, consultants or
employees that is required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations as a result of such
director’s, officer’s, consultant’s, or employee’s termination, resignation,
retirement, death or disability), or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” shall mean (a) such Persons that have been specified in
writing to the Joint Lead Arrangers pursuant to the Engagement Letter, (b) such
Persons that have been specified in writing to the Administrative Agent prior to
the Closing Date as being “Disqualified Lenders”, (c) Competitors that have been
identified in writing to the Administrative Agent, (d) any Affiliate of any
Person referred to in clause (a), (b) or (c) of this definition that has been
specified in writing to the Administrative Agent (other than, in the case of
Affiliates of Persons referred to in clause (c), any Bona Fide Investment
Entity) and (e) any Person that is readily identifiable on the basis of its name
as an Affiliate of any Person referred to in clause (a), (b) or (c) of this
definition (other than, in the case of Affiliates of Persons referred to in
clause (c), any Bona Fide Investment Entity).

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable L/C Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternate Currency.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“DQ List” shall have the meaning provided in Section 13.05(f)(iv).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

19

--------------------------------------------------------------------------------



 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries; provided, however, that (x) other than as set forth in clause
(ii) of this definition, neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Disqualified Lender as of the applicable Trade Date
unless consented to in writing by Borrower and (z) Eligible Assignee shall not
include any Person who is a Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Employee Matters Agreement” shall mean the employee matters agreement between
Borrower and GLPI, dated as of November 1, 2013.

 

“Engagement Letter” shall mean the Engagement Letter, dated January 17, 2017,
among the Engagement Parties and Borrower.

 

“Engagement Parties” shall mean Bank of America, N.A., JPMorgan Chase Bank,
N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National Association,
Wells Fargo Securities LLC, Manufacturers & Traders Trust Company, SunTrust
Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC, UBS
Securities LLC and United Bank, Inc., each in its individual capacity.

 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided,

 

20

--------------------------------------------------------------------------------



 

however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests or Swap Contracts entered into as a part of, or in
connection with, an issuance of such debt instrument shall not be deemed an
Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash and Cash Equivalents and the fair market value of
assets or consideration other than cash and Cash Equivalents received in respect
thereof by the Person consummating such Equity Issuance net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses actually incurred in connection therewith; provided that, with respect
to any Equity Interests issued upon exercise of any Equity Rights, the Equity
Issuance Proceeds with respect thereto shall be determined without duplication
of any Equity Issuance Proceeds received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security under ERISA; (j) the withdrawal of any ERISA Entity from a Pension Plan
subject to Section 4063 if ERISA during a plan year in which such ERISA Entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to Borrower or
any of its Restricted Subsidiaries.

 

21

--------------------------------------------------------------------------------



 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)   Consolidated Net Income; plus

 

(b)   an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus

 

(c)   the decrease, if any, in Working Capital from the beginning of such period
to the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); minus

 

(d)   all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)   any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

 

(f)    the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

 

(g)   any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(h)   the amount of Capital Expenditures made in cash during such period, except
to the extent financed with the proceeds of Indebtedness, Asset Sales or
Casualty Events (to the extent such proceeds did not increase Consolidated Net
Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)    the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vi)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i) or
Section 2.10(a)(iii), except to the extent the Net Available Proceeds from such
Casualty Event or Asset Sale, as applicable, used to make such mandatory
prepayments were included in the calculation of Consolidated Net Income), in
each case, except to the extent financed with the proceeds of Indebtedness,
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

22

--------------------------------------------------------------------------------



 

(j)    without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d) (except clause
(iv) thereof), (e), (f) (except to the extent such amount increased Consolidated
Net Income), (g) (except to the extent that the receipt of consideration
described therein increased Consolidated Net Income), (h) (to the extent taken
into account in arriving at Consolidated Net Income), (j) (to the extent taken
into account in arriving at Consolidated Net Income), (l), (o), and (r)), except
to the extent financed with the proceeds of Indebtedness (other than Revolving
Loans), Asset Sales or Casualty Events (to the extent such proceeds did not
increase Consolidated Net Income) of Borrower or its Restricted Subsidiaries;
minus

 

(k)   the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)    the amount of all Restricted Payments made during such period pursuant to
Section 10.06(i)(i) and 10.06(j); minus

 

(m)  the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i) and 10.09(b); minus

 

(n)   any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Designation” has the meaning set forth in Section 9.13(a).

 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests in one or more Subsidiaries described in clause (a) of this definition
or (c) any Subsidiary the Equity Interests of which are directly or indirectly
owned by any Subsidiary described in clause (a) of this definition.

 

“Excluded Immaterial Subsidiary” has the meaning set forth in Section 9.13(a).

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date of such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (e) any Subsidiary with respect to
which guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license or authorization
has been received and is in effect and (f) any other Subsidiary with respect to
which, in the reasonable judgment of Administrative Agent (which shall be
confirmed in writing by notice to Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. 
Notwithstanding the foregoing, in no event shall Penn Tenant or PNK Tenant (from
and after the PNK Acquisition Closing Date) be an Excluded Subsidiary.

 

23

--------------------------------------------------------------------------------



 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent, any Lender, or any other recipient, or required to be
withheld or deducted from a payment to or with respect to any Agent, any Lender,
or any other recipient (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest hereunder or
under any Note or any Guarantee pursuant to a law in effect on the date on which
(i) such Lender acquires such interest (other than pursuant to an assignment
request by Borrower under Section 2.11(a) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 5.06(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c),
(d) Taxes attributable to such Person’s failure to comply with
Section 5.06(b) or 5.06(c) and (e) any United States federal withholding tax
imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 8.27(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
October 30, 2013 (as amended by the First Amendment, and as further amended,
amended and restated, supplemented and otherwise modified prior to the
effectiveness of the Second Amendment), among Borrower, the subsidiary
guarantors party thereto, Bank of America, N.A., as administrative agent and
collateral agent, the lenders party thereto and the other agents party thereto.

 

“Existing Investment Returns” shall mean all amounts received by Borrower and
its Restricted Subsidiaries in respect of Investments listed on Schedule
1.01(B) to the extent such amounts constitute a return of invested capital
thereby reducing the amount of such Investment on the balance sheet of Borrower
or Restricted Subsidiary, as applicable (and, for the avoidance of doubt, not
amounts constituting income or returns on invested capital).

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” shall mean any capital expenditure by Borrower
or any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing

 

24

--------------------------------------------------------------------------------



 

assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections of the Code that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of

 

25

--------------------------------------------------------------------------------



 

recognized standing, as determined by Administrative Agent.  If the Federal
Funds Rate as determined in accordance with this definition would be less than
0.00%, then the Federal Funds Rate shall be deemed to be 0.00%.

 

“Final Maturity Date” shall mean, as of any date of determination, the latest of
the latest R/C Maturity Date, the Term A Facility Maturity Date, the Term B
Facility Maturity Date, the Term B-1 Facility Maturity Date, the latest New Term
Loan Maturity Date, the latest final maturity date applicable to any Extended
Term Loans, the latest final maturity date applicable to any Extended Revolving
Commitments, the latest final maturity date applicable to any Other Term Loans
and the latest final maturity date applicable to any Other Revolving Loans, in
each case, as in effect at such date.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Amendment” shall mean that certain First Amendment and Incremental
Joinder Agreement, dated as of April 28, 2015, by and among Borrower,
Guarantors, the Lenders party thereto, Administrative Agent and Collateral
Agent, as amended by that certain First Amendment to First Amendment and
Incremental Joinder Agreement, effective as of August 3, 2015, by and between
Borrower and Administrative Agent.

 

“First Amendment Extended Revolving Commitments” shall mean a Revolving
Commitment held by a Consenting Lender under (and as defined in) the First
Amendment to A&R Credit Agreement on the First Amendment to A&R Credit Agreement
Effective Date.

 

“First Amendment Extended Revolving Facility” shall mean the credit facility
comprising the First Amendment Extended Revolving Commitments and any
Incremental Existing Tranche Revolving Commitments of the same Tranche.

 

“First Amendment to A&R Credit Agreement” shall mean that certain First
Amendment, dated as of February 23, 2018, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent, Collateral Agent and the other
parties party thereto.

 

“First Amendment to A&R Credit Agreement Approval Date” shall mean the
“Agreement Effective Date” (as defined in the First Amendment to A&R Credit
Agreement).

 

“First Amendment to A&R Credit Agreement Effective Date” shall mean the “Closing
Effective Date” (as defined in the First Amendment to A&R Credit Agreement).

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

26

--------------------------------------------------------------------------------



 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date, (b) required by any Gaming Law or
(c) necessary as is contemplated on the Closing Date, to accomplish the
financing and other transactions contemplated hereby.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date:  the
Alcohol and Gaming Commission of Ontario, the Florida Division of Pari-Mutuel
Wagering, the Illinois Gaming Board, Indiana Gaming Commission, Kansas Lottery,
Kansas Racing and Gaming Commission, the Maine State Harness Racing Commission,
the Maine Gambling Control Board, the Maryland State Lottery Commission, the
Maryland Racing Commission, the Maryland Video Lottery Facility Location
Commission, the Massachusetts Gaming Commission, the Mississippi Gaming
Commission, the Mississippi Department of Revenue, the Missouri Gaming
Commission, the Nevada State Gaming Control Board, the Nevada Gaming Commission,
the New Jersey Racing Commission, the New Jersey Casino Control Commission, the
New Jersey Division of Gaming Enforcement, the New Mexico Gaming Control Board,
the New Mexico Racing Commission, the Ohio Casino Control Commission, the Ohio
Lottery Commission, the Ohio State Racing Commission, the Ontario Lottery and
Gaming Corporation, the Pennsylvania Gaming Control Board, the Pennsylvania
State Horse Racing Commission, Texas Racing Commission, the West Virginia Racing
Commission and the West Virginia Lottery Commission), or with regulatory,
licensing or permitting authority or jurisdiction over any gaming or racing
operation (or proposed gaming or racing operation) owned, managed, leased or
operated by Borrower or any of its Restricted Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
video lottery, video gaming, theaters, parking facilities, recreational vehicle
parks, timeshare operations, retail shops, restaurants, other buildings, land,
golf courses and other recreation and entertainment facilities, marinas,
vessels, barges, ships and related equipment and including any internet,
interactive, online, virtual or social gaming-related assets, operations,
technology or platforms.

 

“Gaming Laws” shall mean all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

27

--------------------------------------------------------------------------------


 

“GLP Capital” shall mean, for so long as it is the landlord under the Penn
Master Lease, GLP Capital, L.P., a Pennsylvania limited partnership, in its
capacity as landlord under the Penn Master Lease, and, thereafter the successor
landlord under the Penn Master Lease in such capacity.

 

“GLPI” shall mean Gaming and Leisure Properties, Inc., a Pennsylvania
corporation.

 

“Gold Merger Sub” shall mean, for so long as it is the landlord under the PNK
Master Lease, Gold Merger Sub, LLC, a Delaware limited liability company, in its
capacity as landlord under the PNK Master Lease, and, thereafter the successor
landlord under the PNK Master Lease in such capacity.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(C) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, (a) Guarantors shall not include
any Excluded Subsidiary or any Person that has been released as a Guarantor in
accordance with the terms of the Credit Documents, (b) at all times, Penn Tenant
shall be a Guarantor and (c) at all times from and after the PNK Acquisition
Closing Date, PNK Tenant shall be a Guarantor.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the most recent Calculation Date; provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

28

--------------------------------------------------------------------------------



 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Amount” shall mean (a) $697.0 million, plus (b) the aggregate
of: (i) the principal amount of any permanent reduction in the Revolving
Commitment pursuant to Section 2.04(b), (ii) the principal amount of any
optional prepayment of any Term Loans pursuant to Section 2.09(a), (iii) the
cash amount paid in respect of any Term Loans in connection with assignments to
Borrower or any of its Subsidiaries pursuant to Section 13.05(d) and (iv) the
principal amount of Revolving Commitments of Defaulting Lenders terminated by
Borrower in accordance with Section 13.04(h) (in each case for this clause (b),
excluding any prepayments funded with the proceeds of long-term Indebtedness)
plus, (c) any additional or other amount, so long as, solely in this case of
this clause (c), the Consolidated Senior Secured Net Leverage Ratio does not
exceed 2.00 to 1.00, determined on a Pro Forma Basis as of the most recent
Calculation Date (it being understood that Borrower may elect whether any
Incremental Loan Amount is made in reliance on clause (a), (b) or (c)); provided
that, for such purpose, (w) if clauses (a) and/or (b), on the one hand, and
clause (c), on the other hand, are utilized on the same date, Consolidated Net
Indebtedness will not include any Indebtedness incurred under clauses (a) and/or
(b) on such date, (x) Consolidated Net Indebtedness shall not take into account
any cash or cash equivalents constituting proceeds of any Loans made under any
Incremental Commitments to be provided on such date and any Incremental
Equivalent Debt to be incurred or issued on such date that may otherwise reduce
the amount of Consolidated Net Indebtedness, (y) the Consolidated Senior Secured
Net Leverage Ratio for such purpose shall treat any Incremental Equivalent Debt
as senior secured indebtedness, even if such Incremental Equivalent Debt was
issued or incurred on an unsecured basis or on a junior basis to the
Obligations, and (z) in the case of any Incremental Revolving Commitments and
Incremental Equivalent Debt consisting of revolving credit facilities, pro forma
effect shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn; provided, further, that
if the proceeds of the Loans made under the Incremental Commitments then being
incurred are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder substantially concurrently upon the receipt
thereof (including repayment of Indebtedness of the Person acquired, or that is
secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), at the election of Borrower, the Consolidated Senior Secured Net
Leverage Ratio may be tested for purposes of determining the Incremental Loan
Amount (1) in the case of the PNK Acquisition, as of the First Amendment to A&R
Credit Agreement Approval Date giving effect to the modifications set forth in
this Closing Amended Credit Agreement (as defined in the First Amendment to A&R
Credit Agreement) and (2) in all other cases, as of the time the acquisition
agreement with respect to such Permitted Acquisition or other Acquisition is
entered into, and not at the time such Incremental Commitments are obtained.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” shall mean any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term A Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

29

--------------------------------------------------------------------------------



 

“Incremental Term B Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B-1 Loan Commitments” shall have the meaning assigned thereto
in Section 2.12(a).

 

“Incremental Term B-1 Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments, the Incremental Term B-1
Loan Commitments and the New Term Loan Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans, the Incremental Term B-1 Loans and any New Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation); (e) all Indebtedness (excluding
prepaid interest thereon) of others secured by any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided, however, that if such obligations have not been assumed,
the amount of such Indebtedness included for the purposes of this definition
will be the amount equal to the lesser of the fair market value of such property
and the amount of the Indebtedness secured; (f) with respect to any Capital
Lease Obligations of such Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (it being understood that any obligations of such Person under a
Master Lease or any Additional Lease shall not constitute Indebtedness); (g) all
net obligations of such Person in respect of Swap Contracts; (h) all obligations
of such Person as an account party in respect of letters of credit and bankers’
acceptances, except obligations in respect of letters of credit issued in
support of obligations not otherwise constituting Indebtedness shall not
constitute Indebtedness except to the extent such letter of credit is drawn and
not reimbursed within three (3) Business Days of such drawing; (i) all
obligations of such Person in respect of Disqualified Capital Stock; and (j) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor).  The amount of Indebtedness of the type described in clause
(d) shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person.  For the avoidance of doubt, it is understood and agreed that
(x) casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

 

30

--------------------------------------------------------------------------------



 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

 

(iii)          no Interest Period for a Class shall extend beyond the maturity
date for such Class; and

 

(iv)          the initial Interest Period with respect to any Loans advanced,
maintained or continued on the Closing Date may be for a period commencing on
the Closing Date and ending on the last Business Day of the month in which the
Closing Date occurs.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below),
(c) any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person or (f) the purchase or
other acquisition (in one transaction or a series of transaction) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 10.04, “Investment” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of Borrower at the time of Designation of such
Subsidiary as an Unrestricted Subsidiary pursuant to Section 9.12 (excluding any
Subsidiaries designated as Unrestricted Subsidiaries on the Closing Date and set
forth on Schedule 9.12 and any Subsidiaries designated as Unrestricted
Subsidiaries on the First Amendment to A&R Credit Agreement Effective Date and
set forth on Schedule 9.12(d)); provided, however, that upon the Revocation of a
Subsidiary that was designated as an Unrestricted Subsidiary after the Closing
Date, the amount of outstanding Investments in Unrestricted Subsidiaries shall
be deemed to be reduced by the lesser of (x) the fair market value of such
Subsidiary at the time of such Revocation and (y) the amount of Investments in
such Subsidiary deemed to have been made (directly or indirectly) at the time
of, and made (directly or indirectly) since, the Designation of such Subsidiary
as an Unrestricted Subsidiary, to the extent that such amount constitutes an
outstanding Investment under clauses (d), (i), (k), (l), (m), (q), (s) or (t) of
Section 10.04 at the time of such Revocation.  It is understood and agreed that
the receipt of interest paid in kind with respect to any outstanding Investment
shall not constitute an additional Investment with respect thereto.

 

31

--------------------------------------------------------------------------------



 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Lead Arrangers” shall mean, collectively, (a) with respect to the Loans
and Commitments incurred on the Closing Date, Bank of America, N.A., JPMorgan
Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National
Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust Company,
SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA)
LLC and UBS Securities LLC and, (b) with respect to anythe 2018 Incremental Term
Loan A Loan Commitments and the Term B-1 Facility, Bank of America, N.A.,
Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank National Association, Wells
Fargo Securities, LLC, Citizens Bank, N.A., SunTrust Robinson Humphrey, Inc. and
TD Securities (USA) LLC and (c) with respect to any other Incremental
Commitments, the Persons appointed by Borrower as “Joint Lead Arrangers” (or
similar titles) for such Incremental Commitments, in their capacities as joint
lead arrangers hereunder.

 

“Joint Physical Bookrunners” shall mean, collectively, (a) with respect to the
Loans and Commitments incurred on the Closing Date, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC and, (b) with respect to anythe 2018
Incremental Term Loan A Loan Commitments and the Term B-1 Facility, Bank of
America, N.A., Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank National
Association, Wells Fargo Securities, LLC, Citizens Bank, N.A., SunTrust Robinson
Humphrey, Inc. and TD Securities (USA) LLC and (c) with respect to any other
Incremental Commitments, the Persons appointed by Borrower as “Joint Physical
Bookrunners” (or similar titles) for such Incremental Commitments, in their
capacities as joint physical bookrunners hereunder.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Judgment Currency Conversion Date” has the meaning set forth in
Section 13.15(a).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control (and, in the case of convertible or exchangeable debt instruments,
delisting) provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, not materially more
restrictive than the terms set forth in this Agreement (other than, in the case
of any bridge facility, covenants, defaults and remedy provisions customary for
bridge financings).

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

32

--------------------------------------------------------------------------------



 

“L/C Commitments” shall mean the commitments of the L/C Lender to issue Letters
of Credit pursuant to Section 2.03.  The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender under a Tranche of
Revolving Commitments, such Lender’s participation interest (or, in the case of
each L/C Lender, such L/C Lender’s retained interest) in each L/C Lender’s
liability under Letters of Credit issued under such Tranche of Revolving
Commitments and such Lender’s rights and interests in Reimbursement Obligations
and fees, interest and other amounts payable in connection with Letters of
Credit and Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require:  (a) with respect to
(i) each Existing Letter of Credit issued by Bank of America, N.A., Bank of
America, N.A., in its capacity as issuer of such Existing Letters of Credit,
together with its successors and assigns in such capacity and, (ii) each
Existing Letter of Credit issued by Wells Fargo Bank, National Association,
Wells Fargo Bank, National Association, in its capacity as issuer of such
Existing Letters of Credit, together with its successors and assigns in such
capacity and (iii) each PNK Letter of Credit, JPMorgan Chase Bank, N.A., in its
capacity as issuer of such PNK Letters of Credit, together with its successors
and assigns in such capacity and (b) with respect to all other Letters of
Credit, (i) Bank of America or any of its Affiliates, in its capacity as issuer
of Letters of Credit issued by it hereunder, together with its successors and
assigns in such capacity; (ii) Wells Fargo Bank, National Association or any of
its Affiliates, in its capacity as issuer of Letters of Credit issued by it
hereunder, together with its successors and assigns in such capacity; and/or
(iii) any other Revolving Lender or Revolving Lenders selected by Borrower and
reasonably acceptable to Administrative Agent (such approval not to be
unreasonably withheld or delayed) that agrees to become an L/C Lender, in each
case under this clause (ii) in its capacity as issuer of Letters of Credit
issued by such Lender hereunder, together with its successors and assigns in
such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters of Credit.  The L/C Liability of
any Revolving Lender under a Tranche of Revolving Commitments at any time shall
mean such Revolving Lender’s participations and obligations in respect of
outstanding Letters of Credit and unreimbursed L/C Disbursements under such
Tranche of Revolving Commitments at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $150.0 million
and (b) the Total Revolving Commitments then in effect.  The L/C Sublimit is
part of, and not in addition to, the Total Revolving Commitments.

 

“Landlord” shall mean each of GLP Capital, Gold Merger Sub and any other
landlord under an Additional Lease.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

33

--------------------------------------------------------------------------------



 

“Leased Property” shall mean, collectively, (a) the Penn Leased Property and
(b) from and after the PNK Acquisition Closing Date, the PNK Leased Property.

 

“Lender Insolvency Event” shall mean that (i) such Lender or its Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, (ii) such Lender or its
Parent Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment or (iii) such
Lender becomes the subject of a Bail-In Action; provided, however, that a Lender
Insolvency Event shall not be deemed to exist solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its Parent
Company by a Governmental Authority or an instrumentality thereof so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1 and through A-34,
(b) each Term A Facility Refinancing Lender and each Term B Facility Refinancing
Lender, (c) any Lender providing an Incremental Commitment pursuant to
Section 2.12 and any Person that becomes a Lender from time to time party hereto
pursuant to Section 2.15 and (d) any Person that becomes a “Lender” hereunder
pursuant to an Assignment Agreement, in each case, other than any such Person
that ceases to be a Lender pursuant to an Assignment Agreement or a Borrower
Assignment Agreement.  Unless the context requires otherwise, the term “Lenders”
shall include the Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning set forth in Section 2.03(b).

 

“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit and, for the avoidance of doubt,
from and after the PNK Acquisition Closing Date, each PNK Letter of Credit.

 

“LIBO Rate” shall mean:

 

(a)           for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

 

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; and

 

(d) the LIBO Rate for Term B Facility Loans shall not be less than 0.75%;

 

provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.

 

34

--------------------------------------------------------------------------------



 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Leases” shall mean, collectively, (a) the Penn Master Lease and (b) from
and after the PNK Acquisition Closing Date, the PNK Master Lease.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party of the Credit
Documents to which it is a party or any of the material rights and remedies of
any Secured Party thereunder or the legality, priority or enforceability of the
Liens on a material portion of the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $100.0 million.

 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

35

--------------------------------------------------------------------------------



 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections
2.01(ef), 2.03, 2.10(c), 2.10(ef), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount
equal to 103% of the aggregate L/C Liability, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Lenders in their reasonable
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit II-1, Exhibit I-2 or such other form as is
reasonably acceptable to Administrative Agent, with such schedules and including
such provisions as shall be necessary to conform such document to applicable or
local law or as shall be customary under local law, as the same may at any time
be amended in accordance with the terms thereof and hereof and such changes
thereto as shall be reasonably acceptable to Administrative Agent.

 

“Mortgage Amendments” has the meaning set forth in Section 9.14(a)(i).

 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(D) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08 or 9.11 (in each
case, unless and until such Real Property is no longer subject to a Mortgage).

 

“Mortgaged Vessel” shall mean (a) each Vessel, if any, listed on Schedule
8.13(b) as a “Mortgaged Vessel,” and (b) each Vessel or Replacement Vessel, if
any, which shall be subject to a Ship Mortgage after the Closing Date pursuant
to Section 9.08 or 9.11 (in each case, unless and until such Vessel or
Replacement Vessel is no longer subject to a Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)            in the case of any Asset Sale pursuant to Section 10.05(c) or
pursuant to Section 10.05(p), the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all reasonable
fees and expenses and transaction costs paid by or on behalf of Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Company as a result of such Asset
Sale (after application of all credits and other offsets that arise from such
Asset Sale); (C) any repayments by or on behalf of any Company of Indebtedness
(other than Indebtedness hereunder) to the extent such Indebtedness is secured
by a Lien on such Property that is permitted by the Credit Documents and that is
not junior to the Lien thereon securing the Obligations and such Indebtedness is
required to be repaid as a condition to the purchase or sale of such Property;
(D) amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; (E) amounts reserved, in accordance
with GAAP, against any liabilities associated with such Asset

 

36

--------------------------------------------------------------------------------


 

Sale and retained by Borrower or any of its Subsidiaries after such Asset Sale
and related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale; and (F) in the event that a Restricted Subsidiary consummates
such an Asset Sale and makes a pro rata payment of dividends to its stockholders
or members or other equity holders, as applicable, from any cash proceeds of
such Asset Sale, the amount of dividends paid to any such stockholder or member
or other equity holder, as applicable, other than Borrower or any Restricted
Subsidiary, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that Net Available Proceeds shall include any
cash payments received upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) of this clause (i) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within eighteen (18) months
after such Asset Sale, the amount of such reserve;

 

(ii)           in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue, but including the proceeds of any disposition
of Property pursuant to Section 10.05(l)) received by the Person whose Property
was subject to such Casualty Event in respect of such Casualty Event net of
(A) fees and expenses incurred by or on behalf of Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
Property that is permitted by the Credit Documents and that is not junior to the
Lien thereon securing the Obligations and such Indebtedness is required to be
prepaid in connection with such Casualty Event, and (C) any Taxes paid or
payable by or on behalf of Borrower or any Restricted Subsidiary in respect of
the amount so recovered (after application of all credits and other offsets
arising from such Casualty Event) and amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
provided that, in the case of a Casualty Event with respect to property that is
subject to a Master Lease, any Additional Lease or a similar lease entered into
for the purpose of, or with respect to, operating or managing gaming facilities
and related assets, such cash proceeds shall not constitute Net Available
Proceeds to the extent, and for so long as, such cash proceeds are required, by
the terms of such lease, (x) to be paid to the holder of any mortgage, deed of
trust or other security agreement securing indebtedness of the lessor, (y) to be
paid to, or for the account of, the lessor or deposited in an escrow account to
fund rent and other amounts due with respect to such property and costs to
preserve, stabilize, repair, replace or restore such property (in accordance
with the provisions of the applicable lease) or (z) to be applied to rent and
other amounts due under such lease or to fund costs and expenses of repair,
replacement or restoration of such Property, or the preservation or
stabilization of such Property (in accordance with the provisions of the
applicable lease); and

 

(iii)          in the case of any Debt Issuance, the aggregate amount of all
cash received in respect thereof by the Person consummating such Debt Issuance
in respect thereof net of all investment banking fees, discounts and
commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses, actually incurred in
connection therewith.

 

“New Investment Returns” shall mean the aggregate of all amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) on or after the Closing Date (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts) that are designated by Borrower
as “New Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

37

--------------------------------------------------------------------------------



 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Consenting Revolving Commitments” shall have the meaning provided in the
First Amendment to A&R Credit Agreement.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent including any form on
an electronic platform or electronic transmission system as shall be approved by
Administrative Agent.

 

“Obligation Currency” has the meaning set forth in Section 13.15(a).

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.

 

“OFAC” has the meaning set forth in Section 8.27(b)(v).

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form (including electronic documentation
generated by use of an electronic platform) as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

38

--------------------------------------------------------------------------------



 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” shall mean the Other Term Loan Commitments and Other
Revolving Commitments.

 

“Other Connection Taxes” means, with respect to any Agent, any Lender, or any
other recipient, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced hereunder or under any other Credit Document, or sold or assigned
an interest in any Note, hereunder, or with respect to any other Credit
Document).

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(p), Indebtedness incurred pursuant to Section 10.01(q) or
Incremental Equivalent Debt that is secured by a Lien on Collateral junior to
the Liens securing the Obligations or that is unsecured.

 

“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.

 

“Outstanding Investment Amount” shall mean, as of any date of determination, the
aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) on or after the Closing Date, in each case, valued at fair
market value at the time each such Investment was made, minus (x) New Investment
Returns received on or prior to such date of determination, minus (y) all
Existing Investment Returns received on or prior to such date (but only to the
extent that on the date any such Existing Investment Return was received, such
Existing Investment Return was not larger than the Outstanding Investment Amount
as of such date (which Outstanding Investment Amount shall be determined without
giving effect to such Existing Investment Return)), minus (z) reductions in the
amount of such Investments as provided in the definition of “Investment”.

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any), and the discharge or Cash Collateralization of all Letters
of Credit outstanding in an amount equal to 103% of the greatest amount for
which such Letters of Credit may be drawn (or receipt of backstop letters of
credit reasonably

 

39

--------------------------------------------------------------------------------



 

satisfactory to the applicable L/C Lender and the Administrative Agent).  For
purposes of this definition, “Unasserted Obligations” shall mean, at any time,
contingent indemnity obligations in respect of which no claim or demand for
payment has been made at such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Patriot Act” has the meaning set forth in Section 8.27(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Penn Leased Property” shall mean all “Leased Property” (as defined in the Penn
Master Lease from time to time).

 

“Penn Master Lease” shall mean the Master Lease, dated as of November 1, 2013,
as amended by (a) the First Amendment to Master Lease, dated March 5, 2014,
(b) the Second Amendment to Master Lease and First Amendment to Access
Agreement, dated April 18, 2014, (c) the Third Amendment to Master Lease, dated
September 20, 2015 and (d) the Fourth Amendment to Master Lease, dated May 1,
2017, by and between GLP Capital and Penn Tenant.

 

“Penn Tenant” shall mean, for so long as it is the tenant under the Penn Master
Lease, Penn Tenant, LLC, a Pennsylvania limited liability company, in its
capacity as tenant under the Penn Master Lease, and, thereafter, the successor
tenant under the Penn Master Lease in such capacity.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean (A) any acquisition, whether by purchase,
merger, consolidation or otherwise, by Borrower or any of its Restricted
Subsidiaries of all or substantially all of the business, property or assets of,
or Equity Interests in, a Person or any division or line of business of a Person
so long as (a) immediately after a binding contract with respect thereto is
entered into between Borrower or one of its Restricted Subsidiaries and the
seller with respect thereto and after giving pro forma effect to such
acquisition and related transactions, no Event of Default has occurred and is
continuing or would result therefrom and Borrower and its Restricted
Subsidiaries shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date (giving effect to
such acquisition and any related anticipated incurrences and repayments of
Indebtedness as if consummated on the first day of relevant Test Period),
(b) immediately after giving effect thereto, Borrower shall be in compliance
with Section 10.11, and (c) with respect to a Permitted Acquisition in excess of
$50.0 million, Borrower has delivered to Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a) and (b) above, together with
all relevant financial information for the Person or assets to be acquired and
(B) the PNK Acquisition.

 

40

--------------------------------------------------------------------------------



 

“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business or activities reasonably related, incidental or
ancillary thereto (including assets, activities or businesses complementary
thereto), or a reasonable extension, development or expansion thereof.

 

“Permitted Business Assets” shall mean (a) one or more Permitted Businesses,
(b) a controlling equity interest in any Person whose assets consist primarily
of one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.

 

“Permitted First Lien Indebtedness” shall mean any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings) and (f) other than in the case of a
revolving credit facility, does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms at least to such Final
Maturity Date).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) (provided that, in the case of any Permitted Refinancing of
Permitted Second Priority Indebtedness or Permitted Refinancing of Permitted
Unsecured Indebtedness, the scheduled maturity date shall not be prior to the
earlier of (x) the scheduled maturity of the Refinanced Debt and (y) the date
that is 91 days after the Final Maturity Date then in effect at the time of
issuance (excluding bridge facilities allowing extensions on customary terms to
at least such earlier date)), (ii) does not have a Weighted Average Life to
Maturity (excluding the effects of any prepayments of Term Loans reducing
amortization) that is shorter than that of any outstanding Term Loans (excluding
bridge facilities allowing extensions on customary terms to at least ninety-one
(91) days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith),

 

41

--------------------------------------------------------------------------------



 

taken as a whole, not materially more restrictive than the terms set forth in
this Agreement (other than, in the case of any bridge facility, covenants,
defaults and remedy provisions customary for bridge financings).  For the
avoidance of doubt, the usual and customary terms of convertible or exchangeable
debt instruments issued in a registered offering or under Rule 144A of the
Securities Act shall be deemed to be not materially more restrictive than the
terms set forth in this Agreement.

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that:  (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder (provided that, the
principal amount of such Indebtedness may exceed the amount set forth in this
clause (iii) so long as such additional principal amount is otherwise permitted
to be incurred pursuant to Section 10.01; provided, however, that such excess
amount shall be deemed to be utilization of such other provision(s) under
Section 10.01 in the amount of such excess); and (c) the obligors on such
refinancing Indebtedness shall be the obligors on such Indebtedness being
refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” shall mean any Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that (a) is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and any Permitted First Lien
Indebtedness and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) meets the Permitted Junior
Debt Conditions and (c) the holders of such Indebtedness (or their
representative) shall be party to the Second Lien Intercreditor Agreement (as
“Second Priority Debt Parties”) with the Administrative Agent.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of second lien (or other junior lien)
secured notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Indebtedness” shall mean any unsecured Indebtedness of
Borrower (and Contingent Obligations of the Guarantors in respect thereof) that
meets the Permitted Junior Debt Conditions or is Junior Financing.  For the
avoidance of doubt, Disqualified Capital Stock shall not constitute Permitted
Unsecured Indebtedness.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower or its Restricted Subsidiaries in the form of one or more
series of senior unsecured notes or loans; provided that (a) such

 

42

--------------------------------------------------------------------------------



 

Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (b) meets
the Permitted Junior Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“PNK” shall mean Pinnacle Entertainment, Inc.

 

“PNK Acquisition” shall mean Borrower’s acquisition of all of the issued and
outstanding equity interests of PNK pursuant to the PNK Acquisition Agreement.

 

“PNK Acquisition Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of December 17, 2017, by and among Borrower, Franchise Merger
Sub, Inc. and PNK.

 

“PNK Acquisition Clean-Up Period” has the meaning set forth in Section 11.03(a).

 

“PNK Acquisition Closing Date” shall mean the date that the PNK Acquisition is
closed.

 

“PNK Acquisition Commitment Letter” shall mean that certain Second Amended and
Restated Commitment Letter, dated as of February 23, 2018, among Borrower and
the financial institutions party thereto.

 

“PNK Acquisition Specified Representations” shall mean (a) the representations
and warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties, and limited, in the case of good standing, to Borrower only),
8.04(a)(i)(x) (but only as it relates to entry into the First Amendment to A&R
Credit Agreement, the borrowing of Incremental Term Loans and the granting of
Liens on Collateral to secure the Incremental Term Loans, in each case that are
incurred to finance the PNK Acquisition), 8.04(a)(ii) (limited to Contractual
Obligations under the Senior Unsecured Notes (but only as it relates to entry
into the First Amendment to A&R Credit Agreement, the borrowing of the
Incremental Term Loans and the granting of Liens on Collateral to secure the
Incremental Term Loans, in each case that are incurred to finance the PNK
Acquisition)), 8.05 (but only as it relates to the First Amendment to A&R Credit
Agreement), 8.09, 8.11(b), 8.14 (but only as it relates to security interests
that may be perfected solely through the filing of UCC financing statements and
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17 (after giving effect to the Transactions (as
defined in the PNK Acquisition Commitment Letter)) and 8.27 (limited to use of
proceeds on the First Amendment to A&R Credit Agreement Effective Date) of this
Agreement and (b) representations made by Pinnacle Entertainment, Inc. in the
PNK Acquisition Agreement as are material to the interests of the Lenders (as
defined in the PNK Acquisition Commitment Letter), but only to the extent that
Borrower has the right to terminate its obligations under the PNK Acquisition
Agreement or otherwise decline to consummate the PNK Acquisition as a result of
a breach of such representations in the PNK Acquisition Agreement.

 

“PNK Leased Property” shall mean all “Leased Property” (as defined in the PNK
Master Lease from time to time).

 

“PNK Letters of Credit” shall mean each letter of credit identified on Schedule
1.01(E).

 

“PNK Master Lease” shall mean the Master Lease, dated as of April 28, 2016, as
amended by (a) that certain First Amendment to Master Lease, dated as of
August 29, 2016, (b) that certain Second Amendment to Master Lease, dated as of
October 25, 2016, (c) that certain Third Amendment to Master Lease, dated as of
March 24, 2017, and (d)

 

43

--------------------------------------------------------------------------------



 

that certain Fourth Amendment to Master Lease, dated on or aboutas of the PNK
Acquisition Closing Date, by and between Gold Merger Sub and PNK Tenant.

 

“PNK Tenant” shall mean, for so long as it is the tenant under the PNK Master
Lease, Pinnacle MLS, LLC, in its capacity as tenant under the PNK Master Lease,
and, thereafter, the successor tenant under the PNK Master Lease in such
capacity.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Principal Asset” shall mean the Companies’ gaming properties commonly known as:
(i) Hollywood Casino at Charles Town Races, (ii) Hollywood Casino Toledo,
(iii) Hollywood Casino Columbus, (iv) Hollywood Casino Lawrenceburg,
(v) Hollywood Casino at Penn National Race Course and (vi) Hollywood Casino St.
Louis.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 900 W. Trade Street, Charlotte, North Carolina
28255, or such other office as may be designated in writing by Administrative
Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.06.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

44

--------------------------------------------------------------------------------



 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto) with respect
to which Borrower or any of its Restricted Subsidiaries has (directly or
indirectly through Subsidiaries) entered into a management or similar contract
and such contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date, (b) with respect to the First Amendment
Extended Revolving Commitments and any Incremental Existing Tranche Revolving
Commitments of the same Tranche and any Revolving Loans thereunder, October 19,
2023 and (c) with respect to any other Tranche of Revolving Commitments and
Revolving Loans, the maturity date set forth therefor in the applicable
Incremental Joinder Agreement, Extension Amendment or Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean (a) with respect
to the Total Revolving Commitments, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitments at such
time or (b) with respect to the Revolving Commitments of a particular Tranche, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Commitment of such Tranche of such Revolving Lender at such time and the
denominator of which is the aggregate Revolving Commitments of such Tranche at
such time; provided, however, that if the R/C Percentage of any Revolving Lender
is to be determined after the Total Revolving Commitments or the Revolving
Commitments of the applicable Tranche, as the case may be, have been terminated,
then the R/C Percentage of such Revolving Lender shall be determined immediately
prior (and without giving effect) to such termination but after giving effect to
any assignments after termination of the Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“Redesignation” has the meaning set forth in Section 9.13(a).

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, and

 

45

--------------------------------------------------------------------------------


 

(c) each additional Lender and each existing Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.15.

 

“Refinancing Revolving Commitments” shall mean the “Refinancing Revolving
Commitments” provided pursuant to the Second Amendment on the Closing Date. The
aggregate amount of the Refinancing Revolving Commitments provided on the
Closing Date pursuant to the Second Amendment is $633,151,413.07.

 

“Refinancing Revolving Loans” shall mean the “Refinancing Revolving Loans” made
or deemed made under the Refinancing Revolving Commitments provided pursuant to
the Second Amendment on the Closing Date.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Asset Sales” shall mean any divestiture made in order to obtain
regulatory approvals to consummate the PNK Acquisition in accordance with the
terms of the PNK Acquisition Agreement.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

46

--------------------------------------------------------------------------------



 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans or Term B-1 Facility Loans, as the case may
be, into any such new tranche of replacement term loans) (x) having an effective
interest rate margin for the respective Type of such replacement term loan that
is less than the Applicable Margin for Term B Facility Loans or Term B-1
Facility Loans, as the case may be, of the respective Type (with the comparative
determinations of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) and to be made after taking into
account all upfront or similar fees or original issue discount (amortized
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness) of such tranche of
replacement term loans or, Term B Facility Loans or Term B-1 Facility Loans, as
the case may be) payable to all Lenders holding such replacement term loans or,
Term B Facility Loans or Term B-1 Facility Loans, as the case may be, but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with all Lenders (in their capacity as such)
holding such tranche of replacement term loans or, Term B Facility Loans or Term
B-1 Facility Loans, as the case may be, after giving effect to the syndication
thereof) (excluding any such loans incurred in connection with a Change of
Control or an Acquisition and any such loan that is not made for the primary
purposes of reducing overall yield) and (y) the proceeds of which are used to
repay, in whole or in part, principal of outstanding Term B Facility Loans or
Term B-1 Facility Loans, as the case may be, (it being understood that a
conversion of Term B Facility Loans or Term B-1 Facility Loans, as the case may
be, into any such new tranche of replacement term loans shall constitute a
repayment of principal of outstanding Term B Facility Loans and Term B-1
Facility Loans, respectively), (ii) any amendment, waiver or other modification
to this Agreement which would have the effect of reducing the Applicable Margin
for Term B Facility Loans or Term B-1 Facility Loans, as the case may be, (with
the determination of such effective reduction to be made in accordance with the
applicable provisions set forth in the parenthetical appearing in preceding
clause (i)(x)), excluding any such amendment, waiver or modification entered
into in connection with a Change of Control or an Acquisition and/or (iii) the
incurrence by Borrower or any of its Subsidiaries of (x) any Incremental Term
Loans, (y) any other term loans (which, for the avoidance of doubt, does not
include bonds) other than under this Agreement or (z) any other bank debt other
than under this Agreement (such other term loans referred to in clause (y) above
in this clause (iii) and such other bank debt referred to in clause (z) above in
this clause (iii) are individually referred to as “Other Debt”), the proceeds of
which are used in whole or in part to prepay outstanding Term B Facility Loans
or Term B-1 Facility Loans, as the case may be, (except to the extent any such
Incremental Term Loans or Other Debt is incurred in connection with a Change of
Control or an Acquisition) if such Incremental Term Loans or Other Debt has an
effective interest rate margin for the respective Type of such replacement term
loan that is less than the Applicable Margin for Term B Facility Loans or Term
B-1 Facility Loans, as the case may be, at the time of the prepayment thereof
(with the comparative determination of such margins to be made by Administrative
Agent (consistent with generally acceptable financial practices) taking into
account all upfront or similar fees or original issue discount (amortized
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness) of such Incremental Term
Loans or Other Debt) payable to all lenders holding such Incremental Term Loans
or Other Debt, as the case may be, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders (in their capacity as such) holding such Incremental Term Loans or Other
Debt, as the case may be, after giving effect to the syndication thereof).  Any
such determination by Administrative Agent as contemplated by preceding clauses
(i)(x), (ii) and (iii) shall be conclusive and binding on all Lenders holding
Term B Facility Loans or Term B-1 Facility Loans, as the case may be.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate

 

47

--------------------------------------------------------------------------------



 

Unutilized R/C Commitments of all Non-Defaulting Lenders, (iii) the Swingline
Exposure of all Non-Defaulting Lenders, and (iv) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in respect of such Tranche and then outstanding;
(b) with respect to Lenders having Term A Facility Loans or Incremental Term A
Loan Commitments, Lenders having more than 50% of the aggregate sum of the Term
A Facility Loans and unutilized Incremental Term A Loan Commitments then
outstanding; (c) with respect to Lenders having Term B Facility Loans, Term B
Facility Commitments or Incremental Term B Loan Commitments, Lenders having more
than 50% of the aggregate sum of the Term B Facility Loans, unutilized Term B
Facility Commitments and unutilized Incremental Term B Loan Commitments then
outstanding; (d) with respect to Lenders having Term B-1 Facility Loans, Term
B-1 Facility Commitments or Incremental Term B-1 Loan Commitments, Lenders
having more than 50% of the aggregate sum of the Term B-1 Facility Loans,
unutilized Term B-1 Facility Commitments and unutilized Incremental Term B-1
Loan Commitments then outstanding; (e) for each New Term Loan Facility, if
applicable, with respect to Lenders having New Term Loans or New Term Loan
Commitments, in each case, in respect of such New Term Loan Facility, Lenders
having more than 50% of the aggregate sum of such New Term Loans and unutilized
New Term Loan Commitments then outstanding; (ef) for each Extension Tranche, if
applicable, with respect to Lenders having Extended Revolving Loans or Extended
Revolving Commitments or Extended Term Loans or commitments in respect of
Extended Term Loans, in each case, in respect of such Extension Tranche, Lenders
having more than 50% of the aggregate sum of such Extended Revolving Loans and
Extended Revolving Commitments or Extended Term Loans and commitments in respect
thereof, as applicable, then outstanding; and (fg) for each Tranche of Other
Term Loans, Lenders having more than 50% of the aggregate sum of such Other Term
Loans and unutilized Other Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower or
other applicable Credit Party, the president of Borrower or other applicable
Credit Party (if not the chief executive officer), any vice president, senior
vice president or executive vice president of Borrower or other applicable
Credit Party, the chief financial officer, the chief accounting officer or
treasurer of Borrower or other applicable Credit Party or, with respect to
financial matters, the chief financial officer, the chief accounting officer,
senior financial officer or treasurer of Borrower or other applicable Credit
Party.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower or any of its Restricted
Subsidiaries, but excluding dividends, payments or distributions paid through
the issuance of additional shares of Qualified Capital Stock and any redemption,
retirement or exchange of any Qualified Capital Stock in Borrower or such
Restricted Subsidiary through, or with the proceeds of, the issuance of
Qualified Capital Stock in Borrower or any of its Restricted Subsidiaries.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

48

--------------------------------------------------------------------------------



 

“Revaluation Date” shall mean,  with respect to any Letter of Credit, each of
the following:  (i) each date of issuance of a Letter of Credit denominated in
an Alternate Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an L/C Lender under any Letter of Credit denominated in an
Alternate Currency, and (iv) such additional dates as the Administrative Agent
or the applicable L/C Lender shall reasonably determine or the Required Lenders
shall require.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments,
(ii) with respect to the Revolving Commitments under the First Amendment
Extended Revolving Facility, the period from and including the First Amendment
to A&R Credit Agreement Effective Date to but excluding the earlier of
applicable R/C Maturity Date and the date of termination of such Revolving
Commitments, and (iii) with respect to any other Tranche of Revolving
Commitments, the period from and including the date such Tranche of Revolving
Commitments is established to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Tranche of Revolving
Commitments.  Unless the context otherwise requires, references in this
Agreement to the Revolving Availability Period shall mean with respect to each
Tranche of Revolving Commitments, the Revolving Availability Period applicable
to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment” or “First
Amendment Extended Revolving Commitment”, as applicable, or in the Assignment
Agreement pursuant to which such Lender assumed its Revolving Commitment or in
any Incremental Joinder Agreement or Refinancing Amendment, as applicable, as
the same may be (a) changed pursuant to Section 13.05(b), (b) reduced or
terminated from time to time pursuant to Sections 2.04, 11.01 and/or 13.04(h),
as applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and
Section 2.15; it being understood that a Revolving Lender’s Revolving Commitment
shall include any Incremental Revolving Commitments, Extended Revolving
Commitments and Other Revolving Commitments of such Revolving Lender.  The
aggregate amount of the Revolving Commitments as of the Closing Date (including
the Refinancing Revolving Commitments provided pursuant to the Second
Amendment)First Amendment to A&R Credit Agreement Effective Date is $700.0
million (and for the avoidance of doubt, the Revolving Commitments set forth
opposite the name of each Lender on Annex A-1 on the Closing Date include such
Lender’s Refinancing Revolving Commitments provided pursuant to the Second
Amendment).

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1(a) hereof and, (b) on the First Amendment to
A&R Credit Agreement Effective Date, the Lenders having a Revolving Commitment
on Annex A-1(b) hereof, and (c) thereafter, the Lenders from time to time
holding Revolving Loans and/or a Revolving Commitment as in effect from time to
time.

 

49

--------------------------------------------------------------------------------



 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Amendment” shall mean that certain Second Amendment and Refinancing
Agreement, dated as of the Closing Date, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent and Collateral Agent.

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral (or perfect any Lien
thereon) for the Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 5.625% senior unsecured
notes due 2027 of Borrower in the original aggregate principal amount of $400.0
million.

 

“Separation and Distribution Agreement” shall mean the separation and
distribution agreement between Borrower and GLPI, dated as of November 1, 2013.

 

50

--------------------------------------------------------------------------------



 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J or such other form as is reasonably acceptable to Administrative Agent
made by the applicable Credit Parties in favor of Collateral Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof, or such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable Requirements of
Law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage on the Mortgaged Vessel covered
thereby, subject only to Permitted Liens.

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified Additional General Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(t) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Additional General
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“Specified Asset Sales” shall mean, collectively, (a) the disposition of certain
assets identified to the Joint Lead Arrangers and the Lenders as Ameristar
Casino Kansas City, LLC, Ameristar Casino St. Charles, LLC, Belterra Resort
Indiana LLC and PNK (Ohio), LLC and (b) the disposition of the real estate
underlying the casinos known as Belterra Park and Plainridge Park.

 

“Specified General Investment Returns” shall mean the amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(s) (including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified General Investment
Returns” in the Compliance Certificate delivered to the Administrative Agent in
respect of the fiscal quarter in which such amounts were received.”Specified
Sale Leaseback Transaction” shall mean, with respect to Borrower or any of its
Restricted Subsidiaries, an arrangement whereby, directly or indirectly,
(a) Borrower or such Restricted Subsidiary shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred and (b) (i) such property is sold to, and leased from,
a Landlord or its Affiliate or (ii) the acquisition of such property was not
funded with Indebtedness (other than Revolving Loans or other revolving credit
loans) or with the proceeds of Equity Issuances by Borrower.

 

“Specified Transaction” shall mean (a) any incurrence or repayment of
Indebtedness (other than for working capital purposes or under a Revolving
Facility), (b) any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, (c) any Permitted Acquisition or other
Acquisition, (d) any Asset Sale, designation or redesignation of a Restricted
Subsidiary that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary of Borrower, (e) any Acquisition or Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person and (f) any amendment, modification or waiver to any provision
of a Master Lease.

 

“Specified Unrestricted Subsidiaries Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(q) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified

 

51

--------------------------------------------------------------------------------



 

Unrestricted Subsidiaries Investment Returns” in the Compliance Certificate
delivered to the Administrative Agent in respect of the fiscal quarter in which
such amounts were received.

 

“Spin-Off” shall mean, collectively, (a) the distribution of the assets and
liabilities associated with, or operations of, the internet, interactive,
online, virtual or social gaming business and/or the video lottery or video
gaming terminal business of Borrower and its Subsidiaries, which distribution
may consist of the distribution of all of the outstanding Equity Interests of
one or more Subsidiaries of Borrower that operate any such business and (b) any
corporate restructurings and other transactions entered into in connection with
the foregoing in order to effect such distribution.

 

“Spot Rate” for a currency shall mean the rate determined by Administrative
Agent or the applicable L/C Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by Administrative Agent or such L/C Lender if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that such L/C
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternate Currency.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).  For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

52

--------------------------------------------------------------------------------



 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(ef).  The Swingline Commitment is part of, and
not in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean, with respect to Revolving Lenders of any
Tranche of Revolving Commitments, at any time the aggregate principal amount at
such time of all outstanding Swingline Loans under such Tranche.  The Swingline
Exposure of any Revolving Lender under any Tranche of Revolving Commitments at
any time shall equal its R/C Percentage with respect to the applicable Tranche
of Revolving Commitments of the aggregate Swingline Exposure under such Tranche
at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(ef).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) $50.0 million and (b) the
Total Revolving Commitments then in effect.  The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Syndication Agents” shall mean, collectively, JPMorgan Chase Bank, N.A., Fifth
Third Bank, Citizens Bank, N.A., U.S. Bank National Association, Wells Fargo
Securities LLC, Manufacturers & Traders Trust Company, SunTrust Robinson
Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC and UBS
Securities LLC, in their capacities as syndication agents hereunder.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Matters Agreement” shall mean the tax matters agreement between Borrower
and GLPI, dated as of November 1, 2013.

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Term A Facility” shall mean the credit facility comprising any Incremental Term
A Loan Commitments and the Term A Facility Loans.

 

“Term A Facility Existing Loans” shall mean the “Term A Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement and the issuance of the Term A Facility Loans
pursuant to this Agreement on the Closing Date.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, each Term A
Facility Refinancing Lender listed on Annex A-2(a) hereof, (b) on the First
Amendment to A&R Credit Agreement Effective Date, each Lender holding Term A
Facility Loans listed on Annex A-2(b) hereof and (bc) thereafter, the Lenders
from time

 

53

--------------------------------------------------------------------------------



 

to time holding any Incremental Term A Loan Commitments and/or Term A Facility
Loans, as the case may be, after giving effect to any assignments thereof
permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean, collectively, (a) the Term A Facility
Refinancing Loans provided pursuant to the Second Amendment and, (b) the 2018
Incremental Term A Loans made pursuant to Section 2.1 of the 2018 Incremental
Joinder Agreement and Section 2.01(b)(ii) hereof and (c) term loans made
pursuant to any Incremental Term A Loan Commitments.  The aggregate principal
amount of the Term A Facility Loans on the First Amendment to A&R Credit
Agreement Effective Date is $707,674,375.00.

 

“Term A Facility Maturity Date” shall mean October 19, 2023.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term A Facility Refinancing Lender” shall mean each Person making a Term A
Facility Refinancing Loan pursuant to the Second Amendment.

 

“Term A Facility Refinancing Loans” shall mean the “Term A Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term A Facility Refinancing Lender’s name on Annex A-2
hereof. The aggregate principal amount of the Term A Facility Refinancing Loans
of all Term A Facility Loans on the Closing Date is $300.0 million.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The aggregate principal amount of
the Term B Facility Commitments of all Term B Facility Lenders on the Closing
Date is $257,059,458.33.

 

“Term B Facility Existing Loans” shall mean the “Term B Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
issuance of the Term B Facility Refinancing Loans pursuant to the Second
Amendment on the Closing Date.

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and each Term B Facility
Refinancing Lender listed on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c)(ii) and the Term B Facility Refinancing Loans provided pursuant
to the Second Amendment and (b) term loans made pursuant to any Incremental Term
B Loan Commitments.  The aggregate principal amount of the Term B Facility Loans
of all Term B Facility Lenders on the 2018 Incremental Joinder Agreement
Effective Date after giving effect to the repayment thereof with a portion of
the proceeds of the Term B-1 Facility Loans made on the 2018 Incremental Joinder
Agreement Effective Date is $0.00.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term B Facility Refinancing Lender” shall mean each Person making a Term B
Facility Refinancing Loan pursuant to the Second Amendment.

 

54

--------------------------------------------------------------------------------


 

“Term B Facility Refinancing Loans” shall mean the “Term B Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term B Facility Refinancing Lender’s name on Annex A-3
hereof. The aggregate principal amount of the Term B Facility Refinancing Loans
of all Term B Facility Lenders on the Closing Date is $242,940,541.67.

 

“Term B-1 Facility” shall mean the credit facility comprising the Term B-1
Facility Commitments, any Incremental Term B-1 Loan Commitments and the Term B-1
Facility Loans.

 

“Term B-1 Facility Commitment” shall mean, for each Term B-1 Facility Lender,
the obligation of such Lender, if any, to make a Term B-1 Facility Loan to
Borrower on the 2018 Incremental Joinder Agreement Effective Date in a principal
amount not to exceed the amount set forth opposite such Lender’s name under the
heading “Term B-1 Facility Commitment” on Annex A-4, or in the Assignment
Agreement pursuant to which such Lender assumed its Term B-1 Facility
Commitment, as applicable, as the same may be (i) changed pursuant to
Section 13.05(b) or (ii) reduced or terminated from time to time pursuant to
Section 2.04 or Section 11.01.  The aggregate principal amount of the Term B-1
Facility Commitments of all Term B-1 Facility Lenders on the 2018 Incremental
Joinder Agreement Effective Date is $1,128,750,000.00.  For the avoidance of
doubt, the “2018 Incremental Term B Loan Commitments” under the 2018 Incremental
Joinder Agreement shall constitute the “Term B-1 Facility Commitments”
hereunder.

 

“Term B-1 Facility Lenders” shall mean (a) on the 2018 Incremental Joinder
Agreement Effective Date, the Lenders having Term B-1 Facility Commitments on
Annex A-4 hereof and (b) thereafter, the Lenders from time to time holding any
Incremental Term B-1 Loan Commitments and/or Term B-1 Facility Loans, as the
case may be, after giving effect to any assignments thereof permitted by
Section 13.05(b).

 

“Term B-1 Facility Loans” shall mean (a) the term loans made pursuant to
Section 3.1 of the 2018 Incremental Joinder Agreement and
Section 2.01(d)(i) hereof and (b) term loans made pursuant to any Incremental
Term B-1 Loan Commitments.

 

“Term B-1 Facility Maturity Date” shall mean the date that is the seventh
anniversary of the 2018 Incremental Joinder Agreement Effective Date.

 

“Term B-1 Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-5.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, the Term B-1 Facility, any New Term Loan
Facilities, the credit facilities comprising the Extended Term Loans, if any,
and the credit facilities comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term B Facility
Commitments, (b) the Term B-1 Facility Commitments, (c) any Incremental Term
Loan Commitments and (cd) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes, the Term B-1 Facility Notes and any New Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, the Term B-1 Facility Loans, any Extended Term Loans, any Other
Term Loans and any New Term Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

55

--------------------------------------------------------------------------------


 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $700.0 million.

 

“Trade Date” shall have the meaning provided in Section 13.05(f)(i).

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having Revolving Loans incurred pursuant to the First
Amendment Extended Revolving Commitment or any Incremental Existing Tranche
Revolving Commitments of the same Tranche or First Amendment Extended Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (c) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment, (d) Lenders having Term A Facility
Loans and Incremental Term A Loan Commitments, (e) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and, (f) Lenders having Term B-1 Facility Loans or Term B-1 Facility
Commitments and Incremental Term B-1 Loan Commitments and (g) Lenders having
such other Tranche of Term Loans or Term Loan Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment, and
(ii) when used with respect to Loans or Commitments, each of the following
classes of Loans or Commitments:  (a) Revolving Loans incurred pursuant to the
Closing Date Revolving Commitment or any Incremental Existing Tranche Revolving
Commitments of the same Tranche or Closing Date Revolving Commitments and any
Incremental Existing Tranche Revolving Commitments of the same Tranche,
(b) Revolving Loans incurred pursuant to the First Amendment Extended Revolving
Commitment or any Incremental Existing Tranche Revolving Commitments of the same
Tranche or First Amendment Extended Revolving Commitments and any Incremental
Existing Tranche Revolving Commitments of the same Tranche, (c) such other
Tranche of Revolving Loans or Revolving Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment,
(d) Term A Facility Loans and Incremental Term A Loan Commitments, (e) Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and, (f) Term B-1 Facility Loans or Term B-1 Facility Commitments
and Incremental Term B-1 Loan Commitments and (g) such other Tranche of Term
Loans or Term Loan Commitments created pursuant to an Extension
Amendment, Incremental Joinder Agreement or Refinancing Amendment.

 

“Transaction Agreements” shall mean the Separation and Distribution Agreement,
the Penn Master Lease, the Transition Services Agreement, the Tax Matters
Agreement, the Employee Matters Agreement, and, from and after the PNK
Acquisition Closing Date, the PNK Master Lease.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the issuance of the Senior Unsecured Notes and the entering into of the
documents related thereto, (c) the entering into of this Agreement and the other
Credit Documents and the borrowings hereunder on the Closing Date and (d) the
payment of fees and expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transition Services Agreement” shall mean the transition services agreement
between Borrower and GLPI, dated as of November 1, 2013.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

“TRS Properties” shall mean GLP Holdings, Inc., Louisiana Casino Cruises, Inc.,
and Penn Cecil Maryland, Inc., which, directly or indirectly, operate Hollywood
Casino Baton Rouge and Hollywood Casino Perryville.

 

“Type” has the meaning set forth in Section 1.03.

 

56

--------------------------------------------------------------------------------


 

“U.S. Borrower” means any Borrower that is a United States Person.

 

“U.S. Tax Compliance Certificate” has the meaning assigned in
Section 5.06(c)(ii)(B)(iii).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its
Subsidiaries)).  No Subsidiary of Borrower shall be an Unaffiliated Joint
Venture.

 

“United States” shall mean the United States of America.

 

“United States Person” shall have the meaning assigned to that term in
Section 7701 of the Code.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
cash equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed the greater of
(x) $300.0 million and (y) the product of $15.0 million and the number of
casinos, “racinos” and similar facilities operated by Borrower and its
Restricted Subsidiaries on such date of determination and which are owned by
Borrower or its Restricted Subsidiaries or with respect to which Borrower or its
Restricted Subsidiaries are required to provide working capital for the
operation thereof.

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender with respect to
any Tranche(s) of Revolving Commitments, at any time, the excess of such
Revolving Lender’s Revolving Commitment under such Tranche(s) at such time over
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender under such Tranche(s), (ii) such Revolving
Lender’s L/C Liability under such Tranche(s) at such time and (iii) such
Revolving Lender’s Swingline Exposure under such Tranche(s) at such time.

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of Schedule
8.13(b), Borrower shall not be required to describe such fixtures and equipment
in such Schedule 8.13(b)).

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

57

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary.  Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities.  For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of any Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations or Restricted Subsidiary so designated, as the case may be
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.                      Accounting Terms and Determinations.  Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters (including financial covenants) shall be made
in accordance with GAAP as in effect on the Closing Date consistently applied
for all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or

 

58

--------------------------------------------------------------------------------


 

such provision amended in accordance herewith.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and Borrower, Administrative Agent or the Required
Lenders shall so request, Administrative Agent, the Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders, not to be unreasonably withheld).  Notwithstanding the
foregoing, for all purposes of this Agreement, (a) each Master Lease and any
Additional Lease shall not constitute Indebtedness or a Capital Lease or a
Capital Lease Obligation regardless of how such Master Lease or Additional Lease
may be treated under GAAP, (b) any interest portion of payments in connection
with such Master Lease or Additional Lease shall not constitute Consolidated
Interest Expense and (c) Consolidated Net Income shall be calculated by
deducting, without duplication of amounts otherwise deducted, rent, insurance,
property taxes and other amounts and expenses actually paid in cash under each
Master Lease or any Additional Lease in the applicable Test Period and no
deductions in calculating Consolidated Net Income shall occur as a result of
imputed interest, amounts under each Master Lease or any Additional Lease not
paid in cash during the relevant Test Period or other non-cash amounts incurred
in respect of each Master Lease or any Additional Lease; provided that any
“true-up” of rent paid in cash pursuant to each Master Lease or any Additional
Lease shall be accounted for in the fiscal quarter to which such payment relates
as if such payment were originally made in such fiscal quarter.  Notwithstanding
anything to the contrary in this Agreement or any classification under GAAP of
any Person, business, assets or operations in respect of which a definitive
agreement for the disposition thereof has been entered into as discontinued
operations, no pro forma effect shall be given to any discontinued operations
(and the Consolidated EBITDA attributable to any such Person, business, assets
or operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated (provided that until such disposition
shall have been consummated, notwithstanding anything to the contrary in this
Agreement, the anticipated proceeds of such disposition (and use thereof,
including any repayment of Indebtedness therewith) shall not be included in any
calculation hereunder).

 

SECTION 1.03.                      Classes and Types of Loans.  Loans hereunder
are distinguished by “Class” and by “Type.”  The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan of
any particular Tranche, a Term A Facility Loan, a Term B Facility Loan, a Term
B-1 Facility Loan, a New Term Loan of any particular Tranche, or a Term Loan of
any particular Tranche of Term Loans created pursuant to an Extension Amendment
or a Refinancing Amendment or a Swingline Loan, each of which constitutes a
Class.  The “Type” of a Loan refers to whether such Loan is an ABR Loan or a
LIBOR Loan, each of which constitutes a Type.  Loans may be identified by both
Class and Type.

 

SECTION 1.04.                      Rules of Construction..

 

(a)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), references to (i) the plural include the singular, the singular
include the plural and the part include the whole; (ii) Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons;
(iii) statutes and regulations include any amendments, supplements or
modifications of the same from time to time and any successor statutes and
regulations; (iv) unless otherwise expressly provided, any reference to any
action of any Secured Party by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their reasonable discretion”; (v) time
shall be a reference to time of day New York, New York; (vi) Obligations (other
than L/C Liabilities) shall not be deemed “outstanding” if such Obligations have
been Paid in Full; and (vii) except as expressly provided in any Credit Document
any item required to be delivered or performed on a day that is not a Business
Day shall not be required until the next succeeding Business Day.

 

(b)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), (i) “amend” shall mean “amend, restate, amend and restate,
supplement or modify”; and “amended,” “amending” and “amendment” shall have
meanings correlative to the foregoing; (ii) in the computation of periods of
time from a specified date to a later specified date, “from” shall mean “from
and including”; “to” and “until” shall mean “to but excluding”; and “through”
shall mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and
similar terms) in any Credit Document refer to such Credit Document as a whole
and not to any particular provision of such Credit Document; (iv) “including”
(and similar terms) shall

 

59

--------------------------------------------------------------------------------


 

mean “including without limitation” (and similarly for similar terms); (v) “or”
has the inclusive meaning represented by the phrase “and/or”; (vi) references to
“the date hereof” shall mean the date first set forth above; (vii) “asset” and
“property” shall have the same meaning and effect and refer to all tangible and
intangible assets and property, whether real, personal or mixed and of every
type and description; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower.

 

(c)                                  In this Agreement unless the context
clearly requires otherwise, any reference to (i) an Annex, Exhibit or Schedule
is to an Annex, Exhibit or Schedule, as the case may be, attached to this
Agreement and constituting a part hereof, and (ii) a Section or other
subdivision is to a Section or such other subdivision of this Agreement.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to Organizational Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements, reaffirmations and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications are permitted by
the Credit Documents; (ii) references to any Requirement of Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law; and (iii) for the
avoidance of doubt, any reference herein to “the date hereof” or words of
similar import shall refer to the date that this Agreement was initially entered
into (January 19, 2017).

 

(e)                                  This Agreement and the other Credit
Documents are the result of negotiations among and have been reviewed by counsel
to Agents, Borrower and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or Agents merely
because of Agents’ or the Lenders’ involvement in their preparation.

 

SECTION 1.05.                      Exchange Rates; Currency Equivalents..

 

(a)                                 The Administrative Agent or the applicable
L/C Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of extensions of
credit hereunder and Obligations denominated in Alternate Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants or
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of
calculating the Dollar Equivalent of the amount of extensions of credit
hereunder and of Obligations denominated in the Alternate Currency under the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Lender, as applicable.

 

(b)                                 (a) Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable L/C Lender, as the case may be.

 

(c)                                  (b) The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
comparable or successor rate thereto.

 

60

--------------------------------------------------------------------------------


 

SECTION 1.06.                      Pro Forma Calculations..

 

(a)                                 Notwithstanding anything to the contrary
herein, the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio, the Interest Coverage Ratio and Consolidated Total
Assets shall be calculated in the manner prescribed by this Section 1.06;
provided that notwithstanding anything to the contrary in clauses (b), (c) or
(d) of this Section 1.06, when calculating the Consolidated Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio and the Interest
Coverage Ratio, as applicable, for purposes of determining actual compliance
(and not compliance on a Pro Forma Basis) with any covenant pursuant to
Section 10.08, the events described in this Section 1.06 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

(b)                                 For purposes of calculating the Consolidated
Total Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio,
the Interest Coverage Ratio and Consolidated Total Assets, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith or other transactions related thereto) that have been made (i) during
the applicable Test Period and (ii) subsequent to such Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.  If,
since the beginning of any applicable Test Period, any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.06, then the Consolidated Total
Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio, the
Interest Coverage Ratio and Consolidated Total Assets shall be calculated to
give pro forma effect thereto in accordance with this Section 1.06.

 

(c)                                  Whenever pro forma effect is to be given to
the Transactions or a Specified Transaction, the pro forma calculations shall be
made in good faith by a Responsible Officer of Borrower and include, for the
avoidance of doubt, the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated, or
are reasonably expected to be initiated, within twelve (12) months of the
Closing Date, in the case of the Transactions, and in the case of any other
Specified Transaction, within twelve (12) months of the closing date of such
Specified Transaction (in the good faith determination of Borrower) (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized during the entirety of the applicable period),
net of the amount of actual benefits realized during such period from such
actions; provided that, with respect to any such cost savings, operating expense
reductions and synergies, the limitations and requirements set forth in clause
(c) of the definitions of Consolidated EBITDA (other than the requirement set
forth in clause (c) of Consolidated EBITDA that steps have been initiated or
taken) shall apply; provided, further, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA” shall not (i) exceed 15.0%
of Consolidated EBITDA for such Test Period (after giving effect to this clause
(c) and clause (c) of the definition of “Consolidated EBITDA”) or (ii) be
duplicative of one another.

 

(d)                                 In the event that Borrower or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, prepayment, retirement, exchange or extinguishment)
any Indebtedness included in the calculations of the Consolidated Total Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Consolidated Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the
Consolidated Total Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Interest Coverage Ratio. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capital Lease
shall be deemed to accrue at an interest rate reasonably determined by a

 

61

--------------------------------------------------------------------------------


 

responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as Borrower may designate.

 

SECTION 1.07.                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.                         Loans..

 

(a)                                 Revolving Loans.

 

(i)                           Immediately and automatically upon the
effectiveness of this Agreement, each Refinancing Revolving Commitment and each
Refinancing Revolving Loan made pursuant thereto shall be, and hereby is, a
Revolving Commitment or a Revolving Loan, respectively under this Agreement and
shall be subject to the terms and conditions of this Agreement and, thereafter,
(x) any reference to a “Revolving Commitment” or a “Closing Date Revolving
Commitment” hereunder shall include such Refinancing Revolving Commitment (and
such Refinancing Revolving Commitments shall be part of the same Tranche as the
other Closing Date Revolving Commitments hereunder), (y) any reference to a
“Revolving Loan” under the Closing Date Revolving Commitments hereunder shall
include such Refinancing Revolving Loans (and such Refinancing Revolving Loans
shall be part of the same Tranche as the other Revolving Loans hereunder made
pursuant to the other Closing Date Revolving Commitments), and (y) the holders
of any such Refinancing Revolving Commitments (and related Refinancing Revolving
Loans) shall be included as Revolving Lenders on substantially the same basis as
the holders of any other Closing Date Revolving Commitments (and related
Revolving Loans) (and shall constitute Lenders of the same Tranche as the
holders of the other Closing Date Revolving Commitments).  Upon the
effectiveness of this Agreement, Administrative Agent shall record such
Refinancing Revolving Commitments (and related Refinancing Revolving Loans) in
the Register as Closing Date Revolving Commitments (and related Revolving Loans
thereunder).  On the Closing Date, Administrative Agent, the Refinancing
Revolving Lenders and all other the Lenders having Closing Date Revolving
Commitments shall effectuate such transfers, assignments and adjustments of
Revolving Loans and participation interests in Letters of Credit and any drawing
thereunder such that each Revolving Lender holds Revolving Loans and such
participation interests in accordance with its Pro Rata Share (with respect to
all Closing Date Revolving Commitments).

 

(ii)                        On the First Amendment to A&R Credit Agreement
Effective Date, (x) all of the Closing Date Revolving Commitments (and Revolving
Loans thereunder) except for Closing Date Revolving Commitments that are
Non-Consenting Revolving Commitments on such date shall be deemed to be and
shall become First Amendment Extended Revolving Commitments (and Revolving Loans
thereunder) hereunder, (y) Administrative Agent shall record all of the Closing
Date Revolving Commitments that are not Non-Consenting Revolving Commitments on
such date in the Register as First Amendment Extended Revolving Commitments (and
related Revolving Loans thereunder) and (z) Administrative Agent and the
Revolving Lenders shall effectuate such transfers, assignments and adjustments
of Revolving Loans and participation interests in Letters of Credit and any
drawing thereunder such that, subject to Section 2.01(a)(iv)(iii), all
outstanding Revolving Loans, all L/C Liabilities and participations in
outstanding Swingline Loans are outstanding or held, as applicable, solely under
the First Amendment Extended

 

62

--------------------------------------------------------------------------------


 

Revolving Facility and each Revolving Lender under the First Amendment Extended
Revolving Facility holds Revolving Loans and such participation interests in
accordance with its Pro Rata Share (with respect to all First Amendment Extended
Revolving Commitments).

 

(iii)                     From and after the First Amendment to A&R Credit
Agreement Effective Date, any Revolving Lender holding Closing Date Revolving
Commitments may, by written notice to Borrower and Administrative Agent elect to
convert all (and not less than all) of its Closing Date Revolving Commitments to
First Amendment Extended Revolving Commitments, which conversion shall be
effective on the date set forth in such written notice (but in no event earlier
than five (5) Business Days after delivery of such notice unless Administrative
Agent and Borrower shall agree to an earlier date).  Upon receipt of such
notice, Borrower, Administrative Agent and the Revolving Lenders shall take such
actions, and assign and assume such Revolving Tranche Exposures as shall be
necessary in order to cause all Revolving Tranche Exposure under the First
Amendment Extended Revolving Commitments to be held pro rata amongst the
Revolving Lenders with First Amendment Extended Revolving Commitments (after
giving effect to such conversion of Closing Date Revolving Commitments).

 

(iv)                    Each Revolving Lender agrees, severally and not jointly,
on the terms and conditions of this Agreement, to make revolving loans (the
“Revolving Loans”) to Borrower in Dollars from time to time, on any Business Day
during, with respect to any Tranche of Revolving Commitments of such Revolving
Lender, the Revolving Availability Period applicable to such Tranche of
Revolving Commitments, in an aggregate principal amount at any one time
outstanding not exceeding the amount of the Revolving Commitments of such
Tranche of such Revolving Lender as in effect from time to time; provided,
however, that, after giving effect to any Borrowing of Revolving Loans, (i) the
sum of the aggregate principal amount of (without duplication) all Revolving
Loans and Swingline Loans then outstanding plus the aggregate amount of all L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time, (ii) the Revolving Exposure of such Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitments in effect at such time, (iii) the
Revolving Tranche Exposure of such Revolving Lender in respect of any Tranche of
Revolving Commitments shall not exceed such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time and (iv) the Revolving Tranche
Exposure of all Revolving Lenders in respect of any Tranche of Revolving
Commitments shall not exceed the aggregate Revolving Commitments of such Tranche
in effect at such time.  Borrower shall elect the Tranche of Revolving
Commitments under which Revolving Loans are to be borrowed under this
Section 2.01(a)(iv) by indicating such Tranche in the applicable Notice of
Borrowing.  Subject to the terms and conditions of this Agreement, during the
applicable Revolving Availability Period, Borrower may borrow, repay and
re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.

 

(b)                                 Term A Facility Loans.

 

(i)                           Immediately and automatically upon the
effectiveness of this Agreement, each Term A Facility Refinancing Loan shall be,
and hereby is, a Term A Facility Loan under this Agreement and shall be subject
to the terms and conditions of this Agreement and, thereafter, (x) any reference
to a “Term A Facility Loan” hereunder shall include such Term A Facility
Refinancing Loans (and such Term A Facility Refinancing Loans shall be part of
the same Tranche as the other Term A Facility Loans hereunder), and (y) the
holders of any such Term A Facility Refinancing Loans shall be included as Term
A Facility Lenders on substantially the same basis as the holders of any other
Term A Facility Loans (and shall constitute Lenders of the same Tranche).  Upon
the effectiveness of this Agreement, Administrative Agent shall record such Term
A Facility Refinancing Loans in the Register as Term A Facility Loans.

 

(ii)                      Each Lender with a 2018 Incremental Term A Loan
Commitment on the 2018 Incremental Joinder Agreement Effective Date agrees,
severally and not jointly, on the terms and conditions of, and pursuant to and
in accordance with, the 2018 Incremental Joinder Agreement to make a 2018
Incremental Term A Loan to Borrower in Dollars on the 2018 Incremental Joinder
Agreement Effective Date in an aggregate principal amount equal to the 2018
Incremental Term A Loan Commitment of such Lender.  The 2018 Incremental Term A
Loans made pursuant to Section 2.1 of the 2018 Incremental Joinder Agreement and
this Section 2.01(b)(ii) shall constitute Term A Facility Loans for all purposes
under this Agreement and the other Credit Documents.

 

63

--------------------------------------------------------------------------------


 

(iii)                  (ii) Term A Facility Loans that are repaid or prepaid may
not be reborrowed.

 

(c)                                  Term B Facility Loans.

 

(i)                           Immediately and automatically upon the
effectiveness of this Agreement, each Term B Facility Refinancing Loan shall be,
and hereby is, a Term B Facility Loan under this Agreement and shall be subject
to the terms and conditions of this Agreement and, thereafter, (x) any reference
to a “Term B Facility Loan” hereunder shall include such Term B Facility
Refinancing Loans (and such Term B Facility Refinancing Loans shall be part of
the same Tranche as the other Term B Facility Loans hereunder), and (y) the
holders of any such Term B Facility Refinancing Loans shall be included as Term
B Facility Lenders on substantially the same basis as the holders of any other
Term B Facility Loans (and shall constitute Lenders of the same Tranche).  Upon
the effectiveness of this Agreement, Administrative Agent shall record such Term
B Facility Refinancing Loans in the Register as Term B Facility Loans.

 

(ii)                        Each Lender with a Term B Facility Commitment on the
Closing Date agrees, severally and not jointly, on the terms and conditions of
this Agreement, to make a Term B Facility Loan to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the Term B Facility
Commitment of such Lender.

 

(iii)                     Term B Facility Loans that are repaid or prepaid may
not be reborrowed.

 

(d)                                 Term B-1 Facility Loans.

 

(i)                          Each Lender with a Term B-1 Facility Commitment on
the 2018 Incremental Joinder Agreement Effective Date agrees, severally and not
jointly, on the terms and conditions of, and pursuant to and in accordance with,
the 2018 Incremental Joinder Agreement to make a Term B-1 Facility Loan to
Borrower in Dollars on the 2018 Incremental Joinder Agreement Effective Date in
an aggregate principal amount equal to the Term B-1 Facility Commitment of such
Lender.

 

(ii)                      Term B-1 Facility Loans that are repaid or prepaid may
not be reborrowed.

 

(e)                                  (d) Limit on LIBOR Loans.  No more than
twelve (12) separate Interest Periods in respect of LIBOR Loans may be
outstanding at any one time in the aggregate under all of the facilities.

 

(f)                                   (e) Swingline Loans.

 

(i)                           Swingline Commitment.  Subject to the terms and
conditions set forth herein and in reliance upon the agreements of the other
Lenders set forth in this Section 2.01(ef), the Swingline Lender at the request
of Borrower may, in the Swingline Lender’s sole discretion, make Swingline Loans
to Borrower in Dollars from time to time during any Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (x) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Sublimit or (y) (1) the sum of the total Revolving
Exposures exceeding the Total Revolving Commitments, (2) the Revolving Exposure
of any Revolving Lender exceeding the Revolving Commitments of such Lender then
in effect, (3) the Revolving Tranche Exposure of any Revolving Lender in respect
of any Tranche of Revolving Commitments exceeding such Revolving Lender’s
Revolving Commitment of such Tranche in effect at such time or (4) the Revolving
Tranche Exposure of all Revolving Lenders in respect of any Tranche of Revolving
Commitments exceeding the aggregate Revolving Commitments of such Tranche in
effect at such time; provided, however, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
 Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and re-borrow Swingline Loans.  Borrower
shall elect the Tranche of Revolving Commitments under which Swingline Loan is
to be borrowed under this Section 2.01(ef)(i) by indicating such Tranche in the
applicable Notice of Borrowing.  Notwithstanding anything to the contrary
contained in this Section 2.01(ef) or elsewhere in this Agreement, the Swingline
Lender shall not be obligated to make any Swingline Loan at a time when a
Revolving Lender under the applicable Tranche is a Defaulting Lender if such
Defaulting Lender’s

 

64

--------------------------------------------------------------------------------


 

participation in Swingline Loans cannot be reallocated to Non-Defaulting Lenders
pursuant to Section 2.14(a) unless arrangements reasonably satisfactory to the
Swingline Lender and Borrower have been made to eliminate the Swingline Lender’s
risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by providing Cash Collateral in
an amount equal to the Minimum Collateral Amount, or obtaining a backstop letter
of credit from an issuer reasonably satisfactory to the Swingline Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Commitment percentage
of outstanding Swingline Loans.

 

(ii)                        Swingline Loans.  To request a Swingline Loan,
Borrower shall notify Administrative Agent of such request by telephone
(promptly confirmed in writing in the form of a Notice of Borrowing), not later
than 1:00 p.m., New York time, on the day of a proposed Swingline Loan (which
day shall be a Business Day).  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan and the Tranche of Revolving Commitments under which
such Swingline Loan is to be borrowed.  Administrative Agent will promptly
advise the Swingline Lender of any such notice received from Borrower.  Unless
the Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swingline Loan (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in the first sentence of Section 2.01(ef)(i) or (B) that one or more of the
applicable conditions specified in Article VII is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender shall make each
Swingline Loan available to Borrower by depositing the same by wire transfer of
immediately available funds in (or, in the case of an account of Borrower
maintained with the Swingline Lender, by crediting the same to) the account of
Borrower as directed by Borrower in the applicable Notice of Borrowing for such
Swingline Loan by 4:00 p.m., New York time, on the requested date of such
Swingline Loan.  Swingline Loans shall only be incurred and maintained as ABR
Loans.  Borrower shall not request a Swingline Loan if at the time of or
immediately after giving effect to such request a Default or an Event of Default
has occurred and is continuing.  Swingline Loans shall be made in minimum
amounts of $500,000 and integral multiples of $250,000 above such amount. 
Immediately upon the making of a Swingline Loan, each Revolving Lender of the
applicable Tranche shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s R/C Percentage (with respect to the applicable Tranche of Revolving
Commitments) of such Swingline Loan.

 

(iii)                     Prepayment.  Borrower shall have the right at any time
and from time to time to repay any Swingline Loan, in whole or in part, and
without any penalty or premium, upon giving written or telecopy notice (or
telephone notice promptly confirmed by written, or telecopy notice) to the
Swingline Lender and to Administrative Agent before 12:00 p.m. (Noon), New York
time, on the date of repayment at the Swingline Lender’s office as the Swingline
Lender may from time to time specify to Borrower and Administrative Agent.

 

(iv)                    Refinancing; Participations.

 

(A)                               The Swingline Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender under the applicable Tranche make a ABR Loan in an amount equal
to such Lender’s R/C Percentage (with respect to the applicable Tranche) of the
amount of Swingline Loans then outstanding.  Such request shall be made in
writing and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified in this Agreement for the principal
amount of ABR Loans, but subject to the unutilized portion of the Revolving
Commitments of the applicable Tranche and the conditions set forth in
Section 7.02.  The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after delivering such notice to the Administrative
Agent.  Each Revolving Lender under the applicable Tranche shall make an amount
equal to its R/C Percentage (with respect to the applicable Tranche) of the
amount specified in such notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative

 

65

--------------------------------------------------------------------------------


 

Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such notice, whereupon, subject to Section 2.01(ef)(iv)(B),
each Revolving Lender under the applicable Tranche that so makes funds available
shall be deemed to have made a ABR Loan under such Tranche to Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Swingline Lender.

 

(B)                               If for any reason any Swingline Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.01(ef)(iv)(A), the
request for ABR Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Lenders under the applicable Tranche fund its risk participation in
the relevant Swingline Loan and each such Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.01(ef)(iv)(A) shall be deemed payment in respect of such
participation.

 

(C)                               If any Revolving Lender under the applicable
Tranche fails to make available to the Administrative Agent for the account of
the Swingline Lender any amount required to be paid by such Revolving Lender
pursuant to Section 2.01(ef)(iv)(A) by the time specified in such Section, the
Swingline Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender, at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (other than any such interest or fees) shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(C) shall be conclusive absent manifest error.

 

(D)                               Each Revolving Lender’s obligation to make
Revolving Loans under the applicable Tranche of Revolving Commitments or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.01(ef)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender, Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans under
the applicable Tranche of Revolving Commitments pursuant to this
Section 2.01(ef)(iv) is subject to the conditions set forth in Section 7.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of Borrower to repay Swingline Loans, together with interest as
provided herein.

 

(E)                                The Swingline Lender shall be responsible for
invoicing Borrower for interest on the Swingline Loans.  Until each Revolving
Lender under the applicable Tranche of Revolving Commitments funds its Revolving
Loan or risk participation pursuant to this Section 2.01(ef) to refinance such
Revolving Lender’s R/C Percentage (with respect to the applicable Tranche of
Revolving Commitments) of any Swingline Loan, interest in respect of such R/C
Percentage shall be solely for the account of the Swingline Lender.

 

(g)                                 (f) Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement (including, without limitation, in connection with
the Transactions to occur on the Closing Date), pursuant to a cashless
settlement mechanism approved by Borrower, Administrative Agent and such Lender.

 

66

--------------------------------------------------------------------------------


 

SECTION 2.02.                      Borrowings Borrowings. Borrower shall give
Administrative Agent notice of each borrowing hereunder as provided in
Section 4.05, which may be given by (a) telephone or (b) a Notice of Borrowing;
provided that any telephone notice must be confirmed promptly by delivery to
Administrative Agent of a Notice of Borrowing.  Unless otherwise agreed to by
Administrative Agent in its sole discretion, not later than 12:00 p.m. (Noon),
New York time, on the date specified for each borrowing in Section 4.05, each
Lender shall make available the amount of the Loan or Loans to be made by it on
such date to Administrative Agent, at an account specified by Administrative
Agent maintained at the Principal Office, in immediately available funds, for
the account of Borrower.  Each borrowing of Revolving Loans under a particular
Tranche of Revolving Commitments shall be made by each Revolving Lender with
Revolving Commitments of such Tranche pro rata based on its R/C Percentage with
respect to such Tranche of Revolving Commitments.  The amounts so received by
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to Borrower not later than 4:00 p.m., New York
time, on the actual applicable Funding Date, by depositing the same by wire
transfer of immediately available funds in (or, in the case of an account of
Borrower maintained with Administrative Agent at the Principal Office, by
crediting the same to) the account or accounts of Borrower or any other account
or accounts in each case as directed by Borrower in the applicable Notice of
Borrowing.

 

SECTION 2.03.                      Letters of Credit..

 

(a)                                 Subject to the terms and conditions hereof,
the Revolving Commitments may be utilized, upon the request of Borrower, in
addition to the Revolving Loans provided for by Section 2.01(a), for standby and
commercial documentary letters of credit (herein collectively called “Letters of
Credit”) issued by the applicable L/C Lender (which L/C Lenders agree to the
terms and provisions of this Section 2.03 in reliance upon the agreements of the
other Lenders set forth herein) for the account of Borrower or its Subsidiaries;
provided, however, that in no event shall

 

(i)                           (A) the aggregate amount of all L/C Liabilities,
plus the aggregate principal amount of all the Revolving Loans and Swingline
Loans then outstanding, exceed at any time the Total Revolving Commitments as in
effect at such time or (B) the Revolving Tranche Exposure of all Revolving
Lenders in respect of any Tranche of Revolving Commitments exceed the aggregate
Revolving Commitments of such Tranche in effect at such time,

 

(ii)                        (A) the sum of the aggregate principal amount of all
Revolving Loans of any Revolving Lender then outstanding, plus such Revolving
Lender’s L/C Liability plus such Revolving Lender’s Swingline Exposure exceed at
any time such Revolving Lender’s Revolving Commitment as in effect at such time
or (B) the Revolving Tranche Exposure of any Revolving Lender in respect of any
Tranche of Revolving Commitments exceed such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time,

 

(iii)                     the outstanding aggregate amount of all L/C
Liabilities exceed the L/C Sublimit,

 

(iv)                    the Dollar Equivalent of the Stated Amount of any Letter
of Credit be less than $100,000 or such lesser amount as is acceptable to the
L/C Lender,

 

(v)                       the expiration date of any Letter of Credit extend
beyond the earlier of (x) the third Business Day preceding the latest R/C
Maturity Date then in effect and (y) the date twelve (12) months following the
date of such issuance, unless in the case of this clause (y) the Required
Revolving Lenders have approved such expiry date in writing (but never beyond
the third Business Day prior to the latest R/C Maturity Date then in effect),
except for any Letter of Credit that Borrower has agreed to Cash Collateralize
in an amount equal to the Minimum Collateral Amount or otherwise backstop (with
a letter of credit on customary terms) to the applicable L/C Lender’s and the
Administrative Agent’s reasonable satisfaction, on or prior to the third
Business Day preceding the latest R/C Maturity Date then in effect, subject to
the ability of Borrower to request Auto-Extension Letters of Credit in
accordance with Section 2.03(b),

 

67

--------------------------------------------------------------------------------


 

(vi)                    any L/C Lender issue any Letter of Credit after it has
received notice from Borrower or the Required Revolving Lenders stating that a
Default exists until such time as such L/C Lender shall have received written
notice of (x) rescission of such notice from the Required Revolving Lenders,
(y) waiver or cure of such Default in accordance with this Agreement or
(z) Administrative Agent’s good faith determination that such Default has ceased
to exist,

 

(vii)                 any Letter of Credit be issued in a currency other than
Dollars or the Alternate Currency nor at a tenor other than sight; or

 

(viii)              the L/C Lender be obligated to issue any Letter of Credit,
amend or modify any outstanding Letter of Credit or extend the expiry date of
any outstanding Letter of Credit at any time when a Revolving Lender under the
applicable Tranche is a Defaulting Lender if such Defaulting Lender’s L/C
Liability cannot be reallocated to Non-Defaulting Lenders under the applicable
Tranche pursuant to Section 2.14(a) unless arrangements reasonably satisfactory
to the L/C Lender and Borrower have been made to eliminate the L/C Lender’s risk
with respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by providing Cash Collateral in an amount equal to the
Minimum Collateral Amount, or obtaining a backstop letter of credit from an
issuer reasonably satisfactory to the L/C Lender to support, each such
Defaulting Lender’s L/C Liability.

 

(b)                                 Whenever Borrower requires the issuance of a
Letter of Credit it shall give the applicable L/C Lender and Administrative
Agent at least three (3) Business Days written notice (or such shorter period of
notice acceptable to the L/C Lender).  Such Letter of Credit application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C
Lender.   Each notice shall be in the form of Exhibit L or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify the Tranche under which such
Letter of Credit shall be issued and a date of issuance not beyond the fifth
Business Day prior to the R/C Maturity Date for the applicable Tranche (it being
understood that after issuance of any Letter of Credit Borrower may by written
notice to Administrative Agent designate such Letter of Credit as having been
issued under another Tranche of Revolving Commitments if such Letter of Credit
would be permitted to be issued under such other Tranche of Revolving
Commitments at such time).  Each Letter of Credit Request must be accompanied by
documentation describing in reasonable detail the proposed terms, conditions and
format of the Letter of Credit to be issued, and if so requested by any L/C
Lender each Letter of Credit Request shall be accompanied by such L/C Lender’s
form of application but which application shall not contain any operating or
financial covenants or any provisions inconsistent with this Agreement.  If
Borrower so requests in any applicable Letter of Credit Request, the applicable
L/C Lender may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Lender to decline any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Lender at
the time of the original issuance or automatic extension of a Letter of Credit,
Borrower shall not be required to make a specific request to the L/C Lender for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Lender to permit the extension of such Letter of Credit at any time to an expiry
date not later than the third Business Day preceding the latest R/C Maturity
Date then in effect (provided, that such three (3) Business Day limitation shall
not apply to any Letter of Credit that Borrower has agreed to Cash Collateralize
in an amount equal to the Minimum Collateral Amount or otherwise backstop (with
a letter of credit on customary terms) to the applicable L/C Lender’s and the
Administrative Agent’s reasonable satisfaction); provided, however, that the L/C
Lender shall not permit any such extension if (A) the L/C Lender has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 7.02 is not then
satisfied, and in each such case directing the L/C Lender not to permit such
extension. If there is any conflict between the terms and conditions of this
Agreement and the terms and condition of any application, the terms and
conditions of this Agreement shall govern.  Each Lender hereby authorizes each
L/C

 

68

--------------------------------------------------------------------------------


 

Lender to issue and perform its obligations with respect to Letters of Credit
and each Letter of Credit shall be issued in accordance with the customary
procedures of such L/C Lender.  Borrower acknowledges and agrees that the
failure of any L/C Lender to require an application at any time and from time to
time shall not restrict or impair such L/C Lender’s right to require such an
application or agreement as a condition to the issuance of any subsequent Letter
of Credit.

 

(c)                                  On each day during the period commencing
with the issuance by the applicable L/C Lender of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Revolving
Commitment under the applicable Tranche of each Revolving Lender shall be deemed
to be utilized for all purposes hereof in an amount equal to such Lender’s R/C
Percentage of the Dollar Equivalent of the then Stated Amount of such Letter of
Credit plus the amount of any unreimbursed drawings thereunder (the amount of
such unreimbursed drawings shall be expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency).  Each Revolving Lender under the applicable Tranche (other
than the applicable L/C Lender) severally agrees that, upon the issuance of any
Letter of Credit hereunder, it shall automatically acquire from the L/C Lender
that issued such Letter of Credit, without recourse, a participation in such L/C
Lender’s obligation to fund drawings and rights under such Letter of Credit in
an amount equal to such Lender’s R/C Percentage with respect to the applicable
Tranche of Revolving Commitments of such obligation (such obligation to fund
drawings shall be expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in the Alternate Currency)
and rights, and each Revolving Lender under the applicable Tranche (other than
such L/C Lender) thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such L/C Lender to pay and discharge when due, its R/C Percentage
with respect to the applicable Tranche of Revolving Commitments of such L/C
Lender’s obligation to fund drawings (such obligation to fund drawings shall be
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) under such Letter
of Credit.  Such L/C Lender shall be deemed to hold an L/C Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to such acquisition by the Revolving Lenders under the applicable
Tranche other than such L/C Lender of their participation interests.

 

(d)                                 In the event that any L/C Lender has
determined to honor a drawing under a Letter of Credit, such L/C Lender shall
promptly notify (the “L/C Payment Notice”) Administrative Agent and Borrower of
the amount paid by such L/C Lender and the date on which payment is to be made
to such beneficiary.  In the case of a Letter of Credit denominated in the
Alternate Currency, Borrower shall reimburse the L/C Lender that issued such
Letter of Credit in Dollars.  In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in the Alternate Currency, the
applicable L/C Lender shall notify Administrative Agent and Borrower of the
Dollar Equivalent of the amount of the drawing following the determination
thereof in accordance with Section 1.05.  Borrower hereby unconditionally agrees
to pay and reimburse such L/C Lender, through the Administrative Agent, for the
amount of payment under such Letter of Credit in Dollars, together with interest
thereon at a rate per annum equal to the Alternate Base Rate in effect from time
to time plus the Applicable Margin applicable to Revolving Loans under the
applicable Tranche of Revolving Commitments that are maintained as ABR Loans as
are in effect from time to time from the date payment was made to such
beneficiary to the date on which payment is due, such payment to be made not
later than the second Business Day after the date on which Borrower receives the
applicable L/C Payment Notice (or the third Business Day thereafter if such L/C
Payment Notice is received on a date that is not a Business Day or after 1:00
p.m., New York time, on a Business Day).  Any such payment due from Borrower and
not paid on the required date shall thereafter bear interest at rates specified
in Section 3.02(b) until paid.  Promptly upon receipt of the amount paid by
Borrower pursuant to the immediately prior sentence, the applicable L/C Lender
shall notify Administrative Agent of such payment and whether or not such
payment constitutes payment in full of the Reimbursement Obligation under the
applicable Letter of Credit.

 

(e)                                  Promptly upon its receipt of a L/C Payment
Notice referred to in Section 2.03(d), Borrower shall advise the applicable L/C
Lender and Administrative Agent whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse such L/C Lender for the amount
of the related demand for payment under the applicable Letter of Credit and, if
it does so intend, submit a Notice of Borrowing for such borrowing to
Administrative Agent as provided in Section 4.05.  In the event that Borrower
fails to reimburse any L/C Lender, through the Administrative Agent, for a
demand for payment under a Letter of Credit by the second Business Day after the
date of the applicable L/C Payment Notice (or the third Business Day thereafter
if such L/C Payment Notice is received on a date that is not a Business Day or
after 1:00 p.m., New York time on a Business Day), such L/C Lender shall

 

69

--------------------------------------------------------------------------------


 

promptly notify Administrative Agent of such failure by Borrower to so reimburse
and of the amount of the demand for payment (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in the Alternate Currency).  In the event that Borrower fails to either submit a
Notice of Borrowing to Administrative Agent as provided above or reimburse such
L/C Lender, through the Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time, on a Business Day), Administrative Agent shall give each Revolving Lender
under the applicable Tranche prompt notice of the amount of the demand for
payment (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternate Currency) including
the interest therein owed by Borrower (the “Unreimbursed Amount”), specifying
such Lender’s R/C Percentage with respect to the applicable Tranche of Revolving
Commitments thereof and requesting payment of such amount.

 

(f)                                   Each Revolving Lender (other than the
applicable L/C Lender) under the applicable Tranche shall pay to Administrative
Agent for account of the applicable L/C Lender at the Principal Office in
Dollars and in immediately available funds, an amount equal to such Revolving
Lender’s R/C Percentage with respect to the applicable Tranche of Revolving
Commitments of the Unreimbursed Amount upon not less than one Business Day’s
actual notice by Administrative Agent as described in Section 2.03(e) to such
Revolving Lender requesting such payment and specifying such amount. 
Administrative Agent will promptly remit the funds so received to the applicable
L/C Lender in Dollars.  Each such Revolving Lender’s obligation to make such
payments to Administrative Agent for the account of the applicable L/C Lender
under this Section 2.03(f), and the applicable L/C Lender’s right to receive the
same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) the failure of any other Revolving Lender
to make its payment under this Section 2.03(f), (ii) the financial condition of
Borrower or the existence of any Default or (iii) the termination of the
Commitments.  Each such payment to any L/C Lender shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(g)                                  Upon the making of each payment by a
Revolving Lender, through the Administrative Agent, to an L/C Lender pursuant to
Section 2.03(f) in respect of any Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of Administrative
Agent, such L/C Lender or such Revolving Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to such
L/C Lender by Borrower hereunder and under the L/C Documents relating to such
Letter of Credit and (ii) a participation equal to such Revolving Lender’s R/C
Percentage with respect to the applicable Tranche of Revolving Commitments in
any interest or other amounts (such interest and other amounts expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in the Alternate Currency) (other than cost
reimbursements) payable by Borrower hereunder and under such L/C Documents in
respect of such Reimbursement Obligation.  If any L/C Lender receives directly
from or for the account of Borrower any payment in respect of any Reimbursement
Obligation or any such interest or other amounts (including by way of setoff or
application of proceeds of any collateral security), such L/C Lender shall
promptly pay to Administrative Agent for the account of each Revolving Lender
under the applicable Tranche which has satisfied its obligations under
Section 2.03(f), such Revolving Lender’s R/C Percentage with respect to the
applicable Tranche of Revolving Commitments of the Dollar Equivalent of such
payment, each such payment by such L/C Lender to be made in Dollars.  In the
event any payment received by such L/C Lender and so paid to the Revolving
Lenders hereunder is rescinded or must otherwise be returned by such L/C Lender,
each applicable Revolving Lender shall, upon the request of such L/C Lender
(through Administrative Agent), repay to such L/C Lender (through Administrative
Agent) the amount of such payment paid to such Revolving Lender, with interest
at the rate specified in Section 2.03(j).

 

(h)                                 Borrower shall pay to Administrative Agent,
for the account of each Revolving Lender under the applicable Tranche, and with
respect to each Tranche of Revolving Commitments, in respect of each Letter of
Credit and each Tranche of Revolving Commitments for which such Revolving Lender
has a L/C Liability, a letter of credit commission equal to (x) the rate per
annum equal to the Applicable Margin for Revolving Loans of such Tranche made by
such Revolving Lender that are LIBOR Loans in effect from time to time,
multiplied by (y) the daily Dollar Equivalent of the Stated Amount of such
Letter of Credit allocable to such Revolving Lender’s Revolving Commitments of
such Tranche (such Dollar Equivalent to be determined in accordance with
Section 1.05) for the period from and including the date of issuance of such
Letter of Credit (i) in the case of a Letter of Credit which expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit which is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to

 

70

--------------------------------------------------------------------------------


 

and excluding the date such Letter of Credit is drawn in full or is terminated. 
Such commission will be non-refundable and is to be paid (1) quarterly in
arrears on each Quarterly Date and (2) on each applicable R/C Maturity Date.  In
addition, Borrower shall pay to each L/C Lender, for such L/C Lender’s account,
a fronting fee (i) with respect to each commercial Letter of Credit, at the rate
separately agreed to with such L/C Lender, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between
Borrower and such L/C Lender, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate of 0.125% per
annum, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on each Quarterly Date in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the latest R/C Maturity Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition Borrower agrees to pay to each L/C
Lender all charges, costs and expenses in the amounts customarily charged by
such L/C Lender, from time to time in like circumstances, with respect to the
issuance, amendment, transfer, payment of drawings, and other transactions
relating thereto.

 

(i)                                     Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be.  Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender under the applicable Tranche a written notice
regarding such issuance, amendment or modification, as the case may be, and, if
so requested by a Revolving Lender under the applicable Tranche, Administrative
Agent shall deliver to such Revolving Lender a copy of such Letter of Credit or
amendment or modification, as the case may be.

 

(j)                                    If and to the extent that any Revolving
Lender under the applicable Tranche fails to pay an amount required to be paid
pursuant to Section 2.03(f) or 2.03(g) on the due date therefor, such Revolving
Lender shall pay to the applicable L/C Lender (through Administrative Agent)
interest on such amount with respect to the applicable Tranche of Revolving
Commitments held by such Revolving Lender for each day from and including such
due date to but excluding the date such payment is made at a rate per annum
equal to the Federal Funds Rate (as in effect from time to time) for the first
three days and at the interest rate (in effect from time to time) applicable to
Revolving Loans under such Tranche made by such Revolving Lender that are
maintained as ABR Loans for each date thereafter.  If any Revolving Lender holds
Revolving Commitments of more than one Tranche and such Revolving Lender makes a
partial payment of amounts due by it under Section 2.03(f) or 2.03(g) with
respect to multiple Tranches, such partial payment shall be allocated pro rata
to each Tranche based on the amount of Revolving Commitments of each Tranche
held by such Revolving Lender.

 

(k)                                 The issuance by any L/C Lender of any
amendment or modification to any Letter of Credit hereunder that would extend
the expiry date or increase the Stated Amount thereof shall be subject to the
same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such amendment or modification shall be issued
hereunder (i) unless either (x) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such amended or modified form or (y) the Required Revolving Lenders (or other
specified Revolving Lenders to the extent required by Section 13.04) shall have
consented thereto or (ii) if the beneficiary of the Letter of Credit does not
accept the proposed terms of the Letter of Credit.

 

(l)                                     Notwithstanding the foregoing, no L/C
Lender shall be under any obligation to issue any Letter of Credit if at the
time of such issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Lender from issuing the Letter of Credit, or any Law applicable to such L/C
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Lender shall
prohibit, or request that such L/C Lender refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Lender in good

 

71

--------------------------------------------------------------------------------


 

faith deems material to it or (ii) the issuance of the Letter of Credit would
violate one or more policies of such L/C Lender applicable to letters of credit
generally.

 

(m)                             The obligations of Borrower under this Agreement
and any L/C Document to reimburse any L/C Lender for a drawing under a Letter of
Credit, and to repay any drawing under a Letter of Credit converted into
Revolving Loans or Swingline Loans, shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Document under all circumstances, including the following:

 

(i)                           any lack of validity or enforceability of this
Agreement, any Credit Document or any L/C Document;

 

(ii)                        the existence of any claim, setoff, defense or other
right that Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C Documents or any unrelated transaction;

 

(iii)                     any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under any Letter of Credit;
or any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 

(iv)                    waiver by a L/C Lender of any requirement that exists
for the L/C Lender’s protection and not the protection of Borrower or any waiver
by the L/C Lender which does not in fact materially prejudice Borrower;

 

(v)                       honor of a demand for payment presented electronically
even if such Letter of Credit requires that demand be in the form of a draft;

 

(vi)                    any payment made by a L/C Lender in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                 any payment by a L/C Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by a L/C Lender
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)              any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                                 Borrower, Administrative Agent and Revolving
Lenders hereby agree that, as of the Closing Date, each letter of credit
identified on Schedule 2.03(n) (each, an “Existing Letter of Credit”) shall be a
Letter of Credit as if originally issued under this Agreement, and that the fees
and other provisions set forth in this Section 2.03 shall be applicable to each
Existing Letter of Credit as of the Closing Date.

 

72

--------------------------------------------------------------------------------


 

(o)                                 On the last Business Day of each month,
Borrower and each L/C Lender shall provide to Administrative Agent such
information regarding the outstanding Letters of Credit as Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to
Administrative Agent (and in such standard electronic format as Administrative
Agent shall reasonably specify), for purposes of Administrative Agent’s ongoing
tracking and reporting of outstanding Letters of Credit.  Administrative Agent
shall maintain a record of all outstanding Letters of Credit based upon
information provided by Borrower and the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder.  Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are one or more
discrepancies between information provided by Borrower and any L/C Lender
hereunder, Administrative Agent will notify Borrower and such L/C Lender thereof
and Borrower and such L/C Lender shall endeavor to reconcile any such
discrepancy.  In addition to and without limiting the foregoing, with respect to
commercial documentary Letters of Credit, on the first Business Day of each week
the applicable L/C Lender shall deliver to Administrative Agent, by facsimile or
electronic mail, a report detailing the daily outstanding commercial documentary
Letters of Credit for the previous week for such Letters of Credit issued in
Dollars and for such Letters of Credit issued in the Alternate Currency.

 

(p)                                 Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Lenders,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any L/C Lender shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, bad faith or willful misconduct or
material breach of any Credit Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Lenders, the Administrative Agent, any of their respective
Affiliates, directors, officers, employees, agents and advisors nor any
correspondent, participant or assignee of the L/C Lenders shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(m); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against a L/C Lender, and a
L/C Lender may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower that were caused by such L/C Lender’s willful misconduct, bad faith or
gross negligence or material breach of any Credit Document or such L/C Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit, in each case under this proviso,
as determined by a court of competent jurisdiction by final and non-appealable
judgment.  In furtherance and not in limitation of the foregoing, the L/C
Lenders may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)                                 Unless otherwise expressly agreed by the
applicable L/C Lender and Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, the L/C Lenders shall not be responsible to Borrower for, and the L/C
Lenders’ rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Lenders required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial

 

73

--------------------------------------------------------------------------------


 

Services Association (BAFT-IFSA), or the Institute of International Banking
Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(r)                                    Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(s)                                   A Revolving Lender may become an
additional L/C Lender hereunder with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), Borrower and such
Revolving Lender, pursuant to an agreement with, and in form and substance
reasonably satisfactory to, the Administrative Agent, Borrower and such
Revolving Lender.  The Administrative Agent shall notify the Revolving Lenders
of any such additional L/C Lender.

 

SECTION 2.04.                      Termination and Reductions of Commitment..

 

(a)                                 (i)                                     In
addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term B Facility Commitments
outstanding on the Closing Date shall be automatically and permanently reduced
to zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term B Facility Loans on such date).

 

(ii)                                In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term B-1 Facility Commitments and the 2018 Incremental Term A Loan Commitments
outstanding on the 2018 Incremental Joinder Agreement Effective Date shall
automatically terminate on the 2018 Incremental Joinder Agreement Effective Date
after giving effect to the making of the Term B-1 Facility Loans and the 2018
Incremental Term A Loans, respectively.

 

(iii)                            (ii) In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of any
Incremental Term Loan Commitments shall be automatically and permanently reduced
by the amount of Incremental Term Loans made in respect hereof from time to
time.

 

(iv)                             (iii) The aggregate amount of the Revolving
Commitments of any Tranche shall be automatically and permanently reduced to
zero on the R/C Maturity Date applicable to such Tranche, and the L/C
Commitments and the Swingline Commitment shall be automatically and permanently
reduced to zero on the last R/C Maturity Date.

 

(b)                                 Borrower shall have the right at any time or
from time to time (without premium or penalty except breakage costs (if any)
pursuant to Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or
L/C Liabilities will be outstanding as of the date specified for termination
(after giving effect to all transactions occurring on such date), to terminate
the Revolving Commitments in their entirety, (ii) to reduce the aggregate amount
of the Unutilized R/C Commitments (which shall be pro rata among the Revolving
Lenders, except that Borrower shall be permitted to permanently terminate
commitments of any Class with an earlier maturity date on a better than a pro
rata basis as compared to any other Class with a later maturity date than such
Class) and (iii) so long as the remaining Total Revolving Commitments will equal
or exceed the aggregate amount of outstanding Revolving Loans, Swingline
Exposure and L/C Liabilities, to reduce the aggregate amount of the Revolving
Commitments (which shall be pro rata among the Revolving Lenders, except that
Borrower shall be permitted to permanently terminate commitments of any
Class with an earlier maturity date on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class);
provided, however, that (x) Borrower shall give notice of each such termination
or reduction as provided in Section 4.05, and (y) each partial reduction shall
be in an aggregate amount at least equal to $5.0 million (or any whole multiple
of $1.0 million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments.

 

(c)                                  Any Commitment once terminated or reduced
may not be reinstated.

 

74

--------------------------------------------------------------------------------


 

(d)                                 Each reduction or termination of any of the
Commitments applicable to any Tranche pursuant to this Section 2.04 shall be
applied ratably among the Lenders with such a Commitment, as the case may be, in
accordance with their respective Commitment, as applicable.

 

SECTION 2.05.                      Fees..

 

(a)                                 Borrower shall pay to Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments of each Tranche, a
commitment fee for the period from and including the Closing Date (or, following
the conversion of such Revolving Commitment into another Tranche, the applicable
Extension Date) to but not including the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment,
in each case, computed at a rate per annum equal to the Applicable Fee
Percentage in respect of such Tranche in effect from time to time during such
period on the actual daily amount of such Revolving Lender’s Unutilized R/C
Commitment in respect of such Tranche.  Notwithstanding anything to the contrary
in the definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments of a Tranche in connection with computing commitment
fees with respect to Revolving Commitments of such Tranche, a Revolving
Commitment of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans of such Tranche and L/C Liability of such Tranche of
such Revolving Lender (and the Swingline Exposure of such Tranche of such
Revolving Lender shall be disregarded for such purpose).  Any accrued commitment
fee under this Section 2.05(a) in respect of any Revolving Commitment shall be
payable in arrears on each Quarterly Date and on the earlier of (i) the date
such Revolving Commitment is terminated or expires (or is modified to constitute
another Tranche) and (ii) the R/C Maturity Date applicable to such Revolving
Commitment.

 

(b)                                 Borrower shall pay to Administrative Agent
for its own account the administrative fee separately agreed to.

 

(c)                                  At the time of the effectiveness of a
Repricing Transaction prior to the date that is six (6) months after the Closing
Date (in the case of the Term B Facility) or six (6) months after the 2018
Incremental Joinder Agreement Effective Date (in the case of the Term B-1
Facility), Borrower agrees to pay to Administrative Agent, for the ratable
account of each Lender with outstanding Term B Facility Loans or Term B-1
Facility Loans, as the case may be, (including each Lender that withholds its
consent to such Repricing Transaction and is replaced or is removed as a Lender
or is repaid under Section 2.11 or 13.04(b), as the case may be), a fee in an
amount equal to 1.0% of the aggregate principal amount of Term B Facility Loans
or Term B-1 Facility Loans, as the case may be, that are refinanced, converted,
replaced, amended, modified or otherwise repriced in such Repricing
Transaction.  Such fee shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

 

(d)                                 Borrower shall pay to Auction Manager for
its own account, in connection with any Borrower Loan Purchase, such fees as may
be agreed between Borrower and Auction Manager.

 

(e)                                  Borrower shall pay to each Term B Facility
Lender, on the Closing Date, upfront fees equal to 0.50% of such Term B Facility
Lender’s Term B Facility Loan funded on the Closing Date.

 

SECTION 2.06.                      Lending Offices Lending Offices.  The Loans
of each Type made by each Lender shall be made and maintained at such Lender’s
Applicable Lending Office for Loans of such Type.

 

SECTION 2.07.                      Several Obligations of Lenders.  The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither any Lender nor Administrative Agent shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender,
and no Lender shall have any obligation to Administrative Agent or any

 

75

--------------------------------------------------------------------------------


 

other Lender for the failure by such Lender to make any Loan required to be made
by such Lender.  No Revolving Lender will be responsible for failure of any
other Lender to fund its participation in Letters of Credit.

 

SECTION 2.08.                      Notes; Register..

 

(a)                                 At the request of any Lender, its Loans of a
particular Class shall be evidenced by a promissory note, payable to such Lender
and otherwise duly completed, substantially in the form of Exhibits A-1, A-2,
A-3 and, A-4 and A-5 of such Lender’s Revolving Loans, Term A Facility Loans,
Term B Facility Loans and, Swingline Loans and Term B-1 Facility Loans,
respectively; and in the case of any New Term Loans, such form of promissory
note provided pursuant to the applicable Incremental Joinder Agreement; provided
that any promissory notes issued in respect of New Term Loans, Other Term Loans,
Extended Term Loans or New Revolving Loans, Other Revolving Loans or Extended
Revolving Loans shall be in such form as mutually agreed by Borrower and
Administrative Agent.

 

(b)                                 The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan of each Class made
by each Lender to Borrower and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and, prior to any
transfer of any Note evidencing the Loans of such Class held by it, endorsed by
such Lender on the schedule attached to such Note or any continuation thereof;
provided, however, that the failure of such Lender to make any such recordation
or endorsement or any error in such recordation or endorsement shall not affect
the obligations of Borrower to make a payment when due of any amount owing
hereunder or under such Note.

 

(c)                                  Borrower hereby designates Administrative
Agent to serve as its agent, solely for purposes of this Section 2.08, to hold a
copy of each Letter of Credit and each Assignment Agreement to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
amount (and stated interest) of the Loans made by each of the Lenders and each
repayment in respect of the principal amount (and stated interest) of the Loans
of each Lender.  The entries in the Register shall be prima facie evidence of
the information noted therein (absent manifest error), and the parties hereto
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of the
Credit Documents, notwithstanding any notice to the contrary.  The Register
shall be available for inspection by Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice.  No assignment shall be
effective unless recorded in the Register; provided that Administrative Agent
agrees to record in the Register any assignment entered into pursuant to the
term hereof promptly after the effectiveness of such assignment.

 

SECTION 2.09.                      Optional Prepayments and Conversions or
Continuations of Loans..

 

(a)                                 Subject to Section 4.04, Borrower shall have
the right to prepay Loans (without premium or penalty, except as provided in
Section 2.09(c)) of a Tranche, or to convert Loans of a Tranche of one Type into
Loans of such Tranche of another Type or to continue Loans of a Tranche of one
Type as Loans of such Tranche of the same Type, at any time or from time to
time.  Borrower shall give Administrative Agent notice of each such prepayment,
conversion or continuation as provided in Section 4.05 (and, upon the date
specified in any such notice of prepayment, the amount to be prepaid shall
become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests).  Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C or such
other form as is reasonably acceptable to Administrative Agent.  If LIBOR Loans
are prepaid or converted other than on the last day of an Interest Period
therefor, Borrower shall at such time pay all expenses and costs required by
Section 5.05.  Notwithstanding the foregoing, and without limiting the rights
and remedies of the Lenders under Article XI, in the event that any Event of
Default shall have occurred and be continuing, Administrative Agent may (and, at
the request of the Required Lenders, shall), upon written notice to Borrower,
have the right to suspend the right of Borrower to convert any Loan into a LIBOR
Loan, or to continue any Loan as a LIBOR Loan, in which event all

 

76

--------------------------------------------------------------------------------


 

Loans shall be converted (on the last day(s) of the respective Interest Periods
therefor) or continued, as the case may be, as ABR Loans.  Swingline Loans may
not be converted or continued.

 

(b)                                 Application.

 

(i)                           The amount of any optional prepayments described
in Section 2.09(a) shall be applied to prepay Loans outstanding in order of
amortization, in amounts and to Tranches, all as determined by Borrower.

 

(ii)                        In addition to the foregoing, and provided that
immediately before and after giving effect thereto no Event of Default has
occurred and is continuing and after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, Borrower shall have the right to elect to
offer to prepay the Term Loans pro rata to the Term A Facility Loans, the Term B
Facility Loans, the Term B-1 Facility Loans, the New Term Loans, the Extended
Term Loans and the Other Term Loans then outstanding and apply any amounts
rejected for such prepayment to repurchase, prepay, redeem, retire, acquire,
defease or cancel Indebtedness or make Restricted Payments notwithstanding any
then applicable limitations set forth in Section 10.09 or 10.06, respectively. 
If Borrower makes such an election, it shall provide notice thereof to
Administrative Agent, who shall promptly, and in any event within one Business
Day of receipt, provide such notice to the holders of the Term Loans.  Any such
notice shall specify the aggregate amount offered to prepay the Term Loans. 
Each holder of a Term A Facility Loan, a Term B Facility Loan, a Term B-1
Facility Loan, a New Term Loan, an Other Term Loan or an Extended Term Loan may
elect, in its sole discretion, to reject such prepayment offer with respect to
an amount equal to or less than (vu) with respect to holders of Term A Facility
Loans, an amount equal to the aggregate amount so offered to prepay Term A
Facility Loans times a fraction, the numerator of which is the principal amount
of Term A Facility Loans owed to such holder and the denominator of which is the
principal amount of Term A Facility Loans outstanding, (wv) with respect to
holders of Term B Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term B Facility Loans times a fraction, the numerator of which
is the principal amount of Term B Facility Loans owed to such holder and the
denominator of which is the principal amount of Term B Facility Loans
outstanding, (w) with respect to holders of Term B-1 Facility Loans, an amount
equal to the aggregate amount so offered to prepay Term B-1 Facility Loans times
a fraction, the numerator of which is the principal amount of Term B-1 Facility
Loans owed to such holder and the denominator of which is the principal amount
of Term B-1 Facility Loans outstanding, (x) with respect to holders of New Term
Loans, an amount equal to the aggregate amount so offered to prepay New Term
Loans times a fraction, the numerator of which is the principal amount of New
Term Loans owed to such holder and the denominator of which is the principal
amount of New Term Loans outstanding, (y) with respect to holders of Other Term
Loans, an amount equal to the aggregate amount so offered to prepay Other Term
Loans times a fraction, the numerator of which is the principal amount of Other
Term Loans owed to such holder and the denominator of which is the principal
amount of Other Term Loans outstanding and (z) with respect to holders of
Extended Term Loans, an amount equal to the aggregate amount so offered to
prepay Extended Term Loans times a fraction, the numerator of which is the
principal amount of Extended Term Loans owed to such holder and the denominator
of which is the principal amount of Extended Term Loans outstanding.  Any
rejection of such offer must be evidenced by written notice delivered to
Administrative Agent within five Business Days of receipt of the offer for
prepayment, specifying an amount of such prepayment offer rejected by such
holder, if any.  Failure to give such notice will constitute an election to
accept such offer.  Any portion of such prepayment offer so accepted will be
used to prepay the Term Loans held by the applicable holders within ten Business
Days of the date of receipt of the offer to prepay.  Any portion of such
prepayment rejected may be used by Borrower and its Restricted Subsidiaries to
repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness or
make Restricted Payments notwithstanding any then applicable limitations set
forth in Section 10.09 or 10.06, respectively.

 

(c)                                  Any prepayment of Term B Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
six months after the Closing Date in connection with any Repricing Transaction
shall be subject to the fee described in Section 2.05(c).

 

77

--------------------------------------------------------------------------------


 

(d)                                 Any prepayment of Term B-1 Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
six months after the 2018 Incremental Joinder Agreement Effective Date in
connection with any Repricing Transaction shall be subject to the fee described
in Section 2.05(c).

 

SECTION 2.10.                      Mandatory Prepayments..

 

(a)                                 Borrower shall prepay the Loans as follows
(each such prepayment to be effected in each case in the manner, order and to
the extent specified in Section 2.10(b) below):

 

(i)                           Casualty Events.  Within five (5) Business Days
after Borrower or any Restricted Subsidiary receives any Net Available Proceeds
from any Casualty Event or any disposition pursuant to Section 10.05(l) (or
notice of collection by Administrative Agent of the same), in an aggregate
principal amount equal to 100% of such Net Available Proceeds (it being
understood that applications pursuant to this Section 2.10(a)(i) shall not be
duplicative of Section 2.10(a)(iii) below); provided, however, that:

 

(x)                                 if no Event of Default then exists or would
arise therefrom, the Net Available Proceeds thereof shall not be required to be
so applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business of any Credit Party or repair, replace or restore the
Property or other Property used or usable in the business of any Credit Party
(in accordance with the provisions of the applicable Security Document in
respect of which such Casualty Event has occurred, to the extent applicable, and
if the Property is subject to a Master Lease or an Additional Lease, in
accordance with such Master Lease or such Additional Lease (it being understood
that such Property so repaired, replaced, restored or otherwise acquired may be
owned by GLPI or a Subsidiary of GLPI and leased to Borrower or a Wholly Owned
Subsidiary of Borrower under a Master Lease (or, in the case of any Additional
Lease, owned by the Landlord thereunder and leased to Borrower or a Wholly Owned
Subsidiary of Borrower)), in each case within (A) twelve (12) months following
receipt of such Net Available Proceeds or (B) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within twelve (12) months following receipt thereof,
within the later of (1) one hundred and eighty (180) days following the date of
such legally binding commitment and (2) twelve (12) months following receipt of
such Net Available Proceeds, and

 

(y)                                 if all or any portion of such Net Available
Proceeds not required to be applied to the prepayment of Loans pursuant to this
Section 2.10(a)(i) is not so used within the period specified by clause
(x) above, such remaining portion shall be applied on the last day of such
period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(i) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in such fiscal year shall exceed $20.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i)).

 

(ii)                        Debt Issuance.  Within five (5) Business Days after
any Debt Issuance on or after the Closing Date, in an aggregate principal amount
equal to 100% of the Net Available Proceeds of such Debt Issuance.

 

(iii)                     Asset Sales.  Within five (5) Business Days after
receipt by Borrower or any of its Restricted Subsidiaries of any Net Available
Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant to
Section 10.05(p) (other than any such Asset Sale or disposition constituting a
Specified Sale Leaseback Transaction), in an aggregate principal amount equal to
100% of the Net Available Proceeds from

 

78

--------------------------------------------------------------------------------


 

such Asset Sale or other disposition (it being understood that applications
pursuant to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(i) above or Section 2.10(c)(ii) below); provided, however, that:

 

(x)                                 an amount equal to the Net Available
Proceeds from any Asset Sale (other than any Specified Asset Sale and any
Regulatory Asset Sale) pursuant to Section 10.05(c) or pursuant to
10.05(p) (other than any Asset Sale constituting a Specified Sale Leaseback
Transaction) shall not be required to be applied as provided above on such date
if (1) no Event of Default then exists or would arise therefrom and (2) Borrower
delivers an Officer’s Certificate to Administrative Agent stating that an amount
equal to such Net Available Proceeds is intended to be reinvested, directly or
indirectly, in assets (which may be pursuant to an acquisition of Equity
Interests of a Person that directly or indirectly owns such assets) otherwise
permitted under this Agreement of (A) if such Asset Sale was effected by any
Credit Party, any Credit Party, and (B) if such Asset Sale was effected by any
other Company, any Company, in each case within (x) twelve (12) months following
receipt of such Net Available Proceeds or (y) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within twelve (12) months following receipt thereof,
within the later of (A) one hundred and eighty (180) days following the date of
such legally binding commitment and (B) twelve (12) months following receipt of
such Net Available Proceeds (which certificate shall set forth the estimates of
the proceeds to be so expended); and

 

(y)                                 if all or any portion of such Net Available
Proceeds is not reinvested in assets in accordance with the Officer’s
Certificate referred to in clause (x) above (and, in the case of any Net
Available Proceeds from an Asset Sale of Collateral, in compliance with clause
(y) above) within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(iii) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii) in such fiscal year shall exceed $20.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii)).

 

(iv)                    Excess Cash Flow.  For each fiscal year (commencing with
the fiscal year ending December 31, 2018), not later than five (5) Business Days
after the date on which the financial statements of Borrower referred to in
Section 9.04(b) for such fiscal year are required to be delivered to
Administrative Agent, Borrower shall prepay, in accordance with subsection
(b) below, the principal amount of the Loans in an amount equal to
(x) Applicable ECF Percentage of Excess Cash Flow for such fiscal year, minus
(y) the principal amount of (i) Term Loans voluntarily prepaid pursuant to
Section 2.09 during such fiscal year plus (ii) Revolving Loans voluntarily
prepaid pursuant to Section 2.09 to the extent accompanied by an equivalent
permanent reduction of the Total Revolving Commitments during such fiscal year,
plus (iii) Other First Lien Indebtedness voluntarily prepaid (and, to the extent
consisting of revolving loans, so long as accompanied by a permanent reduction
of the underlying commitments) during such fiscal year to the extent the amount
of such Other First Lien Indebtedness so prepaid is not proportionally larger
than the amount of Term Loans so prepaid according to the respective principal
amounts of Other First Lien Indebtedness and Term Loans as of the beginning of
the applicable fiscal year plus the principal amount of any additional Other
First Lien Indebtedness or Term Loans incurred during the applicable fiscal
year, in each case, except to the extent financed with the proceeds of
Indebtedness of Borrower or its Restricted Subsidiaries.

 

(v)                       Prepayments Not Required.   Notwithstanding any other
provisions of this Section 2.10(a), to the extent that any of or all the Net
Available Proceeds of any Asset Sale or Casualty Event with respect to any
property or assets of Foreign Subsidiaries or any Excess Cash Flow attributable
to Foreign Subsidiaries, are prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Available
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.10(a) but may be
retained by the applicable Foreign Subsidiary so long as applicable local law
does not permit repatriation to the United States (Borrower

 

79

--------------------------------------------------------------------------------


 

hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
commercially reasonable actions required by the applicable local law to permit
such repatriation), and once such repatriation of any of such affected Net
Available Proceeds or Excess Cash Flow is permitted under the applicable local
law, (x) any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or (iii), as applicable, or applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation, and (y) any
such Excess Cash Flow shall be applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation.  To the extent Borrower determines in
good faith that repatriation of any of or all the Net Available Proceeds of any
Asset Sale or Casualty Event with respect to any property or assets of Foreign
Subsidiaries or any Excess Cash Flow attributable to Foreign Subsidiaries would
have a material adverse tax cost consequence on Borrower or any of its
Subsidiaries, such Net Available Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, on or before the
date on which the Net Available Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 2.10(a)(i) or (iii), as applicable (or, in the case of Excess Cash Flow,
a date on or before the date that is twelve (12) months after the date such
Excess Cash Flow would have so required to be applied to prepayments pursuant to
Section 2.10(a)(iv)), unless previously repatriated (in which case, (x) any such
Net Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or
(iii), as applicable, or applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation, and (y) any such Excess Cash Flow shall
be applied pursuant to Section 2.10(b) within five (5) Business Days of such
repatriation), (A) Borrower shall apply an amount equal to such Net Available
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Available Proceeds or Excess Cash Flow had been received by Borrower rather than
such Foreign Subsidiary, minus, the amount of additional taxes that would have
been payable or reserved against if such Net Available Proceeds or Excess Cash
Flow had been repatriated (or, if less, the Net Available Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary)
pursuant to Section 2.10(b) or (B) such Net Available Proceeds or Excess Cash
Flow shall be applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(vi)                    Prepayments of Other First Lien Indebtedness. 
Notwithstanding the foregoing provisions of Section 2.10(a)(i), (ii), (iii),
(iv) or otherwise, any Net Available Proceeds from any such Casualty Event, Debt
Issuance or Asset Sale and any such Excess Cash Flow otherwise required to be
applied to prepay the Loans may, at Borrower’s option, be applied to prepay the
principal amount of Other First Lien Indebtedness only to (and not in excess of)
the extent to which a mandatory prepayment in respect of such Casualty Event,
Debt Issuance, Asset Sale or Excess Cash Flow is required under the terms of
such Other First Lien Indebtedness (with any remaining Net Available Proceeds or
Excess Cash Flow, as applicable, applied to prepay outstanding Loans in
accordance with the terms hereof), unless such application would result in the
holders of Other First Lien Indebtedness receiving in excess of their pro rata
share (determined on the basis of the aggregate outstanding principal amount of
Term Loans and Other First Lien Indebtedness at such time) of such Net Available
Proceeds or Excess Cash Flow, as applicable, relative to Lenders, in which case
such Net Available Proceeds or Excess Cash Flow, as applicable, may only be
applied to prepay the principal amount of Other First Lien Indebtedness on a pro
rata basis with outstanding Term Loans.  To the extent the holders of Other
First Lien Indebtedness decline to have such indebtedness repurchased, repaid or
prepaid with any such Net Available Proceeds or Excess Cash Flow, as applicable,
the declined amount of such Net Available Proceeds or Excess Cash Flow, as
applicable, shall promptly (and, in any event, within ten (10) Business Days
after the date of such rejection) be applied to prepay Loans in accordance with
the terms hereof (to the extent such Net Available Proceeds or Excess Cash Flow,
as applicable, would otherwise have been required to be applied if such Other
First Lien Indebtedness was not then outstanding).  Any such application to
Other First Lien Indebtedness shall reduce any prepayments otherwise required
hereunder by an equivalent amount.

 

(b)                                 Application.  The amount of any required
prepayments described in Section 2.10(a) shall be applied to prepay Loans as
follows:

 

(i)                           First, to the reduction of Amortization Payments
on the Term Loans required by Sections 3.01(b), 3.01(c) and, 3.01(d) and
3.01(e) (on a pro rata basis among each Tranche of Term Loans, subject to any
Declined Amounts) and, in the case of the Term Facilities, to the remaining
principal installments with respect thereto in direct order of maturity over the
next succeeding four (4) quarterly installments and, thereafter, on a pro rata
basis; provided that, each such prepayment shall, subject to the last paragraph
of this

 

80

--------------------------------------------------------------------------------


 

Section 2.10(b), be applied to such Term Loans that are ABR Loans to the fullest
extent thereof before application to Loans that are LIBOR Loans, and such
prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;

 

(ii)                        Second, after such time as no Term Loans remain
outstanding, (x) to repay all outstanding Swingline Loans, and (y) after such
time as no Swingline Loans are outstanding, to prepay all outstanding Revolving
Loans (in each case, without any reduction in Revolving Commitments) (on a pro
rata basis among each Tranche of Revolving Loans); and

 

(iii)                     Third, after application of prepayments in accordance
with clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess.

 

Notwithstanding anything in this Section 2.10 to the contrary, Borrower shall
not be required to prepay any of the Term A Facility Loans or Term B Facility
Loans with the Net Available Proceeds of any Specified Asset Sales or any
Regulatory Asset Sales.  Any such Net Available Proceeds that, but for this
paragraph, would have been required to prepay the Term A Facility Loans or the
Term B Facility Loans, shall be applied to prepay the Lenders under each other
Tranche of Term Loans (including the Term B-1 Facility Loans) and Term Loan
Commitments (in the order set forth above) that may exist at the time that
prepayment with the Net Available Proceeds of the Specified Asset Sales or
Regulatory Asset Sales is required by this Agreement.

 

Notwithstanding the foregoing, any Term Loan Lender may elect, by written notice
to Administrative Agent at least one (1) Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans,
pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Term Loan Lender that initially
accepted such prepayment.  Any such re-offered amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

(c)                                  Revolving Credit Extension Reductions.

 

(i)                           Until the final R/C Maturity Date, Borrower shall
from time to time immediately prepay the Revolving Loans (and/or provide Cash
Collateral in an amount equal to the Minimum Collateral Amount for, or otherwise
backstop (with a letter of credit on customary terms reasonably acceptable to
the applicable L/C Lender and the Administrative Agent), outstanding L/C
Liabilities) in such amounts as shall be necessary so that at all times (a) the
aggregate outstanding amount of the Revolving Loans and the Swingline Loans,
plus, the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time and (b) the aggregate
outstanding amount of the Revolving Loans of any Tranche and Swingline Loans
allocable to such Tranche, plus the aggregate outstanding L/C Liabilities under
such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

 

(ii)                        Specified Sale Leaseback Transactions. Within five
(5) Business Days after receipt by Borrower or any of its Restricted
Subsidiaries of any Net Available Proceeds from any Asset Sale permitted by
Section 10.05(c) or Section 10.05(p) that constitutes a Specified Sale Leaseback
Transaction (other than the Net Available Proceeds of any Specified Asset Sale
or Regulatory Asset Sale), Borrower shall prepay the Revolving Loans and the
Swingline Loans (on a pro rata basis among each Tranche of Revolving Loans) in
an aggregate principal amount equal to 100% of the Net Available Proceeds from
such Asset Sale (it being understood that applications pursuant to this
Section 2.10(c)(ii) shall not be duplicative of Section 2.10(a)(i)

 

81

--------------------------------------------------------------------------------


 

or Section 2.10(a)(iii) above); provided, however, that (x) there shall be no
reduction in the Total Revolving Commitments unless otherwise elected by
Borrower; (y) if the aggregate amount of Net Available Proceeds from any
Specified Sale Leaseback Transaction exceeds the aggregate amount of Revolving
Loans and Swingline Loans then outstanding, Borrower shall be entitled to retain
such excess.  For the avoidance of doubt, Borrower shall not be required to
prepay the Term Loans with the Net Available Proceeds of any Specified Sale
Leaseback Transaction.

 

(d)                                 Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six months after the Closing Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).

 

(e)                                  Prepayment of Term B-1 Facility Loans.  Any
prepayment of Term B-1 Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six months after the 2018 Incremental Joinder Agreement
Effective Date in connection with any Repricing Transaction shall be subject to
the fee described in Section 2.05(c).

 

(f)                                   (e) Outstanding Letters of Credit.  If any
Letter of Credit is outstanding on the 30th day prior to the R/C Maturity Date
for the applicable Tranche of Revolving Commitments which has an expiry date
later than the third Business Day preceding such R/C Maturity Date (or which,
pursuant to its terms, may be extended to a date later than the third Business
Day preceding such R/C Maturity Date), then (i) if one or more Tranches of
Revolving Commitments with a R/C Maturity Date after such R/C Maturity Date are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders with
Revolving Commitments to purchase participations therein and to make Revolving
Loans and payments in respect thereof and the commissions applicable thereto),
effective as of such R/C Maturity Date, solely under (and ratably participated
by Revolving Lenders pursuant to) the Revolving Commitments in respect of any
one of such non-terminating Tranches of Revolving Commitments designated by
Borrower in writing to Administrative Agent, if any, or if only one
non-terminating Tranche of Revolving Commitments exists, such Tranche, up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments under such Tranche at such time, and (ii) to the extent
not capable of being reallocated pursuant to clause (i) above, Borrower shall,
on such 30th day (or on such later day as such Letters of Credit become
incapable of being reallocated pursuant to clause (i) above due to the
termination, reduction or utilization of any relevant Revolving Commitments),
either (x) Cash Collateralize all such Letters of Credit in an amount not less
than the Minimum Collateral Amount with respect to such Letters of Credit (it
being understood that such Cash Collateral shall be released to the extent that
the aggregate Stated Amount of such Letters of Credit is reduced upon the
expiration or termination of such Letters of Credit, so that the Cash Collateral
shall not exceed the Minimum Collateral Amount with respect to such Letters of
Credit outstanding at any particular time) or (y) deliver to the applicable L/C
Lender a standby letter of credit (other than a Letter of Credit) in favor of
such L/C Lender in a stated amount not less than the Minimum Collateral Amount
with respect to such Letters of Credit, which standby letter of credit shall be
in form and substance, and issued by a financially sound financial institution,
reasonably acceptable to such L/C Lender and the Administrative Agent.  Except
to the extent of reallocations of participations pursuant to clause (i) above,
the occurrence of a R/C Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders of the relevant
Tranche in any Letter of Credit issued before such R/C Maturity Date.  For the
avoidance of doubt, the parties hereto agree that upon the occurrence of any
reallocations of participations pursuant to clause (i) above and, if necessary,
the taking of the actions in described clause (ii) above, all participations in
Letters of Credit under the terminated Revolving Commitments shall terminate.

 

SECTION 2.11.                      Replacement of Lenders..

 

(a)                                 Borrower shall have the right to replace any
Lender (the “Replaced Lender”) with one or more other Eligible Assignees
(collectively, the “Replacement Lender”), if (x) such Lender is charging
Borrower increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so, (y) such Lender is a Defaulting Lender or
(z) Borrower receives a notice from any applicable Gaming Authority that any
lender is not qualified to make or hold Loans to, or

 

82

--------------------------------------------------------------------------------


 

owed by, Borrower under applicable Gaming Laws (and such Lender is notified by
Borrower and Administrative Agent in writing of such disqualification);
provided, however, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender or
Borrower) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or if the Replaced Lender is being replaced as a result of
being a Defaulting Lender, then the Replacement Lender shall acquire all
Revolving Commitments, Revolving Loans and L/C Interests of such Replaced Lender
under one or more Tranches of Revolving Commitments or, at the option of
Borrower and such Replacement Lender, all other Loans and Commitments held by
such Defaulting Lender), (ii) at the time of any such replacement, the Replaced
Lender shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by a Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being repaid and terminated or acquired, as the case may be, and (C) all
accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being assigned, as the case may be and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (i) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by a Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement, as the case may be.  Upon the execution of
the respective Assignment Agreement, the payment of amounts referred to in
clauses (i), (ii) and (iii) above, as applicable, the receipt of any consents
that would be required for an assignment of the subject Loans and Commitments to
such Replacement Lender in accordance with Section 13.05, the Replacement
Lender, if any, shall become a Lender hereunder and the Replaced Lender, as
applicable, shall cease to constitute a Lender hereunder and be released of all
its obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within one (1) Business Day after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment.

 

(b)                                 If Borrower receives a notice from any
applicable Gaming Authority that any Lender is not qualified to make or hold
Loans to, or owed by, Borrower under applicable Gaming Laws (and such Lender is
notified by Borrower and Administrative Agent in writing of such
disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary). 
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender (and in
any event shall not be deemed to be a Repricing Transaction).  Notice to such
Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws.  Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law).  Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority serves the
disqualification notice upon Borrower, to the extent prohibited by law: 
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.

 

83

--------------------------------------------------------------------------------


 

SECTION 2.12.                      Incremental Loan Commitments..

 

(a)                                 Borrower Request.  Borrower may, at any
time, by written notice to Administrative Agent, request (i) the establishment
of one or more new Tranches of Revolving Commitments (“New Revolving
Commitments” and the related Revolving Loans, “New Revolving Loans”), (ii) an
increase to any existing Tranche of Revolving Commitments (“Incremental Existing
Tranche Revolving Commitments”), (iii) the establishment of additional Term A
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term A Facility Loans hereunder (“Incremental Term A Loans” and the
related commitments, “Incremental Term A Loan Commitments”), provided, however,
that, upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loan Commitments, (iv) the establishment of additional
Term B Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B Facility Loans hereunder (“Incremental Term B
Loans” and the related commitments, “Incremental Term B Loan Commitments”);
provided, however, that, upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term B Loan Commitments, (v) the
establishment of additional Term B-1 Facility Loans with terms and conditions
identical to the terms and conditions of existing Term B-1 Facility Loans
hereunder (“Incremental Term B-1 Loans” and the related commitments,
“Incremental Term B-1 Loan Commitments”); provided, however, that, upfront fees
or original issue discount may be paid to Lenders providing such Incremental
Term B-1 Loan Commitments, and/or (vvi) the establishment of one or more new
Tranches of term loans (“New Term Loans” and the related commitments, “New Term
Loan Commitments”); provided, however, that (x) the aggregate amount of all
Incremental Revolving Commitments, New Term Loans, Incremental Term A
Loans, Incremental Term B Loans, Incremental Term B-1 Loans and Incremental
Equivalent Debt issued or incurred (but excluding any such Incremental Term Loan
Commitments that have been terminated prior to such date of determination
without being funded) on or prior to such date shall not exceed the Incremental
Loan Amount and (y) any such request for Incremental Commitments shall be in a
minimum amount of $25.0 million and integral multiples of $1.0 million above
such amount.  Borrower may request Incremental Commitments from existing Lenders
and from Eligible Assignees; provided, however, that (A) any existing Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide all or any portion of such
Incremental Commitments offered to it and (B) any potential Lender that is not
an existing Lender and agrees to make available an Incremental Commitment shall
be required to be an Eligible Assignee and shall require approval by
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

(b)                                 Incremental Effective Date.  The Incremental
Commitments shall be effected by a joinder agreement to this Agreement (the
“Incremental Joinder Agreement”) executed by Borrower, Administrative Agent and
each Lender making or providing such Incremental Commitment, in form and
substance reasonably satisfactory to each of them, subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.12.  The
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provisions of this Section 2.12.  Administrative Agent and Borrower shall
determine the effective date (each, an “Incremental Effective Date”) of any
Incremental Commitments and the final allocation of such Incremental
Commitments.  The effectiveness of any such Incremental Commitments shall be
subject solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent:

 

(i)                           Borrower shall deliver or cause to be delivered
any legal opinions or other documents reasonably requested by Administrative
Agent in connection with any such Incremental Commitments;

 

(ii)                        an Incremental Joinder Agreement shall have been
duly executed and delivered by Borrower, Administrative Agent and each Lender
making or providing such Incremental Commitment;

 

(iii)                     no Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such Incremental
Commitments; provided that, with respect to any Incremental Term Loans (and any
related Incremental Term Loan Commitments) the proceeds of which are used
primarily to fund a Permitted Acquisition or other Acquisition not prohibited
hereunder (including repayment of Indebtedness of the Person acquired, or that
is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition) substantially concurrently upon the receipt thereof, the absence of
an Event of Default (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the effectiveness of such Incremental Term Loans (and any related
Incremental Term Loan Commitments), or the funding of such

 

84

--------------------------------------------------------------------------------


 

Incremental Term Loans, unless otherwise agreed by Borrower and the Lenders
providing such Incremental Term Loans or Incremental Commitments;

 

(iv)                    the representations and warranties set forth herein and
in the other Credit Documents shall be true and correct in all material respects
on and as of such Incremental Effective Date as if made on and as of such date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; and provided, further, that, with respect to any Incremental Term
Loans and related Incremental Term Loan Commitments the proceeds of which are
used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the effectiveness of such Incremental Term Loans and related
Incremental Term Loan Commitments and the funding of such Incremental Term Loans
shall be (except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments and set forth in the
applicable Incremental Joinder Agreement) (x) the representations and warranties
set forth in Sections 8.01(a) (but only with respect to Credit Parties),
8.04(a)(i), 8.05 (but only as it relates to the Credit Documents), 8.09,
8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17 and 8.27 and (y) the representations and warranties contained in the
acquisition agreement relating to such Permitted Acquisition or other
Acquisition as are material to the interests of the Lenders, but only to the
extent that Borrower or any of its Affiliates have the right to terminate its or
their obligations under such acquisition agreement as a result of a breach of
such representations and warranties in such acquisition agreement;

 

(v)                       in the case of any Incremental Revolving Commitments,
New Term Loans, Incremental Term A Loans and, Incremental Term B Loans and
Incremental Term B-1 Loans, Borrower shall be in compliance with the Financial
Maintenance Covenants on a Pro Forma Basis as of the most recent Calculation
Date (provided that, for such purpose, (w) to the extent such Incremental
Revolving Commitments constitute Acquisition Incremental Revolving Commitments
or that the proceeds of any such Incremental Term Loans (and related Incremental
Term Loan Commitments) are or are to be used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition), such compliance
may be, at the Borrower’s option, determined on a Pro Forma Basis as of the
Calculation Date immediately preceding (1) in the case of the PNK Acquisition,
the First Amendment to A&R Credit Agreement Approval Date giving effect to the
modifications set forth in this Closing Amended Credit Agreement (as defined in
the First Amendment to A&R Credit Agreement) and (2) in all other cases, the
date on which a binding contract with respect to such Permitted Acquisition or
other Acquisition is entered into between Borrower or a Restricted Subsidiary
and the seller with respect thereto, and in each case giving effect to such
Acquisition Incremental Revolving Commitments (in accordance with clause
(z) below) and Incremental Term Loans (and related Incremental Term Loan
Commitments) and such Permitted Acquisition or other Acquisition as if incurred
and consummated on the first day of the applicable period, (x) Consolidated Net
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Loans made under any Incremental Commitments to be
provided on such date and any Incremental Equivalent Debt to be incurred or
issued on such date that may otherwise reduce the amount of Consolidated Net
Indebtedness, (y) Consolidated Net Indebtedness shall treat any Incremental
Equivalent Debt as senior indebtedness, even if such Incremental Equivalent Debt
was issued or incurred on a junior basis to the Obligations, and (z) in the case
of any Incremental Revolving Commitments and Incremental Equivalent Debt
consisting of revolving credit facilities, pro forma effect shall be given to
any New Revolving Loans, Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date (or in the case of any
Acquisition Incremental Revolving Commitments or Incremental Equivalent Debt
consisting of a revolving credit facility, with respect to which the proceeds of
any amounts drawn thereunder on the closing

 

85

--------------------------------------------------------------------------------


 

date of such Permitted Acquisition or other Acquisition are reasonably expected
to be used solely or primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), to the extent reasonably expected to be drawn
on the closing date of such Permitted Acquisition or other Acquisition), but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt
consisting of a revolving credit facility shall not otherwise be treated as
drawn);

 

(vi)                    in order to receive an initial extension of credit under
any Incremental Revolving Commitment (other than Acquisition Incremental
Revolving Commitments), Borrower shall be in compliance with the Financial
Maintenance Covenants on a Pro Forma Basis as of the most recent Calculation
Date;

 

(vii)                 without the written consent of the Required Tranche
Lenders with respect to any Tranches of then-existing Revolving Commitments that
have a maturity date after the proposed maturity date of any New Revolving
Commitments, the final stated maturity of any New Revolving Commitments shall
not be earlier than the then-existing Final Maturity Date with respect to the
then-existing Tranches of Revolving Commitments;

 

(viii)              without the written consent of (x) the Required Tranche
Lenders with respect to any Tranches of then-existing Term Loans that have a
maturity date after the proposed maturity date of any New Term Loans, the final
stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-existing Tranche of
Term Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided that (A) Borrower may
establish one or more Tranches of New Term Loans such that the Weighted Average
Life to Maturity of such Tranche of New Term Loans may be shorter than the
Weighted Average Life to Maturity of the then-existing Term B Facility Loans and
Term B-1 Facility Loans (but, for the avoidance of doubt, not any other Term
Loans) (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization) and (B) the maturity date of
such Tranche of New Term Loans may be earlier than the maturity date of the
then-existing Term B Facility Loans and Term B-1 Facility Loans (but, for the
avoidance of doubt, not any other Term Loans); it being understood that, subject
to the foregoing, the amortization schedule applicable to such New Term Loans
shall be determined by Borrower and the lenders of such New Term Loans with
appropriate adjustments to the amortization schedules set forth on Annex C to
address any such New Term Loans (and if New Term Loans are Incremental Term A
Loans, with appropriate adjustments to the amortization schedule applicable to
Term A Loans, and if such New Term Loans are Incremental Term B Loans, with
applicable adjustments to the amortization schedule applicable to Term B Loans,
and if such New Term Loans are Incremental Term B-1 Loans, with applicable
adjustments to the amortization schedule applicable to Term B-1 Loans, in each
case, including such adjustments as are necessary to provide for the
“fungibility” of such Incremental Term A Loans with the existing Term A Loans or
such Incremental Term B Loans with the existing Term B Loans or such Incremental
Term B-1 Loans with the existing Term B-1 Loans, as the case may be);

 

(ix)                    the yields and interest rate margins and, except as set
forth in clauses (vii) and (viii) of this Section 2.12(b), amortization
schedule, applicable to any New Revolving Commitments and New Term Loans shall
be as determined by Borrower and the holders of such Indebtedness;

 

(x)                       except as set forth in Section 2.12(a) and in clauses
(i) – (ix) of this Section 2.12(b), the terms applicable to any New Revolving
Commitments and New Term Loans shall be consistent with those applicable to any
then-existing Revolving Commitments or Term Loans, as applicable; provided that,
any applicable Incremental Joinder Agreement may provide for (x) any additional
or more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

 

86

--------------------------------------------------------------------------------


 

(xi)                    any Incremental Term A Loans and, Incremental Term B
Loans and Incremental Term B-1 Loans (and the corresponding Incremental Term
Loan Commitments) shall have terms identical to the terms of the existing Term
Loans (and the existing Term Loan Commitments) of the relevant Tranche
hereunder; provided, however, that upfront fees or original issue discount may
be paid to Lenders providing such Incremental Term A Loans or, Incremental Term
B Loans or Incremental Term B-1 Loans as agreed by such Lenders and Borrower,
and the conditions applicable to the incurrence of such Incremental Term A Loans
and, Incremental Term B Loans and Incremental Term B-1 Loans (and the
corresponding Incremental Term Loan Commitments) shall be as provided in this
Section 2.12; and

 

(xii)                 any Incremental Existing Tranche Revolving Commitments
shall have terms identical to the terms of the existing Revolving Commitments of
the relevant Tranche hereunder; provided, however, that upfront fees may be paid
to Lenders providing such Incremental Existing Tranche Revolving Commitments as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Existing Tranche Revolving Commitments shall be
as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender
hereunder.  Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Commitments, and (i) in the case of Incremental
Revolving Commitments, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Incremental Revolving Commitments, (ii) any New Revolving Loans shall be deemed
to be additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder, (v) any Incremental Term B Loans (to the extent funded) shall be
deemed to be Term B Facility Loans hereunder and (vi) any Incremental Term B-1
Loans (to the extent funded) shall be deemed to be Term B-1 Facility Loans
hereunder and (vii) any New Term Loans shall be deemed to be additional Term
Loans hereunder.  Notwithstanding anything to the contrary contained herein,
Borrower, Collateral Agent and Administrative Agent may (and each of Collateral
Agent and Administrative Agent are authorized by each other Secured Party to)
execute such amendments and/or amendments and restatements of any Credit
Documents as may be necessary or advisable to effectuate the provisions of this
Section 2.12.  Such amendments may include provisions allowing any Incremental
Term B Loans, Incremental Term B-1 Loans or New Term Loans to be treated on the
same basis as Term B Facility Loans or Term B-1 Facility Loans, as the case may
be, in connection with declining prepayments.  In connection with the incurrence
of any Incremental Term A Loans, Borrower shall be permitted to terminate any
Interest Period applicable to Term A Loans on the date such Incremental Term A
Loans are incurred.  In connection with the incurrence of any Incremental Term B
Loans or Incremental Term B-1 Loans, as the case may be, Borrower shall be
permitted to terminate any Interest Period applicable to Term B Loans or Term
B-1 Loans, as the case may be, on the date such Incremental Term B Loans or
Incremental Term B-1 Loans, as the case may be, are incurred.  In connection
with the incurrence of any Incremental Existing Tranche Revolving Commitments
and related Revolving Loans, Borrower shall be permitted to terminate any
Interest Period applicable to Revolving Loans under the applicable existing
Tranche of Revolving Commitments on the date such Revolving Loans are first
incurred under such Incremental Existing Tranche Revolving Commitments.

 

(c)                                  Terms of Incremental Commitments and
Loans.  The yield applicable to the Incremental Revolving Commitments and
Incremental Term Loans shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that in the case of any Incremental Term B Loans or New Term
Loans issued within twelve (12) months after the Closing Date, if the All-In
Yield applicable to such Incremental Term B Loans or New Term Loans having a
final maturity date no earlier than the Term B Facility Maturity Date and a
Weighted Average Life to Maturity no shorter than the Term B Facility Loans is
greater than the All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Term B Facility
Loans, plus 50 basis points per annum, then the interest rate with respect to
the Term B Facility Loans shall be increased (pursuant to the applicable
Incremental Joinder Agreement) so as to cause the then applicable All-In Yield
under this Agreement on the Term B Facility Loans to equal the All-In Yield then
applicable to the Incremental Term B Loans or New Term Loans having a final
maturity date no earlier than the Term B Facility Maturity Date and Weighted
Average Life to Maturity no shorter than the Term B Facility Loans, minus 50
basis points.; provided, further, that in the case of any Incremental Term B
Loans, Incremental Term B-1 Loans or New Term Loans issued within twelve (12)
months after the 2018 Incremental Joinder

 

87

--------------------------------------------------------------------------------


 

Agreement Effective Date, if the All-In Yield applicable to such Incremental
Term B Loans, Incremental Term B-1 Loans or New Term Loans having a final
maturity date no earlier than the Term B-1 Facility Maturity Date and a Weighted
Average Life to Maturity no shorter than the Term B-1 Facility Loans is greater
than the All-In Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Term B-1 Facility Loans,
plus 50 basis points per annum, then the interest rate with respect to the Term
B-1 Facility Loans shall be increased (pursuant to the applicable Incremental
Joinder Agreement) so as to cause the then applicable All-In Yield under this
Agreement on the Term B-1 Facility Loans to equal the All-In Yield then
applicable to the Incremental Term B Loans, Incremental Term B-1 Loans or New
Term Loans having a final maturity date no earlier than the Term B-1 Facility
Maturity Date and Weighted Average Life to Maturity no shorter than the Term B-1
Facility Loans, minus 50 basis points.

 

(d)                                 Adjustment of Revolving Loans.  To the
extent the Revolving Commitments of any Tranche are being increased on the
relevant Incremental Effective Date through Incremental Existing Tranche
Revolving Commitments, then each of the Revolving Lenders having a Revolving
Commitment under such Tranche prior to such Incremental Effective Date (such
Revolving Lenders the “Pre-Increase Revolving Lenders”) shall assign or transfer
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment under such Tranche on the Incremental Effective Date (the
“Post-Increase Revolving Lenders”), and such Post-Increase Revolving Lenders
shall purchase from each such Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Revolving Loans and participation
interests in L/C Liabilities and Swingline Loans (but not, for the avoidance of
doubt, the related Revolving Commitments) outstanding under such Tranche on such
Incremental Effective Date as shall be necessary in order that, after giving
effect to all such assignments or transfers and purchases, such Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans under such
Tranche will be held by Pre-Increase Revolving Lenders and Post-Increase
Revolving Lenders ratably in accordance with their Revolving Commitments under
such Tranche after giving effect to such Incremental Revolving Commitments (and
after giving effect to any Revolving Loans made under such Tranche on the
relevant Incremental Effective Date).  Such assignments or transfers and
purchases shall be made pursuant to such procedures as may be designated by
Administrative Agent and shall not be required to be effectuated in accordance
with Section 13.05.  For the avoidance of doubt, Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans assigned or
transferred and purchased (or re-allocated) pursuant to this
Section 2.12(d) shall, upon receipt thereof by the relevant Post-Increase
Revolving Lenders, be deemed to be Revolving Loans and participation interests
in L/C Liabilities and Swingline Loans in respect of the relevant new or
additional Revolving Commitments of such Tranche acquired by such Post-Increase
Revolving Lenders on the relevant Incremental Effective Date and the terms of
such Revolving Loans and participation interests (including, without limitation,
the interest rate and maturity applicable thereto) shall be adjusted
accordingly.  In addition, the L/C Sublimit may be increased by an amount not to
exceed the amount of any increase in Revolving Commitments with the consent of
the applicable L/C Lenders that agreed to provide Letters of Credit under such
increase in the L/C Sublimit and the holders of New Revolving Commitments or
Incremental Existing Tranche Revolving Commitments providing such increase in
Revolving Commitments.

 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.12 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

 

(f)                                   Incremental Joinder Agreements.  An
Incremental Joinder Agreement may, subject to Section 2.12(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.12 (including, without limitation, (A) amendments to
Section 2.04(b)(iiiiv) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
New Revolving Commitments without a concurrent reduction of such Tranche of New
Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and

 

88

--------------------------------------------------------------------------------


 

Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)).

 

(g)                                  Supersede.  This Section 2.12 shall
supersede any provisions in Section 13.04 to the contrary.

 

SECTION 2.13.                      Extensions of Loans and Commitments..

 

(a)                                 Borrower may, at any time request that all
or a portion of the Term Loans of any Tranche (an “Existing Term Loan Tranche”)
be modified to constitute another Tranche of Term Loans in order to extend the
scheduled final maturity date thereof (any such Term Loans which have been so
modified, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.13.  In order to establish any Extended Term Loans, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or
(B) additional fees (including prepayment or termination premiums) may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased Applicable Margins contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any optional or
mandatory prepayments or prepayment of Term Loans hereunder in each case as
specified in the respective Term Loan Extension Request, (iv) the final maturity
date and the scheduled amortization applicable to the Extended Term Loans shall
be set forth in the applicable Extension Amendment and the scheduled
amortization of such Existing Term Loan Tranche shall be adjusted to reflect the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of the Term Loans under such Existing Term Loan Tranche that have
been extended as Extended Term Loans as set forth in the applicable Extension
Amendment; provided, however, that the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of such Existing Term Loan Tranche and (v) the
covenants set forth in Section 10.08 may be modified in a manner acceptable to
Borrower, Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Term Loans, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Term Loans shall
be entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.09(b) and 2.10(b) applicable
to Term Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Term Loans, including,
without limitation, the procurement of title insurance endorsements reasonably
requested by and satisfactory to the Administrative Agent. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche modified to constitute Extended Term Loans pursuant to any Term Loan
Extension Request.  Any Extended Term Loans of any Extension Tranche shall
constitute a separate Tranche and Class of Term Loans from the Existing Term
Loan Tranche from which they were modified.

 

(b)                                 Borrower may, at any time request that all
or a portion of the Revolving Commitments of any Tranche (an “Existing Revolving
Tranche” and any related Revolving Loans thereunder, “Existing Revolving Loans”)
be modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof (any such Revolving Commitments which have
been so modified, “Extended Revolving Commitments” and any related Revolving
Loans, “Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.13.  In order to establish any Extended Revolving
Commitments, Borrower shall provide a notice to

 

89

--------------------------------------------------------------------------------


 

Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Revolving Tranche) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which terms shall be identical to those applicable to the
Revolving Commitments of the Existing Revolving Tranche from which they are to
be modified except (i) the scheduled termination date of the Extended Revolving
Commitments and the related scheduled maturity date of the related Extended
Revolving Loans shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the Applicable Margins with respect to the
Extended Revolving Loans may be higher or lower than the Applicable Margins for
the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased Applicable Margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Fee Percentage with respect to the
Extended Revolving Commitments may be higher or lower than the Applicable Fee
Percentage for the Revolving Commitments of such Existing Revolving Tranche and
(iv) the covenants set forth in Section 10.08 may be modified in a manner
acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment (it being understood that each Lender providing
Extended Revolving Commitments, by executing an Extension Amendment, agrees to
be bound by such provisions and waives any inconsistent provisions set forth in
Section 4.02, 4.07(b) or 13.04).  Except as provided above, each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Sections 2.09(b) and 2.10(b) applicable to existing Revolving Loans) and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents.  The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Revolving Commitments, including, without
limitation, the procurement of title insurance endorsements reasonably requested
by and satisfactory to the Administrative Agent.  No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request.  Any Extended Revolving Commitments of any
Extension Tranche shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified. 
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.

 

(c)                                  Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond (or such shorter
period as is agreed to by Administrative Agent in its sole discretion).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Tranche subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Tranche subject to Extension
Elections exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Commitments subject to such Extension Elections shall be
modified to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Commitments included in such Extension Elections.  Borrower shall have the right
to withdraw any Extension Request upon written notice to Administrative Agent in
the event that the aggregate amount of Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request is less than the amount
of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to such Election Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each
case, such other form as is reasonably acceptable

 

90

--------------------------------------------------------------------------------


 

to Administrative Agent).  Each Extension Amendment shall be executed by
Borrower, Administrative Agent and the Extending Lenders (it being understood
that such Extension Amendment shall not require the consent of any Lender other
than (A) the Extending Lenders with respect to the Extended Term Loans or
Extended Revolving Commitments, as applicable, established thereby, (B) with
respect to any extension of the Revolving Commitments that results in an
extension of an L/C Lender’s obligations with respect to Letters of Credit, the
consent of such L/C Lender and (C) with respect to any extension of the
Revolving Commitments that results in an extension of the Swingline Lender’s
obligations with respect to Swingline Loans, the Swingline Lender).  An
Extension Amendment may, subject to Sections 2.13(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.13 (including, without limitation, (A) amendments to
Section 2.04(b)(iiiiv) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.                      Defaulting Lender Provisions..

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

 

(i)                           the L/C Liabilities and the participations in
outstanding Swingline Loan of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders of the applicable Tranche pro rata in accordance with their respective
Revolving Commitments of the applicable Tranche; provided that (i) the sum of
each Non-Defaulting Lender’s total Revolving Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and each Non-Defaulting Lender’s Revolving Tranche
Exposure may not in any event exceed the Revolving Commitment of such Tranche of
such Non-Defaulting Lender as in effect at the time of such reallocation,
(ii) subject to Section 13.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender and (iii) the conditions set
forth in Section 7.02(a) are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)                        to the extent that any portion (the “un-reallocated
portion”) of the Defaulting Lender’s L/C Liabilities and participations in
outstanding Swingline Loan cannot be so reallocated, whether by reason of the
first proviso in clause (a) above or otherwise, Borrower will, not later than
three (3) Business Days after demand by Administrative Agent (at the direction
of any L/C Lender and/or the Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of Borrower to the L/C Lender and the Swingline
Lender in respect of such L/C Liabilities or participations in outstanding
Swingline Loans, as the case may be, in an amount at least equal to the
aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause
(c) below) and/or Cash Collateralize in full the un-reallocated portion thereof,
or (iii) make other arrangements satisfactory to Administrative Agent, and to
the applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

(iii)                     Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

91

--------------------------------------------------------------------------------


 

(iv)                    any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lenders or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Liabilities in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Liabilities owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)                                 Cure.  If Borrower, Administrative Agent,
each L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.14(a)), (x) such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as Administrative Agent may determine to be
necessary to cause the Revolving Exposure, L/C Liabilities and participations in
any outstanding Swingline Loans of the Lenders to be on a pro rata basis in
accordance with their respective Commitments of the applicable Tranches,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Lender was a Defaulting Lender; and
provided, further, that no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender, and
(y) all Cash Collateral provided pursuant to Section 2.14(a)(ii) shall
thereafter be promptly returned to Borrower.

 

(c)                                  Certain Fees.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees); provided that
(i) to the extent that all or a portion of the L/C Liability or the
participations in outstanding Swingline Loans of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.14, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Liability or participations in any
outstanding Swingline Loans cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the applicable L/C Lender and the
Swingline Lender,

 

92

--------------------------------------------------------------------------------


 

as applicable, except to the extent of any un-reallocated portion that is Cash
Collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction (and the pro rata payment provisions of Section 4.02 will
automatically be deemed adjusted to reflect the provisions of this
Section 2.14(c)).

 

SECTION 2.15.                      Refinancing Amendments..

 

(a)                                 At any time after the Closing Date, Borrower
may obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term
Loans, Incremental Term Loans, Other Revolving Commitments (and related Other
Revolving Loans) or Incremental Revolving Commitments (and related Incremental
Revolving Loans)), in the form of Other Term Loans, Other Term Loan Commitments,
Other Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment.  Each issuance of Credit Agreement Refinancing Indebtedness under
this Section 2.15(a) shall be in an aggregate principal amount that is (x) not
less than $5.0 million and (y) an integral multiple of $1.0 million in excess
thereof.

 

(b)                                 The effectiveness of any such Credit
Agreement Refinancing Indebtedness shall be subject solely to the satisfaction
of the following conditions to the reasonable satisfaction of Administrative
Agent: (i) any Credit Agreement Refinancing Indebtedness in respect of Revolving
Commitments will have a maturity date that is not prior to the maturity date of
the Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to the
impact of prepayments on amortization of Term Loans being refinanced); (iii) the
aggregate principal amount of any Credit Agreement Refinancing Indebtedness
shall not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and
(vii) execution of a Refinancing Amendment by the Credit Parties, Administrative
Agent and Lenders providing such Credit Agreement Refinancing Indebtedness.

 

(c)                                  The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

 

(d)                                 Upon the effectiveness of any Refinancing
Amendment pursuant to this Section 2.15, any Person providing the corresponding
Credit Agreement Refinancing Indebtedness that was not a Lender hereunder
immediately prior to such time shall become a Lender hereunder.  Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Refinancing Amendment, and (i) in the case any Other Revolving Commitments
resulting from such Refinancing Amendment, the Total Revolving Commitments
under, and for all purpose of this Agreement, shall be increased by the
aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Commitments and Other Revolving Loans resulting from such
Refinancing Amendment shall be deemed to be additional Revolving

 

93

--------------------------------------------------------------------------------


 

Commitments and Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder. 
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15.  Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term B Facility Loans in connection with declining
prepayments.

 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Refinancing Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans and/or Other Revolving Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.15.  This Section 2.15 shall
supersede any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

SECTION 2.16.                      Cash Collateral..

 

(a)                                 Certain Credit Support Events.  Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one
(1) Business Day (in the case of clause (i) above) or immediately (in the case
of clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Lenders and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral (including Cash
Collateral provided in accordance with Sections 2.01(ef), 2.03, 2.10(c),
2.10(ef), 2.14, 2.16 or 11.01) may be applied pursuant to Section 2.16(c).  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person prior to the right or claim of the
Administrative Agent or the L/C Lenders and the Lenders as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by any Defaulting Lenders). All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent or as otherwise agreed to by the Administrative Agent. 
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral in accordance with the
account agreement governing such deposit account.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.01(ef), 2.03, 2.10(c), 2.10(ef), 2.14 or 11.01
in respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

94

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce un-reallocated portions or to
secure other obligations shall, so long as no Event of Default then exists, be
released promptly following (i) the elimination of the applicable un-reallocated
portion or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, the
assignment of such Defaulting Lender’s Loans and Commitments to a Replacement
Lender)) or (ii) the determination by the Administrative Agent and the L/C
Lenders that there exists excess Cash Collateral (which, in any event, shall
exist at any time that the aggregate amount of Cash Collateral exceeds the
Minimum Collateral Amount); provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Credit
Documents and the other applicable provisions of the Credit Documents, and
(y) Borrower and the L/C Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated un-reallocated portions
or other obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.                      Repayment of Loans..

 

(a)                                 Revolving Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each applicable Revolving Lender on each R/C Maturity Date, the entire
outstanding principal amount of such Revolving Lender’s Revolving Loans of the
applicable Tranche, and each such Revolving Loan shall mature on the R/C
Maturity Date applicable to such Tranche and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of first R/C
Maturity Date after such Swingline Loan is made and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided, however,
that on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

 

(b)                                 Term A Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
A Facility Loans in repayment of the principal of the Term A Facility Loans, on
each date set forth on Annex C, that principal amount of the Term A Facility
Loans, to the extent then outstanding, as is set forth opposite such date
(subject to adjustment for any prepayments made under Section 2.09 or
Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15), and the remaining principal
amount of such Term A Facility Loans on the Term A Facility Maturity Date.

 

(c)                                  Term B Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B Facility Loans in repayment of the principal of the Term B Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the Closing Date), an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Facility Loans outstanding
on the Closing Date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B Facility Loans on the Term B Facility
Maturity Date.

 

(d)                                 Term B-1 Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B-1 Facility Loans in repayment of the principal of the Term B-1 Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the 2018 Incremental Joinder Agreement Effective
Date), an aggregate amount equal to 0.25% of the aggregate principal amount of
all Term B-1 Facility Loans outstanding on the 2018 Incremental Joinder
Agreement Effective Date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B-1 Facility Loans on the Term B-1 Facility
Maturity Date.

 

(e)                                  (d) New Term Loans; Extended Term Loans;
Other Term Loans.  New Term Loans shall mature in installments as specified in
the related Incremental Joinder Agreement pursuant to which such New Term

 

95

--------------------------------------------------------------------------------


 

Loans were made, subject, however, to Section 2.12(b).  Extended Term Loans
shall mature in installments as specified in the applicable Extension Amendment
pursuant to which such Extended Term Loans were established, subject, however,
to Section 2.13(a).  Other Term Loans shall mature in installments as specified
in the applicable Refinancing Amendment pursuant to which such Other Term Loans
were established, subject, however, to Section 2.15(a).

 

SECTION 3.02.                      Interest..

 

(a)                                 Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by such Lender to Borrower for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full at the following rates per annum:

 

(i)                           during such periods as such Loan (including each
Swingline Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time
to time), plus the Applicable Margin applicable to such Loan, and

 

(ii)                        during such periods as such Loan is a LIBOR Loan,
for each Interest Period relating thereto, the LIBO Rate for such Loan for such
Interest Period, plus the Applicable Margin applicable to such Loan.

 

(b)                                 To the extent permitted by Law, (i) upon the
occurrence and during the continuance of an Event of Default (other than Events
of Default under Sections 11.01(g) or 11.01(h)), overdue principal and overdue
interest in respect of each Loan and all other Obligations not paid when due and
(ii) upon the occurrence and during the continuance of an Event of Default under
Section 11.01(g) or Section 11.01(h), all Obligations shall, in each case,
automatically and without any action by any Person, bear interest at the Default
Rate. Interest which accrues under this paragraph shall be payable on demand.

 

(c)                                  Accrued interest on each Loan shall be
payable (i) in the case of each ABR Loan (including Swingline Loans),
(x) quarterly in arrears on each Quarterly Date, (y) on the date of any
repayment or prepayment in full of all outstanding ABR Loans of any Tranche of
Loans (or of any Swingline Loan) (but only on the principal amount so repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in the case of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, if such Interest Period
is longer than three months, on each date occurring at three-month intervals
after the first day of such Interest Period, (y) on the date of any repayment or
prepayment thereof or the conversion of such Loan to a Loan of another Type (but
only on the principal amount so paid, prepaid or converted) and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand. 
Promptly after the determination of any interest rate provided for herein or any
change therein, Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to Borrower.

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.                      Payments..

 

(a)                                 All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided herein and
therein, all payments to be made by the Credit Parties under any other Credit
Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Administrative Agent at its account at
the Principal Office, not later than 2:00 p.m., New York time, on the date on
which such payment shall become due (each such payment made after such time on
such due date may, at the discretion of Administrative Agent, be deemed to have

 

96

--------------------------------------------------------------------------------


 

been made on the next succeeding Business Day).  Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

 

(b)                                 Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) or, in the case
of Swingline Loans, to the Swingline Lender, the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.

 

(c)                                  Except to the extent otherwise provided in
the third sentence of Section 2.03(h), each payment received by Administrative
Agent or by any L/C Lender (directly or through Administrative Agent) under this
Agreement or any Note for the account of any Lender shall be paid by
Administrative Agent or by such L/C Lender (through Administrative Agent), as
the case may be, to such Lender, in immediately available funds, (x) if the
payment was actually received by Administrative Agent or by such L/C Lender
(directly or through Administrative Agent), as the case may be, prior to 12:00
p.m. (Noon), New York time on any day, on such day and (y) if the payment was
actually received by Administrative Agent or by such L/C Lender (directly or
through Administrative Agent), as the case may be, after 12:00 p.m. (Noon), New
York time, on any day, by 1:00 p.m., New York time, on the following Business
Day (it being understood that to the extent that any such payment is not made in
full by Administrative Agent or by such L/C Lender (through Administrative
Agent), as the case may be, Administrative Agent or such Lender (through
Administrative Agent), as applicable, shall pay to such Lender, upon demand,
interest at the Federal Funds Rate from the date such amount was required to be
paid to such Lender pursuant to the foregoing clauses until the date
Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount).

 

(d)                                 If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension
at the rate then borne by such principal.

 

SECTION 4.02.                      Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (a) each borrowing of Loans of a particular
Class from the Lenders under Section 2.01 shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.05 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.04 shall be applied to the respective
Commitments of such Class of the relevant Lenders pro rata according to the
amounts of their respective Commitments of such Class; (b) except as otherwise
provided in Section 5.04, LIBOR Loans of any Class having the same Interest
Period shall be allocated pro rata among the relevant Lenders according to the
amounts of their respective Revolving Commitments and Term Loan Commitments (in
the case of the making of Loans) or their respective Revolving Loans and Term
Loans (in the case of conversions and continuations of Loans); (c) except as
otherwise provided in Section 2.09(b), Section 2.10(b), Section 2.12,
Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d),
each payment or prepayment of principal of any Class of Revolving Loans or of
any particular Class of Term Loans shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid outstanding principal
amounts of the Loans of such Class held by them; and (d) except as otherwise
provided in Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13,
Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d), each payment of
interest on Revolving Loans and Term Loans shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.

 

SECTION 4.03.                      Computations Computations.  Interest on LIBOR
Loans, commitment fees and Letter of Credit fees shall be computed on the basis
of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which such amounts are
payable and interest on ABR Loans and Reimbursement Obligations shall be
computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable.

 

97

--------------------------------------------------------------------------------


 

SECTION 4.04.                      Minimum Amounts Minimum Amounts.  Except for
mandatory prepayments made pursuant to Section 2.10 and conversions or
prepayments made pursuant to Section 5.04, and Borrowings made to pay
Reimbursement Obligations, each Borrowing, conversion and partial prepayment of
principal of Loans shall be in an amount at least equal to (a) in the case of
Term Loans, $5.0 million with respect to ABR Loans and $5.0 million with respect
to LIBOR Loans and in multiples of $100,000 in excess thereof or, if less, the
remaining Term Loans and (b) in the case of Revolving Loans and Swingline Loans,
$2.5 million with respect to ABR Loans and $2.5 million with respect to LIBOR
Loans and in multiples of $100,000 in excess thereof (borrowings, conversions or
prepayments of or into Loans of different Types or, in the case of LIBOR Loans,
having different Interest Periods at the same time hereunder to be deemed
separate borrowings, conversions and prepayments for purposes of the foregoing,
one for each Type or Interest Period) or, if less, the remaining Revolving
Loans.  Anything in this Agreement to the contrary notwithstanding, the
aggregate principal amount of LIBOR Loans having the same Interest Period shall
be in an amount at least equal to $1.0 million and in multiples of $100,000 in
excess thereof and, if any LIBOR Loans or portions thereof would otherwise be in
a lesser principal amount for any period, such Loans or portions, as the case
may be, shall be ABR Loans during such period.

 

SECTION 4.05.                      Certain Notices Certain Notices.  Notices by
Borrower to Administrative Agent (or, in the case of repayment of the Swingline
Loans, to the Swingline Lender) of terminations or reductions of the
Commitments, of Borrowings, conversions, continuations and optional prepayments
of Loans and of Classes of Loans, of Types of Loans and of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
Administrative Agent (or, in the case of Swingline Loans, the Swingline Lender)
by telephone not later than 1:00 p.m., New York time (promptly followed by
written notice (which in the case of a Borrowing, conversion or continuation
shall be via a Notice of Borrowing or Notice of Continuation/Conversion, as
applicable)), on at least the number of Business Days prior to the date of the
relevant termination, reduction, Borrowing, conversion, continuation or
prepayment or the first day of such Interest Period specified in the table below
(unless otherwise agreed to by Administrative Agent in its sole discretion),
provided that Borrower may make any such notice conditional upon the occurrence
of another transaction, including, without limitation, a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests (in which
case, such notice may be revoked by Borrower (by notice to Administrative Agent
on or prior to the date specified in such notice)).

 

NOTICE PERIODS

 

Notice

 

Number of
Business Days Prior

 

 

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or optional prepayment of, or conversions into, ABR Loans

 

1

 

 

 

 

 

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. 
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an

 

98

--------------------------------------------------------------------------------


 

ABR Loan) will remain as, or (if not then outstanding) will be made as, an ABR
Loan.  In the event that Borrower has elected to borrow or convert Loans into
LIBOR Loans but fails to select the duration of any Interest Period for any
LIBOR Loans within the time period and otherwise as provided in this
Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.                      Non-Receipt of Funds by Administrative
Agent..

 

(a)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to ABR Loans.  If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Lenders
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Lenders, as the case may be, the amount due.  In such event, if Borrower has not
in fact made such payment, then each of the Lenders or the L/C Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.                      Right of Setoff, Sharing of Payments; Etc..

 

(a)                                 If any Event of Default shall have occurred
and be continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of the
Administrative Agent to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

99

--------------------------------------------------------------------------------


 

(b)                                 Each of the Lenders agrees that, if it
should receive (other than pursuant to Section 2.09(b), Section 2.10(b),
Section 2.11, Section 2.12, Section 2.13, Section 2.15, Article V, Section 13.04
or Section 13.05(d) or as otherwise specifically provided herein) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount; provided, however, that if all or any portion
of such excess amount is thereafter recovered from such Lender, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.  Borrower consents to the foregoing
arrangements.

 

(c)                                  Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other Indebtedness or obligation of any Credit Party.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.07 to share in the benefits of any recovery on such secured
claim.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 4.07, in the event that any Defaulting Lender
exercises any right of setoff, (i) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, each L/C Lender, the Swingline Lender and the
Lenders and (ii) the Defaulting Lender will provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.                      Additional Costs..

 

(a)                                 If any Change in Law shall:

 

(i)                  subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit or any Lender’s
participation therein, any L/C Document or any Loan made by it or change the
basis of taxation of payments to such Lender in respect thereof by any
Governmental Authority (except for any reserve requirement reflected in Covered
Taxes or Excluded Taxes);

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender, in each case, that is not otherwise included in the
determination of the LIBO Rate hereunder; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

100

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

(b)                                 A certificate as to any additional amounts
setting forth the calculation of such additional amounts pursuant to this
Section 5.01 submitted by such Lender or L/C Lender, through Administrative
Agent, to Borrower shall be conclusive in the absence of clearly demonstrable
error.  Without limiting the survival of any other covenant hereunder, this
Section 5.01 shall survive the termination of this Agreement and the payment of
the Notes and all other Obligations payable hereunder.

 

(c)                                  In the event that any Lender shall have
determined that any Change in Law affecting such Lender or any Lending Office of
such Lender or the Lender’s holding company with regard to capital or liquidity
requirements, does or shall have the effect of reducing the rate of return on
such Lender’s or such holding company’s capital as a consequence of its
obligations hereunder, the Commitments of such Lender, the Loans made by, or
participations in Letters of Credit and Swingline Loans held by such Lender, or
the Letters of Credit issued by such L/C Lender, to a level below that which
such Lender or such holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time, after submission by such Lender or Borrower (with a copy to Administrative
Agent) of a written request therefor (setting forth in reasonable detail the
amount payable to the affected Lender and the basis for such request), Borrower
shall promptly pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

 

(d)                                 Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  Subject to
Section 5.01(e), if a Lender fails to give notice 10 days prior to the relevant
interest payment date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

(e)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 5.01 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, however,
that Borrower shall not be required to compensate a Lender pursuant to this
Section 5.01 for any increased costs or reductions or reserves incurred more
than ninety (90) days prior to the date that such Lender notifies Borrower of
the change in law giving rise to such increased costs incurred or reductions
suffered or reserves required and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions or reserves is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 5.02.                      Inability To Determine Interest Rate.  If
prior to the first day of any Interest Period:  (a) Administrative Agent shall
have determined (which determination shall be conclusive and binding upon
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Interest Period or (b) Administrative Agent shall have received notice from
the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (c) the Required Lenders determine that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof.  If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period

 

101

--------------------------------------------------------------------------------


 

shall be made as ABR Loans, (y) any Loans that were to have been converted on
the first day of such Interest Period to LIBOR Loans shall be converted to, or
continued as, ABR Loans and (z) any outstanding LIBOR Loans shall be converted,
on the first day of such Interest Period, to ABR Loans.  Until such notice has
been withdrawn by Administrative Agent (which the Administrative Agent agrees to
do if the circumstances giving rise to such notice cease to exist), no further
LIBOR Loans shall be made, or continued as such, nor shall Borrower have the
right to convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans,  in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 

SECTION 5.03.                      Illegality Illegality.  Notwithstanding any
other provision of this Agreement, in the event that any change after the date
hereof in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for any Lender or its Applicable Lending Office to honor
its obligation to make or maintain LIBOR Loans or issue Letters of Credit
hereunder (and, in the sole opinion of such Lender, the designation of a
different Applicable Lending Office would either not avoid such unlawfulness or
would be disadvantageous to such Lender), then such Lender shall promptly notify
Borrower thereof (with a copy to Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans of any other Type into,
LIBOR Loans or issue Letters of Credit shall be suspended until such time as
such Lender or L/C Lender may again make and maintain LIBOR Loans or issue
Letters of Credit (in which case the provisions of Section 5.04 shall be
applicable).

 

SECTION 5.04.                      Treatment of Affected Loans.  If the
obligation of any Lender to make LIBOR Loans or to continue, or to convert ABR
Loans into, LIBOR Loans shall be suspended pursuant to Section 5.03, such
Lender’s LIBOR Loans shall be automatically converted into ABR Loans on the last
day(s) of the then current Interest Period(s) for such LIBOR Loans (or on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent as is required by law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 5.03
which gave rise to such conversion no longer exist:

 

(i)                  to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)               all Loans which would otherwise be made or continued by such
Lender as LIBOR Loans shall be made or continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

102

--------------------------------------------------------------------------------


 

SECTION 5.05.                      Compensation..

 

(a)                                 Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense (excluding any loss of
profits or margin) which such Lender may sustain or incur as a consequence of
(1) default by Borrower in payment when due of the principal amount of or
interest on any LIBOR Loan, (2) default by Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(3) Borrower making any prepayment other than on the date specified in the
relevant prepayment notice, or (4) the conversion or the making of a payment or
a prepayment (including any repayments or prepayments made pursuant to
Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to
Section 2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of
an Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained; provided that no such amounts
under this Section 5.05(a) shall be payable by Borrower in connection with any
termination in accordance with Section 2.12(b) of any Interest Period of one
month or shorter.

 

(b)                                 For the purpose of calculation of all
amounts payable to a Lender under this Section 5.05 each Lender shall be deemed
to have actually funded its relevant LIBOR Loan through the purchase of a
deposit bearing interest at the LIBO Rate in an amount equal to the amount of
the LIBOR Loan and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection.  Any Lender requesting
compensation pursuant to this Section 5.05 will furnish to Administrative Agent
and Borrower a certificate setting forth the basis and amount of such request
and such certificate, absent manifest error, shall be conclusive.  Without
limiting the survival of any other covenant hereunder, this covenant shall
survive the termination of this Agreement and the payment of the Obligations and
all other amounts payable hereunder.

 

SECTION 5.06.                      Taxes..

 

(a)                                 Except as required by law, all such payments
will be made free and clear of, and without deduction or withholding for, any
present or future Taxes with respect to such payments (including Taxes imposed
or asserted on amounts payable under this Section).  If any Covered Taxes are so
deducted or withheld, then the applicable Credit Party agrees to increase the
sum payable by such Credit Party so that, after such deduction or withholding
(including such deduction or withholding on account of Covered Taxes applicable
to additional sums payable under this Section) the sum payable shall be equal to
the sum that would have been received had no such deduction or withholding been
made.  The applicable withholding agent shall timely pay the amount of any such
Taxes deducted or withheld from a payment made by a Credit Party hereunder or
under any Note or any Guarantee to the relevant Governmental Authority in
accordance with applicable law.  Borrower shall furnish to Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law documentation reasonably satisfactory to such Lender evidencing
such payment by the applicable Credit Party.  The Credit Parties agree to
jointly and severally indemnify and hold harmless the Administrative Agent and
each Lender, and reimburse the Administrative Agent and such Lender upon its
written request, for the amount of any Covered Taxes so levied or imposed and
paid by the Administrative Agent and such Lender (including Taxes (other than
Excluded Taxes) imposed or asserted on amounts payable under this Section) and
for any other reasonable expenses arising therefrom in each case, whether or not
such Covered Taxes were correctly or legally imposed.  Such written request
shall include a certificate of such Lender setting forth in reasonable detail
the basis of such request and such certificate, absent manifest error, shall be
conclusive.

 

(b)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Covered
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Covered Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.05(a)

 

103

--------------------------------------------------------------------------------


 

relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (b).

 

(c)                                  (i)(i)                        Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Credit Document shall deliver to Borrower and
the Administrative Agent, at the time or times required by applicable law or
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation required by applicable law or reasonably
requested by Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.06(c) and (d) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                        Without limiting the generality of the foregoing, in
the event that Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a United States Person
shall deliver to Borrower and Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed original signed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(i)                                     (i)                                   
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed original signed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  (ii)                               
executed original signed copies of IRS Form W-8ECI;

 

(iii)                               (iii)                            in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit D-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax

 

104

--------------------------------------------------------------------------------


 

Compliance Certificate”) and (y) executed original signed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv)                              (iv)                             to the extent
a Foreign Lender is not the beneficial owner, executed original signed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner;

 

(d)                                 If a payment made to a Lender under any
Credit Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 5.06(d), FATCA shall include any amendments made to
FATCA after the date of this Agreement.

 

(e)                                  In addition, Borrower agrees to (and shall
timely) pay any present or future stamp, court or documentary, intangible,
recording, filing or similar taxes or any other charges or similar levies which
arise from any payment made hereunder or under the Notes or from the execution,
delivery, filing, recordation or registration of, or otherwise with respect to,
this Agreement or the Notes, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.11) (hereinafter referred to as “Other Taxes”).

 

(f)                                   Any Lender claiming any additional amounts
payable pursuant to this Section 5.06 agrees to use reasonable efforts (at the
Credit Parties’ expense) (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such change would avoid the need for, or in the opinion
of such Lender, materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the sole judgment of such Lender,
be otherwise disadvantageous to such Lender.

 

(g)                                  If (i) Administrative Agent or any Lender
receives a cash refund in respect of an overpayment of Taxes from a Governmental
Authority with respect to, and actually resulting from, an amount of Taxes
actually paid to or on behalf of Administrative Agent or such Lender by Borrower
(a “Tax Benefit”) and (ii) Administrative Agent or such Lender determines in its
good faith sole discretion that such Tax Benefit has been correctly paid by such
Governmental Authority, and will not be required to be repaid to such
Governmental Authority, then Administrative Agent or such Lender shall notify
Borrower of such Tax Benefit and forward the proceeds of such Tax Benefit (or
relevant portion thereof) to Borrower as reduced by any reasonable expense or
liability incurred by Administrative Agent or such Lender in connection with
obtaining such Tax Benefit; provided, however, that Borrower, upon the request
of Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.06(g) shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.  Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Taxes had never been paid.

 

(h)                                 For purposes of this Section 5.06, the term
“applicable law” includes FATCA.

 

105

--------------------------------------------------------------------------------


 

(i)                                     For purposes of determining withholding
Taxes imposed under FATCA, from and after the effective date of the Second
Amendment, Borrower and Administrative Agent shall treat (and the Lenders hereby
authorize Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.                      The GuaranteesThe Guarantees.  Each
(a) Guarantor, jointly and severally with each other Guarantor, hereby
guarantees as primary obligor and not as surety to each Secured Party and its
successors and assigns the prompt payment and performance in full when due
(whether at stated maturity, by acceleration, demand or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) on the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and (b) Credit
Party, jointly and severally with each other Credit Party, hereby guarantees as
primary obligor and not as surety to each Secured Party and its successors and
assigns the prompt payment and performance in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under the Bankruptcy Code) of all other Obligations from time to time owing to
the Secured Parties by any other Credit Party under any Credit Document, any
Swap Contract entered into with a Swap Provider or any Cash Management Agreement
entered into with a Cash Management Bank, in each case now or hereinafter
created, incurred or made, whether absolute or contingent, liquidated or
unliquidated and strictly in accordance with the terms thereof; provided, that
(i) the obligations guaranteed shall exclude obligations under any Swap Contract
or Cash Management Agreements with respect to which the applicable Swap Provider
or Cash Management Bank, as applicable, provides notice to Borrower that it does
not want such Swap Contract or Cash Management Agreement, as applicable, to be
secured, and (ii) as to each Guarantor the obligations guaranteed by such
Guarantor hereunder shall not include any Excluded Swap Obligations in respect
of such Guarantor (such obligations being guaranteed pursuant to clauses (a) and
(b) above being herein collectively called the “Guaranteed Obligations” (it
being understood that the Guaranteed Obligations of Borrower shall be limited to
those referred to in clause (b) above)).  Each Credit Party, jointly and
severally with each other Credit Party, hereby agrees that if any other Credit
Party shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, such Credit Party
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 6.02.                      Obligations UnconditionalObligations
Unconditional.  The obligations of the Credit Parties under Section 6.01 shall
constitute a guaranty of payment (and not of collection) and are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (except for payment in full). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any of the Credit Parties with respect to its respective guaranty
of the Guaranteed Obligations which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

 

(i)                  at any time or from time to time, without notice to the
Credit Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

106

--------------------------------------------------------------------------------


 

(ii)               the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)            the release of any other Credit Party pursuant to Section 6.08;

 

(iv)           any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Credit Documents;

 

(v)              any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(vi)           any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

(viii)     any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing or any other provisions hereof, each Credit Party hereby
expressly waives any and all benefits which might otherwise be available to such
Credit Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

 

(ix)           any other circumstance whatsoever which may or might in any
manner or to any extent vary the risk of any Credit Party as a guarantor in
respect of the Guaranteed Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party as
a guarantor of the Guaranteed Obligations, or of such Credit Party under the
guarantee contained in this Article 6 or of any security interest granted by any
Credit Party in its capacity as a guarantor of the Guaranteed Obligations,
whether in a proceeding under the Bankruptcy Code or under any other federal,
state or foreign bankruptcy, insolvency, receivership, or similar law, or in any
other instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee.  This guarantee shall
be construed as a continuing, absolute, irrevocable and

 

107

--------------------------------------------------------------------------------


 

unconditional guarantee of payment and performance without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Secured Parties, and the obligations and liabilities of the
Credit Parties hereunder shall not be conditioned or contingent upon the pursuit
by the  Secured Parties or any other Person at any time of any right or remedy
against any Credit Party or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto.  This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Credit Parties and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.                      ReinstatementReinstatement.  The obligations
of the Credit Parties under this Article VI shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Credit
Party in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise.  The Credit
Parties jointly and severally agree that they will indemnify each Secured Party
on demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of, or material breach by, such Secured Party.

 

SECTION 6.04.                      Subrogation; Subordination.  Each Credit
Party hereby agrees that until the payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 6.01,
whether by subrogation, contribution or otherwise, against any Credit Party of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  The payment of any amounts due with respect to any indebtedness of
any Credit Party now or hereafter owing to any Credit Party by reason of any
payment by such Credit Party under the Guarantee in this Article VI is hereby
subordinated to the prior payment in full in cash of the Guaranteed
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, each Credit Party agrees that it will not demand, sue for or otherwise
attempt to collect any such indebtedness of any other Credit Party to such
Credit Party until the Obligations shall have been paid in full in cash.  If an
Event of Default has occurred and is continuing, and any amounts are paid to the
Credit Parties in violation of the foregoing limitation, such amounts shall be
collected, enforced and received by such Credit Party as trustee for the Secured
Parties and be paid over to Administrative Agent on account of the Guaranteed
Obligations without affecting in any manner the liability of such Credit Party
under the other provisions of the guaranty contained herein.

 

SECTION 6.05.                      Remedies Remedies.  The Credit Parties
jointly and severally agree that, as between the Credit Parties and the Lenders,
the obligations of any Credit Party under this Agreement and the Notes may be
declared to be forthwith due and payable as provided in Article XI (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Article XI) for purposes of Section 6.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable arising under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency or other
law providing for protection from creditors) as against such other Credit
Parties and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by Borrower) shall forthwith become due and payable by
the other Credit Parties for purposes of Section 6.01.

 

108

--------------------------------------------------------------------------------


 

SECTION 6.06.                      Continuing Guarantee Continuing Guarantee. 
The guarantee in this Article VI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

SECTION 6.07.                      General Limitation on Guarantee Obligations. 
In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Credit Party under
Section 6.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 6.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Credit Party, any Secured Party or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.                      Release of Guarantors.  If, in compliance
with the terms and provisions of the Credit Documents, (i) the Equity Interests
of any Guarantor are directly or indirectly sold or otherwise transferred such
that such Guarantor no longer constitutes a Restricted Subsidiary (a
“Transferred Guarantor”) to a Person or Persons, none of which is Borrower or a
Restricted Subsidiary, or (ii) any Restricted Subsidiary is designated as or
becomes an Excluded Subsidiary (in accordance with the definition thereof), such
Transferred Guarantor or Excluded Subsidiary, as applicable, upon the
consummation of such sale, transfer or designation or such Person becoming an
Excluded Subsidiary, as applicable, shall be automatically released from its
obligations under this Agreement (including under Section 13.03 hereof) and the
other Credit Documents, and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the pledge of Equity
Interests in any Transferred Guarantor or any Unrestricted Subsidiary to
Collateral Agent pursuant to the Security Documents shall be automatically
released, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, Collateral
Agent shall take such actions as are necessary to effect and evidence each
release described in this Section 6.08 in accordance with the relevant
provisions of the Security Documents and this Agreement.

 

SECTION 6.09.                      Keepwell Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under the Guarantee in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 6.09 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6.09, or otherwise under the Guarantee, as it
relates to such Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the payment in full of the Guaranteed
Obligations.  Each Qualified ECP Guarantor intends that this Section 6.09
constitute, and this Section 6.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 6.10.                      Right of Contribution.  Each Credit Party
hereby agrees that to the extent that a Credit Party (a “Funding Credit Party”)
shall have paid more than its Fair Share (as defined below) of any payment made
hereunder, such Credit Party shall be entitled to seek and receive contribution
from and against any other Credit Party hereunder which has not paid its Fair
Share of such payment.  Each Credit Party’s right of contribution shall be
subject to the terms and conditions of Section 6.04.  The provisions of this
Section 6.10 shall in no respect limit the obligations and liabilities of any
Credit Party to the Secured Parties, and each Credit Party shall remain liable
to the Secured Parties for the full amount guaranteed by such Credit Party
hereunder.  “Fair Share” means, with respect to a Credit Party as of any date of
determination, an amount equal to (i) the ratio of (A) the Adjusted Maximum
Amount (as defined below) with respect to such Credit Party to (B) the aggregate
of the Adjusted Maximum Amounts with respect to all Credit Parties multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Credit Parties under this Article VI in respect of the Guaranteed
Obligations.  “Adjusted Maximum Amount” means, with respect to a Credit Party as
of any date of determination, the maximum aggregate amount of the obligations of
such Credit Party under this Article VI; provided that, solely for purposes of
calculating the “Adjusted Maximum Amount” with respect to any Credit Party for
purposes of this Section 6.10, any assets or liabilities of such Credit Party
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Credit Party.  “Aggregate Payments”

 

109

--------------------------------------------------------------------------------


 

means, with respect to a Credit Party as of any date of determination, an amount
equal to (i) the aggregate amount of all payments and distributions made on or
before such date by such Credit party in respect of this Article VI (including
in respect of this Section 6.10) minus (ii) the aggregate amount of all payments
received on or before such date by such Credit Party from the other Credit
Parties as contributions under this Section 6.10.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.                      Conditions to Initial Extensions of Credit..

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)                                 Corporate Documents.  Administrative Agent
shall have received copies of the Organizational Documents of each Credit Party
and evidence of all corporate or other applicable authority for each Credit
Party (including resolutions or written consents and incumbency certificates)
with respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party is intended to be a party as of the
Closing Date, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or another Responsible Officer
of each such Credit Party (or the member or manager or general partner of such
Credit Party, as applicable).

 

(b)                                 Officer’s Certificate.  Administrative Agent
shall have received an Officer’s Certificate of Borrower, dated the Closing
Date, certifying that the conditions set forth in Sections 7.02(a)(i) and
7.02(a)(ii) (giving effect to the provisions contained therein) have been
satisfied.

 

(c)                                  Opinions of Counsel.  Administrative Agent
shall have received the following opinions, each of which shall be addressed to
the Administrative Agent, the Collateral Agent and the Lenders, dated the
Closing Date and covering such matters as the Administrative Agent shall
reasonably request in a manner customary for transactions of this type:

 

(i)                  an opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Credit Parties; and

 

(ii)               opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01(c)(ii).

 

(d)                                 Notes.  Administrative Agent shall have
received copies of the Notes, duly completed and executed, for each Lender that
requested a Note at least three (3) Business Days prior to the Closing Date.

 

(e)                                  Second Amendment.  Administrative Agent
shall have received the Second Amendment executed and delivered by (a) a duly
authorized officer of each Credit Party and (b) a duly authorized signatory of
each Term A Facility Refinancing Lender, Term B Facility Refinancing Lender and
each Lender holding a Refinancing Revolving Commitment on the Closing Date.

 

(f)                                   Filings and Lien Searches.  Administrative
Agent shall have received (i) UCC financing statements in form appropriate for
filing in the jurisdiction of organization of each Credit Party, (ii) results of
lien searches conducted in the jurisdiction of organization or formation, as
applicable, of Borrower and each other Credit Party, (iii) security agreements
or other agreements in appropriate form for filing in the United States Patent
and Trademark Office and United States Copyright Office with respect to
intellectual property of each Credit Party to the extent

 

110

--------------------------------------------------------------------------------


 

required pursuant to the Security Agreement, and (iv) certificates of ownership
with respect to each Mortgaged Vessel identified as owned by Borrower or a
Restricted Subsidiary on Schedule 8.13(b), if any.

 

(g)                                  Security Agreement.  (i) Administrative
Agent shall have received the Security Agreement and the Initial Perfection
Certificate, in each case duly authorized, executed and delivered by the
applicable Credit Parties, and (ii) Collateral Agent shall have received, to the
extent required pursuant to the Security Agreement and not prohibited by
applicable Requirements of Law (including, without limitation, any Gaming Laws):
(1) original certificates representing the certificated Pledged Securities (as
defined in the Security Agreement) required to be delivered to Collateral Agent
pursuant to the Security Agreement, accompanied by original undated stock powers
executed in blank (except as set forth on Schedule 9.14) and (2) the promissory
notes, intercompany notes, instruments, and chattel paper identified under the
name of such Credit Parties in Schedule 7 to the Initial Perfection Certificate
(other than such certificates, promissory notes, intercompany notes, instruments
and chattel paper that constitute “Excluded Property” (as such term is defined
in the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance.

 

(h)                                 Existing Credit Agreement.  The Term A
Facility Refinancing Loans and the Term B Facility Refinancing Loans shall have
been made pursuant to the Second Amendment, and all accrued and unpaid interest
and other amounts owing, if any, with respect to the Term B Facility Existing
Loans shall have been paid.  The Refinancing Revolving Commitments shall have
been provided pursuant to the Second Amendment and any Existing Revolving Loans
shall be repaid or otherwise satisfied on the Closing Date (including pursuant
to any assignments or transfers and purchases in accordance with the Second
Amendment that result in such Existing Revolving Loans being deemed to be
Refinancing Revolving Loans).  Any Term A Facility Existing Loans outstanding on
the Closing Date after giving effect to the Second Amendment and the making of
the loans thereunder, and all accrued and unpaid interest and other amounts
owing thereon, if any, shall be repaid or otherwise satisfied on the Closing
Date.

 

(i)                                     Financial Statements.  Administrative
Agent shall have received (i) the audited consolidated balance sheets of
Borrower and its Subsidiaries (before giving effect to the Transactions) as of
December 31, 2013, 2014 and 2015, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants; provided, that the Administrative Agent acknowledges that it
has received such balance sheets and related statements of earnings, changes in
stockholders’ equity and cash flows and reports thereon, (ii) the unaudited
interim consolidated balance sheet of Borrower and its Subsidiaries (before
giving effect to the Transactions) and the related statements of earnings,
changes in stockholders’ equity and cash flows for each fiscal quarter (other
than the fourth fiscal quarter of a fiscal year) ending after December 31, 2015,
and at least 45 days prior to the Closing Date and (iii) the unaudited pro forma
consolidated balance sheet of Borrower and its Subsidiaries (giving effect to
the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2015
and for each fiscal quarter (other than the fourth fiscal quarter of a fiscal
year) ended after December 31, 2015 and at least 45 days prior to the Closing
Date, in each case which financial statements have been prepared in accordance
with GAAP.

 

(j)                                    Environmental Assessments. 
Administrative Agent shall have received the results of environmental database
searches with respect to each of the Mortgaged Real Properties identified on
Schedule 7.01(j), and such environmental database searches shall not indicate
environmental conditions that would reasonably be expected to result in a
material liability to Borrower or the Secured Parties.

 

(k)                                 Insurance; Flood Area.  Administrative Agent
shall have received evidence of insurance complying with the requirements of
Section 9.02 and certificates naming Collateral Agent as an additional insured
and/or loss payee to the extent required pursuant to such Section 9.02. 
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Real Property that is an owned Real Property as of the Closing
Date (together with, if applicable, a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Credit Party relating thereto and evidence of all insurance required
with respect to such Real Properties by Flood Insurance Laws (if any)).

 

111

--------------------------------------------------------------------------------


 

(l)                                     Credit Documents in Full Force and
Effect; Engagement Letter.  The Credit Documents required to be executed and
delivered on or prior to the Closing Date shall have been executed and delivered
by each Person party thereto.  Borrower shall have complied, or shall comply
substantially concurrently with the funding of the Loans hereunder, in all
respects with its payment obligations under the Engagement Letter required to be
performed on the Closing Date.

 

(m)                             Borrower 2021 Notes Redemption.  Administrative
Agent shall have received evidence that the Borrower 2021 Notes Redemption shall
have been consummated or, concurrently with the Closing Date, will be
consummated, in either case, with respect to all of the Borrower 2021 Notes.

 

(n)                                 Consummation of Transactions.

 

(i)                  The Transactions and the consummation thereof shall be in
compliance in all material respects with all applicable Laws (including Gaming
Laws and Regulation T, Regulation U and Regulation X) and all applicable Gaming
Approvals and other applicable regulatory approvals.  After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) entered into pursuant to the
Transactions and (ii) in respect of Senior Unsecured Notes) (except as
Administrative Agent shall otherwise agree)).

 

(ii)               Administrative Agent shall have received evidence that Senior
Unsecured Notes have been, or on the Closing Date will be, issued by Borrower
having an aggregate principal amount of (x) $900.0 million minus (y) the sum of
(i) the amount of Term B Facility Refinancing Loans made pursuant to the Second
Amendment and (ii) the amount of Term B Facility Loans to be made hereunder on
the Closing Date.

 

(o)                                 Approvals.  Other than as set forth in
Section 8.06, Section 8.15 and on Schedule 9.14, all necessary Gaming Approvals
and Governmental Authority and third party approvals and/or consents in
connection with the Transactions, including without limitation, the transactions
contemplated by the Credit Documents  (excluding consents from third parties
pertaining to collateral and security for the Loans which are addressed
elsewhere in this Article VII) shall have been obtained and shall remain in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which restrains, enjoins,
prevents or imposes materially adverse conditions upon the consummation of the
Transactions.  In addition, there shall not exist any judgment, order,
injunction or other restraint, and there shall be no pending litigation or
proceeding by any Governmental Authority, prohibiting, enjoining or imposing
materially adverse conditions upon the Transactions, or on the consummation
thereof.

 

(p)                                 Solvency.  Administrative Agent shall have
received a certificate in the form of Exhibit G from a Responsible Officer of
Borrower with respect to the Solvency of Borrower (on a consolidated basis with
its Restricted Subsidiaries), immediately after giving effect to the
consummation of the Transactions.

 

(q)                                 Payment of Fees and Expenses.  To the extent
invoiced at least three (3) Business Days prior to the Closing Date, all costs,
fees, expenses (including, without limitation, reasonable legal fees and
expenses of Latham & Watkins LLP, and of local counsel in any applicable
jurisdiction, if any) of Administrative Agent, Joint Lead Arrangers and (in the
case of fees only) the Lenders required to be paid by this Agreement or by the
Engagement Letter, in each case, payable to Administrative Agent, Joint Lead
Arrangers and/or Lenders in respect of the Transactions, shall have been paid to
the extent due.

 

(r)                                    Patriot Act.  On or prior to the Closing
Date, Administrative Agent shall have received at least five (5) days prior to
the Closing Date (or such later date as agreed to by Administrative Agent) all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.

 

112

--------------------------------------------------------------------------------


 

(s)                                   Material Adverse Changes. Since
December 31, 2015, there has been no event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 7.02.                      Conditions to All Extensions of Credit. 
Subject to the limitations set forth in Section 2.12 and the applicable
Incremental Joinder Agreement and the penultimate sentence of this Section 7.02,
the obligations of the Lenders to make any Loan or otherwise extend any credit
to Borrower upon the occasion of each Borrowing or other extension of credit
(whether by making a Loan or issuing a Letter of Credit) hereunder (including
the initial borrowing) is subject to the further conditions precedent that:

 

(a)                                 No Default or Event of Default;
Representations and Warranties True.  Both immediately prior to the making of
such Loan or other extension of credit and also after giving effect thereto and
to the intended use thereof:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement);

 

(ii)               each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement); and

 

(iii)            (A) the sum of the aggregate amount of the outstanding
Revolving Loans, plus the aggregate amount of the outstanding Swingline Loans
plus the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments then in effect and (B) the Revolving Tranche Exposure of
all Revolving Lenders in respect of each Tranche of Revolving Commitments does
not exceed the aggregate Revolving Commitments of such Tranche then in effect.

 

(b)                                 Notice of Borrowing.  Administrative Agent
shall have received a Notice of Borrowing and/or Letter of Credit Request, as
applicable, duly completed and complying with Section 4.05.  Each Notice of
Borrowing or Letter of Credit Request delivered by Borrower hereunder shall
constitute a representation and warranty by Borrower that on and as of the date
of such notice and on and as of the relevant borrowing date or date of issuance
of a Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 

Notwithstanding the foregoing, or anything to the contrary contained herein or
otherwise, the obligations of the Revolving Lenders to make Revolving Loans to
Borrower on the PNK Acquisition Date in an aggregate amount not to exceed $100.0
million shall be subject only to (1) the condition in Section 7.02(a)(iii) and
(2) the condition that substantially concurrently with the borrowing of such
Revolving Loans (x) the PNK Acquisition shall be consummated and (y) Borrower
shall obtain the proceeds of Incremental Term Loans hereunder for the purposes
of financing the PNK Acquisition.  For the avoidance of doubt, any Revolving
Loans requested by Borrower to be borrowed on the PNK Acquisition Closing Date
in excess of $100.0 million in the aggregate shall be subject to the conditions
set forth in Section 7.02(a) and (b) above.

 

113

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.                      Corporate Existence; Compliance with Law..

 

(a)                                 Borrower and each Restricted Subsidiary
(a) (i) is a corporation, partnership, limited liability company or other entity
duly organized and validly existing under the laws of the jurisdiction of its
organization and (ii) is in good standing under the laws of the jurisdiction of
its organization; (b)(i) has all requisite corporate or other power and
authority, and (ii) has all governmental licenses, authorizations, consents and
approvals necessary to own its Property and carry on its business as now being
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; except, in the case of clauses (a)(ii) (other than with
respect to Borrower), (b)(ii) and (c) where the failure thereof individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Neither Borrower nor any Restricted
Subsidiary nor any of its Property is in violation of, nor will the continued
operation of Borrower’s or such Restricted Subsidiary’s Property as currently
conducted violate, any Requirement of Law (including, without limitation, any
zoning or building ordinance, code or approval or permits or any restrictions of
record or agreements affecting the Real Property) or is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violations or defaults would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.02.                      Financial Condition; Etc.

 

Borrower has delivered to the Administrative Agent or made publically available
(a) the audited consolidated balance sheets of Borrower and its Subsidiaries
(before giving effect to the Transactions) as of December 31, 2013, December 31,
2014 and December 31, 2015, and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal years ended on those dates,
together with reports thereon by Ernst & Young LLP, certified public
accountants, (b) the unaudited interim consolidated balance sheet of Borrower
and its Subsidiaries (before giving effect to the Transactions) and the related
statements of earnings, changes in stockholders’ equity and cash flows for the
most recent fiscal quarter ending after December 31, 2015 (other than the fourth
fiscal quarter of any fiscal year) and at least 45 days prior to the Closing
Date and (c) the unaudited pro forma consolidated balance sheet of Borrower and
its Subsidiaries (giving effect to the Transactions) and the related statements
of earnings, changes in stockholders’ equity and cash flows for the fiscal year
ended December 31, 2015 and for the most recent fiscal quarter ending after
December 31, 2015 (other than the fourth fiscal quarter of any fiscal year) and
at least 45 days prior to the Closing Date.  All of said financial statements,
including in each case the related schedules and notes, are true, complete and
correct in all material respects and have been prepared in accordance with GAAP
consistently applied and present fairly in all material respects the financial
position of Borrower and its Subsidiaries as of the respective dates of said
balance sheets and the results of their operations for the respective periods
covered thereby, subject (in the case of interim statements) to normal
period-end audit adjustments and the absence of footnotes.

 

SECTION 8.03.                      Litigation Litigation.  Except as set forth
on Schedule 8.03, there is no Proceeding (other than any (a) qui tam Proceeding,
to which this Section 8.03 is limited to knowledge of any Responsible Officer of
Borrower, and (b) normal overseeing reviews of the Gaming Authorities) pending
against, or to the knowledge of  any Responsible Officer of Borrower, threatened
in writing against, Borrower or any of its Restricted Subsidiaries or any of
their respective Properties before any Governmental Authority or private
arbitrator that (i) either individually or in the aggregate,

 

114

--------------------------------------------------------------------------------


 

would reasonably be expected to have a Material Adverse Effect or (ii) as of the
Closing Date only, challenges the validity or enforceability of any of the
Credit Documents.

 

SECTION 8.04.                      No Breach; No Default..

 

(a)                                 None of the execution, delivery and
performance by any Credit Party of any Credit Document or Transaction Agreement
to which it is a party nor the consummation of the transactions herein and
therein contemplated (including the Transactions) do or will (i) conflict with
or result in a breach of, or require any consent (which has not been obtained
and is in full force and effect) under (x) any Organizational Document of any
Credit Party or (y) any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party, or result in a breach of, or
require termination of, any Contractual Obligation of any Credit Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Credit Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

SECTION 8.05.                      Action Action.  Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under each
Credit Document or Transaction Agreement to which it is a party and to
consummate the transactions herein and therein contemplated; the execution,
delivery and performance by Borrower and each Restricted Subsidiary of each
Credit Document or Transaction Agreement to which it is a party and the
consummation of the transactions herein and therein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes, and each of the Credit Documents
or Transaction Agreements to which it is a party when executed and delivered by
such Credit Party (and, in the case of any Transaction Agreement, for so long as
such Transaction Agreement is in effect) will constitute, its legal, valid and
binding obligation, enforceable against each Credit Party in accordance with its
terms, except as may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

SECTION 8.06.                      Approvals Approvals.  No authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority or any securities exchange are necessary for the execution, delivery
or performance by Borrower or any Restricted Subsidiary of the Credit Documents
or Transaction Agreements to which it is a party or for the legality, validity
or enforceability hereof or thereof or for the consummation of the Transactions,
except for: (i) authorizations, approvals or consents of, and filings or
registrations with any Governmental Authority or any securities exchange
previously obtained, made, received or issued, (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (iii) the
filing of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Mississippi Gaming Commission within
thirty (30) days after the Closing Date, (iv) the filing of executed copies of
this Agreement, the Security Agreement and the Notes executed on the Closing
Date with the Pennsylvania Gaming Control Board within ten (10) days after the
Closing Date and with the Pennsylvania Horse Racing Commission promptly after
the Closing Date, (v) the filing of executed copies of this Agreement, the
Security Agreement and any Notes executed and delivered on the Closing Date with
the Massachusetts Gaming Commission promptly upon their availability, (vi) the
delivery of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date to the Indiana Gaming Commission, (vii) the
filing of the executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Illinois Gaming Board promptly upon
their availability, (viii) the delivery to the Ohio Casino Control

 

115

--------------------------------------------------------------------------------


 

Commission of (x) executed copies of this Agreement, the Security Agreement and
the Notes executed on the Closing Date within ten (10) days of the Closing Date
and (y) a list of Persons who are Lenders and/or holders of the Senior Unsecured
Notes as of the Closing Date within fifteen (15) days of the Closing Date,
(ix) the filings referred to in Section 8.14, (x) waiver by the Gaming
Authorities of any qualification requirement on the part of the Lenders who do
not otherwise qualify and are not banks or licensed lending institutions,
(xi) prior approval of the Transactions by the Gaming Authorities, which
approval has been obtained on or prior to the Closing Date, (xii) consents,
authorizations and filings that have been obtained or made and are in full force
and effect or the failure of which to obtain would not reasonably be expected to
have a Material Adverse Effect, (xiii) any required approvals (including prior
approvals) of the requisite Gaming Authorities that any Agent, Lender or
participant is required to obtain from, or any required filings with, requisite
Gaming Authorities to exercise their respective rights and remedies under this
Agreement and the other Credit Documents (as set forth in Section 13.13),
(xiv) prior approval from the Nevada Gaming Commission of the Security Agreement
and the pledge of any Pledged Nevada Gaming Interests (as defined in the
Security Agreement), (xv) the delivery of executed copies of this Agreement, the
Security Agreement and the Notes executed on the Closing Date to the West
Virginia Lottery Commission and (xvi) filings of Credit Documents with other
Governmental Authorities, including Gaming Authorities.

 

SECTION 8.07.                      ERISA and Foreign Employee Benefit Matters.

 

.

 

(a)                                 Except as set forth on Schedule 8.07, no
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 8.07, as of the Closing Date, no member
of the ERISA Group maintains or contributes to any Pension Plan.  Except as set
forth on Schedule 8.07, each ERISA Entity is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan (other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect).  Except as disclosed
on Schedule 8.07, using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of any
ERISA Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan that precedes the Closing Date, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each Foreign Plan is in compliance with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Foreign Plan (other than to the extent such
failure to comply would not reasonably be expected to have a Material Adverse
Effect).  The aggregate of the liabilities to provide all of the accrued
benefits under any funded Foreign Plan (based on reasonable assumptions used by
such Foreign Plan) does not as of the most recent valuation report (or as of the
end of the most recent plan year if there is no recent valuation report) exceed
the current fair market value of the assets held in the trust or other funding
vehicle for such Foreign Plan by an amount that would reasonably be expected to
have a Material Adverse Effect.  Other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect, with respect
to any unfunded Foreign Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained.  There are no actions, suits or claims (other than routine claims
for benefits) pending or to the knowledge of any Responsible Officer of
Borrower, threatened against Borrower or any of its Restricted Subsidiaries or
any ERISA Entity with respect to any Foreign Plan that would reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 8.08.                      Taxes Taxes.  Except as set forth on Schedule
8.08 or as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) all tax returns, statements, reports and
forms or other documents (including estimated Tax or information returns and
including any required, related or supporting information) (collectively, the
“Tax Returns”) required to be filed with any taxing authority by, or with
respect to, Borrower and each of its Restricted Subsidiaries have been timely
filed in accordance with all applicable laws (taking into account all lawful
extensions of due dates); (ii) Borrower and each of its Restricted Subsidiaries
has timely paid or made provision for payment of all Taxes shown as due and
payable on Tax Returns that have been so filed or that are otherwise due and
payable (other than Taxes which are being contested in good faith by appropriate
proceedings and

 

116

--------------------------------------------------------------------------------


 

for which adequate reserves have been provided in accordance with GAAP and such
proceedings operate to suspend collection of the contested Taxes and enforcement
of a Lien in respect thereof) and each Tax Return is accurate and complete in
all material respects; and (iii) Borrower and each of its Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary for which no Tax Return has
yet been filed.  Neither Borrower nor any of its Restricted Subsidiaries has
received written notice of any proposed or pending tax assessment, audit or
deficiency against Borrower or such Restricted Subsidiary that would in the
aggregate reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, there are no material Tax sharing agreements or similar
arrangements (including Tax indemnity arrangements) with respect to or involving
Borrower or any of its Restricted Subsidiaries other than between or among
Borrower and its Restricted Subsidiaries.

 

SECTION 8.09.                      Investment Company Act; Other Restrictions. 
Neither Borrower nor any of its Restricted Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company” required to be
regulated under the Investment Company Act of 1940, as amended.

 

SECTION 8.10.                      Environmental Matters Environmental Matters. 
Except as set forth on Schedule 8.10 or as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: 
(i) each of Borrower and its Restricted Subsidiaries and each of their
businesses, operations and Real Property is and in the last five years has been
in material compliance with, and each has no liability under any Environmental
Law; (ii) each of Borrower and its Restricted Subsidiaries has obtained all
Permits material to, and required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law, all such Permits are valid and
in good standing and, under the currently effective business plans of Borrower
and its Restricted Subsidiaries, no material expenditures or operational
adjustments would reasonably be expected to be required during the next five
years in order to renew or modify such Permits; (iii) there has been no Release
or threatened Release of Hazardous Material on, at, under or from any real
property or facility presently or formerly owned, leased, operated or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, used for waste disposal by Borrower or any of its Restricted
Subsidiaries, or any of their respective predecessors in interest that would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries under any Environmental Law; (iv) there is no
Environmental Action pending or, to the knowledge of any Responsible Officer of
Borrower or any of its Restricted Subsidiaries, threatened, against Borrower or
any of its Restricted Subsidiaries, relating to real property currently or
formerly owned, leased, operated or, to the knowledge of any Responsible Officer
of Borrower or any of its Restricted Subsidiaries, used for waste disposal, by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; (v) none of Borrower or any of its
Restricted Subsidiaries is obligated to perform any action or otherwise incur
any expense under any Environmental Law pursuant to any legally binding order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of Borrower or any of its Restricted Subsidiaries is
conducting or financing any Response Action pursuant to any Environmental Law
with respect to any location; (vi) no circumstances exist that would reasonably
be expected to (a) form the basis of an Environmental Action against Borrower or
any of its Restricted Subsidiaries, or any of their Real Property, facilities or
assets or (b) cause any such Real Property, facilities or assets to be subject
to any restriction on ownership, occupancy, use or transferability under any
Environmental Law; (vii) no real property or facility presently or formerly
owned, operated or leased by Borrower or any of its Restricted Subsidiaries and,
to the knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, no real property or facility presently or formerly used for waste
disposal by Borrower or any of its Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower or any of its Restricted
Subsidiaries and, to the knowledge of any Responsible Officer of Borrower or any
of its Restricted Subsidiaries, no real property or facility formerly leased or
operated by Borrower or any of its Restricted Subsidiaries is listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated pursuant to CERCLA as potentially requiring future Response
Action; (ix) no Lien has been recorded or, to the knowledge of any Responsible
Officer of Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any Real Property or other assets of Borrower
or any of its Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not

 

117

--------------------------------------------------------------------------------


 

affect the validity or require the transfer of any Permit held by Borrower or
any of its Restricted Subsidiaries under any Environmental Law, and will not
require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements with respect to each of Borrower and its Restricted
Subsidiaries or any of their respective predecessors in interest.

 

SECTION 8.11.                      Use of Proceeds..

 

(a)                                 Borrower will use the proceeds of:

 

(i)                  Term A Facility Loans and Term B Facility Loans made on the
Closing Date (which for this purpose shall include the proceeds of any Term A
Facility Refinancing Loans and Term B Facility Refinancing Loans made pursuant
to the Second Amendment) to finance the Transactions and for general corporate
purposes,

 

(ii)               Revolving Loans made on the Closing Date to finance the
Transactions, for working capital, capital expenditures, Permitted Acquisitions
(and other Acquisitions not prohibited hereunder) and general corporate purposes
and for any other purposes not prohibited by this Agreement; and

 

(iii)            Revolving Loans and Term Loans made after the Closing Date for
working capital, capital expenditures, Permitted Acquisitions (and other
Acquisitions not prohibited hereunder) and general corporate purposes and for
any other purposes not prohibited by this Agreement.; and

 

(iv)          2018 Incremental Term A Loans and Term B-1 Facility Loans made on
the 2018 Incremental Joinder Agreement Effective Date (a) to acquire all of the
issued and outstanding equity interests of PNK pursuant to the PNK Acquisition
Agreement, (b) to repay in full the outstanding aggregate principal amount of
and accrued interest and fees under that certain Credit Agreement, dated as of
April 28, 2016, among PNK, the guarantors party thereto, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and the lenders party
thereto, (c) to redeem, repurchase, defease or satisfy and discharge in full the
aggregate principal amount of and accrued interest and fees under the 5.625%
Senior Notes due 2024 of PNK, (d) to repay in full the outstanding aggregate
principal amount of and accrued interest and fees under the Term B Facility
Loans on the 2018 Incremental Joinder Agreement Effective Date (e) to pay fees,
costs and expenses in connection with the foregoing and (f) for general
corporate purposes.

 

(b)                                 Neither Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation
X.  The pledge of any Equity Interests by any Credit Party pursuant to the
Security Agreement does not violate such regulations.

 

SECTION 8.12.                      Subsidiaries..

 

(a)                                 Schedule 8.12(a) sets forth a true and
complete list of the following:  (i) all the Subsidiaries of Borrower as of the
Closing Date; (ii) the name and jurisdiction of incorporation or organization of
each such Subsidiary as of the Closing Date; and (iii) as to each such
Subsidiary, the percentage and number of each class of Equity Interests of such
Subsidiary owned by Borrower and its Subsidiaries as of the Closing Date.

 

118

--------------------------------------------------------------------------------



 

(b)                                 Schedule 8.12(b) sets forth a true and
complete list of all the Immaterial Subsidiaries as of the Closing Date.

 

(c)                                  Schedule 8.12(c) sets forth a true and
complete list of all the Unrestricted Subsidiaries as of the Closing Date.

 

SECTION 8.13.                      Ownership of Property; Liens..

 

(a)                                 Except as set forth on Schedule 8.13(a),
(a) Borrower and each of its Restricted Subsidiaries has good and valid title
to, or a valid (with respect to Real Property and Vessels) leasehold interest in
(or subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens.  All of the assets and Property owned by, leased to or used by
Borrower and each of its Restricted Subsidiaries in its respective businesses
are in good operating condition and repair in all material respects (ordinary
wear and tear and casualty and force majeure excepted) except in each case where
the failure of such asset to meet such requirements would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Schedule 8.13(b) sets forth a true, complete
and correct list of each of the Vessels owned, leased, used or occupied by
Borrower or a Restricted Subsidiary as of the Closing Date, including the owner
of the Vessel, the name of the Vessel, the official number (if any) of the
Vessel and the location where such Vessel is docked or stored.

 

SECTION 8.14.                      Security Interest; Absence of Financing
Statements; Etc..

 

(a)                                 The Security Documents, once executed and
delivered, will create, in favor of Collateral Agent for the benefit of the
Secured Parties, as security for the obligations purported to be secured
thereby, a valid and enforceable security interest in and Lien upon all of the
Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein),
and upon (i) filing, recording, registering or taking such other actions as may
be necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by Collateral Agent of the Pledged Collateral with respect to which a security
interest may be perfected only by possession or control which possession or
control shall be given to Collateral Agent to the extent possession or control
by Collateral Agent is required by the Security Agreement and (iii) delivery of
the applicable documents to Collateral Agent in accordance with the provisions
of the applicable Security Documents, for the benefit of the Secured Parties,
such security interest shall be a perfected security interest in and Lien upon
all of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens other than Permitted Liens.

 

(b)                                 Each Ship Mortgage, once executed and
delivered, will create, upon filing and recording in the National Vessel
Documentation Center of the United States Coast Guard, in favor of Collateral
Agent for the benefit of the Secured Parties a legal, valid and enforceable
preferred mortgage upon the applicable Mortgaged Vessel under Chapter 313 of
Title 46 of the United States Code, subject to no Liens other than Permitted
Liens.

 

SECTION 8.15.                      Licenses and Permits.  Except as set forth on
Schedule 8.15, Borrower and each of its Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
necessary for Borrower and its Restricted Subsidiaries to own, lease, and
operate their respective Properties and to operate their respective businesses
as now being conducted (collectively, the “Permits”), except for Permits the
failure

 

119

--------------------------------------------------------------------------------



 

of which to obtain would not reasonably be expected to have a Material Adverse
Effect.  None of the Permits has been modified in any way since the Closing Date
that would reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 8.15, all Permits are in full force and effect except
where the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
8.15, neither Borrower nor any of its Restricted Subsidiaries has received
written notice that any Gaming Authority has commenced proceedings to suspend,
revoke or not renew any such Permits where such suspensions, revocations or
failure to renew would reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.16.                      Disclosure Disclosure.  The information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of any Credit Party to any Secured Party in connection with this
Agreement and the other Credit Documents or included or delivered pursuant
thereto, but in each case excluding all projections and general industry or
economic data, whether prior to or after the date of this Agreement, when taken
as a whole and giving effect to all supplements and updates, do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading.  The projections and pro
forma financial information furnished at any time by any Credit Party to any
Secured Party pursuant to this Agreement have been prepared in good faith based
on assumptions believed by Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and no Credit Party,
however, makes any representation as to the ability of any Company to achieve
the results set forth in any such projections.

 

SECTION 8.17.                      Solvency Solvency.  As of each Funding Date,
immediately prior to and immediately following (i) with respect to
representations made as of the Closing Date, the consummation of the
Transactions and (ii) with respect to representations made following the Closing
Date, the extensions of credit to occur on such Funding Date, Borrower (on a
consolidated basis with its Restricted Subsidiaries) is and will be Solvent
(after giving effect to Section 6.07).

 

SECTION 8.18.                      EEA Financial Institutions.  No Credit Party
is an EEA Financial Institution.

 

SECTION 8.19.                      Intellectual Property Intellectual Property. 
Except as set forth on Schedule 8.19, Borrower and each of its Restricted
Subsidiaries owns or possesses adequate licenses or otherwise has the right to
use all of the patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights, trade
secrets, know-how and processes (collectively, “Intellectual Property”)
(including, as of the Closing Date, all Intellectual Property listed in
Schedules 9(a), 9(b) and 9(c) to the Initial Perfection Certificate) that are
necessary for the operation of its business as presently conducted except where
failure to own or have such right would not reasonably be expected to have a
Material Adverse Effect and, as of the Closing Date, all registrations listed in
Schedules 9(a), 9(b) and 9(c) to the Initial Perfection Certificate are valid
and in full force and effect, except where the invalidity of such registrations
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 8.19, as of the
Closing Date, no claim is pending or, to the knowledge of any Responsible
Officer of Borrower, threatened to the effect that Borrower or any of its
Restricted Subsidiaries infringes or conflicts with the asserted rights of any
other Person under any material Intellectual Property, except for such claims
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Except as set forth on Schedule 8.19, as of the
Closing Date, no claim is pending or, to the knowledge of any Responsible
Officer of Borrower, threatened to the effect that any such material
Intellectual Property owned or licensed by Borrower or any of its Restricted
Subsidiaries or which Borrower or any of its Restricted Subsidiaries otherwise
has the right to use is invalid or unenforceable, except for such claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.20.                      [Reserved]..

 

120

--------------------------------------------------------------------------------



 

SECTION 8.21.                      Regulation H Regulation H.  Except for the
fee-owned Real Property listed on Schedule 8.21 attached hereto, as of the
Closing Date, no Mortgage encumbers improved fee-owned real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

 

SECTION 8.22.                      Insurance Insurance.  Borrower and each of
its Restricted Subsidiaries are insured by insurers of recognized financial
responsibility (determined as of the date such insurance was obtained) against
such losses and risks (other than wind and flood damage) and in such amounts as
are prudent and customary in the businesses in which it is engaged, except to
the extent that such insurance is not available on commercially reasonable
terms.  Borrower and each of its Restricted Subsidiaries maintain all insurance
required by Flood Insurance Laws (but shall not, for the avoidance of doubt, be
required to obtain insurance with respect to wind and flood damage unless and to
the extent required by such Flood Insurance Laws).

 

SECTION 8.23.                      Real Estate..

 

(a)                                 Schedule 8.23(a) sets forth a true, complete
and correct list of all material Real Property owned and all material Real
Property leased by Borrower or any of its Restricted Subsidiaries as of the
Closing Date, including a brief description thereof, including, in the case of
leases, the street address (to the extent available) and landlord name. 
Borrower has delivered to Collateral Agent true, complete and correct copies of
all such leases other than the Master Leases.

 

(b)                                 Except as set forth on Schedule 8.23(b), as
of the Closing Date, to the best of knowledge of any Responsible Officer of
Borrower no Taking has been commenced or is contemplated with respect to all or
any portion of the Real Property of Borrower and its Restricted Subsidiaries or
for the relocation of roadways providing access to such Real Property that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.24.                      Leases..

 

(a)                                 Borrower has delivered to Administrative
Agent a true, complete and correct copy of the Penn Master Lease, as in effect
on the Closing Date and of the PNK Master Lease, as in effect on the First
Amendment to A&R Credit Agreement Effective Date.

 

(b)                                 So long as a Master Lease is then in effect,
Borrower and its Restricted Subsidiaries have paid all material payments
required to be made by it under (i) such Master Lease and (ii) all other leases
of Real Property where any of the Collateral is or may be located from time to
time (other than any amount the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Borrower or such
Restricted Subsidiary, as the case may be, and any amounts that are due but not
yet delinquent), except where failure to make such payments would not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Each Master Lease and each of the other
leases of Real Property listed on Schedule 8.23(a) (as amended, restated,
replaced, supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) is, in
full force and effect and will be or is, as applicable, legal, valid, binding
and enforceable against the Credit Party party thereto, in accordance with its
terms, in each case, except

 

121

--------------------------------------------------------------------------------



 

as may be limited by (x) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws of general applicability from time to
time in effect affecting the enforcement of creditors’ rights and remedies and
(y) the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), except in the case of clause
(ii) as would not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 None of the leases of Real Property set
forth on Schedule 8.23(a) (other than the Master Leases and as amended,
restated, replaced, supplemented or otherwise modified by Schedule 6(b) to the
Perfection Certificates that have been delivered pursuant to
Section 9.04(h)(ii)) have been amended, modified or assigned in any manner that
would reasonably be expected to result in a Material Adverse Effect.  Borrower
has not received written notice from GLP Capital or Gold Merger Sub of any
existing breach, default, event of default or, to the best of knowledge of any
Responsible Officer of Borrower, event that, with or without notice or lapse of
time or both, would constitute a breach, default or an event of default by any
Credit Party party to any of the leases of Real Property set forth on Schedule
8.23(a) (other than the Master Leases and as amended, restated, replaced,
supplemented or otherwise modified by Schedule 6(b) to each of the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) that
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.25.                      Mortgaged Real Property.  Except as set forth
on Schedule 8.25(a) or as would not reasonably be expected to have a Material
Adverse Effect, with respect to each Mortgaged Real Property, as of the Closing
Date (a) there has been issued a valid and proper certificate of occupancy or
other local equivalent, if any, for the use then being made of such Mortgaged
Real Property to the extent required by applicable Requirements of Law and there
is no outstanding citation, notice of violation or similar notice indicating
that the Mortgaged Real Property contains conditions which are not in compliance
with local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 

SECTION 8.26.                      Material Adverse Effect.  Since December 31,
2015, there shall not have occurred any event or circumstance that has had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 8.27.                      Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions..

 

(a)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, none of its Affiliates, directors, officers,
employees or agents is in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “Patriot Act”).

 

(b)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, no Affiliate, director, officer, employee,
broker or other agent of any Credit Party acting or benefiting in any capacity
in connection with the Loans is any of the following:

 

(i)                  a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)               a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)            a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

122

--------------------------------------------------------------------------------



 

(iv)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)              a Person that is named as a “specially designated national and
blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)                                  No Credit Party and, to the knowledge of
any Responsible Officer of Borrower, no Affiliate, director, officer, employee,
broker or other agent of any Credit Party acting in any capacity in connection
with the Loans (excluding any Secured Party or any Affiliate thereof)
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person (to its knowledge,
with respect to customers and patrons of, and visitors to, any Gaming Facility)
described in Section 8.27(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(d)                                 Neither Borrower, nor any of its
Subsidiaries, nor, to the knowledge of Borrower and its Subsidiaries, any
director, officer, employee, agent, Affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

(e)                                  Borrower has implemented and maintains in
effect policies and procedures reasonably designed to promote material
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in each case, acting in their capacities on
behalf of Borrower and/or its Subsidiaries) with Anti-Corruption Laws, and
Borrower, its Subsidiaries and, to the knowledge of Borrower, its Affiliates,
officers, directors and employees, are in compliance with Anti-Corruption Laws
in all material respects.  No Borrowing or Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or any applicable Sanctions.

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.                      Existence; Business Properties..

 

(a)                                 Borrower and each of its Restricted
Subsidiaries shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence, except (i) in a
transaction permitted by Section 10.05 (provided, that in any event the Borrower
shall maintain its legal existence as a Person incorporated, organized or formed
in the United States or any state or territory thereof or the District of
Columbia) or (ii) in the case of any Restricted Subsidiary, where the failure to
perform such obligations, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall (i) do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; (ii) comply with all applicable Requirements of Law
(including any and all Gaming Laws and any and all zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements

 

123

--------------------------------------------------------------------------------



 

affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; and (iii) at all times maintain and
preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights, permits,
authorizations, copyrights, trademarks, trade names, franchises, licenses and
patents that such Company reasonably determines are not useful to its business.

 

SECTION 9.02.                      Insurance..

 

(a)                                 Borrower and its Restricted Subsidiaries
shall (i) maintain with insurers of recognized financial responsibility
(determined at the time such insurance is obtained) not Affiliates of Borrower
insurance on its Property in at least such amounts and against at least such
risks as are customarily insured against by companies engaged in the same or a
similar business and operating similar properties in localities where Borrower
or the applicable Restricted Subsidiary operates; and (ii) furnish to
Administrative Agent, upon written request, information as to the insurance
carried; provided that Borrower and its Restricted Subsidiaries shall not be
required to maintain insurance with respect to wind and flood damage on any
property for any insurance coverage period unless, and to the extent, such
insurance is required by an applicable Requirement of Law.  Subject to
Section 9.14, Collateral Agent shall be named as an additional insured on all
third-party liability insurance policies of Borrower and each of its Restricted
Subsidiaries (other than directors and officers liability insurance, insurance
policies relating to employment practices liability, crime or fiduciary duties,
kidnap and ransom insurance policies, and insurance as to fraud, errors and
omissions), and Collateral Agent shall be named as mortgagee/loss payee on all
property insurance policies of each such Person.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall deliver to Administrative Agent on behalf of the Secured
Parties, (i) on or prior to the Closing Date, a certificate dated on or prior
(but close) to the Closing Date showing the amount and types of insurance
coverage as of such date, (ii) promptly following receipt of any notice from any
insurer of cancellation of a material policy or material change in coverage from
that existing on the Closing Date, a copy of such notice (or, if no copy is
available, notice thereof), and (iii) promptly after such information has been
received in written form by Borrower or any of its Restricted Subsidiaries,
information as to any claim for an amount in excess of $25.0 million with
respect to any property and casualty insurance policy maintained by Borrower or
any of its Restricted Subsidiaries.

 

(c)                                  If any portion of any Mortgaged Real
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then Borrower shall, or shall cause the applicable Credit Party to
(i) to the extent required pursuant to Flood Insurance Laws, maintain, or cause
to be maintained, with a financially sound and reputable insurer (determined at
the time such insurance is obtained), flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Insurance Laws and (ii) deliver to Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to
Administrative Agent.

 

(d)                                 In the event that the proceeds of any
insurance claim are paid after Collateral Agent has exercised its right to
foreclose after an Event of Default, such proceeds shall be paid to Collateral
Agent to satisfy any deficiency remaining after such foreclosure.  Collateral
Agent shall retain its interest in the policies required to be maintained
pursuant to this Section 9.02 during any redemption period.

 

124

--------------------------------------------------------------------------------



 

SECTION 9.03.                      Taxes Taxes.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, Borrower and each of its Restricted Subsidiaries shall timely
file all Tax Returns required to be filed by it and pay and discharge promptly
when due all Taxes, before the same shall become delinquent or in default;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Borrower and each of its
Subsidiaries shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested Tax and, in the case of Liens on the Collateral, enforcement of
such Lien.

 

SECTION 9.04.                      Financial Statements, Etc.

 

Borrower shall deliver to Administrative Agent for distribution by
Administrative Agent to the Lenders (unless a Lender expressly declines in
writing to accept):

 

(a)                                 Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each of the first three
quarterly fiscal periods of each fiscal year beginning with the fiscal quarter
ending March 31, 2017, consolidated statements of operations, cash flows and
stockholders’ equity of Consolidated Companies for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet of Consolidated Companies as
at the end of such period, setting forth in each case in comparative form the
corresponding consolidated statements of operations, cash flows and
stockholders’ equity for the corresponding period in the preceding fiscal year
to the extent such financial statements are available, accompanied by a
certificate of a Responsible Officer of Borrower, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and except for the absence of footnotes);

 

(b)                                 Annual Financials.  As soon as available and
in any event within 90 days after the end of each fiscal year beginning with the
fiscal year ending December 31, 2016, consolidated statements of operations,
cash flows and stockholders’ equity of Consolidated Companies for such year and
the related consolidated balance sheet of Consolidated Companies as at the end
of such year, setting forth in each case in comparative form the corresponding
information as of the end of and for the preceding fiscal year to the extent
such financial statements are available, and, in the case of such consolidated
financial statements, accompanied by an opinion, without a going concern or
similar qualification or exception as to scope (other than any going concern or
similar qualification or exception related to the maturity or refinancing of
Indebtedness or prospective compliance with the financial maintenance
covenants), thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies as at the end of, and for, such fiscal year in conformity
with GAAP, consistently applied (except as noted therein);

 

(c)                                  Auditor’s Certificates; Compliance
Certificate.  (i) Concurrently with the delivery of the financial statements
referred to in Section 9.04(b), a certificate (which certificate may be limited
or eliminated to the extent required by accounting rules or guidelines or to the
extent not available on commercially reasonable terms as determined in
consultation with the Administrative Agent) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
relating to the Financial Maintenance Covenants, except as specified in such
certificate; and (ii) at the time it furnishes each set of financial statements
pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a Responsible
Officer of Borrower in substantially the form of Exhibit V hereto (each such
certificate, a “Compliance Certificate”) (I) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Companies have taken and propose to take with respect thereto) and (II) setting
forth in reasonable detail the computations necessary to determine whether
Borrower and its Restricted Subsidiaries are in compliance with Section 10.08 as
of the end of the respective fiscal quarter or fiscal year;

 

(d)                                 Notice of Default.  Promptly after any
Responsible Officer of any Credit Party knows that any Default has occurred, a
notice of such Default, breach or violation describing the same in reasonable
detail and a

 

125

--------------------------------------------------------------------------------



 

description of the action that the Companies have taken and propose to take with
respect thereto, a copy of which shall be promptly provided to the West Virginia
Lottery Commission;

 

(e)                                  Environmental Matters.  Written notice of
any claim, release of Hazardous Material, condition, circumstance, occurrence or
event arising under Environmental Law which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(f)                                   Annual Budgets.  Unless a Lender declines
to accept, beginning with the fiscal year of Borrower commencing on January 1,
2016, as soon as practicable and in any event within 10 days after the approval
thereof by the board of directors of Borrower (but not later than 90 days after
the beginning of each fiscal year of Borrower), a consolidated plan and
financial forecast for such fiscal year, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Consolidated Companies for such fiscal year and for each quarter of such fiscal
year, together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared using assumptions believed in good faith by
management of Borrower to be reasonable at the time made (it being recognized by
the Lenders that such plan and projections are not to be viewed as fact and that
actual results during the period or periods covered by such plan and projections
may differ from the forecasted results set forth therein by a material amount
and no Company makes any representation as to the ability of any Company to
achieve the results set forth in any such plan or projections);

 

(g)                                  Auditors’ Reports.  Promptly upon receipt
thereof, copies of all annual, interim or special reports issued to Borrower or
any Restricted Subsidiary by independent certified public accountants in
connection with each annual, interim or special audit of Borrower’s or such
Restricted Subsidiary’s books made by such accountants, including any management
letter commenting on Borrower’s or such Restricted Subsidiary’s internal
controls issued by such accountants to management in connection with their
annual audit; provided, however, that such reports shall only be made available
to Administrative Agent and to those Lenders who request such reports through
Administrative Agent;

 

(h)                                 Lien Matters; Casualty and Damage to
Collateral.

 

(i)                  Prompt written notice of (i) the incurrence of any Lien
(other than a Permitted Lien (but excluding Liens incurred pursuant to
Section 10.02(l))) on the Collateral or any part thereof, (ii) any Casualty
Event or other insured damage to any material portion of the Collateral or
(iii) the occurrence of any other event that in Borrower’s judgment is
reasonably likely to materially adversely affect the aggregate value of the
Collateral; and

 

(ii)               Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to
Section 9.04(b), a certificate of a Responsible Officer of Borrower setting
forth the information required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3(a),
3(b), 5, 6(a), 6(b), 6(c), 7, 8, 9(a), 9(b), 9(c) and 10 to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Initial Perfection Certificate or the date of the most
recent certificate delivered pursuant to this Section 9.04(h)(ii);

 

(i)                                     Notice of Material Adverse Effect. 
Written notice of the occurrence of any event or occurrence that has had or
would reasonably be expected to have a Material Adverse Effect;

 

(j)                                    Notice of Amendment or Modification to,
or Default under, Master Leases.  Written notice of (i) any amendment or
modification of a Master Lease and (ii) receipt of a written notice from GLP
Capital or Gold Merger Sub of a “Default” or “Event of Default” under and as
defined in, the applicable Master Lease or notice of termination of such Master
Lease;

 

(k)                                 ERISA Information.  Promptly after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect, a written notice specifying the nature thereof, what action the
Companies or other ERISA Entity have taken, are taking

 

126

--------------------------------------------------------------------------------


 

or propose to take with respect thereto, and, when known, any action taken or
threatened by the IRS, Department of Labor, PBGC or Multiemployer Plan sponsor
with respect thereto; and

 

(l)            Miscellaneous.  Promptly, such financial information, reports,
documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request;

 

provided that, notwithstanding the foregoing, nothing in this Section 9.04 shall
require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a .pdf or facsimile copy of the original paper copy.

 

Concurrently with the delivery of financial statements pursuant to Sections
9.04(a) and 9.04(b) above,  in the event that, in the aggregate, the
Unrestricted Subsidiaries account for greater than 7.5% of the Consolidated
EBITDA of Borrower and its Subsidiaries on a consolidated basis with respect to
the Test Period ended on the last day of the period covered by such financial
statements, Borrower shall provide revenues, net income, Consolidated EBITDA
(including the component parts thereof), Consolidated Net Indebtedness and cash
and Cash Equivalents on hand of Borrower and its Restricted Subsidiaries, on the
one hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 9.05.       Maintaining Records; Access to Properties and Inspections. 
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material

 

127

--------------------------------------------------------------------------------


 

respects and in material conformity with GAAP and all material Requirements of
Law are made.  Borrower and its Restricted Subsidiaries will, subject to
applicable Gaming Laws, permit any representatives designated by Administrative
Agent or any Lender to visit and inspect the financial records and the property
of Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable).  Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 9.06.       Use of Proceeds Use of Proceeds.  Borrower shall use the
proceeds of the Loans only for the purposes set forth in Section 8.11.

 

SECTION 9.07.       Compliance with Environmental Law.  Borrower and its
Restricted Subsidiaries shall (a) comply with Environmental Law, and will keep
or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender.  Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

 

128

--------------------------------------------------------------------------------


 

SECTION 9.08.       Pledge or Mortgage of Real Property and Vessels.

 

(a)           Subject to compliance with applicable Gaming Laws, if, after the
Closing Date any Credit Party shall acquire any Property (other than any Real
Property, any Vessel or Replacement Vessel (other than leasehold interests in
any Vessel or Replacement Vessel) or any Property that is subject to a Lien
permitted under Section 10.02(i) or Section 10.02(k) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Property and to
the extent such prohibition is not superseded by the applicable provisions of
the UCC), including, without limitation, pursuant to any Permitted Acquisition,
or as to which Collateral Agent, for the benefit of the Secured Parties, does
not have a perfected Lien and as to which the Security Documents are intended to
cover, such Credit Party shall (subject to any applicable provisions set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such assets or Pledged
Collateral) promptly (i) execute and deliver to Collateral Agent such amendments
to the Security Documents or such other documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent, for the benefit of
the Secured Parties, security interests in such Property and (ii) take all
actions necessary or advisable to grant to Collateral Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)), subject to no Liens other than Permitted Liens, in each case,
to the extent such actions are required by the Security Agreement; provided,
that notwithstanding the foregoing, the Credit Parties shall not be required to
take such actions with respect to (i) any leasehold interest in any Vessel or
Replacement Vessel (other than any such Vessel or Replacement Vessel
constituting Leased Property) entered into after the date hereof that has a fair
market value (including the reasonably anticipated fair market value of the
Gaming Facility or other improvements to be developed thereon) of less than
$250.0 million or a remaining term (including options to extend) of less than 10
years or (ii) any leasehold interest in any Vessel or Replacement Vessel (other
than any such Vessel or Replacement Vessel constituting Leased Property)
acquired as part of a Permitted Acquisition or other Acquisition permitted
hereunder, in either case, if after the exercise of commercially reasonable
efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a such security interest.

 

(b)           If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee or
leasehold interest in Real Property located in the United States which Real
Property has a fair market value in excess of $25.0 million, (y) develops a
Gaming Facility on any fee or leasehold interest in Real Property located in the
United States which Real Property (including the reasonably anticipated fair
market value of the Gaming Facility or other improvements to be developed
thereon) has a fair market value in excess of $25.0 million, determined on an
as-developed basis, or (z) acquires a leasehold interest in any Real Property
that constitutes Leased Property, in each case, with respect to which a Mortgage
was not previously entered into in favor of Collateral Agent (in each case
(except with respect to Property described in clause (z) above), other than to
the extent such Real Property is subject to a Lien permitted under
Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long
as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Real Property),
such Credit Party shall promptly (and, in any event, at least forty-five (45)
days (or in the case of Leased Property, at least ten (10) days) prior to the
date on which a Mortgage is entered into with respect to such Real Property (in
each case, or such shorter period that is reasonably acceptable to
Administrative Agent)) notify Collateral Agent and, if requested by the Required
Lenders or Collateral Agent (provided that no such request from Collateral Agent
or Required Lenders shall be necessary in the case of any Leased Property),
within ninety (90) days of such request (or in the case of Leased Property,
within fifteen (15) Business Days following the addition of such Leased Property
to the applicable Master Lease) (in each case, or such longer period that is
reasonably acceptable to Administrative Agent), (i) take such actions and
execute such documents as Collateral Agent shall reasonably require to confirm
the Lien of an existing Mortgage, if applicable, or to create a new Mortgage on
such additional Real Property and (ii) cause to be delivered to Collateral
Agent, for the benefit of the Secured Parties, all documents and instruments
reasonably requested by Collateral Agent or as shall be necessary in the opinion
of counsel to Collateral Agent to create on behalf of the Secured Parties a
valid, perfected, mortgage Lien, subject only to Permitted Liens, including the
following:

 

(1)           a Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be

 

129

--------------------------------------------------------------------------------


 

effective to create in favor of Collateral Agent for the benefit of the Secured
Parties a valid, perfected, Mortgage Lien on such Mortgaged Real Property
subject to no Liens other than Permitted Liens;

 

(2)           a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each additional fee-owned
Mortgaged Real Property (or to the extent required by law, any other Mortgaged
Real Property) for which a Mortgage is granted pursuant to this
Section 9.08(b) on or before the date the related Mortgage is delivered to
Administrative Agent (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Credit Party relating thereto and evidence of all insurance required
with respect to such Real Properties by Flood Insurance Laws (if any));

 

(3)           with respect to each Mortgage and each Mortgaged Real Property,
(x) to the extent reasonably requested by the Required Lenders or Collateral
Agent, each of the items set forth in Section 9.14(a)(i)(2) and (y) an
environmental assessment questionnaire in form and substance satisfactory to
Collateral Agent and, if reasonably requested by Collateral Agent based on
Borrower’s responses to such questionnaire, a Phase I environmental assessment
report from an environmental consulting firm of nationally recognized standing,
which report shall identify existing and potential environmental concerns and
shall quantify related costs and liabilities, associated with such Mortgaged
Real Properties; and

 

(34)         with respect to each Mortgage and each Mortgaged Real Property,
fixture filings, title insurance policies, surveys, consents, estoppels,
Governmental Real Property Disclosure Requirements, certificates, affidavits,
instruments, returns and other documents delivered in connection with the
Existing Credit Agreement substantially in the form delivered thereunder with
such changes thereto as shall be necessary to reflect the Transactions and all
of the foregoing shall be reasonably satisfactory to Administrative Agent in
form and substance;

 

provided, that notwithstanding the foregoing, except for any Property
constituting Leased Property, the Credit Parties shall not be required to grant
a Mortgage on (i) any leasehold interest in any Real Property entered into after
the date hereof that has a fair market value (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) of less than $250.0 million or a remaining term (including
options to extend) of less than 10 years or (ii) any leasehold interest in any
Real Property acquired as part of a Permitted Acquisition or other Acquisition
permitted hereunder, in either case, if after the exercise of commercially
reasonable efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(b) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(c)           If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $25.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming Facility
with a fair market value in excess of $25.0 million, determined on an
as-developed basis, on any fee interest in a Vessel or a Replacement Vessel
located or otherwise maintained in the United States and registered with the
United States Coast Guard, in each case, with respect to which a Ship Mortgage
was not previously entered into in favor of Collateral Agent (other than to the
extent such other Vessel or Replacement Vessel is subject to a Lien permitted
under Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Vessel or
Replacement Vessel), such Credit Party shall promptly notify Collateral Agent
and, if requested by the Required Lenders or Collateral Agent, within ninety
(90) days of such request (or such longer period that is reasonably acceptable
to Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Ship Mortgage, if applicable, or to create a new Ship Mortgage on such other
Vessel or Replacement Vessel and (ii) cause to be delivered to Collateral Agent,
for the benefit of the Secured Parties, all documents and instruments reasonably
requested by Collateral Agent or as shall be necessary in the opinion of counsel
to Collateral Agent to create on behalf of the Secured Parties a legal, valid
and

 

130

--------------------------------------------------------------------------------


 

enforceable first preferred ship mortgage under Chapter 313 of Title 46 of the
United States Code subject to Permitted Liens, including the following:

 

(1)           a Ship Mortgage reasonably satisfactory to Collateral Agent,
granting in favor of Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable first preferred ship mortgage on each such other
Vessel or Replacement Vessel under Chapter 313 of Title 46 of the United States
Code subject to Permitted Liens, executed and delivered by a duly authorized
officer of the appropriate Credit Party, together with such certificates,
affidavits and instruments as shall be reasonably required in connection with
filing or recordation thereof and to grant a Lien on each such other Vessel or
Replacement Vessel; and

 

(2)           with respect to each Ship Mortgage and each such other Vessel or
Replacement Vessel, in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, certificates of insurance as required by
each Ship Mortgage, which certificates shall comply with the insurance
requirements contained in Section 9.02 and the applicable Ship Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(d)           Notwithstanding anything contained in Sections 9.08(a),
9.08(b) and 9.08(c) to the contrary (except with respect to Property
constituting Leased Property, as to which this Section 9.08(d) shall not apply),
in each case, it is understood and agreed that no Lien(s), Mortgage(s) and/or
Ship Mortgage(s) in favor of Collateral Agent on any after acquired Property of
the applicable Credit Party shall be required to be granted or delivered at such
time as provided in such Sections (as applicable) as a result of such Lien(s),
Mortgage(s) and/or Ship Mortgage(s) being prohibited by (i) the applicable
Gaming Authorities or applicable Law; provided, however, that Borrower has used
its commercially reasonable efforts to obtain such approvals or (ii) Contractual
Obligation (except to the extent invalidated by the applicable provisions of the
UCC), provided, that such Contractual Obligation (A) is in existence on the
Closing Date or (B) except with respect to Mortgages, Ship Mortgages and liens
on leaseholds of Vessels or Replacement Vessels, in each case, required pursuant
to this Section 9.08, is not prohibited under Section 10.10.

 

(e)           With respect to Lien(s), Mortgage(s) and/or Ship
Mortgage(s) relating to any Property acquired (or leased) by any Credit Party
after the Closing Date or any Property of any Additional Credit Party or with
respect to any Guarantee of any Additional Credit Party, in each case that were
not granted or delivered pursuant to Section 9.08(d) or to the second paragraph
in Section 9.11, as the case may be, at such time as Borrower reasonably
believes such prohibition no longer exists, Borrower shall (and with respect to
any items requiring approval from Gaming Authorities, Borrower shall use
commercially reasonable efforts to seek the approval from the applicable Gaming
Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee
and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

(f)            If, at any time after the Closing Date, Borrower or any
Restricted Subsidiary enters into a lease of real property as tenant which is
required to be subject to a Mortgage or obtains knowledge of or receives written
notice from a lessor under a lease with respect to which Borrower or any
Restricted Subsidiary has granted a Mortgage on its interest thereunder that a
fee mortgage is encumbering the fee interest underlying such lease, to the
extent such lease is subordinate to such fee mortgage, Borrower will, and will
cause each applicable Restricted Subsidiary to, use its commercially reasonable
efforts (which shall not include the payment of consideration (other than
attorneys’ fees and other expenses reasonably incidental thereto)) to obtain a
duly executed and delivered subordination, non-disturbance and attornment
agreements by the lessor and/or fee mortgagee, as applicable.

 

SECTION 9.09.       Security Interests; Further Assurances..

 

(a)           Each Credit Party shall, promptly, upon the reasonable request of
Collateral Agent, and so long as such request (or compliance with such request)
does not violate any Gaming Law or, if necessary, is approved by the Gaming
Authority (which Borrower hereby agrees to use commercially reasonable efforts
to obtain), at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter

 

131

--------------------------------------------------------------------------------


 

register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by Collateral Agent
reasonably necessary or desirable to create, protect or perfect or for the
continued validity, perfection and priority of the Liens on the Collateral
covered or purported to be covered thereby (subject to any applicable provisions
set forth in the Security Agreement with respect to limitations on grant of
security interests in certain types of Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
any applicable Requirements of Law including, without limitation, any Gaming
Laws) subject to no Liens other than Permitted Liens; provided that,
notwithstanding anything to the contrary herein or in any other Credit Document,
in no event shall any Company be required to enter into control agreements with
respect to its deposit accounts, securities accounts or commodity accounts.  In
the case of the exercise by Collateral Agent or the Lenders or any other Secured
Party of any power, right, privilege or remedy pursuant to any Credit Document
following the occurrence and during the continuation of an Event of Default
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, Borrower and each of its Restricted
Subsidiaries shall use commercially reasonable efforts to execute and deliver
all applications, certifications, instruments and other documents and papers
that Collateral Agent or the Lenders may be so required to obtain.  If
Collateral Agent reasonably determines that it is required by applicable
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Credit Party constituting Collateral, Borrower shall provide to
Collateral Agent appraisals that satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA.

 

(b)           Without limiting the generality of Section 9.09(a), it is the
intent of the parties hereto that all Leased Property be subject to a valid,
enforceable and perfected Lien in favor of Collateral Agent within the periods
required hereunder (including Sections 9.08 and 9.14). Administrative Agent,
Collateral Agent and Borrower agree to cooperate in causing the Leased Property
to be subject to such Liens, and Borrower agrees to execute such Security
Documents and amendments or supplements thereto, and take such other actions, as
may be reasonably necessary, or reasonably requested by Collateral Agent, to
subject the Leased Property to a valid, enforceable and perfected Lien in favor
of Collateral Agent within such time periods.

 

SECTION 9.10.       Master Leases..

 

(a)           Borrower will cause each sublease and each use agreement entered
into between (i) Penn Tenant and any other Credit Party with respect to Real
Property that is leased from GLP Capital pursuant to the Penn Master Lease or
(ii) from and after the PNK Acquisition Closing Date, PNK Tenant and any other
Credit Party with respect to Real Property that is leased from Gold Merger Sub
pursuant to the PNK Master Lease, to at all times during the term of the
applicable Master Lease to be subject and subordinate to such Master Lease (and
to all matters to which such Master Lease is subject and subordinate).

 

(b)           Borrower will (i) use commercially reasonable efforts (including,
in the event the acknowledgment referred to in this Section 9.10(b)(i) is not
promptly received from GLP Capital, such commercially reasonable efforts as may
be mutually and reasonably agreed upon in good faith by Borrower and
Administrative Agent) to obtain from GLP Capital an executed and notarized
acknowledgement pursuant to the Penn Master Lease in substantially the form of
Exhibit U-1 hereto (or such other form as is agreed to by Administrative Agent
in its sole discretion) in respect of each Mortgage and each Mortgage Amendment
entered into on or after the Closing Date in respect of Real Property that is
leased from GLP Capital pursuant to the Penn Master Lease and, if such
acknowledgement is received by Borrower or Penn Tenant, promptly upon receipt
(and, in any event, within one (1) Business Day of receipt thereof by Borrower
or Penn Tenant), Borrower shall deliver a copy of the same to Administrative
Agent (which delivery may be by electronic mail) and (ii) deliver written notice
to GLP Capital that this Agreement is designated as a “Debt Agreement” pursuant
to the definition of the term “Debt Agreement” under the Penn Master Lease.

 

(c)           Borrower will (i) use commercially reasonable efforts (including,
in the event the acknowledgment referred to in this Section 9.10(c)(i) is not
promptly received from Gold Merger Sub, such commercially reasonable efforts as
may be mutually and reasonably agreed upon in good faith by Borrower and
Administrative Agent) to obtain from Gold Merger Sub an executed and notarized
acknowledgement pursuant to the PNK Master Lease in substantially the form of
Exhibit U-2 hereto (or such other form as is agreed to by Administrative Agent
in its sole discretion) in

 

132

--------------------------------------------------------------------------------


 

respect of each Mortgage and each Mortgage Amendment entered into on or after
the PNK Acquisition Closing Date in respect of Real Property that is leased from
Gold Merger Sub pursuant to the PNK Master Lease and, if such acknowledgement is
received by Borrower or PNK Tenant, promptly upon receipt (and, in any event,
within one (1) Business Day of receipt thereof by Borrower or PNK Tenant),
Borrower shall deliver a copy of the same to Administrative Agent (which
delivery may be by electronic mail) and (ii) deliver written notice to Gold
Merger Sub that this Agreement is designated as a “Debt Agreement” pursuant to
the definition of the term “Debt Agreement” under the PNK Master Lease.

 

SECTION 9.11.       Additional Credit Parties.  Upon (i) any Credit Party
creating or acquiring any Subsidiary that is a Wholly Owned Restricted
Subsidiary (other than any Excluded Subsidiary) after the Closing Date, (ii) any
Wholly Owned Restricted Subsidiary of a Credit Party ceasing to be an Excluded
Subsidiary (including, without limitation, an Immaterial Subsidiary being
designated pursuant to Section 9.13 as an Excluded Immaterial Subsidiary) or
(iii) any Revocation that results in an Unrestricted Subsidiary becoming a
Wholly Owned Restricted Subsidiary (other than any Excluded Subsidiary) of a
Credit Party (such Wholly Owned Restricted Subsidiary referenced in clause (i),
(ii) or (iii) above, an “Additional Credit Party”), such Credit Party shall,
assuming and to the extent that it does not violate any Gaming Law or assuming
and to the extent it obtains the approval of the Gaming Authority to the extent
such approval is required by applicable Gaming Laws (which Borrower hereby
agrees to use commercially reasonable efforts to obtain), (A) cause each such
Wholly Owned Restricted Subsidiary to promptly (but in any event within 45 days
(or 95 days, in the event of any Discharge of any Indebtedness in connection
with the acquisition of any such Subsidiary) after the later of such event
described in clause (i), (ii) or (iii) above or receipt of such approval (or
such longer period of time as Administrative Agent may agree to in its sole
discretion), execute and deliver all such agreements, guarantees, documents and
certificates (including Joinder Agreements, any amendments to the Credit
Documents and a Perfection Certificate)) as Administrative Agent may reasonably
request in order to have such Wholly Owned Restricted Subsidiary become a
Guarantor and (B) promptly (I) execute and deliver to Collateral Agent such
amendments to or additional Security Documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent for the benefit of
the Secured Parties, a perfected security interest in the Equity Interests of
such new Wholly Owned Restricted Subsidiary which are owned by any Credit Party
and required to be pledged pursuant to the Security Agreement, (II) deliver to
Collateral Agent the certificates (if any) representing such Equity Interests
together with in the case of such Equity Interests, undated stock powers
endorsed in blank, (III) cause such new Wholly Owned Restricted Subsidiary to
take such actions necessary or advisable (including executing and delivering a
Joinder Agreement) to grant to Collateral Agent for the benefit of the Secured
Parties, a perfected security interest in the collateral described in (subject
to any requirements set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or Pledged
Collateral and limitations or exclusions from the requirement to perfect Liens
on such Pledged Collateral and excluding acts with respect to perfection of
security interests and Liens not required under, or excluded from the
requirements under, the Security Agreement) the Security Agreement and all other
Property (limited, in the case of Foreign Subsidiaries, to 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of such Foreign
Subsidiaries) of such Wholly Owned Restricted Subsidiary in accordance with the
provisions of Section 9.08 hereof with respect to such new Wholly Owned
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Wholly Owned Restricted Subsidiary and for the
Guarantee of such Wholly Owned Restricted Subsidiary as soon as reasonably
practicable.  All of the foregoing actions shall be at the sole cost and expense
of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that (except with respect to Property constituting Leased
Property, as to which this paragraph shall not apply), no Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee of the applicable Additional Credit Party
shall be required to be granted or delivered at such time as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee being prohibited (i) by the applicable Gaming
Authorities, any other applicable Governmental Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC), provided, that such Contractual
Obligation (A) is in existence on the Closing Date or, in the case of a Person
who will become an Additional Credit Party, is in existence on the date of such
acquisition or (B) except with respect to Mortgages, Ship

 

133

--------------------------------------------------------------------------------


 

Mortgages and liens on leaseholds of Vessels and Replacement Vessels, in each
case, required pursuant to this Section 9.11, is not prohibited by
Section 10.10.

 

SECTION 9.12.       Limitation on Designations of Unrestricted Subsidiaries..

 

(a)           Subject to Section 9.12(d), Borrower may, on or after the Closing
Date, designate any Subsidiary of Borrower (other than a Subsidiary of Borrower
which owns one or more Principal Assets) as an “Unrestricted Subsidiary” under
this Agreement (a “Designation”) only if:

 

(i)         no Default or Event of Default shall have occurred and be continuing
at the time of or immediately after giving effect to such Designation;

 

(ii)        Borrower would be permitted under this Agreement to make an
Investment at the time of Designation (assuming the effectiveness of such
Designation) in an amount (the “Designation Amount”) equal to the sum of (A) the
fair market value of the Equity Interest of such Subsidiary owned by Borrower
and/or any of the Restricted Subsidiaries on such date and (B) the aggregate
amount of Indebtedness of such Subsidiary owed to Borrower and the Restricted
Subsidiaries on such date;

 

(iii)       after giving effect to such Designation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iv)       such Subsidiary is not Penn Tenant or PNK Tenant and does not own,
operate or manage any Principal Asset.

 

Upon any such Designation after the Closing Date (other than pursuant to
Section 9.12(d)), Borrower and its Restricted Subsidiaries shall be deemed to
have made an Investment in such Unrestricted Subsidiary in an amount equal to
the Designation Amount.

 

(b)           Borrower may revoke any Designation of a Subsidiary as an
Unrestricted Subsidiary (a “Revocation”), whereupon such Subsidiary shall then
constitute a Restricted Subsidiary, if:

 

(i)         no Default or Event of Default shall have occurred and be continuing
at the time and immediately after giving effect to such Revocation;

 

(ii)        after giving effect to such Revocation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iii)       all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.

 

(c)           All Designations (other than pursuant to Section 9.12(d)) and
Revocations occurring after the Closing Date must be evidenced by an Officer’s
Certificate of Borrower delivered to Administrative Agent with the Responsible
Officer so executing such certificate certifying compliance with the foregoing
provisions of Section 9.12(a) (in the case of any such Designations) and of
Section 9.12(b) (in the case of any such Revocations).

 

(d)           Notwithstanding the foregoing, on and as of the First Amendment
A&R Credit Agreement Effective Date, the Persons set forth on Schedule
9.12(d) shall automatically be designated as Unrestricted Subsidiaries and none
of the conditions set forth in Section 9.12(a) or the requirements set forth in
Section 9.12(c) shall apply to such Designation.

 

(e)           If Borrower designates a Guarantor as an Unrestricted Subsidiary
in accordance with this Section 9.12, the Obligations of such Guarantor under
the Credit Documents shall terminate and be of no further force

 

134

--------------------------------------------------------------------------------


 

and effect and all Liens granted by such Guarantor under the applicable Security
Documents shall terminate and be released and be of no further force and effect,
and all Liens on the Equity Interests and debt obligations of such Guarantor
shall be terminated and released and of no further force and effect, in each
case, without any action required by Administrative Agent or Collateral Agent. 
At Borrower’s request, Administrative Agent and Collateral Agent will execute
and deliver any instrument evidencing such termination and Collateral Agent
shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).  Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.13.       Limitation on Designation of Immaterial Subsidiaries..

 

(a)           If for any reason the aggregate fair market value of the assets of
all the Immaterial Subsidiaries exceeds the Immaterial Subsidiary Threshold
Amount, then, promptly after the occurrence of such event that causes the
aggregate fair market value of all Immaterial Subsidiaries to exceed the
Immaterial Subsidiary Threshold Amount, Borrower shall designate (an “Excluded
Designation”) one or more Immaterial Subsidiaries as no longer constituting
Immaterial Subsidiaries for all purposes of this Agreement (an “Excluded
Immaterial Subsidiary”) as may be necessary to ensure that the Immaterial
Subsidiary Threshold is satisfied.  Borrower may redesignate (a “Redesignation”)
an Excluded Immaterial Subsidiary as constituting an Immaterial Subsidiary for
purposes of this Agreement so long as such redesignated Excluded Immaterial
Subsidiary is in compliance with the requirements of the definition of
Immaterial Subsidiary and such Redesignation does not cause or otherwise result
in the aggregate fair market value of the assets of all Immaterial Subsidiaries
(after giving effect to the Redesignation of the Excluded Immaterial Subsidiary
as an Immaterial Subsidiary) to exceed the Immaterial Subsidiary Threshold
Amount.  For purposes of this Section 9.13(a), fair market value shall be
determined as of the most recent Calculation Date.

 

(b)           Any such Excluded Designation or Redesignation must be evidenced
by an Officer’s Certificate of Borrower delivered to Administrative Agent with
the Responsible Officer executing such certificate certifying compliance with
the foregoing provisions of Section 9.13(a).

 

(c)           If Borrower redesignates an Excluded Immaterial Subsidiary as an
Immaterial Subsidiary in accordance with this Section 9.13, so long as no
Default or Event of Default exists, the Obligations of such Excluded Immaterial
Subsidiary (as a Guarantor) under the Credit Documents shall terminate and be of
no further force and all Liens granted by such Excluded Immaterial Subsidiary
(as a Guarantor) under the applicable Security Documents shall terminate and be
released and be of no further force and effect, in each case, without any action
required by Administrative Agent or Collateral Agent.  At Borrower’s request,
Administrative Agent and Collateral Agent will execute and deliver any
instrument evidencing such termination and Collateral Agent shall take all
actions appropriate in order to effect the termination and release of such Lien
and without recourse or warranty by Collateral Agent (including the execution
and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release).  Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.14.       Post-Closing Matters Post-Closing Matters.  Borrower will
cause to be delivered or performed, as applicable, each of the following:

 

(a)           Mortgage Matters.  On or before the date that is 120 days after
the Closing Date (or such later date as is permitted by Administrative Agent in
its sole discretion):

 

(i)         Mortgaged Real Property.  Administrative Agent shall have received
with respect to each Mortgaged Real Property identified on Schedule 1.01(D):
(1) either amendments to the existing Mortgages (the “Mortgage Amendments”), or
new Mortgages, reasonably satisfactory to Administrative Agent and in proper
form for recording in the recording office of each political subdivision where
each such Mortgaged

 

135

--------------------------------------------------------------------------------


 

Real Property is situated, (2) with respect to each of the Mortgage Amendments
(or new Mortgages), legal opinions, each of which shall be addressed to
Administrative Agent, Collateral Agent and the Lenders, dated the effective date
of such Mortgage Amendment (or new Mortgage) and covering such matters as
covered pursuant to the legal opinions issued in connection with the Mortgages
granted under the Existing Credit Agreement and evidence that Borrower has taken
all actions required by Section 9.10(b)(i) with respect to such Mortgage
Amendment (or new Mortgage) and (3) with respect to each Mortgaged Real
Property, a new ALTA mortgage title insurance policy or one or more endorsements
to the existing ALTA mortgagee title insurance policies insuring the
Administrative Agent with respect to each Mortgaged Real Property reasonably
satisfactory to Administrative Agent in form and substance.

 

(ii)               Ship Mortgages.  Administrative Agent shall have received
with respect to each Mortgaged Vessel, if any, identified on Schedule 8.13(b):
(1) a Ship Mortgage granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
such Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Collateral Liens, executed and delivered by a duly
authorized officer of the appropriate Credit Party, in each case, together with
such certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
Mortgaged Vessel, (2) with respect to each Ship Mortgage, legal opinions, each
of which shall be addressed to Administrative Agent, Collateral Agent and the
Lenders, dated the effective date of such Ship Mortgage and covering such
matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type and (3)  certificates of insurance as
required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage, and all of the foregoing shall be reasonably satisfactory to
Administrative Agent.

 

(b)                                 Additional Post-Closing Deliverables. Each
of the documents and other agreements set forth on Schedule 9.14 shall be
delivered or performed, as applicable, within the respective time frames
specified therein.

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 10.01.               IndebtednessIndebtedness.  Borrower and its
Restricted Subsidiaries will not incur any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                                  Indebtedness under any Swap Contracts
(including, without limitation, any Interest Rate Protection Agreements);
provided that such Swap Contracts are entered into for bona fide hedging
activities and not for speculative purposes;

 

(d)                                 intercompany Indebtedness of Borrower and
the Restricted Subsidiaries to Borrower or other Restricted Subsidiaries;

 

(e)                                  Indebtedness in respect of the Borrower
2021 Notes; provided that such Indebtedness has been Discharged;

 

136

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds, completion guarantees and letters of credit provided by
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business (including to support Borrower’s or any of its Restricted Subsidiaries’
applications for Gaming Licenses or for the purposes referenced in this clause
(f));

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(h)                                 Indebtedness (other than Indebtedness
referred to in Section 10.01(b)) in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof, in an aggregate
principal amount not to exceed at any time outstanding, the greater of
(i) $100.0 million and (ii) 1.75% of Consolidated Total Assets as of the date of
such incurrence (calculated on a Pro Forma Basis);

 

(i)                                     Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(j)                                    guarantees by Borrower or Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred by Borrower or
any Restricted Subsidiary under this Section 10.01;

 

(k)                                 Indebtedness of a Person that becomes a
Subsidiary of Borrower or any of its Restricted Subsidiaries after the date
hereof in connection with a Permitted Acquisition or other Acquisition permitted
hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 

(l)                                     (i) Permitted Unsecured Indebtedness and
Permitted Second Lien Indebtedness, so long as (x) Borrower and its Restricted
Subsidiaries shall be in compliance with the Financial Maintenance Covenants on
a Pro Forma Basis as of the most recent Calculation Date (provided that, for
such purpose, to the extent such Permitted Unsecured Indebtedness or Permitted
Second Lien Indebtedness is or is to be used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition), such compliance
may be, at the Borrower’s option, determined on a Pro Forma Basis as of the
Calculation Date immediately preceding (1) in the case of the PNK Acquisition,
the First Amendment to A&R Credit Agreement Approval Date giving effect to the
modifications set forth in this Closing Amended Credit Agreement (as defined in
the First Amendment to A&R Credit Agreement) and (2) in all other cases, the
date on which a binding contract with respect to such Permitted Acquisition or
other Acquisition is entered into between Borrower or a Restricted Subsidiary
and the seller with respect thereto, and in each case giving effect to such
Permitted Unsecured Indebtedness and Permitted Second Lien Indebtedness and such
Permitted Acquisition or other Acquisition as if incurred and consummated on the
first day of the applicable period) and (y) no Event of Default shall have
occurred and be continuing after giving effect thereto (provided that, with
respect to any Permitted Unsecured Indebtedness or Permitted Second Lien
Indebtedness the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition substantially concurrently upon the receipt
thereof (including repayment of Indebtedness of the Person acquired, or that is
secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), the absence of an Event of Default shall not constitute a
condition to the issuance or incurrence of such Permitted Unsecured Indebtedness
or Permitted Second Lien Indebtedness) and (ii) Permitted Refinancings of any
Indebtedness incurred pursuant to clause (i) so long as (x) in the case of
Permitted Refinancings of Permitted Second Lien Indebtedness, such Permitted
Refinancings qualify as either Permitted Second Lien Indebtedness or Permitted
Unsecured Indebtedness or (y) in the case of Permitted Refinancings of Permitted
Unsecured Indebtedness, such Permitted Refinancings qualify as Permitted
Unsecured Indebtedness;

 

(m)                             (i) Permitted First Lien Indebtedness, so long
as (w) the Consolidated Senior Secured Net Leverage Ratio shall not exceed 2.00
to 1.00 on a Pro Forma Basis as of the most recent Calculation Date,
(x) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (provided that, for such purpose, to the extent such Permitted
First Lien Indebtedness is or is to be used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition), such compliance
may be, at the Borrower’s option, determined on a Pro Forma

 

137

--------------------------------------------------------------------------------


 

Basis as of the Calculation Date immediately preceding (1) in the case of the
PNK Acquisition, the First Amendment to A&R Credit Agreement Approval Date
giving effect to the modifications set forth in this Closing Amended Credit
Agreement (as defined in the First Amendment to A&R Credit Agreement) and (2) in
all other cases, the date on which a binding contract with respect to such
Permitted Acquisition or other Acquisition is entered into between Borrower or a
Restricted Subsidiary and the seller with respect thereto, and in each case
giving effect to such Permitted First Lien Indebtedness and such Permitted
Acquisition or other Acquisition as if incurred and consummated on the first day
of the applicable period), (y) no Event of Default shall have occurred and be
continuing after giving effect thereto (provided that, with respect to any
Permitted First Lien Indebtedness the proceeds of which are used primarily to
fund a Permitted Acquisition or other Acquisition substantially concurrently
upon the receipt thereof (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), the absence of an Event of Default shall not
constitute a condition to the issuance or incurrence of such Permitted First
Lien Indebtedness), and (z) in the reasonable judgment of Borrower, the terms of
such Indebtedness, when taken as a whole, are not materially more restrictive
than the terms of this Agreement and (ii) Permitted Refinancings of any
Indebtedness incurred pursuant to clause (i) so long as such Permitted
Refinancings qualify as Permitted First Lien Indebtedness, Permitted Second Lien
Indebtedness or Permitted Unsecured Indebtedness;

 

(n)                                 unsecured Indebtedness of the kind described
in clause (d) of the definition of “Indebtedness” so long, in the case of any
such Indebtedness other than earn-out obligations, at the time of incurrence
thereof, (i) no Event of Default shall have occurred and be continuing after
giving effect thereto and (ii) Borrower and its Restricted Subsidiaries shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date;

 

(o)                                 Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

 

(p)                                 Indebtedness of Borrower under the Senior
Unsecured Notes, and Permitted Refinancings thereof;

 

(q)                                 unsecured Indebtedness of Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed at any time
outstanding, the greater of (i) $150.0 million and (ii) 2.0% of Consolidated
Total Assets as of the date of such incurrence (calculated on a Pro Forma
Basis);

 

(r)                                    Indebtedness consisting of the financing
of insurance premiums in the ordinary course of business; and

 

(s)                                   Investments under Section 10.04(k),
10.04(l), 10.04(m), 10.04(s) and 10.04(t) consisting of guarantees in an
aggregate amount not to exceed at any time, the greater of (i) $500.0 million
and (ii) 7.0% of Consolidated Total Assets as of the date of such incurrence
(calculated on a Pro Forma Basis);

 

(t)                                    (A)                              
Indebtedness of Borrower in respect of one or more series of senior unsecured
notes or loans, senior secured first lien or junior lien notes or loans or
subordinated notes or loans that may be secured by the Collateral on a pari
passu or junior basis with the Obligations, that are issued or made in lieu of
New Revolving Commitments and/or New Term Loan Commitments pursuant to an
indenture, a loan agreement or a note purchase agreement or otherwise (any such
Indebtedness, “Incremental Equivalent Debt”); provided that (i) the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to this Section 10.01(t) shall not, together with any Incremental Revolving
Commitments, New Term Loan Commitments (and, without duplication, New Term
Loans), Incremental Term A Loan Commitments (and, without duplication,
Incremental Term A Loans), and/or Incremental Term B Loan Commitments (and,
without duplication, Incremental Term B Loans), and/or Incremental Term B-1 Loan
Commitments (and, without duplication, Incremental Term B-1 Loans) issued or
incurred (but excluding any such Incremental Term Loan Commitments that have
been terminated prior to such date without being funded) on or prior to such
date exceed the Incremental Loan Amount (with the Incremental Loan Amount to be
determined as if any Incremental Equivalent Debt is senior secured indebtedness
even if such Incremental Equivalent Debt is unsecured); (ii) no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence or issuance; provided that, with respect to any
Incremental Equivalent Debt the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition substantially concurrently upon the
receipt thereof (including repayment of Indebtedness of the Person acquired, or

 

138

--------------------------------------------------------------------------------


 

that is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), the absence of an Event of Default shall not constitute a
condition to the issuance or incurrence of such Incremental Equivalent Debt;
(iii) Borrower shall be in compliance with the Financial Maintenance Covenants
on a Pro Forma Basis as of the most recent Calculation Date (provided that, for
such purpose, (w) to the extent such Incremental Equivalent Debt is or is to be
used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may be, at the Borrower’s
option, determined on a Pro Forma Basis as of the Calculation Date immediately
preceding (1) in the case of the PNK Acquisition, the First Amendment to A&R
Credit Agreement Approval Date giving effect to the modifications set forth in
this Closing Amended Credit Agreement (as defined in the First Amendment to A&R
Credit Agreement) and (2) in all other cases, the date on which a binding
contract with respect to such Permitted Acquisition or other Acquisition is
entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, and in each case giving effect to such Incremental Equivalent
Debt and such Permitted Acquisition or other Acquisition as if incurred and
consummated on the first day of the applicable period, (x) Consolidated Net
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Incremental Commitments to be provided on such date
or any cash or cash equivalents of any Incremental Equivalent Debt to be issued
or incurred on such date that may otherwise reduce the amount of Consolidated
Net Indebtedness and (y) in the case of any Incremental Revolving Commitments
and Incremental Equivalent Debt consisting of revolving credit facilities, pro
forma effect shall be given to any New Revolving Loans, Revolving Loans under
Incremental Revolving Commitments and any loans under any Incremental Equivalent
Debt consisting of a revolving credit facility, in each case, to the extent
actually made on such date, but any proposed Incremental Revolving Commitments
or Incremental Equivalent Debt to be incurred on such date consisting of a
revolving credit facility shall not otherwise be treated as drawn); (iv) if such
Incremental Equivalent Debt is (x) secured on a pari passu basis with the
Obligations, such Incremental Equivalent Debt shall have a maturity date and
Weighted Average Life to Maturity (without giving effect to prepayments that
reduce scheduled amortization) no shorter than any then-existing Tranche of Term
Loans or (y) secured on a second lien (or other junior basis) or is unsecured,
such Incremental Equivalent Debt shall satisfy the definition of Permitted
Junior Debt Conditions; (v) if such Incremental Equivalent Debt is secured
(x) on pari passu basis with the Obligations, the holders of such Indebtedness
(or their representative) and Administrative Agent shall be party to the Pari
Passu Intercreditor Agreement or (y) or second lien (or other junior) basis to
the Obligations, the holders of such Indebtedness (or their representative)
shall be party to the Second Lien Intercreditor Agreement (as “Second Priority
Debt Parties”) with the Administrative Agent; (vi) except as set forth in
clauses (i) – (v) of this paragraph (t), the terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions) of
such Incremental Equivalent Debt are (as determined by Borrower in good faith),
taken as a whole, not materially more restrictive than the terms set forth in
this Agreement; and (B) any Permitted Refinancing in respect thereof that
satisfies clause (A)(v) and (A)(vi) above;

 

(u)                                 Indebtedness used to finance, or incurred or
issued for the purpose of financing, Expansion Capital Expenditures or
Development Projects (including Permitted Refinancings thereof) in an aggregate
principal amount not to exceed $600.0 million at any time outstanding so long as
no Event of Default shall have occurred and be continuing after giving effect
thereto;

 

(v)                                 Indebtedness of Restricted Subsidiaries that
are Foreign Subsidiaries in an aggregate amount not to exceed at any time
outstanding, the greater of (i) $100.0 million and (ii) 1.75% of Consolidated
Total Assets as of the date of such incurrence (calculated on a Pro Form Basis),
so long as such Indebtedness is not guaranteed by any Credit Party; and

 

(w)                               Indebtedness in an aggregate principal amount
not to exceed at any time outstanding, the greater of (i) $100.0 million and
(ii) 1.75% of Consolidated Total Assets as of the date of such incurrence
(calculated on a Pro Forma Basis), consisting of loans advanced by a Landlord or
one of its Affiliates for the purpose of funding capital expenditures with
respect to gaming facilities and related assets, in each case, so long as (A) no
Event of Default shall have occurred and be continuing after giving effect
thereto and (B) immediately after giving effect to such Indebtedness Borrower
shall be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenants as of the most recent Calculation Date.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,

 

139

--------------------------------------------------------------------------------


 

such item of Indebtedness (or any portion thereof) and only be required to
include the amount and type of such Indebtedness in one or more of such clauses,
at its election; provided that Indebtedness incurred under this Agreement on the
Closing Date shall be deemed incurred pursuant to Section 10.01(a) and may not
be reclassified.

 

In addition, for purposes of determining compliance with Section 10.01. (A) with
respect to any Indebtedness otherwise permitted pursuant to this Section 10.01,
(x) any increase in the amount of such Indebtedness in connection with any
accrual of interest, the accretion of accreted value, the unionization of
original issue discount. the payment of interest in the form of additional
Indebtedness, the accretion of original issue discount or liquidation preference
shall be permitted, and (y) increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall be
permitted, and (B) if the proceeds of any incurrence. issuance or assumption of
Indebtedness are to be used to fund the refinancing of any then-outstanding
Indebtedness, then such refinancing shall be deemed to have occurred
substantially simultaneously with such incurrence, issuance or assumption so
long as (1) such refinancing occurs on the same Business Day as such incurrence.
issuance or assumption, (2) if such proceeds will be offered (through a tender
offer or otherwise) to the holders of such Indebtedness to be refinanced. the
proceeds thereof are deposited with a trustee, agent or other representative for
such holders pending the completion of such offer on the same Business Day as
such incurrence. issuance or assumption (and such proceeds are ultimately used
in the consummation of such offer or otherwise used to refinance Indebtedness),
(3) if such proceeds will be used to fund the redemption, discharge or
defeasance of such Indebtedness to be refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such Indebtedness
pending such redemption. discharge or defeasance on the same Business Day as
such incurrence, issuance or assumption or (4) the proceeds thereof are
otherwise set aside to fund such refinancing pursuant to procedures reasonably
agreed with Administrative Agent.

 

SECTION 10.02.               LiensLiens.  Neither Borrower nor any Restricted
Subsidiary shall create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

(a)                                 Liens for Taxes not yet due and payable or
delinquent and Liens for  Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

 

(b)                                 Liens in respect of property of Borrower or
any Restricted Subsidiary imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (i) for amounts not yet overdue for a period of sixty (60) days or
(ii) for amounts that are overdue for a period in excess of sixty (60) days that
are being contested in good faith by appropriate proceedings (inclusive of
amounts that remain unpaid as a result of bona fide disputes with contractors,
including where the amount unpaid is greater than the amount in dispute), so
long as adequate reserves have been established in accordance with GAAP;

 

(c)                                  Liens securing Indebtedness incurred
pursuant to Section 10.01(b) and listed on Schedule 10.02; provided, however,
that (i) such Liens do not encumber any Property of Borrower or any Restricted
Subsidiary other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);

 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions and other
similar charges or encumbrances, and minor title deficiencies on or with respect
to any Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness and (ii) individually or in the aggregate materially
interfering with the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(e)                                  Liens arising out of judgments or awards
not resulting in an Event of Default;

 

140

--------------------------------------------------------------------------------


 

(f)                                   Liens (other than any Lien imposed by
ERISA) (i) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts, rental
obligations (limited, in the case of rental obligations, to security deposits
and deposits to secure obligations for Taxes, insurance, maintenance and similar
obligations), utility services, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (iv) Liens on
deposits made to secure Borrower’s or any of its Subsidiaries’ Gaming License
applications or to secure the performance of surety or other bonds issued in
connection therewith; provided, however, that to the extent such Liens are not
imposed by Law, such Liens shall in no event encumber any Property other than
cash and Cash Equivalents or, in the case of clause (iii), proceeds of insurance
policies;

 

(g)                                  Leases with respect to the assets or
properties of any Credit Party or its respective Subsidiaries, in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral are subordinate in all respects
to the Liens granted and evidenced by the Security Documents and do not,
individually or in the aggregate, (x) interfere in any material respect with the
ordinary conduct of the business of the Credit Parties and their respective
Subsidiaries, taken as a whole, or (y) materially impair the use (for its
intended purposes) or the value of the Properties of the Credit Parties and
their respective Subsidiaries, taken as a whole; provided that upon the request
of Borrower, the Collateral Agent shall enter into a customary subordination and
non-disturbance and attornment agreement in connection with any such Lease;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Borrower or such Restricted Subsidiary in the ordinary course of
business;

 

(i)                                     Liens arising pursuant to Purchase Money
Obligations or Capital Lease Obligations (and refinancings or renewals thereof),
in each case, incurred pursuant to Section 10.01(h); provided, however, that
(i) the Indebtedness secured by any such Lien (including refinancings thereof)
does not exceed 100% of the cost of the property being acquired, constructed,
improved or leased at the time of the incurrence of such Indebtedness (plus, in
the case of refinancings, accrued interest on the Indebtedness refinanced and
fees and expenses relating thereto) and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation or Capital Lease Obligation, whether drawn at
one time or from time to time and that all such Indebtedness of a single lender
may be cross-collateralized);

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided, however, that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)                                 Liens on assets of a Person (or its
Subsidiaries) existing at the time such Person is acquired or merged with or
into or consolidated with Borrower or any Restricted Subsidiary (and not created
in connection with or in anticipation or contemplation thereof); provided,
however, that such Liens do not extend to assets not subject to such Liens at
the time of acquisition (other than improvements and attachments thereon,
accessions thereto and proceeds thereof) and are no more favorable to the
lienholders than the existing Lien;

 

(l)                                     in addition to Liens otherwise permitted
by this Section 10.02, other Liens incurred with respect to any Indebtedness or
other obligations of Borrower or any of its Subsidiaries; provided, however,
that (x) the aggregate principal amount of such Indebtedness secured by such
Liens shall not exceed at any time outstanding, the greater of

 

141

--------------------------------------------------------------------------------


 

(i) $50.0 million and (ii) 1.0% of Consolidated Total Assets as of the date of
such incurrence (calculated on a Pro Forma Basis), and (y) any such Liens on
Collateral shall be junior or otherwise subordinated in all respects to any
Liens in favor of Collateral Agent on any of the Collateral to the reasonable
satisfaction of Administrative Agent;

 

(m)                             (i) licenses of Intellectual Property to GLPI or
one of its Subsidiaries for use in connection with its ownership and operation
of the TRS Properties, and (ii) licenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)                                 Liens pursuant to the Credit Documents,
including, without limitation, Liens related to Cash Collateralizations;

 

(o)                                 Permitted Vessel Liens;

 

(p)                                 Liens arising under applicable Gaming Laws;
provided, however, that no such Lien constitutes a Lien securing repayment of
Indebtedness for borrowed money;

 

(q)                                 (i) Liens pursuant to a Master Lease, any
Additional Lease and similar leases entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, which
Liens are limited to the leased property under the applicable lease and granted
to the landlord under such lease for the purpose of securing the obligations of
the tenant under such lease to such landlord and (ii) Liens on cash and Cash
Equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease;

 

(r)                                    Liens to secure Indebtedness incurred
pursuant to Section 10.01(v); provided that such Liens do not encumber any
Property of Borrower or any Restricted Subsidiary other than any Foreign
Subsidiary;

 

(s)                                   Prior Mortgage Liens with respect to the
applicable Mortgaged Real Property;

 

(t)                                    Liens on cash and Cash Equivalents
deposited to Discharge, redeem or defease Indebtedness that was permitted to so
be repaid;

 

(u)                                 Liens arising from precautionary UCC
financing statements filings regarding operating leases or consignment of goods
entered into in the ordinary course of business;

 

(v)                                 Liens on the Collateral securing
(i) Permitted First Lien Indebtedness permitted under Section 10.01(m) or
Permitted First Priority Refinancing Debt and, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Lien Indebtedness
permitted under Sections 10.01(l) or 10.01(m) or Permitted Second Priority
Refinancing Debt and, in each case, subject to the Second Lien Intercreditor
Agreement (as “Second Priority Liens”);

 

(w)                               Liens on the Collateral securing Incremental
Equivalent Debt, and Permitted Refinancings thereof, in each case, permitted
under 10.01(t) and subject to the Pari Passu Intercreditor Agreement or the
Second Lien Intercreditor Agreement (in the case of Liens intended to be
subordinated to the Liens securing the Obligations, as “Second Priority Liens”),
as and to the extent applicable;

 

(x)                                 Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement in respect of a Permitted Acquisition or
Investment (including any other Acquisition) not prohibited by this Agreement;

 

(y)                                 in the case of any non-Wholly Owned
Subsidiary or Joint Venture, any put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

142

--------------------------------------------------------------------------------


 

(z)                                  Liens arising in connection with
transactions relating to the selling or discounting of accounts receivable in
the ordinary course of business;

 

(aa)                          licenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of Borrower
and its Subsidiaries taken as a whole;

 

(bb)                          any interest or title of a lessor, sublessor,
licensee or licensor under any lease or license agreement permitted by this
Agreement;

 

(cc)                            Liens created by the applicable Transfer
Agreement;

 

(dd)                          Liens securing obligations of any Person in
respect of employee deferred compensation and benefit plans in connection with
“rabbi trusts” or other similar arrangements; and

 

(ee)                            Liens arising pursuant to Indebtedness incurred
pursuant to Section 10.01(u).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower of
any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.               Master Leases..

 

(a)                                 Neither Borrower nor Penn Tenant will
terminate or allow or consent to the termination of the Penn Master Lease or
will enter into any amendment, waiver or modification to the Penn Master Lease
if (i) such amendment, waiver or modification could reasonably be expected to
have a Material Adverse Effect or (ii) after giving pro forma effect to such
amendment, waiver or modification, Borrower will not be in compliance with the
provisions of Section 10.08; provided that neither Borrower nor Penn Tenant will
allow any amendment, waiver or modification of the Penn Master Lease that
(i) shortens the term of the Penn Master Lease to less than twenty (20) years
(including extension or renewal options) from the date of such amendment, waiver
or modification, (ii) tightens the financial covenants applicable to Penn Tenant
(other than technical amendments to the definitions of such financial terms so
long as such amendments do not materially affect Penn Tenant’s ability to comply
with such financial covenants), (iii) amends, waives or modifies Articles XIV
(Insurance Proceeds), XV (Condemnation), XVII (Leasehold Mortgagees), XXII
(Assignments) or XXXVI (Organized Sale Process) of the Penn Master Lease
(including by amendment of the defined terms used therein) in a manner
materially adverse to the interests of the Secured Parties or (iv) amends,
waives or modifies Article XI (Liens) of the Penn Master Lease to the extent
adversely impacting the ability of the Secured Parties to obtain or maintain a
Lien on the Properties of Borrower or its Restricted Subsidiaries, in each case,
without the consent of the Required Lenders.  Penn Tenant shall not transfer its
rights or obligations under the Penn Master Lease to any Person other than to
Borrower or a Guarantor (or a Person that becomes a Guarantor in connection with
such transaction); provided, however, that no such transfer shall be permitted
hereunder unless expressly permitted under the Penn Master Lease or consented to
in writing by GLP Capital.

 

(b)                                 From and after the PNK Acquisition Closing
Date, neither Borrower nor PNK Tenant will terminate or allow or consent to the
termination of the PNK Master Lease or will enter into any amendment, waiver or
modification to the PNK Master Lease if (i) such amendment, waiver or
modification could reasonably be expected to have a Material Adverse Effect or
(ii) after giving pro forma effect to such amendment, waiver or modification,
Borrower will not be in compliance with the provisions of Section 10.08;
provided that neither Borrower nor PNK Tenant will allow any amendment, waiver
or modification of the PNK Master Lease that (i) shortens the term of the PNK
Master Lease to less than twenty (20) years (including extension or renewal
options) from the date of such amendment, waiver or modification, (ii) tightens
the financial covenants applicable to PNK Tenant (other than technical
amendments to the definitions of such financial terms so long as such amendments
do not materially affect PNK Tenant’s ability to comply with such financial
covenants), (iii) amends, waives or modifies Articles XIV (Insurance Proceeds),
XV (Condemnation), XVII (Leasehold Mortgagees), XXII (Assignments) or XXXVI

 

143

--------------------------------------------------------------------------------


 

(Organized Sale Process) of the PNK Master Lease (including by amendment of the
defined terms used therein) in a manner materially adverse to the interests of
the Secured Parties or (iv) amends, waives or modifies Article XI of the PNK
Master Lease to the extent adversely impacting the ability of the Secured
Parties to obtain or maintain a Lien on the Properties of Borrower or its
Restricted Subsidiaries, in each case, without the consent of the Required
Lenders.  From and after the PNK Closing Date, PNK Tenant shall not transfer its
rights or obligations under the PNK Master Lease to any Person other than to
Borrower or a Guarantor (or a Person that becomes a Guarantor in connection with
such transaction); provided, however, that no such transfer shall be permitted
hereunder unless expressly permitted under the PNK Master Lease or consented to
in writing by Gold Merger Sub.

 

SECTION 10.04.               Investments, Loans and Advances.  Neither Borrower
nor any Restricted Subsidiary will, directly or indirectly, make any Investment,
except for the following:

 

(a)                                 Investments and commitments to make
Investments outstanding on the Closing Date and identified on Schedule 10.04 and
any Investments received in respect thereof without the payment of additional
consideration (other than through the issuance of or exchange of Qualified
Capital Stock);

 

(b)                                 Investments in cash and Cash Equivalents
(including any Investments that were Cash Equivalents at the time made);

 

(c)                                  Borrower may enter into Swap Contracts to
the extent permitted by Section 10.01(c);

 

(d)                                 Investments (i) by Borrower in any
Restricted Subsidiary, (ii) by any Restricted Subsidiary in Borrower, (iii) by a
Restricted Subsidiary in another Restricted Subsidiary and (iv) by Borrower or
any Restricted Subsidiary in any other Company (provided that the aggregate
amount of Investments made pursuant to this clause (iv) shall not exceed at any
time outstanding, the greater of (A) $100.0 million and (B) 1.75% of
Consolidated Total Assets as of the date of such Investment (calculated on a Pro
Forma Basis)); provided that, in each case, any intercompany loan (it being
understood and agreed that intercompany receivables or advances made in the
ordinary course of business do not constitute loans) in excess of $10.0 million
individually shall be evidenced by a promissory note and, to the extent that the
payee, holder or lender of such intercompany loan is a Credit Party, such
promissory note shall be pledged (and delivered) by such Credit Party to
Collateral Agent on behalf of the Secured Parties;

 

(e)                                  Borrower and its Restricted Subsidiaries
may sell or transfer assets to the extent permitted by Section 10.05;

 

(f)                                   Investments in securities of trade
creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or in settlement of delinquent or overdue accounts in the ordinary
course of business;

 

(g)                                  Investments made by Borrower or any
Restricted Subsidiary as a result of consideration received in connection with
an Asset Sale made in compliance with Section 10.05;

 

(h)                                 Investments consisting of moving,
entertainment and travel expenses, drawing accounts and similar expenditures
made to officers, directors and employees in the ordinary course of business not
to exceed $10.0 million in the aggregate at any time outstanding;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    extensions of trade credit (including to
gaming customers) in the ordinary course of business;

 

(k)                                 in addition to Investments otherwise
permitted by this Section 10.04, other Investments by Borrower or any of its
Restricted Subsidiaries; provided that the amount of such Investments to be made
pursuant to this Section 10.04(k), plus the Outstanding Investment Amount
(which, for the avoidance of duplication, shall be calculated for such purpose
without including the amount of such Investment proposed to be made pursuant to
this Section 10.04(k)) as of such date, do not exceed the sum of (i) the greater
of (A) $500 million and (B) 7.0% of Consolidated Total Assets as of the date of
such Investment (calculated on a Pro Forma Basis), plus (ii) the Aggregate
Existing Investment

 

144

--------------------------------------------------------------------------------


 

Returns as of such date and, provided further, that (x) at the time of making
such Investment and after giving effect thereto, no Event of Default shall have
occurred and be continuing, (y) immediately after giving effect to such
Investment Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date and
(z) Borrower shall designate each such Investment as having been made pursuant
to this Section 10.04(k) in the Compliance Certificate for the fiscal quarter in
which such Investment is made;

 

(l)                                     in addition to Investments otherwise
permitted by this Section 10.04, Investments by Borrower or any of its
Restricted Subsidiaries; provided that (i) the amount of such Investments to be
made pursuant to this Section 10.04(l) do not exceed the Available Amount
determined at the time such Investment is made, (ii) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (iii) immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

 

(m)                             additional Investments so long as, at the time
such Investment is made and after giving effect thereto, (x) no Event of Default
has occurred and is continuing and (y) the Consolidated Senior Secured Net
Leverage Ratio is less than or equal to 1.75 to 1.00 on a Pro Forma Basis as of
the most recent Calculation Date;

 

(n)                                 payments with respect to any Qualified
Contingent Obligations, so long as, at the time such Qualified Contingent
Obligation was incurred or, if earlier, the agreement to incur such Qualified
Contingent Obligations was entered into, such Investment was permitted under
this Agreement;

 

(o)                                 (i) Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged or consolidated with or
into Borrower or a Restricted Subsidiary, in each case in accordance with the
terms of this Agreement, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation
and (ii) Investments outstanding on the First Amendment to A&R Credit Agreement
Effective Date in Unrestricted Subsidiaries set forth on Schedule 9.12(d) to the
extent that such Investments were not made in contemplation of or in connection
with the PNK Acquisition;

 

(p)                                 Investments in the nature of pledges or
deposits with respect to leases or utilities provided to third parties in the
ordinary course of business;

 

(q)                                 Investments in Unrestricted Subsidiaries in
an amount not to exceed $75.0 million outstanding at any time; provided that,
the amount of such Investments outstanding shall be deemed to equal the
aggregate amount, in each case, valued at fair market value at the time each
such Investment was made, of such Investments minus (x) Specified Unrestricted
Subsidiaries Investment Returns received on or prior to such date, and
(y) reductions in the amount of such Investments as provided in the definition
of “Investment”.

 

(r)                                    the occurrence of a Reverse Trigger Event
under any applicable Transfer Agreement;

 

(s)                                   so long as immediately before and after
giving effect thereto no Event of Default has occurred and is continuing and
after giving effect thereto Borrower will be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenants as of the most recent Calculation Date,
Borrower and its Restricted Subsidiaries may make Investments in an amount not
to exceed $150.0 million outstanding at any time minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(i)(i) and the aggregate
amount of Junior Prepayments made pursuant to Section 10.09(a)(i); provided
that, the amount of such Investments outstanding shall be deemed to equal the
aggregate amount, in each case, valued at fair market value at the time each
such Investment was made, of such Investments minus (x) Specified General
Investment Returns received on or prior to such date, and (y) reductions in the
amount of such Investments as provided in the definition of “Investment”; and

 

(t)                                    Borrower and its Restricted Subsidiaries
may make Investments in an amount not to exceed $150.0 million outstanding at
any time minus the aggregate amount of Restricted Payments made pursuant to
Section 10.06(j) and the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(b); provided that, the amount of such Investments outstanding
shall be deemed to equal the aggregate amount, in each case, valued at fair
market value at the time each such Investment was made, of such Investments
minus (x) Specified Additional General Investment

 

145

--------------------------------------------------------------------------------


 

Returns received on or prior to such date, and (y) reductions in the amount of
such Investments as provided in the definition of “Investment”.

 

In the event that any Investment meets more than one of the categories set forth
above in this Section 10.04, Borrower may, in its sole discretion, divide,
classify or reclassify, and/or later divide, classify or reclassify, such
Investment (or any portion thereof) and only be required to include the amount
and type of such Investment in one or more of such clauses, at its election.

 

SECTION 10.05.               Mergers, Consolidations and Sales of Assets. 
Neither Borrower nor any Restricted Subsidiary will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(other than solely to change the jurisdiction of organization or type of
organization (to the extent in compliance with the applicable provisions of the
Security Agreement)), or convey, sell, lease or sublease (as lessor or
sublessor), transfer or otherwise dispose of any substantial part of its
business, property or assets, except for:

 

(a)                                 Capital Expenditures by Borrower and the
Restricted Subsidiaries;

 

(b)                                 Sales or dispositions of used, worn out,
obsolete or surplus Property or Property no longer useful in the business of
Borrower by Borrower and the Restricted Subsidiaries in the ordinary course of
business and the abandonment or other sale of Intellectual Property that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole; and the termination or assignment of Contractual
Obligations (other than a Master Lease) to the extent such termination or
assignment does not have a Material Adverse Effect;

 

(c)                                  Asset Sales by Borrower or any Restricted
Subsidiary; provided that (i) at the time of such Asset Sale, no Event of
Default then exists or would arise therefrom, (ii) Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in
each case, free and clear of all Liens at the time received other than Permitted
Liens) (it being understood that for the purposes of clause (c)(ii)(x), the
following shall be deemed to be cash:  (A) any liabilities (as shown on
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of the greater of (1) $100.0
million and (2) 1.75% of Consolidated Total Assets as of the date of such
receipt (calculated on a Pro Forma Basis), with the fair market value of each
item of Designated Non-Cash Consideration being measured at such date of receipt
or such agreement, as applicable, and without giving effect to subsequent
changes in value) and (iii) the Net Available Proceeds therefrom shall be
applied as specified in Section 2.10(a)(iii);

 

(d)                                 Liens permitted by
Section 10.02, Investments may be made to the extent permitted by Sections 10.04
and Restricted Payments may be made to the extent permitted by Section 10.06;

 

(e)                                  Borrower and the Restricted Subsidiaries
may dispose of cash and Cash Equivalents;

 

(f)                                   Borrower and the Restricted Subsidiaries
may lease (as lessor or sublessor) real or personal property to the extent
permitted under Section 10.02;

 

(g)                                  (i) licenses of Intellectual Property to
GLPI or any of its Subsidiaries for use in connection with the ownership and
operation of the TRS Properties and (ii) licenses and sublicenses by Borrower or
any of its Restricted Subsidiaries of software and Intellectual Property in the
ordinary course of business shall be permitted;

 

146

--------------------------------------------------------------------------------


 

(h)                                 (A) Borrower or any Restricted Subsidiary
may transfer or lease property to or acquire or lease property from Borrower or
any Restricted Subsidiary; provided that the sum of (x) the aggregate fair
market value of all Property transferred by Borrower and Domestic Subsidiaries
of Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower
under this clause (A) plus (y) all lease payments made by Borrower and Domestic
Subsidiaries of Borrower that are Restricted Subsidiaries to Foreign
Subsidiaries of Borrower in respect of leasing of property by Borrower and
Domestic Subsidiaries of Borrower that are Restricted Subsidiaries from Foreign
Subsidiaries shall not exceed $100.0 million in any fiscal year of Borrower;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of equity interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05); provided, however, that, in each case with respect to
clauses (A), (B) and (C) of this Section 10.05(h) (other than in the case of a
transfer to a Foreign Subsidiary permitted under clause (A) above), the Lien on
such property granted in favor of Collateral Agent under the Security Documents
shall be maintained in accordance with the provisions of this Agreement and the
applicable Security Documents;

 

(i)                                     voluntary terminations of Swap Contracts
and other assets or contracts in the ordinary course of business;

 

(j)                                    conveyances, sales, leases, transfers or
other dispositions which do not constitute Asset Sales;

 

(k)                                 any taking by a Governmental Authority of
assets or property, or any part thereof, under the power of eminent domain or
condemnation;

 

(l)                                     Borrower and its Restricted Subsidiaries
may make sales, transfers or other dispositions of property subject to a
Casualty Event;

 

(m)                             Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions of Investments in Joint Ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(n)                                 Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions (including, without limitation,
sales, transfers or other dispositions of Equity Interests and other Property)
in connection with a Spin-Off permitted under Section 10.06(k);

 

(o)                                 any transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility in connection with the occurrence
of a Trigger Event; and

 

(p)                                 transfers, sales or dispositions of Real
Property and related assets to a Landlord or one of its Affiliates (including,
without limitation, in connection with any Specified Sale Leaseback
Transaction), to the extent Borrower or its Restricted Subsidiaries will lease
such real property and related assets; provided that (i) at the time of such
transfer, sale or disposition, no Event of Default then exists or would arise
therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall receive not
less than 50% of such consideration in the form of cash or Cash Equivalents
(free and clear of all Liens at the time received other than Permitted Liens)
(it being understood that for the purposes of clause (p)(ii), the following
shall be deemed to be cash:  (A) any liabilities (as shown on Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
transfer, sale or disposition and for which all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing and
(B) any securities received by such Restricted Subsidiary from such transferee
that are converted by such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within one hundred and
eighty

 

147

--------------------------------------------------------------------------------


 

(180) days following the closing of the applicable disposition) and (iii) the
Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii).

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release).  To the extent any such sale,
transfer or other disposition results in a Guarantor no longer constituting a
Subsidiary of Borrower, so long as no Event of Default exists, the Obligations
of such Guarantor and all obligations of such Guarantor under the Credit
Documents shall terminate and be of no further force and effect, and each of
Administrative Agent and Collateral Agent shall take such actions, at the sole
expense of Borrower, as are appropriate or requested by Borrower in connection
with such termination.

 

SECTION 10.06.               Restricted PaymentsRestricted Payments.  Neither
Borrower nor any of its Restricted Subsidiaries shall, directly or indirectly,
declare or make any Restricted Payment at any time, except, without duplication,
(a) Borrower or any Restricted Subsidiary may make Restricted Payments to the
extent permitted pursuant to Section 2.09(b)(ii), (b) any Restricted Subsidiary
of Borrower may declare and make Restricted Payments to Borrower or any Wholly
Owned Subsidiary of Borrower which is a Restricted Subsidiary, (c) any
Restricted Subsidiary of Borrower, if such Restricted Subsidiary is not a Wholly
Owned Subsidiary, may declare and make Restricted Payments in respect of its
Equity Interests to all holders of such Equity Interests generally so long as
Borrower or its respective Restricted Subsidiary that owns such Equity Interest
or interests in the Person making such Restricted Payments receives at least its
proportionate share thereof (based upon its relative ownership of the subject
Equity Interests and the terms thereof), (d) Borrower and its Restricted
Subsidiaries may engage in transactions to the extent permitted by Section 10.04
and Section 10.05, (e) Borrower and its Restricted Subsidiaries may make
Restricted Payments in respect of Disqualified Capital Stock issued in
compliance with the terms hereof, (f) Borrower may repurchase common stock or
common stock options from present or former officers, directors or employees (or
heirs of, estates of or trusts formed by such Persons) of any Company upon the
death, disability, retirement or termination of employment of such officer,
director or employee or pursuant to the terms of any stock option plan or like
agreement; provided, however, that the aggregate amount of payments under this
clause (f) shall not exceed $10.0 million in any fiscal year of Borrower,
(g) Borrower and its Restricted Subsidiaries may (i) repurchase Equity Interests
to the extent deemed to occur upon exercise of stock options, warrants or rights
in respect thereof to the extent such Equity Interests represent a portion of
the exercise price of such options, warrants or rights in respect thereof and
(ii) make payments in respect of withholding or similar taxes payable or
expected to be payable by any present or former member of management, director,
officer, employee, or consultant of Borrower or any of its Subsidiaries or
family members, spouses or former spouses, heirs of, estates of or trusts formed
by such Persons in connection with the exercise of stock options or grant,
vesting or delivery of Equity Interests, (h) Borrower and its Restricted
Subsidiaries may make Restricted Payments to allow the payment of cash in lieu
of the issuance of fractional shares upon the exercise of options or, warrants
or rights or upon the conversion or exchange of or into Equity Interests, or
payments or distributions to dissenting stockholders pursuant to applicable law,
(i) so long as immediately before and after giving effect thereto no Event of
Default has occurred and is continuing and after giving effect thereto Borrower
will be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenants as of the most recent Calculation Date, Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
(i) $150.0 million, minus the aggregate amount of Junior Prepayments made
pursuant to Section 10.09(a)(i) and the aggregate amount of Investments made
pursuant to Section 10.04(s), plus (ii) the Available Amount, plus (iii) such
additional amount so long as the Consolidated Senior Secured Net Leverage Ratio
is less than or equal to 1.75 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date, (j) Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed

 

148

--------------------------------------------------------------------------------


 

$150.0 million, minus the aggregate amount of Junior Prepayments made pursuant
to Section 10.09(b) and the aggregate amount of Investments made pursuant to
Section 10.04(t), (k) so long as immediately before and after giving effect
thereto no Event of Default has occurred and is continuing and after giving
effect thereto Borrower will be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may consummate a Spin-Off and (l) to the extent
constituting Restricted Payments, Borrower may make payments to counterparties
under Swap Contracts entered into in connection with the issuance of convertible
or exchangeable debt.

 

In the event that any Restricted Payment meets more than one of the categories
set forth above in this Section 10.06, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,
such Restricted Payment (or any portion thereof) and only be required to include
the amount and type of such Restricted Payment in one or more of such clauses,
at its election.

 

SECTION 10.07.               Transactions with Affiliates.  Neither Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Borrower or any Restricted Subsidiary)
involving aggregate consideration in excess of $5.0 million unless such
transaction is upon fair and reasonable terms, taken as a whole, no less
favorable to Borrower or such Restricted Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate (as determined by Borrower or such Restricted Subsidiary in good
faith); provided, however, that notwithstanding the foregoing, Borrower and its
Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees, (ii) may
enter into the transactions described in Borrower’s SEC filings prior to the
Closing Date, (iii) may make Investments and Restricted Payments permitted
hereunder, (iv) may enter into the Transaction Agreements (in each case,
including any amendment, restatement, replacement or other modification thereof,
so long as such amendment, restatement, replacement or other modification is not
materially adverse to the Lenders) and the transactions contemplated thereby,
(v) may enter into the transactions contemplated by each applicable Transfer
Agreement, (vi) may enter into transactions related to any Spin-Off and any
related agreements, (vii) may enter into transactions with Unaffiliated Joint
Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint Ventures, in each
case, relating to the provision of management services, overhead, sharing of
customer lists and customer loyalty programs, (viii) may enter to transactions
with persons who have entered into an agreement, contract or arrangement with
Borrower or any of its Restricted Subsidiaries to manage, own or operate a
Gaming Facility because Borrower and its Restricted Subsidiaries have not
received the requisite Gaming Approvals or are otherwise not permitted to
manage, own or operate such Gaming Facility under applicable Gaming Laws;
provided that such transactions shall have been approved by a majority of the
disinterested members of Borrower’s board of directors (or by the audit
committee or any committee of the board of directors consisting of disinterested
members of the board of directors) and determined by them to be in the best
interests of Borrower; (ix) may enter into transactions with any Person, which
is an Affiliate solely due to a director or directors of such Person (or a
parent company of such Person) also being a director or directors of Borrower;
provided, however, that such director or directors abstains from voting as a
director of Borrower on any matter involving such other Person and
(x) transactions with a Person who is not an Affiliate immediately before the
consummation of such transaction that becomes an Affiliate as a result of such
transaction.

 

SECTION 10.08.               Financial Covenants..

 

(a)                                 Maximum Consolidated Total Net Leverage
Ratio.  Borrower shall not permit the Consolidated Total Net Leverage Ratio as
of the last day of any fiscal quarter of Borrower, commencing with the first
complete fiscal quarter ending after the Closing Date, to exceed the applicable
ratio set forth below that corresponds to such fiscal quarter:

 

149

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending:

 

Maximum Consolidated Total Net Leverage
Ratio:

June 30, 2017 through the end of the first full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

5.25 to 1.00

The end of the second full Fiscal Quarter ending after the PNK Acquisition
Closing Date through the end of the fourth full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

5.00 to 1.00

The end of the fifth full Fiscal Quarter ending after the PNK Acquisition
Closing Date through the end of the seventh full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

4.50 to 1.00

The end of the eighth full Fiscal Quarter ending after the PNK Acquisition
Closing Date and for all Fiscal Quarters ending thereafter

 

4.25 to 1.00

 

(b)                                 Maximum Consolidated Senior Secured Net
Leverage Ratio.  Borrower shall not permit the Consolidated Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter of Borrower, commencing
with the first complete fiscal quarter ending after the Closing Date, to exceed
the applicable ratio set forth below that corresponds to such fiscal quarter:

 

Fiscal Quarters Ending:

 

Maximum Consolidated Senior Secured Net
Leverage Ratio:

June 30, 2017 through the end of the first full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

4.25 to 1.00

The end of the second full Fiscal Quarter ending after the PNK Acquisition
Closing Date through the end of the fourth full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

3.75 to 1.00

The end of the fifth full Fiscal Quarter ending after the PNK Acquisition
Closing Date through the end of the seventh full Fiscal Quarter ending after the
PNK Acquisition Closing Date

 

3.25 to 1.00

The end of the eighth full Fiscal Quarter ending after the PNK Acquisition
Closing Date and for all Fiscal Quarters ending thereafter

 

3.00 to 1.00

 

(c)                                  Minimum Interest Coverage Ratio.  Borrower
shall not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with the first complete fiscal quarter ending
after the Closing Date to be less than 2.50 to 1.00.

 

SECTION 10.09.               Certain Payments of Indebtedness. None of Borrower
or any of its Restricted Subsidiaries will, nor will they permit any Restricted
Subsidiary to voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or

 

150

--------------------------------------------------------------------------------


 

make any payment in violation of any subordination terms or intercreditor
agreement applicable to any such Indebtedness (such payments, “Junior
Prepayments”), except (a) so long as no Event of Default shall have occurred and
be continuing or would result therefrom and after giving effect thereto Borrower
will be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenants as of the most recent Calculation Date, Borrower and the Restricted
Subsidiaries may make Junior Prepayments in an aggregate amount not to exceed
(i) $150.0 million, minus the aggregate amount of Restricted Payments made
pursuant to Section 10.06(i)(i) and the aggregate amount of Investments made
pursuant to Section 10.04(s), plus (ii) the Available Amount, plus (iii) any
additional or other amount (regardless of whether the amounts referenced in
clause (i) or (ii) have been utilized) so long as the Consolidated Senior
Secured Net Leverage Ratio is less than or equal to 1.75 to 1.00 on a Pro Forma
Basis as of the most recent Calculation Date, (b) Borrower and the Restricted
Subsidiaries may make Junior Prepayments in an aggregate amount not to exceed
(i) $150.0 million, minus the aggregate amount of Restricted Payments made
pursuant to Section 10.06(j) and the aggregate amount of Investments made
pursuant to Section 10.04(t), (c) a Permitted Refinancing of any such
Indebtedness (including through exchange offers and similar transactions),
(c) the conversion of any such Indebtedness to Equity Interests (or exchange of
any such Indebtedness for Equity Interests) of Borrower or any direct or
indirect parent of Borrower (other than Disqualified Capital Stock), (d) with
respect to intercompany subordinated indebtedness, to the extent consistent with
the subordination terms thereof, (e) exchanges of Indebtedness issued in private
placements and resold in reliance on Regulation S or Rule 144A for Indebtedness
having substantially equivalent terms pursuant to customary exchange offers,
(f) prepayment, redemption, purchase, defeasance or satisfaction of Indebtedness
of Persons acquired pursuant to, or Indebtedness assumed in connection with,
Permitted Acquisition or Investment (including any other Acquisition) not
prohibited by this Agreement, (g) Junior Prepayments made pursuant to
Section 2.09(b)(ii), (h) Junior Prepayments in respect of intercompany
Indebtedness owing to Borrower or its Restricted Subsidiaries will be permitted,
(i) prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder and
(j) the Borrower 2021 Notes Redemption, including the purchase or redemption of
any Borrower 2021 Notes that were Discharged in such Borrower 2021 Notes
Redemption following the Closing Date.

 

SECTION 10.10.               Limitation on Certain Restrictions Affecting
Subsidiaries.  None of Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary (other than any Foreign Subsidiary or
Immaterial Subsidiary) of Borrower to (a) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (b) make Investments in or to
Borrower or any of its Restricted Subsidiaries, (c) transfer any of its Property
to Borrower or any of its Restricted Subsidiaries or (d) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted: (i) any such encumbrances or restrictions existing under or
by reason of (x) applicable Law (including any Gaming Law and any regulations,
order or decrees of any Gaming Authority or other applicable Governmental
Authority) or (y) the Credit Documents, (ii) restrictions on the transfer of
Property, or the granting of Liens on Property, in each case, subject to
Permitted Liens, (iii) customary restrictions on subletting or assignment of any
lease or sublease governing a leasehold interest of any Company,
(iv) restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with respect to an Asset Sale or other transfer,
sale, conveyance or disposition permitted under this Agreement, (v) restrictions
contained in the existing Indebtedness listed on Schedule 10.01 and Permitted
Refinancings thereof, provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole, are not materially more restrictive
than the restrictive provisions in the Indebtedness being refinanced,
(vi) restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, Permitted Acquisitions or other Acquisitions not
prohibited hereunder after the Closing Date and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced and such restrictions are
limited to the Persons or assets being acquired and of the Subsidiaries of such
Persons and their assets, (vii) with respect to clauses (a), (b) and (c) above,
restrictions contained in any Permitted Unsecured Indebtedness and Permitted
Refinancings thereof, or any Permitted Second Lien Indebtedness and Permitted
Refinancings thereof, or any other Indebtedness permitted hereunder, in each
case, taken as a whole, to the extent not materially more restrictive than those
contained in this Agreement, (viii) with respect to clauses (a), (b) and
(c) above, restrictions contained in any Incremental Equivalent Debt and
Permitted Refinancings thereof, or any other

 

151

--------------------------------------------------------------------------------


 

Indebtedness permitted hereunder, in each case, taken as a whole, to the extent
not materially more restrictive than those contained in this Agreement,
(ix) customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable, (x) customary non-assignment provisions or other customary
restrictions arising under licenses, leases and other contracts entered into in
the ordinary course of business; provided, that such restrictions are limited to
the assets subject to such licenses, leases and contracts and the Equity
Interests of the Persons party to such licenses and contracts, (xi) restrictions
contained in Indebtedness of Foreign Subsidiaries incurred pursuant to
Section 10.01 and Permitted Refinancings thereof; provided that such
restrictions apply only to the Foreign Subsidiaries incurring such Indebtedness
and their Subsidiaries (and the assets thereof), (xii) restrictions contained in
Indebtedness used to finance, or incurred for the purpose of financing,
Expansion Capital Expenditures and/or Development Projects and Permitted
Refinancings thereof, provided, that such restrictions apply only to the asset
(or the Person owning such asset) being financed pursuant to such Indebtedness,
(xiii) restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations,
(xiv) restrictions contained in the documentation governing the Senior Unsecured
Notes on the Closing Date and Permitted Refinancings thereof (so long as the
restrictions in any such Permitted Refinancing, taken as a whole, are not
materially more restrictive than those in the Senior Unsecured Notes on the
Closing Date), (xv) limitations contained in any Transaction Agreement on the
assignment of such Transaction Agreement and (xvi) encumbrances or restrictions
set forth in any agreements with respect to a Spin-Off with respect to the
Subsidiaries, assets or operations subject thereto.

 

SECTION 10.11.               Limitation on Lines of Business.  Neither Borrower
nor any Restricted Subsidiary shall directly or indirectly engage to any
material extent (determined on a consolidated basis) in any line or lines of
business activity other than Permitted Business.

 

SECTION 10.12.               Limitation on Changes to Fiscal Year.  Neither
Borrower nor any Restricted Subsidiary shall change its fiscal year end to a
date other than December 31 of each year (provided that any Restricted
Subsidiary acquired or formed, or Person designated as an Unrestricted
Subsidiary, in each case, after the Closing Date may change its fiscal year to
match the fiscal year of Borrower).

 

SECTION 10.13.               Sanctions; Anti-Terrorism Laws; Anti-Corruption
Laws.  No Credit Party and, Borrower shall use commercially reasonable efforts
to ensure that no broker or other agent of any Credit Party acting in any
capacity in connection with the Loans (excluding any Secured Party or any
Affiliate thereof), (i) shall conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person (to its knowledge, with respect to customers and patrons of, and
visitors to, any Gaming Facility) described in Section 8.27(b), (ii) shall deal
in, or otherwise engage in, any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or (iii) shall
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or Anti-Corruption Law.

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.               Events of Default.  If one or more of the following
events (herein called “Events of Default”) shall occur and be continuing:

 

(a)                                 any representation or warranty made or
deemed made by or on behalf of Borrower or any other Credit Party pursuant to
any Credit Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement of fact made or deemed
made by or on behalf of Borrower or any other Credit Party in any report,
certificate, financial statement or other instrument furnished pursuant to any
Credit Document, shall prove to have been false or misleading (i) in any
material respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;

 

152

--------------------------------------------------------------------------------


 

(b)                                 default shall be made in the payment of
(i) any principal of any Loan or the reimbursement with respect to any
Reimbursement Obligation when and as the same shall become due and payable
(whether at the stated maturity, upon prepayment or repayment or by acceleration
thereof or otherwise) or (ii) any interest on any Loans when and as the same
shall become due and payable, and such default under this clause (ii) shall
continue unremedied for a period of three (3) Business Days;

 

(c)                                  default shall be made in the payment of any
fee or any other amount (other than an amount referred to in (b) above) due
under any Credit Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five (5) Business
Days;

 

(d)                                 default shall be made in the due observance
or performance by Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in Section 9.01(a) (with respect to Borrower
only), 9.04(d), 9.06 or in Article X;

 

(e)                                  default shall be made in the due observance
or performance by Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in any Credit Document (other than
those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such
default has been waived, such default shall continue unremedied for a period of
thirty (30) days after written notice thereof from Administrative Agent to
Borrower;

 

(f)                                   Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(other than the Obligations), when and as the same shall become due and payable
(after giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and
(ii) shall not apply to any offer to repurchase, prepay or redeem Indebtedness
of a Person acquired in an Acquisition permitted hereunder, to the extent such
offer is required as a result of, or in connection with, such Acquisition,
(y) any event or condition causing or permitting the holders of any Indebtedness
to cause such Indebtedness to be converted into Qualified Capital Stock
(including any such event or condition which, pursuant to its terms may, at the
option of Borrower, be satisfied in cash in lieu of conversion into Qualified
Capital Stock) shall not constitute an Event of Default pursuant to this
paragraph (f) and (z) it shall not constitute an Event of Default pursuant to
this paragraph (f) unless the aggregate amount of all such Indebtedness referred
to in clauses (i) and (ii) exceeds $150.0 million at any one time;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction in either case under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, in each
case seeking (i) relief in respect of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary); (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in Section 11.01(g); (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) in any
proceeding under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency,

 

153

--------------------------------------------------------------------------------


 

receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $150.0 million (to the extent not
covered by third party insurance) shall be rendered against Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action (to the extent such action is not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of Borrower or
any of its Restricted Subsidiaries to enforce any such judgment;

 

(j)                                    an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect;

 

(k)                                 with respect to any material Collateral, any
security interest and Lien purported to be created by the applicable Security
Document shall cease to be in full force and effect, or shall cease to give
Collateral Agent, for the benefit of the Secured Parties, the first priority
Liens and rights, powers and privileges in each case purported to be created and
granted under such Security Document in favor of Collateral Agent, or shall be
asserted by any Credit Party or any Affiliate thereof not to be a valid,
perfected (except as otherwise provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby, in
each case, other than as a result of an act of the Administrative Agent, the
Collateral Agent or any other Secured Party;

 

(l)                                     any Guarantee shall cease to be in full
force and effect or any of the Guarantors or Affiliates thereof repudiates, or
attempts to repudiate, any of its obligations under any of the Guarantees
(except to the extent such Guarantee ceases to be in effect in connection with
any transaction permitted pursuant to Sections 9.12 or 10.05);

 

(m)                             any Credit Document or any material provisions
thereof shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void, or a proceeding shall be commenced by any
Credit Party seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party shall repudiate or deny that it has any liability or obligation for
the payment of principal or interest purported to be created under any Credit
Document;

 

(n)                                 there shall have occurred a Change of
Control;

 

(o)                                 there shall have occurred a License
Revocation by any Gaming Authority in one or more jurisdictions in which
Borrower or any of its Restricted Subsidiaries owns or operates Gaming
Facilities, which License Revocation (in the aggregate with any other License
Revocations then in existence) relates to operations of Borrower and/or the
Restricted Subsidiaries that in the most recent Test Period accounted for ten
percent (10%) or more of the gross revenues of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, however, that such License
Revocation continues for at least thirty (30) consecutive days after the earlier
of (x) the date of cessation of the affected operations as a result of such
License Revocation and (y) the date that none of Borrower, nor any of its
Restricted Subsidiaries nor the Lenders receive the net cash flows generated by
any such operations;

 

(p)                                 (i) the Penn Master Lease shall terminate or
otherwise cease to be effective, other than upon the expiration or termination
thereof with respect to any particular property or properties pursuant to
Sections 1.4, 8.2, 14.5, 15.5 or 33.4 of the Penn Master Lease or pursuant to an
amendment, waiver or modification of the Penn Master Lease not prohibited by
Section 10.03(a) of this Agreement, or an “Event of Default” (as defined in the
Penn Master Lease) shall have occurred and be continuing under Section 16.1(a),
16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the Penn Master Lease, or GLP Capital
shall have given Penn Tenant notice of termination of the Penn Master Lease
following an “Event of Default” as defined in the Penn Master Lease or GLP
Capital has issued a “Termination Notice” pursuant to Section 17.1(d) of the
Penn Master Lease or (ii) from and after the PNK Acquisition Closing Date, the
PNK Master Lease shall terminate or otherwise cease to be effective, other than
upon the expiration or termination thereof with respect to any particular
property or properties pursuant to Sections 1.4, 8.2, 14.5 or 15.5 of the PNK
Master Lease or pursuant to an amendment, waiver or modification of the PNK
Master Lease not prohibited by Section 10.03(b) of this Agreement, or an “Event
of Default” (as defined in the PNK Master Lease) shall have occurred and be
continuing

 

154

--------------------------------------------------------------------------------


 

under Section 16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the PNK Master
Lease, or Gold Merger Sub shall have given PNK Tenant notice of termination of
the PNK Master Lease following an “Event of Default” as defined in the PNK
Master Lease or Gold Merger Sub has issued a “Termination Notice” pursuant to
Section 17.1(d) of the PNK Master Lease; or

 

(q)                                 the provisions of any Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement shall, in whole
or in part, following such Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement being entered into, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Persons party
thereto, except in accordance with its terms;

 

then, and in every such event (other than an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower), and at any time
thereafter during the continuance of such event, Administrative Agent, at the
request of the Required Lenders, shall, by notice to Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Swap Contracts and Cash Management
Agreements), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts and Cash Management Agreements) to the
contrary notwithstanding; (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity and (iv) direct Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document to the contrary notwithstanding.

 

Notwithstanding the foregoing, (i) (x) Administrative Agent shall provide GLP
Capital with copies of notices issued by Administrative Agent or the Lenders of
any event or occurrence under the Credit Documents that enables or permits the
Lenders (or Administrative Agent) to accelerate the maturity of the Indebtedness
outstanding under the Credit Documents and (y) in the event of a default by
Borrower or any of its Restricted Subsidiaries in the performance of any of
their respective obligations under any of the Credit Documents, including,
without limitation, any default in the payment of any sums payable under any
such agreement, then, in each and every such case, subject to applicable Gaming
Regulations (as defined in the Penn Master Lease) and the terms of the Penn
Master Lease, GLP Capital shall have the right, but not the obligation, to cure
or remedy the default or defaults or cause the default or defaults to be cured
or remedied (to the extent susceptible to cure or remedy) prior to the end of
any applicable notice and cure periods set forth in such Credit Documents, and
any such tender of payment or performance by GLP Capital shall be accepted by
Administrative Agent, Collateral Agent and Lenders and shall constitute payment
and/or performance by the applicable Company for purposes of the Credit
Documents and (ii) from and after the PNK Acquisition Closing Date,
(x) Administrative Agent shall provide Gold Merger Sub with copies of notices
issued by Administrative Agent or the Lenders of any event or occurrence under
the Credit Documents that enables or permits the Lenders (or Administrative
Agent) to accelerate the maturity of the Indebtedness outstanding under the
Credit Documents and (y) in the event of a default by Borrower or any of its
Restricted Subsidiaries in the performance of any of their respective
obligations under any of the Credit Documents, including, without limitation,
any default in the payment of any sums payable under any such agreement, then,
in each and every such case, subject to applicable Gaming Regulations (as
defined in the PNK Master Lease) and the terms of the PNK Master Lease, Gold
Merger Sub shall have the right, but not the obligation, to cure or remedy the
default or defaults or cause the default or defaults to be cured or remedied (to
the extent susceptible to cure or remedy) prior to the end of any applicable
notice and cure periods set forth in such Credit Documents, and any such tender
of payment or performance by Gold Merger Sub shall be accepted by Administrative
Agent, Collateral Agent and Lenders and shall constitute payment and/or
performance by the applicable Company for purposes of the Credit Documents.

 

155

--------------------------------------------------------------------------------


 

SECTION 11.02.               Application of Proceeds.  The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                                 First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to Administrative Agent and Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by Administrative Agent or Collateral Agent in
connection therewith and all amounts for which Administrative Agent or
Collateral Agent, as applicable is entitled to indemnification pursuant to the
provisions of any Credit Document;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of the Obligations;

 

(d)                                 Fourth, to the Administrative Agent for the
account of the L/C Lenders, to Cash Collateralize that portion of L/C
Liabilities comprised of the aggregate undrawn amount of Letters of Credit; and

 

(e)                                  Fifth, the balance, if any, to the Person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be. 
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of
Article XII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.03.               Clean-up Period for PNK Acquisition.

 

.

 

(a)                                 Notwithstanding anything to the contrary in
any Credit Document, for the period from the PNK Acquisition Closing Date until
the date falling 90 days after the PNK Acquisition Closing Date (the “PNK
Acquisition Clean-Up Period”), if circumstances exist that would have resulted
in the breach of a representation or warranty, the breach of covenant, or the
occurrence of another Default or an Event of Default (as the case may be) but
for the provisions of this Section 11.03, and such circumstances relate
exclusively to PNK or any of its Subsidiaries as of the PNK Acquisition Closing
Date, then for all purposes of this Agreement such circumstances shall not be
deemed to be a breach of such representation or warranty, a breach of such
covenant, or such Default or an Event of Default, provided that (in each case)
such circumstances:

 

(i)                  are capable of being remedied within the PNK Acquisition
Clean-Up Period and Borrower is taking appropriate steps to remedy such
circumstances so as to eliminate any such breach, Default or Event of Default;

 

(ii)               do not and are not reasonably likely to have a Material
Adverse Effect;

 

156

--------------------------------------------------------------------------------


 

(iii)            were not procured or approved by a Credit Party; and

 

(iv)           do not arise from a breach of any of the  PNK Acquisition
Specified Representations.

 

Notwithstanding the above, if the relevant circumstances are continuing after
the expiry of the PNK Acquisition Clean-Up Period, there shall be a breach of
representation or warranty, breach of covenant, Default or Event of Default, as
the case may be (and without prejudice to any rights and remedies of the Secured
Parties).

 

(b)                                 Borrower shall promptly notify
Administrative Agent upon becoming aware of the occurrence or existence of any
event or circumstance which, but for this Section 11.03, would constitute a
Default or an Event of Default and the steps, if any, being taken to remedy it.

 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.               AppointmentAppointment.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Credit Documents
(including as “trustee” or “mortgage trustee” under the Ship Mortgages), and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent or the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto,
including, the execution and filing of a “Corporate Securities and Finance
Compliance Affidavit” with the Missouri Gaming Commission pursuant to 11 CSR
45-10.040 and other regulatory requirements of any Gaming Authority consistent
with the intents and purposes of this Agreement and the other Credit Documents. 
Bank of America is hereby appointed Auction Manager hereunder, and each Lender
hereby authorizes the Auction Manager to act as its agent in accordance with the
terms hereof and of the other Credit Documents; provided, that Borrower shall
have the right to select and appoint a replacement Auction Manager from time to
time by written notice to Administrative Agent, and any such replacement shall
also be so authorized to act in such capacity.  Each Lender agrees that the
Auction Manager shall have solely the obligations in its capacity as the Auction
Manager as are specifically described in this Agreement and shall be entitled to
the benefits of Article XII, as applicable.  Each of the Lenders hereby
irrevocably authorize each of the Agents (other than the Administrative Agent,
Collateral Agent and the Auction Manager) to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of the Agents and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of the provisions of this Article XII, except to the extent
set forth in this Section 12.01, Section 12.06 and Section 12.07(b).  It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Each references in
this Article XII to the Collateral Agent shall include the Collateral Agent in
its capacity as “trustee” or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.               Rights as a Lender.  Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

157

--------------------------------------------------------------------------------


 

SECTION 12.03.               Exculpatory ProvisionsExculpatory Provisions.  No
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Credit Documents, and each Agent’s duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties with respect to any Credit Party, any Lender or any other Person,
regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of Borrower
or any of its respective Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 12.04.               Reliance by Agents.   Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance

 

158

--------------------------------------------------------------------------------


 

of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

SECTION 12.05.               Delegation of Duties. Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

SECTION 12.06.               Resignation of Administrative Agent and Collateral
Agent..

 

(a)                                 The Administrative Agent and Collateral
Agent may at any time give notice of their resignation to the Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of Borrower (unless an
Event of Default specified in Section 11.01(b) or 11.01(c) or an Event of
Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower has
occurred and is continuing) to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing)) (the “Resignation Effective
Date”), then the retiring Administrative Agent and Collateral Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent and Collateral Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent and Collateral Agent is a Defaulting Lender pursuant to clause (iii) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and Collateral Agent and, in consultation with
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective

 

159

--------------------------------------------------------------------------------


 

Date, as applicable), and the retiring or removed Administrative Agent and
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent and Collateral Agent pursuant to this Section shall also
constitute its resignation as L/C Lender and Swingline Lender.  If an L/C Lender
resigns as an L/C Lender, it shall retain all the rights, powers, privileges and
duties of an L/C Lender hereunder with respect to all of its Letters of Credit
outstanding as of the effective date of its resignation as L/C Lender and all
L/C Liability with respect thereto, including the right to require the Revolving
Lenders to make ABR Loans or fund risk participations in Unreimbursed Amounts
pursuant to Sections 2.03(e) and (f).  If any Swingline Lender resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.01(ef)(iv).  Upon the
appointment by Borrower of a successor L/C Lender or Swingline Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Lender or Swingline Lender, as
applicable, (b) the retiring L/C Lender and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Lender shall issue letters of credit
in substitution for the Letters of Credit of the retiring L/C Lender, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Lender to effectively assume the obligations of
the retiring L/C Lender with respect to such Letters of Credit.

 

SECTION 12.07.               Nonreliance on Agents and Other Lenders..

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that in connection
with Borrower Loan Purchases, (i) Borrower may purchase or acquire Term Loans
hereunder from the Lenders from time to time, subject to the restrictions set
forth in the definition of Eligible Assignee and in Section 13.05(d),
(ii) Borrower currently may have, and later may come into possession of,
information regarding such Term Loans or the Credit Parties hereunder that is
not known to such Lender and that may be material to a decision by such Lender
to enter into an assignment of such Loans hereunder (“Excluded Information”),
(iii) such Lender has independently and without reliance on any other party made
such Lender’s own analysis and determined to enter into an assignment of such
Loans and to consummate the transactions contemplated thereby notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (iv) Borrower
shall have no liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against Borrower, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; provided, however, that the Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of Borrower in the Standard Terms and Conditions
set forth in the applicable assignment agreement.  Each Lender further
acknowledges that the Excluded Information may not be available to
Administrative Agent, Auction Manager or the other Lenders hereunder.

 

160

--------------------------------------------------------------------------------


 

SECTION 12.08.               IndemnificationIndemnification.  The Lenders agree
to reimburse and indemnify each Agent in its capacity as such ratably according
with its “percentage” as used in determining the Required Lenders at such time
or, if the Commitments have terminated and all Loans have been repaid in full,
as determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting primarily from the gross negligence,
or willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.  The agreements in this Section 12.08 shall
survive the payment of all Obligations.

 

SECTION 12.09.               No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agents, Joint Lead Arrangers or Joint Physical Bookrunners shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, an L/C Lender, the Swingline Lender, the Auction
Manager or a Lender hereunder.

 

SECTION 12.10.               HoldersHolders.  Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof,
as the case may be, shall have been filed with Administrative Agent.  Any
request, authority or consent of any Person or entity who, at the time of making
such request or giving such authority or consent, is the holder of any Note
shall be conclusive and binding on any subsequent holder, transferee, assignee
or indorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

SECTION 12.11.               Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Liability shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Liabilities and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under Sections 2.03, 2.05 and 13.03) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

161

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.               Collateral Matters..

 

(a)                                 Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties.  Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  The Lenders hereby
authorize Collateral Agent to take the actions set forth in Section 13.04(g). 
Upon request by Administrative Agent at any time, the Lenders will confirm in
writing Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.12.

 

(b)                                 Collateral Agent shall have no obligation
whatsoever to the Lenders, the other Secured Parties or any other Person to
assure that the Collateral exists or is owned by any Credit Party or is cared
for, protected or insured or that the Liens granted to Collateral Agent pursuant
to the applicable Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 12.13.               Secured Cash Management Agreements and Swap
Contracts.  Except as otherwise expressly set forth herein or in any Security
Document, no Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. 
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Swap Provider, as the case may be.

 

SECTION 12.14.               ERISA Representations and Warranties..  Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, each Agent and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Credit Party,
that at least one of the following is and will be true:

 

(i)                  such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE

 

162

--------------------------------------------------------------------------------


 

95-60 (a class exemption for certain transactions involving insurance company
general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)           such other representation, warranty and covenant as may be agreed
in writing between Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Credit Party,
that:

 

(i)                  none of the Agents or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)              no fee or other compensation is being paid directly to the
Agents or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

163

--------------------------------------------------------------------------------


 

(c)                                  Each Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.               Waiver Waiver.  No failure on the part of
Administrative Agent, Collateral Agent or any other Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

 

SECTION 13.02.               Notices..

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile or electronic mail).  All such
written notices shall be mailed certified or registered mail, faxed or delivered
to the applicable address, telecopy or facsimile number or (subject to
Section 13.02(b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature
pages hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications

 

164

--------------------------------------------------------------------------------


 

pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc.  Each Credit Party,
each Agent, each L/C Lender and the Swingline Lender may change its respective
address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender.

 

(d)                                 Reliance by Agents and Lenders.  Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Letter of Credit Requests) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify each
Indemnitee from all Losses resulting from the reliance by such Indemnitee on
each notice purportedly given by or on behalf of Borrower (except to the extent
resulting from such Indemnitee’s own gross negligence, bad faith or willful
misconduct or material breach of any Credit Document as determined by a court of
competent jurisdiction by final and nonappealable judgment) and believed by such
Indemnitee in good faith to be genuine.  All telephonic notices to and other
communications with Administrative Agent or Collateral Agent may be recorded by
Administrative Agent or Collateral Agent, as the case may be, and each of the
parties hereto hereby consents to such recording.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of their respective Affiliates
and their and their Affiliates’ respective directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to Borrower, any other
Credit Party, any Lender, any L/C Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or material breach of any
Credit Document by, such Agent Party; provided however, that in no event shall
any Agent Party have any liability to Borrower, any other Credit Party, any
Lender, any L/C Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

SECTION 13.03.               Expenses, Indemnification, Etc..

 

(a)                                 The Credit Parties, jointly and severally,
agree to pay or reimburse:

 

165

--------------------------------------------------------------------------------


 

(i)                  Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

 

(iii)            Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                                 The Credit Parties, jointly and severally,
hereby agree to indemnify each Agent, each Lender and their respective
Affiliates and their and their Affiliates’ respective directors, trustees,
officers, employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or Letters
of Credit, the issuance of or performance under any Letter of Credit or, the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding (i) any such Losses relating
to matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy
in respect of matters referred to therein), (ii) any such Losses arising from
the gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision) and (iii) any such Losses relating to any dispute
between and among Indemnitees that does not involve an act or omission by any
Company (other than any claims against Administrative Agent, Collateral Agent,
any other agent or bookrunner named on the cover page hereto, Swingline Lender
or any L/C Lender, in each case, acting in such capacities or fulfilling such
roles). For purposes of this Section 13.03(b), a “Related Indemnified Person” of
an Indemnitee means (1) any controlling person or controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any

 

166

--------------------------------------------------------------------------------


 

of its controlling persons or controlled Affiliates and (3) the respective
agents of such Indemnitee or any of its controlling persons or controlled
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnitee, such controlling person or such controlled Affiliate; provided that
each reference to a controlled Affiliate or controlling person in this sentence
pertains to a controlled Affiliate or controlling person involved in the
performance of the Indemnitee’s obligations under the facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder).  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

SECTION 13.04.               Amendments and Waiver..

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(or Administrative Agent with the consent of the Required Lenders); provided,
however, that no such amendment, modification, change or waiver shall (and any
such amendment, modification, change or waiver set forth below in clauses
(i) through (vi) of this Section 13.04(a)

 

167

--------------------------------------------------------------------------------


 

shall only require the approval of the Agents and/or Lenders whose consent is
required therefor pursuant to such clauses):

 

(i)                  extend the date for any scheduled payment of principal on
any Loan or Note or extend the stated maturity of any Letter of Credit beyond
any R/C Maturity Date (unless such Letter of Credit is required to be Cash
Collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that (x) any
amendment or modification to the financial definitions in this Agreement or with
respect to the time for delivery of financials and/or any compliance certificate
under Section 9.04 shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (i), notwithstanding the fact that such
amendment or modification may actually result in such a reduction and
(y) waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments (other than on the applicable maturity date) or a waiver
of a mandatory prepayment shall not constitute an extension of the termination
date of any of the Commitments);

 

(ii)               release (x) all or substantially all of the Collateral
(except as provided in the Security Documents) under all the Security Documents
or (y) all or substantially all of the Guarantors from the Guarantees, without
the consent of each Lender;

 

(iii)            amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders or the consent of all
affected Lenders is required, without the consent of each Lender or (z) any
provision of any Credit Document that expressly provides that the consent of the
Required Tranche Lenders of a particular Tranche or Required Revolving Lenders
is required, without the consent of the Required Tranche Lenders of each Tranche
or the Required Revolving Lenders, as the case may be (in each case, except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the benefits or protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable);

 

(iv)           (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender
or (y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender (provided that, (x) no such consent shall
be required for technical amendments with respect to additional extensions of
credit (including Extended Term Loans and Extended Revolving Loans) pursuant to
this Agreement, and (y) with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders, Required Tranche Lenders and/or Required
Revolving Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Closing Date);

 

(v)              amend, modify, change or waive Section 4.02 or
Section 4.07(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each Lender directly affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable); or

 

(vi)           impose any greater restriction on the ability of any Lender under
a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche;

 

168

--------------------------------------------------------------------------------


 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments (other than on the applicable maturity date) or a waiver of a
mandatory prepayment shall not constitute an increase of the Commitment of any
Lender), (B) without the consent of each L/C Lender, amend, modify, change or
waive any provision of Section 2.03 or alter such L/C Lender’s rights or
obligations with respect to Letters of Credit, (C) without the consent of the
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, (D) without the consent of any applicable Agent, amend, modify, change or
waive any provision as same relates to the rights or obligations of such Agent,
(E) amend, modify, change or waive Section 2.10(b) in a manner that by its terms
adversely affects the rights in respect of prepayments due to Lenders holding
Loans of one Tranche differently from the rights of Lenders holding Loans of any
other Tranche without the prior written consent of the Required Tranche Lenders
of each adversely affected Tranche (such consent being in lieu of the consent of
the Required Lenders required above in this Section 13.04(a)) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement (including Extended Term Loans or Extended Revolving Loans) so
that such additional extensions may share in the application of prepayments (or
commitment reductions) with any Tranche of Term Loans or Revolving Loans, as
applicable); provided, however, the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between Tranches, of any
portion of such prepayment which is still required to be made is not altered or
(F) amend or modify the definition of “Alternate Currency” or Section 1.05
without the prior written consent of all the Revolving Lenders (such consent
being in lieu of the consent of the Required Lenders required above in this
Section 13.04(a)).  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that (1) any
amendment or modification to the financial definitions in this Agreement or with
respect to the time for delivery of financials and/or any compliance certificate
under Section 9.04 shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (x), notwithstanding the fact that such
amendment or modification may actually result in such a reduction and
(2) waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments (other than on the applicable maturity date) or a waiver
of a mandatory prepayment shall not constitute an extension for the date of any
scheduled payment) and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender (other than in the case of a consent by the
Administrative Agent to permit Borrower and its Subsidiaries to purchase
Revolving Commitments (and Revolving Loans made pursuant thereto) of Defaulting
Lenders in excess of the amount permitted pursuant to Section 13.04(h)).

 

(b)                                 If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either:

 

(A)                              
                                                (A) replace each such
non-consenting Lender or Lenders (or, at the option of Borrower, if such
non-consenting Lender’s consent is required with respect to a particular
Class or Tranche of Loans (or related Commitments), to replace only the Classes
or Tranches of Commitments and/or Loans of such non-consenting Lender with
respect to which such Lender’s individual consent is required (such Classes or
Tranches, the “Affected Classes”)) with one or more Replacement Lenders, so long
as, at the time of such replacement, each such Replacement Lender consents to
the proposed amendment, modification, change or waiver;  provided, further, that
(i) at

 

169

--------------------------------------------------------------------------------


 

the time of any such replacement, the Replacement Lender shall enter into one or
more Assignment Agreements (and with all fees payable pursuant to
Section 13.05(b) to be paid by the Replacement Lender) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Loans
of, and in each case L/C Interests of, the Replaced Lender (or, at the option of
Borrower if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), the Commitments,
outstanding Loans and L/C Interests of the Affected Classes), (ii) at the time
of any replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by the Replacement Lender),
(B) all Reimbursement Obligations (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) owing to such Lender, together with all then unpaid interest
with respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being acquired and (C) all accrued, but
theretofore unpaid, fees and other amounts owing to the Lender with respect to
the Loans being so assigned and (iii) all obligations of Borrower owing to such
Replaced Lender (other than those specifically described in clause (ii) above in
respect of Replaced Lenders for which the assignment purchase price has been, or
is concurrently being, paid, and other than those relating to Loans or
Commitments not being acquired by the Replacement Lender, but including any
amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement.  Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within one
(1) Business Day after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment; or

 

(B)                               (B) terminate such non-consenting Lender’s
Commitment and/or repay Loans held by such Lender (or, if such non-consenting
Lender’s consent is required with respect to a particular Class or Tranche of
Loans, the Commitment and Loans of the Affected Class) and, if applicable, Cash
Collateralize its applicable R/C Percentage of the L/C Liability, in either
case, upon one (1) Business Day’s prior written notice to Administrative Agent
at the Principal Office (which notice Administrative Agent shall promptly
transmit to each of the Lenders).  Any such prepayment of the Loans or
termination of the Commitments of such Lender shall be made together with
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) (or if the
applicable consent requires approval of all Lenders of a particular Tranche but
not all Lenders, then Borrower shall terminate all Commitments and/or repay all
Loans, in each case together with payment of all accrued and unpaid interest,
fees and other amounts owing to such Lender (including all amounts, if any,
owing pursuant to Section 5.05) under such Tranche), so long as (i) in the case
of the repayment of Revolving Loans of any Lender pursuant to this
Section 13.04(b)(B), (A) the Revolving Commitment of such Lender is terminated
concurrently with such repayment and (B) such Lender’s R/C Percentage of all
outstanding Letters of Credit is Cash Collateralized or otherwise backstopped by
Borrower in a manner reasonably satisfactory to Administrative Agent and the L/C
Lenders.  Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(b)(B), such Loans repaid or acquired pursuant hereto shall be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by Borrower) for all purposes of this Agreement and
all other Credit Documents (provided, that such purchases and cancellations
shall not constitute prepayments or repayments of the Loans for any purpose
hereunder (except for purposes of Section 2.09(c))), including, but not limited
to (A) the making of, or the application of, any payments to the Lenders under
this

 

170

--------------------------------------------------------------------------------


 

Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, and (D) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Credit Document; provided, however, that, unless the Commitments which
are terminated and Loans which are repaid pursuant to this clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must consent thereto), then, in the case of any action
pursuant to this clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto.

 

(c)                                  Administrative Agent and Borrower may
(without the consent of Lenders) amend any Credit Document to the extent (but
only to the extent) necessary to reflect the existence and terms of Incremental
Revolving Commitments (and the related Incremental Revolving Loans), Incremental
Term Loans, Other Term Loans, Other Revolving Commitments (and the related Other
Revolving Loans), Extended Term Loans and Extended Revolving Commitments (and
the related Extended Revolving Loans).  Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Credit Document.  In addition, upon the
effectiveness of any Refinancing Amendment, Administrative Agent, Borrower and
the Lenders providing the relevant Credit Agreement Refinancing Indebtedness may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments).  Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment.  Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, Administrative Agent and Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans (or any Tranche thereof in the
case of additional Term Loans) and the Revolving Commitments (and related
Revolving Loans) (or any Tranche of Revolving Commitments (and related Revolving
Loans) in the case of additional Revolving Commitments (and related Revolving
Loans)) and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, Required Tranche Lenders and/or Required Revolving
Lenders.

 

(e)                                  Notwithstanding anything to the contrary
herein, (i) any Credit Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error
(including, without limitation, to revise the legal description of any Mortgaged
Real Property based on surveys), or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming Authorities or Gaming Laws and (ii) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) to permit any changes requested or required by any
Governmental Authority that are not materially adverse to the Lenders (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Collateral or available remedies). 
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall enter into the Pari Passu Intercreditor Agreement upon the request of
Borrower in

 

171

--------------------------------------------------------------------------------


 

connection with the incurrence of Permitted First Priority Refinancing Debt,
Permitted First Lien Indebtedness (and Permitted Refinancings thereof that
qualify as Permitted First Lien Indebtedness) or Incremental Equivalent Debt
(and Permitted Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and
10.01(t)(A)(vi)), as applicable (or any amendments and supplements thereto in
connection with the incurrence of additional Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness)  or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi))), and (C) Collateral Agent shall enter into
the Second Lien Intercreditor Agreement upon the request of Borrower in
connection with the incurrence of Permitted Second Priority Refinancing Debt,
Permitted Second Lien Indebtedness (and Permitted Refinancings thereof that
qualify as Permitted Second Lien Indebtedness) or Incremental Equivalent Debt
(and Permitted Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and
10.01(t)(A)(vi)), as applicable (or any amendments and supplements thereto in
connection with the incurrence of additional Permitted Second Priority
Refinancing Debt, Permitted Second Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted Second Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi))).

 

(f)                                   Notwithstanding anything to the contrary
herein, the applicable Credit Party or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

 

(g)                                  Notwithstanding anything to the contrary
herein, Administrative Agent and Collateral Agent shall (A) release any Lien
granted to or held by Administrative Agent or Collateral Agent upon any
Collateral (i) upon Payment in Full of the Obligations (other than
(x) obligations under any Swap Contracts as to which acceptable arrangements
have been made to the satisfaction of the relevant counterparties and
(y) obligations under Cash Management Agreements not yet due and payable),
(ii) upon the sale, transfer or other disposition of Collateral to the extent
required pursuant to the last paragraph in Section 10.05 (and Administrative
Agent or Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry) to any Person other than a Credit Party, (iii) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders to the
extent required by Section 13.04(a)), (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee pursuant to Section 6.08, (v) constituting Equity Interests
in or property of an Unrestricted Subsidiary, (vi) subject to Liens permitted
under Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders and, with respect to a Master Lease or any Additional Lease, to the
extent requested by  GLP Capital or Gold Merger Sub, as applicable, under a
Master Lease in substantially the form attached thereto or to the extent
reasonably requested by the Landlord under any Additional Lease.

 

(h)                                 If any Lender is a Defaulting Lender,
Borrower shall have the right to terminate such Defaulting  Lender’s Revolving
Commitment and repay the Loans related thereto as provided below so long as
Borrower Cash Collateralizes or otherwise backstops such Defaulting Lender’s
applicable R/C Percentage of the L/C Liability to the reasonable satisfaction of
the L/C Lender and the Administrative Agent; provided that such terminations of
Revolving Commitments shall not exceed 20.0% of the sum of (x) the initial
aggregate principal amount of the Revolving Commitments on the Closing Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the Closing Date and prior to such date of
determination; provided, further, that Borrower and its Subsidiaries may
terminate additional Revolving Commitments and repay the Loans related thereto
pursuant to this Section 13.04(h) with the consent of the Administrative Agent. 
At the time of any such termination and/or repayment, and as a condition
thereto, the Replaced Lender shall receive an amount equal to the sum of (A) the

 

172

--------------------------------------------------------------------------------


 

principal of, and all accrued interest on, all outstanding Loans of such Lender
provided pursuant to such Revolving Commitments, (B) all Reimbursement
Obligations (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in the Alternate Currency) owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being so repaid, as the case may be and
all other obligations of Borrower owing to such Replaced Lender (other than
those relating to Loans or Commitments not being terminated or repaid) shall be
paid in full to such Defaulting Lender concurrently with such termination.  At
such time, unless the respective Lender continues to have outstanding Loans or
Commitments hereunder, such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06
and 13.03), which shall survive as to such repaid Lender.  Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided,
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.

 

SECTION 13.05.               Benefit of Agreement; Assignments; Participations..

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document (it being understood that a merger or consolidation not
prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (x) to a
natural person, (y) to a Person that is a Disqualified Lender as of the
applicable Trade Date (unless consented to by Borrower in writing) or (z) under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be Cash Collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating.  In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit

 

173

--------------------------------------------------------------------------------


 

Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto).  Borrower agrees that each
participant shall be entitled to the benefits of Sections 5.01 and 5.06 (subject
to the obligations and limitations of such Sections, including the requirements
under Section 5.06(c) (it being understood that the documentation required under
Section 5.06(c) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.05; provided that such participant
(i) agrees to be subject to the provisions of Sections 2.11 and 5.06(g) as if it
were an assignee under paragraph (b) of this Section 13.05 and (ii) shall not be
entitled to receive any greater payment under Section 5.01 or 5.06, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07(a) as though it were a Lender;
provided that such participant agrees to be subject to Section 4.07(b).  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated  interest)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(b)                                 No Lender (or any Lender together with one
or more other Lenders) may assign all or any portion of its Commitments, Loans
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Loans and Obligations) hereunder,
except to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee) with the consent of (x) Administrative
Agent, (y)  so long as no Event of Default pursuant to Section 11.01(b) or
11.01(c), or, with respect to Borrower, 11.01(g) or 11.01(h), has occurred and
is continuing, Borrower and (z) in the case of an assignment of Revolving Loans
or Revolving Commitments, the consent of the Swingline Lender and each L/C
Lender (each such consent not to be unreasonably withheld or delayed); provided
that (x) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and Loans under the applicable Tranche at the
time owing to it, the aggregate amount of the Commitments or Loans subject to
such assignment shall not be less than $1.0 million; (y) no such consent shall
be necessary in the case of (i) an assignment of Revolving Loans or Revolving
Commitments by a Revolving Lender to another Revolving Lender and (ii) an
assignment of Term A Facility Loans or, Term B Facility Loans or Term B-1
Facility Loans by a Lender to (A) its parent company and/or any Affiliate of
such Lender which is at least 50% owned by such Lender or its parent company or
(B) one or more other Lenders or any Affiliate of any such other Lender which is
at least 50% owned by such other Lender or its parent company (provided that any
fund that invests in loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an Affiliate that is at least 50% owned by such
other Lender or its parent company for the purposes of this sub-clause
(x)(ii)(B)), or (C) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor, and (z) Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within ten (10) Business Days after having received notice thereof;
provided, further, that so long as Goldman Sachs Lending Partners LLC is not a
Defaulting Lender or a Disqualified Lender, Goldman Sachs Bank USA shall be
permitted to assign any Commitments and/or Loans held by it to Goldman Sachs
Lending Partners LLC without the consent of any other Person. Notwithstanding
the foregoing, so long as no Event of Default pursuant to Section 11.01(b) or
11.01(c), or, with respect to Borrower, 11.01(g) or 11.01(h), has occurred and
is continuing, no assignment will be permitted to any Lender that will result in
such Lender holding, collectively with its Affiliates (including any Person
deemed to be an Affiliate for purposes of sub-clause (x)(ii)(B) above), Loans
and Commitments having an aggregate principal amount of $100.0 million, or
greater, without the prior written consent of Borrower (such consent not to be
unreasonably withheld, conditioned or delayed); provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after a
Responsible Officer has received notice thereof.   Each assignee shall become a
party to this Agreement as a Lender by execution of an Assignment Agreement;
provided that (I) Administrative Agent shall, unless it otherwise agrees in its
sole discretion, receive at the time of each such assignment, from the assigning
or assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(II) no such transfer or assignment will be effective until recorded by
Administrative Agent on the Register pursuant to Section 2.08, and (III) such

 

174

--------------------------------------------------------------------------------


 

assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations).  To the extent of any assignment permitted pursuant to
this Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment). 
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to Borrower and Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a
Foreign Lender Certificate) as described in Section 5.06(c).  To the extent that
an assignment of all or any portion of a Lender’s Commitments, Loans and related
outstanding Obligations pursuant to Section 2.11, Section 13.04(b)(B) or this
Section 13.05(b) would, under the laws in effect at the time of such assignment,
result in increased costs under Section 5.01, 5.03 or (subject to clause (c) in
the definition of Excluded Taxes as it relates to assignments pursuant to
Section 2.11(a)) 5.06 from those being charged by the respective assigning
Lender prior to such assignment, then Borrower shall not be obligated to pay
such increased costs (although Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, after the date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging or assigning a security interest in its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment of a security interest to a Federal Reserve Bank or other central
banking authority.  No pledge pursuant to this Section 13.05(c) shall release
the transferor Lender from any of its obligations hereunder or permit the
pledgee to become a lender hereunder without otherwise complying with
Section 13.05(b).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase
outstanding Term Loans pursuant to (x) the Auction Procedures established for
each such purchase in an auction managed by Auction Manager and (y) through open
market purchases, subject solely to the following conditions:

 

(i)                  (x) with respect to any Borrower Loan Purchase pursuant to
the Auction Procedures, at the time of the applicable Purchase Notice (as
defined in Exhibit O), no Event of Default has occurred and is continuing or
would result therefrom, and (y) with respect to any Borrower Loan Purchase
consummated through an open market purchase, at the time of the applicable
assignment, no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document;

 

(iii)            with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)           open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15% of the sum of (A) the initial
aggregate principal amount of the Term Loans on the Closing Date plus (B) the
initial aggregate principal amount of all Incremental Term Loans incurred after
the Closing Date and prior to such date of determination; and

 

175

--------------------------------------------------------------------------------


 

(v)              Borrower may not use the proceeds of any Revolving Loan to fund
the purchase of outstanding Loans pursuant to this Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                                  Within forty-five (45) days after the
effectiveness of any assignment with respect to which Borrower has consented to
pursuant to this Section 13.05, Borrower shall provide notice of such assignment
to the West Virginia Lottery Commission.

 

(f)                                   (i)  (i)  No assignment or participation
shall be made to any Person that was a Disqualified Lender as of the date (the
“Trade Date”) on which the applicable Lender entered into a binding agreement to
sell and assign or participate all or a portion of its rights and obligations
under this Agreement to such Person (unless Borrower has consented to such
assignment as otherwise contemplated by this Section 13.05 and in the definition
of “Eligible Assignee”, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment or participation, as
applicable).  For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Lender”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender or participant and (y) the execution by Borrower of an
Assignment Agreement with respect to such assignee will not by itself result in
such assignee no longer being considered a Disqualified Lender. Any assignment
in violation of this clause (f)(i) shall not be void, but the other provisions
of this clause (f) shall apply.

 

(ii)               (ii)                                If any assignment or
participation is made to any Disqualified Lender without Borrower’s prior
consent in violation of clause (f)(i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Lender and
Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Lender and repay all obligations of Borrower owing to such
Disqualified Lender in connection with such Revolving Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Lenders, prepay such Term
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Credit Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13.05), all of its interest, rights and obligations under this Agreement
and related Credit Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Credit Documents; provided that, in the case of this clause (C),
(i) unless waived by Administrative Agent in its discretion, Borrower shall have
paid to Administrative Agent the assignment fee (if any) specified in
13.05(b) and (ii) such assignment does not conflict with applicable Laws.

 

(iii)            (iii)                            Notwithstanding anything to
the contrary contained in this Agreement, Disqualified Lenders (A) will not
(x) have the right to receive information, reports or other materials provided
to Lenders by Borrower, Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of Administrative Agent or
the Lenders and (B) (x) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any Credit Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each Disqualified
Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code

 

176

--------------------------------------------------------------------------------


 

(or any similar provision in any other Debtor Relief Laws), and such vote shall
not be counted in determining whether the applicable class has accepted or
rejected such Plan of Reorganization in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(iv)           (iv)                             Administrative Agent shall have
the right, and Borrower hereby expressly authorizes and directs Administrative
Agent, to (A) post the list of Disqualified Lenders provided by Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

SECTION 13.06.               Survival Survival.  The obligations of the Credit
Parties under Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of
each Guarantor under Section 6.03, and the obligations of the Lenders under
Sections 5.06 and 12.08, in each case shall survive the repayment of the Loans
and the other Obligations and the termination of the Commitments and, in the
case of any Lender that may assign any interest in its Commitments, Loans or L/C
Interest (and any related Obligations) hereunder, shall (to the extent relating
to such time as it was a Lender) survive the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender”
hereunder.  In addition, each representation and warranty made, or deemed to be
made by a notice of any extension of credit, herein or pursuant hereto shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the Notes and the
making of any extension of credit hereunder, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty.

 

SECTION 13.07.               Captions Captions.  The table of contents and
captions and Section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

 

SECTION 13.08.               Counterparts; Interpretation; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when the Closing Date shall have
occurred, and this Agreement shall have been executed and delivered by the
Credit Parties and when Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment Agreements, amendments or other Notice
of Borrowing, Notices of Continuation/Conversion, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being understood and agreed that
documents signed manually but delivered in “.pdf” or “.tif” format (or other
similar formats specified by Administrative Agent) shall not constitute
electronic signatures).

 

177

--------------------------------------------------------------------------------


 

SECTION 13.09.               Governing Law; Submission to Jurisdiction; Waivers;
Etc..

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR
IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY

 

178

--------------------------------------------------------------------------------


 

OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 13.10.               Confidentiality Confidentiality.  Each Agent and
each Lender agrees to keep information obtained by it pursuant to the Credit
Documents or in connection with the Transactions confidential in accordance with
such Agent’s or such Lender’s customary practices and agrees that it will only
use such information in connection with the transactions contemplated hereby and
not publish, disclose or otherwise divulge any of such information other than
(a) to such Agent’s or such Lender’s respective Affiliates and their and their
Affiliates’ respective employees, representatives, directors, officers,
attorneys, auditors, agents, professional advisors or trustees who are advised
of the confidential nature thereof and instructed to keep such information
confidential (it being understood and agreed that such Agent or such Lender, as
applicable, shall be responsible for any breach of confidentiality by any Person
described in this clause (a) to which such Agent or Lender discloses such
information to), (b) to any direct or indirect creditor or contractual
counterparty in swap agreements or such creditor’s or contractual counterparty’s
professional advisor (so long as such creditor or contractual counterparty, or
professional advisor to such creditor or contractual counterparty, as
applicable, agrees in writing to be bound by the provision of this
Section 13.10), (c) to the extent such information presently is or hereafter
becomes available to such Agent or such Lender on a non-confidential basis from
a Person not an Affiliate of such Agent or such Lender not known to such Agent
or such Lender to be violating a confidentiality obligation by such disclosure,
(d) to the extent disclosure is required by any Law, subpoena or judicial order
or process (provided that notice of such requirement or order shall be promptly
furnished to Borrower prior to such disclosure to the extent practicable and
legally permitted) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission (including any self-regulatory body (including, without limitation,
the Securities Valuation Office of the NAIC)) to whose jurisdiction such Agent
or such Lender is subject (provided that, other than in connection with an audit
or examination by bank accountants or any regulatory authority exercising
examination or regulatory authority, notice of such requirement or order shall
be promptly furnished to Borrower prior to such disclosure to the extent
practicable and legally permitted), (e) to any rating agency to the extent
required in connection with any rating to be assigned to such Agent or such
Lender; provided that prior notice thereof is furnished to Borrower, (f) to
pledgees under Section 13.05(c), assignees, participants, prospective assignees
or prospective participants, in each case, that are not Disqualified Lenders, in
each case who agree in writing to be bound by the provisions of this
Section 13.10 (it being understood that any electronically recorded agreement
from any Person listed above in this clause (f) in respect to any electronic
information (whether posted or otherwise distributed on Intralinks or any other
electronic distribution system) shall satisfy the requirements of this clause
(f)), (g) in connection with the exercise of remedies hereunder or under any
Credit Document or to the extent required in connection with any litigation with
respect to the Loans or any Credit Document (provided, that notice of such
disclosure shall be promptly furnished to Borrower prior to disclosure to the
extent practicable and legally permitted) or (h) with Borrower’s prior written
consent.

 

SECTION 13.11.               Independence of Representations, Warranties and
Covenants.  The representations, warranties and covenants contained herein shall
be independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.               Severability Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.

 

179

--------------------------------------------------------------------------------


 

SECTION 13.13.               Gaming Laws..

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, this Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages and/or tobacco, as applicable
(the “Liquor Laws”).  Without limiting the foregoing, Administrative Agent, each
other Agent, each Lender and each participant acknowledges that (i) it is the
subject of being called forward by any Gaming Authority or any Governmental
Authority enforcing the Liquor Laws (the “Liquor Authority”), in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, Administrative Agent, each other
Agent, each Lender and each participant agrees to cooperate with each Gaming
Authority and each Liquor Authority (and, in each case, to be subject to
Section 2.11) in connection with the administration of their regulatory
jurisdiction over Borrower and the other Credit Parties, including, without
limitation, the provision of such documents or other information as may be
requested by any such Gaming Authorities and/or Liquor Authorities relating to
Administrative Agent, any other Agent, any of the Lenders or participants,
Borrower and its Subsidiaries or to the Credit Documents.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, to the extent any provision of this
Agreement or any other Credit Document excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to make effective
or perfect any security interest in favor of Collateral Agent or any other
Secured Party in the Pledged Collateral, the representations, warranties and
covenants made by Borrower or any Restricted Subsidiary in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of Collateral Agent  or any other Secured Party
(including, without limitation, Article VIII of this Agreement) shall be deemed
not to apply to such assets.

 

SECTION 13.14.               USA Patriot Act.  Each Lender that is subject to
the Act (as hereinafter defined) to the extent required hereby, notifies
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower and the Guarantors, which information includes the name and address of
Borrower and the Guarantors and other information that will allow such Lender to
identify Borrower and the Guarantors in accordance with the Act, and Borrower
and the Guarantors agree to provide such information from time to time to any
Lender.

 

SECTION 13.15.               Judgment Currency..

 

(a)                                 Borrower’s obligations hereunder and under
the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent, Collateral Agent, the
respective L/C Lender or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to Administrative Agent, Collateral
Agent, such L/C Lender or such Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent thereof and, in the case of other currencies the rate of exchange (as
quoted by Administrative Agent or if Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

180

--------------------------------------------------------------------------------


 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due by Borrower, Borrower covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For purposes of determining the Dollar
Equivalent or any other rate of exchange for this Section 13.15, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

SECTION 13.16.               Waiver of Claims.  Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 

SECTION 13.17.               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Syndication Agents, the Joint
Physical Bookrunners, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent, the Syndication Agents, the Joint Physical Bookrunners, the
Joint Lead Arrangers and the Lenders, on the other hand, (B) each of Borrower
and the other Credit Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) Borrower and
each other Credit Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents; (ii) (A) the Administrative Agent, the Collateral
Agent, the Syndication Agents, the Joint Physical Bookrunners, the Joint Lead
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Credit Party or any of their respective Affiliates, or any other Person
(except as expressly set forth in an any engagement letters between the
Administrative Agent, the Collateral Agent, the Syndication Agents, such Joint
Physical Bookrunner, such Joint Lead Arranger or such Lender and Borrower or
such Credit Party or Affiliate thereof) and (B) neither the Administrative
Agent, the Collateral Agent, the Syndication Agents, the Joint Physical
Bookrunners, the Joint Lead Arrangers nor any Lender has any obligation to
Borrower, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents or in other written
agreements between the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers or
any Lender on one hand and Borrower, any other Credit Party or any of their
respective Affiliates on the other hand; and (iii) the Administrative Agent, the
Collateral Agent, the Joint Physical Bookrunners, the Syndication Agents, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, or conflict with, those of Borrower, the other Credit Parties and their
respective Affiliates, and neither the Administrative Agent, the Collateral
Agent, the Syndication Agents, the Joint Physical Bookrunners, the Joint Lead
Arrangers, nor any Lender has any obligation to disclose any of such interests
to Borrower, any other Credit Party or any of their respective Affiliates.  Each
Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers and
the Lenders, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  To the fullest extent permitted by law, each of
Borrower and each other Credit Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers or
any Lender with respect

 

181

--------------------------------------------------------------------------------


 

to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby (other than any agency or
fiduciary duty expressly set forth in an any engagement letter referenced in
clause (ii)(A)).

 

SECTION 13.18.               Lender Action Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Credit Party or any other obligor
under any of the Credit Documents or the Swap Contracts or (with respect to the
exercise of rights against the collateral) Cash Management Agreements (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, without the prior
written consent of Administrative Agent.  The provisions of this Section 13.18
are for the sole benefit of the Agents and Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.

 

SECTION 13.19.               Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Credit Document, the interest paid or agreed to
be paid under the Credit Documents (collectively, the “Charges”) shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.  Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate.  If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made.  If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 13.20.               Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to any Agent, any L/C Lender or any Lender,
or any Agent, any L/C Lender or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

182

--------------------------------------------------------------------------------


 

SECTION 13.21.               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Solely to the extent any Lender or L/C Issuer that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or L/C Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Lender that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 13.22.               Effect of this Agreement. This Agreement amends and
restates in its entirety the Existing Credit Agreement as amended by the Second
Amendment.  It is the intention of each of the parties hereto that this
Agreement not constitute a novation or termination of the Indebtedness and
Obligations existing under the Existing Credit Agreement as amended by the
Second Amendment after giving effect to the loans made and commitments provided
under the Second Amendment.

 

[Signature Pages Follow]

 

183

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

 

 

 

 

Address for Notices for Credit Parties:

 

 

 

Penn National Gaming, Inc.

 

825 Berkshire Boulevard

 

Suite 200

 

Wyomissing, Pennsylvania 19610

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

SOKC, LLC

 

 

 

By:

Penn National Gaming, Inc.,

 

 

as sole member or sole manager of each of the foregoing entities

 

 

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ALTON CASINO, LLC

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRC HOLDINGS, INC.

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HWCC-TUNICA, LLC

 

ILLINOIS GAMING INVESTORS LLC

 

INDIANA GAMING COMPANY, LLC

 

LVGV, LLC

 

MARYLAND GAMING VENTURES, INC.

 

MASSACHUSETTS GAMING VENTURES LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PRAIRIE STATE AMUSEMENTS LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SDGV STAFFING, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

THE SHOPS AT TROPICANA LAS VEGAS, LLC

 

TOLEDO GAMING VENTURES, LLC

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS, INC.

 

TROPICANA LAS VEGAS, INC.

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

President

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PLAINVILLE GAMING AND REDEVELOPMENT, LLC

 

By:

Massachusetts Gaming Ventures, LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

President

 

 

 

 

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

 

By:

CRC Holdings, Inc.,

 

 

as its sole member

 

 

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

President

 

 

 

 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

John V. Finamore

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PENN NJ OTW, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

John V. Finamore

 

Title:

Vice President

 

 

 

 

 

 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Secretary

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Vice President

 

 

 

 

 

 

 

PENN ADW, LLC

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

DEVELOPMENT VENTURES, LLC

 

ROCKET SPEED, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher Rogers

 

Title:

Vice President

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, L/C Lender and a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

[·], as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

(a)           REVOLVING COMMITMENTS AS OF
CLOSING DATE

 

Lender

 

Revolving Commitment

 

Bank of America, N.A.

 

$

94,500,000

 

JPMorgan Chase Bank, N.A.

 

$

80,500,000

 

Fifth Third Bank

 

$

80,500,000

 

Citizens Bank, N.A.

 

$

80,500,000

 

U.S. Bank National Association

 

$

80,500,000

 

Wells Fargo Bank, National Association

 

$

80,500,000

 

Manufacturers & Traders Trust Company

 

$

57,750,000

 

SunTrust Bank

 

$

57,750,000

 

Goldman Sachs Bank USA

 

$

42,000,000

 

TD Bank, N.A.

 

$

28,000,000

 

UBS AG, Stamford Branch

 

$

8,750,000

 

United Bank, Inc.

 

$

8,750,000

 

Total Revolving Commitments:

 

$

700,000,000.00

 

 

(b)           REVOLVING COMMITMENTS AS OF
2018 INCREMENTAL JOINDER AGREEMENT EFFECTIVE DATE

 

Lender

 

First Amendment Extended
Revolving Commitment

 

Bank of America, N.A.

 

$

87,639,580.09

 

JPMorgan Chase Bank, N.A.

 

$

80,500,000.00

 

Fifth Third Bank

 

$

88,359,580.57

 

Citizens Bank of Pennsylvania

 

$

74,875,580.38

 

U.S. Bank National Association

 

$

74,593,421.43

 

Wells Fargo Bank, National Association

 

$

74,593,421.43

 

Manufacturers & Traders Trust Company

 

$

57,750,000.00

 

SunTrust Bank

 

$

49,696,029.08

 

Goldman Sachs Bank USA

 

$

75,242,387.02

 

TD Bank, N.A.

 

$

28,000,000.00

 

United Bank, Inc.

 

$

8,750,000.00

 

Total Revolving Commitments:

 

$

700,000,000.00

 

 

--------------------------------------------------------------------------------



 

ANNEX A-2

 

(a)           TERM A FACILITY REFINANCING LOANS

 

Lender

 

Term A Facility Refinancing
Loans

 

Bank of America, N.A.

 

$

40,500,000

 

JPMorgan Chase Bank, N.A.

 

$

34,500,000

 

Fifth Third Bank

 

$

34,500,000

 

Citizens Bank, N.A.

 

$

34,500,000

 

U.S. Bank National Association

 

$

34,500,000

 

Wells Fargo Bank, National Association

 

$

34,500,000

 

Manufacturers & Traders Trust Company

 

$

24,750,000

 

SunTrust Bank

 

$

24,750,000

 

Goldman Sachs Bank USA

 

$

18,000,000

 

TD Bank, N.A.

 

$

12,000,000

 

UBS AG, Stamford Branch

 

$

3,750,000

 

United Bank, Inc.

 

$

3,750,000

 

Total Term A Facility Refinancing Loans:

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------



 

(b)           TERM A FACILITY LOANS AS OF
2018 INCREMENTAL JOINDER AGREEMENT EFFECTIVE DATE

 

Lender

 

Term A Facility Loans

 

Bank of America, N.A.

 

$

87,074,933.03

 

Fifth Third Bank

 

$

79,096,669.43

 

Goldman Sachs Bank USA

 

$

74,757,612.98

 

U.S. Bank National Association

 

$

74,112,828.57

 

Wells Fargo Bank, National Association

 

$

79,132,803.57

 

Citizens Bank of Pennsylvania

 

$

74,393,169.62

 

SunTrust Bank

 

$

49,375,845.92

 

TD Bank, N.A.

 

$

71,100,000.00

 

Manufacturers and Traders Trust Company

 

$

55,893,750.00

 

CIT Bank National Association

 

$

18,037,500.00

 

Lord Abbett and Company LLC

 

$

17,575,000.00

 

United Bank, Inc.

 

$

3,468,750.00

 

Franklin Templeton Investments

 

$

4,782,621.13

 

Apex Credit Partners LLC

 

$

2,775,000.00

 

Aegon USA Investment Management LLC

 

$

2,312,500.00

 

Aegon USA Investment Management LLC

 

$

2,312,500.00

 

AFLAC Life Insurance Japan

 

$

2,054,140.03

 

Octagon Credit Investors LLC

 

$

1,431,702.51

 

Shenkman Capital Management Inc

 

$

1,202,500.00

 

Shenkman Capital Management Inc

 

$

971,250.00

 

Aegon USA Investment Management LLC

 

$

925,000.00

 

Aegon USA Investment Management LLC

 

$

925,000.00

 

Aristotle Credit Partners LLC

 

$

822,763.17

 

Octagon Credit Investors LLC

 

$

528,693.86

 

Octagon Credit Investors LLC

 

$

486,842.11

 

Aegon USA Investment Management LLC

 

$

462,500.00

 

Aegon USA Investment Management LLC

 

$

462,500.00

 

Octagon Credit Investors LLC

 

$

410,828.01

 

Aristotle Credit Partners LLC

 

$

288,311.70

 

Shenkman Capital Management Inc

 

$

197,025.00

 

Aristotle Credit Partners LLC

 

$

135,240.94

 

Shenkman Capital Management Inc

 

$

71,225.00

 

Aristotle Credit Partners LLC

 

$

48,684.22

 

Aristotle Credit Partners LLC

 

$

29,210.52

 

Aristotle Credit Partners LLC

 

$

19,473.68

 

Total Term A Facility Loans:

 

$

707,674,375.00

 

 

--------------------------------------------------------------------------------



 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender

 

Term B Facility
Commitment

 

Bank of America, N.A.

 

$

257,059,458.33

 

Total Term B Facility Commitments:

 

$

257,059,458.33

 

 

TERM B FACILITY REFINANCING LOANS

 

Lender

 

Term B Facility Refinancing
Loans

 

Bank of America, N.A.

 

$

242,940,541.67

 

Total Term B Facility Refinancing Loans:

 

$

242,940,541.67

 

 

--------------------------------------------------------------------------------



 

ANNEX A-4

 

TERM B-1 FACILITY COMMITMENTS

 

Lender

 

Term B-1 Facility
Commitment

 

Bank of America, N.A.

 

$

1,128,750,000.00

 

Total Term B-1 Facility Commitments:

 

$

1,128,750,000.00

 

 

--------------------------------------------------------------------------------



 

ANNEX B

 

APPLICABLE FEE PERCENTAGE AND

APPLICABLE MARGIN FOR REVOLVING LOANS AND SWINGLINE LOANS
(IN EACH CASE, UNDER THE CLOSING DATE REVOLVING FACILITY AND
THE FIRST AMENDMENT EXTENDED REVOLVING FACILITY)
AND TERM A FACILITY LOANS

 

 

 

 

 

Applicable Margin

 

Applicable
Fee
Percentage
(under

 

Pricing

 

Consolidated Total Net

 

Revolving Loans
and Swingline Loans
(in each case, under
Closing Date
Revolving Facility and
First Amendment
Extended Revolving
Facility)

 

Term A Facility Loans

 

Closing
Date
Revolving
Facility and
First
Amendment
Extended
Revolving

 

Level

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

Facility)

 

Level I

 

Greater than 3.50 to 1.00

 

3.00

%

2.00

%

3.00

%

2.00

%

0.50

%

Level II

 

Less than or equal to 3.50 to 1.00
but greater than 3.00 to 1.00

 

2.50

%

1.50

%

2.50

%

1.50

%

0.40

%

Level III

 

Less than or equal to 3.00 to 1.00
but greater than 2.50 to 1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

0.35

%

Level IV

 

Less than or equal to 2.50 to 1.00
but greater than 2.25 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

0.30

%

Level V

 

Less than or equal to 2.25 to 1.00
but greater than 2.00 to 1.00

 

1.75

%

0.75

%

1.75

%

0.75

%

0.25

%

Level VI

 

Less than or equal to 2.00 to 1.00
but greater than 1.75 to 1.00

 

1.50

%

0.50

%

1.50

%

0.50

%

0.20

%

Level VII

 

Less than or equal to 1.75 to 1.00

 

1.25

%

0.25

%

1.25

%

0.25

%

0.20

%

 

--------------------------------------------------------------------------------


 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

The last day of each fiscal quarter, beginning with the first full fiscal
quarter ending on or after the PNK Acquisition Closing Date and ending with the
eighth full fiscal quarter ending on or after the PNK Acquisition Closing Date

 

1.25% of the principal amount of Term A Facility Loans outstanding on the PNK
Acquisition Closing Date (after giving effect to any 2018 Incremental Term A
Loans funded on the PNK Acquisition Closing Date)

The last day of each fiscal quarter beginning with the ninth full fiscal quarter
ending on or after the PNK Acquisition Closing Date and ending with the twelfth
full fiscal quarter ending on or after the PNK Acquisition Closing Date

 

1.875% of the principal amount of Term A Facility Loans outstanding on the PNK
Acquisition Closing Date (after giving effect to any 2018 Incremental Term A
Loans funded on the PNK Acquisition Closing Date)

The last day of each fiscal quarter beginning with the thirteenth full fiscal
quarter ending on or after the PNK Acquisition Closing Date

 

2.50% of the principal amount of Term A Facility Loans outstanding on the PNK
Acquisition Closing Date (after giving effect to any 2018 Incremental Term A
Loans funded on the PNK Acquisition Closing Date)

October 19, 2023

 

Entire remaining outstanding principal amount

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------



 

Schedule 1.01(E)

 

PNK Letters of Credit

 

Letter of Credit
Beneficiary:

 

Start Date

 

Expiration Date

 

Amount

 

LC ID

 

Issued By:

 

 

 

 

 

 

 

 

 

 

 

Zurich American Insurance Company

 

September 18, 2013

 

Initially, September 18, 2014, with annual automatic renewals

 

$

6,900,000.00

 

TFTS-753459

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

Hartford Fire Insurance Company

 

January 23, 2014

 

Initially, January 15, 2015, with annual automatic renewals

 

$

1,400,000.00

 

TFTS-832201

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

The State Horse Racing Commission, Bureau of Standardbred Horse Racing,
Pennsylvania Department of Revenue

 

March 22, 2017

 

Initially, March 15, 2018, with annual automatic renewals

 

$

447,000.00

 

TFTS-953010

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

State of Nevada, Department of Business and Industry, Division of Insurance

 

October 7, 2013

 

Initially, December 10, 2014, with annual automatic renewals

 

$

283,000.00

 

TFTS-763019

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

Energy Mississippi, Inc., Credit and Collection Department

 

October 10, 2013

 

Initially, November 20, 2014, with annual automatic renewals

 

$

170,000.00

 

TFTS-759370

 

JPMorgan Chase Bank, N.A.

 

--------------------------------------------------------------------------------



 

EXHIBIT A-5

 

FORM OF TERM B-1 FACILITY NOTE

 

THIS TERM B-1 FACILITY NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS TERM B-1 FACILITY NOTE AND THE LOANS EVIDENCED HEREBY
MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON
THE REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON
BEHALF OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT
(AS DEFINED HEREIN).

 

TERM B-1 FACILITY NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Term B-1 Facility Loans made by Lender to Borrower under the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Term B-1 Facility Loan made by Lender to Borrower, at such office, in like money
and funds, for the period commencing on the date of such Term B-1 Facility Loan
until, but excluding, the date on which such Term B-1 Facility Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term B-1 Facility Loan made by Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by Lender on
its books, loan accounts or other records.  The Lender may also attach schedules
to this Term B-1 Facility Note and endorse thereon the date, amount and maturity
of its Term B-1 Facility Loans and payments with respect thereto.

 

This Term B-1 Facility Note is one of the Term B-1 Facility Notes referred to in
the Amended and Restated Credit Agreement, dated as of January 19, 2017 (as
amended by that certain First Amendment, dated as of February 23, 2018, that
certain Incremental Joinder Agreement No. 1, dated as of October 15, 2018 and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto, and evidences Term B-1 Facility Loans made by Lender
thereunder.  Terms used but not defined in this Term B-1 Facility Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Term B-1 Facility Note upon the occurrence of certain events,
for prepayments of the Term B-1 Facility Loans and for the amendment or waiver
of certain provisions of the Credit Agreement, each upon the terms and
conditions specified therein.

 

Exhibit A-5 - 1

--------------------------------------------------------------------------------



 

Except as permitted by Section 13.05 of the Credit Agreement, this Term B-1
Facility Note may not be assigned by Lender to any other Person.

 

This Term B-1 Facility Note is issued pursuant to and entitled to the benefits
of the Credit Agreement and the other Credit Documents, and is secured and
guaranteed as provided in the Credit Agreement and the Security Documents. 
Reference is hereby made to the Credit Agreement and the other Credit Documents
for a more complete statement of the terms and conditions under which the Term
B-1 Facility Loans evidenced hereby were made and are to be repaid and a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and guarantees, the terms and
conditions upon which the security interest and each guarantee was granted and
the rights of the holder of this Term B-1 Facility Note in respect thereof.

 

THIS TERM B-1 FACILITY NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES
OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON
OR RELATING TO THIS TERM B-1 FACILITY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-5 - 2

--------------------------------------------------------------------------------



 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-5 - 3

--------------------------------------------------------------------------------



 

SCHEDULE OF TERM B-1 FACILITY LOANS

 

This Term B-1 Facility Note evidences the Term B-1 Facility Loans made by
Lender, continued or converted under the within-described Credit Agreement to
Borrower, on the dates, in the principal amounts, of the Types, bearing interest
at the rates and having Interest Periods (if applicable) of the durations set
forth below, subject to the payments, continuations, conversions and prepayments
of principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS, dated as
of [·] (this “Security Instrument”), by [Pinnacle MLS, LLC, a Delaware limited
liability company, having an address at 825 Berkshire Blvd., Suite 200,
Wyomissing, Pennsylvania 19610], as grantor (“Tenant”)][TO BE UPDATED FOR OTHER
MORTGAGORS AS APPLICABLE], in favor of [(a) (i) [Colorado Trustee and Address]
(“Colorado Trustee”) as to the Colorado Property (as defined in Section 1
below), (ii) [Mississippi Trustee and Address] (“Mississippi Trustee”) as to the
Mississippi Property (as defined in Section 1 below), (iii) [Missouri  Trustee
and Address] (“Missouri Trustee”) as to the Missouri Property (as defined in
Section 1 below), and (iv) [Nevada Trustee and Address] (“Nevada Trustee” and,
together with Colorado Trustee, Mississippi Trustee and Missouri Trustee, the
“Trustees”, or individually, with respect to the applicable real property, each
a “Trustee”) as to the Nevada Property (as defined in Section 1 below and,
together with the Colorado Property, the Mississippi Property and the Missouri
Property, collectively, the “DOT Properties”), and, in the case of each of
clauses (i) through (iv) above, for the benefit of Bank of America, N.A., a
national banking association,  having an address at 101 North Tryon Street, 5th
Floor, Charlotte, NC 28255-0001 (in each case in its capacity as collateral
agent for the benefit of the Secured Parties, and together with its successors
and assigns in such capacity, “Collateral Agent”), and (b) Collateral Agent, for
the benefit of the Secured Parties, as to the Indiana Property, the Iowa
Property, the Louisiana Property, the Massachusetts Property and the
Pennsylvania Property (each as defined in Section 1 below and, collectively, the
“Mortgage Properties” and together with the DOT Properties, the “Properties”).] 
[TO BE SPLIT INTO SEPARATE DEED OF TRUSTS AND MORTGAGES.]  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Amended Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 19, 2017 (as amended by that certain First
Amendment (the “First Amendment to A&R Credit Agreement”), dated as of
February 23, 2018 among Borrower (as defined below), the Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as administrative
agent (in such capacity and together with its successors and assigns in such
capacity, the “Administrative Agent”), the Collateral Agent, and the other
parties thereto  and as may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”), by and among Penn National Gaming, Inc., a Pennsylvania
corporation, as borrower (“Borrower”), Tenant and the other subsidiaries of
Borrower which are party thereto as guarantors, Administrative Agent, Collateral
Agent, the lenders from time to time party thereto (the “Lenders”) and the other
agents and arrangers party thereto and pursuant to which the Lenders have agreed
to make certain loans and issue letters of credit (collectively, the “Existing
Loan”) in the maximum principal amount of $[1,500,000,000] (the “Existing
Principal Amount”) as may be evidenced by certain Notes (together with all

 

1

--------------------------------------------------------------------------------



 

amendments, replacements and supplements, the “Existing Note”), made by
Borrower, as maker or as provided in the Amended Credit Agreement (as defined
below);

 

WHEREAS, reference is hereby made to that certain Incremental Joinder Agreement
No. 1 (the “Incremental Joinder Agreement No. 1” and the Existing Credit
Agreement, as amended by the Incremental Joinder Agreement No. 1 and as may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Amended Credit Agreement”), dated as of [ · ], 2018, by and
among the Borrower, the Guarantors party thereto, each Incremental Term A
Facility Lender party thereto, each Incremental Term B Facility Lender party
thereto and the Administrative Agent; and pursuant to which the Lenders have
agreed to make certain additional loans (collectively, the “Incremental Loan”
and, together with the Existing Loan, the “Loan”) in the maximum principal
amount of $[ · ] (the “Incremental Principal Amount” and, together with the
Existing Principal Amount, the “Principal Amount”) as may be evidenced by
certain Notes (together with all amendments, replacements and supplements, the
“Incremental Note” and, together with the Existing Note, the “Note”), made by
Borrower, as maker or as provided in the Amended Credit Agreement;

 

WHEREAS, Tenant is the tenant under the Master Lease, dated April 28, 2016, by
and between Gold Merger Sub, LLC (as successor in interest to Pinnacle
Entertainment, Inc.) (“Landlord”) and Tenant, as lessee, as amended by (a) the
First Amendment to Master Lease, dated August 29, 2016, (b) the Second Amendment
to Master Lease, dated October 25, 2016, and (c) the Third Amendment to Master
Lease, dated March 24, 2017 (collectively, and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Master
Lease”), and the holder of the leasehold estates created thereby in and to the
Properties (the “Leasehold Estate”), which Leasehold Estate forms a portion of
the Collateral described below;[TO BE REVISED IF MORTGAGE IS BEING ENTERED INTO
IN RESPECT OF A DIFFERENT LEASEHOLD]

 

WHEREAS, Tenant is a wholly owned subsidiary of Borrower, is a direct or
indirect beneficiary of the Loan and will derive substantial benefits from the
making of the Loan and other accommodations of Lenders and the other Secured
Parties as set forth in the Amended Credit Agreement and the other Credit
Documents and may receive advances therefrom, whether or not Tenant is a party
to the Amended Credit Agreement or the other Credit Documents;

 

WHEREAS, the Loan shall constitute a single indebtedness payable in accordance
with the terms of the Amended Credit Agreement and the other Credit Documents;
and

 

WHEREAS, Tenant and Collateral Agent intend these Recitals to be a material part
of this Security Instrument.

 

SECURED INDEBTEDNESS

 

NOW, THEREFORE, in consideration of the Loan and the other financial
accommodations under the Financing Documents and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant hereby agrees as follows:

 

TO SECURE, the full and timely:

 

2

--------------------------------------------------------------------------------



 

(i)                                     payment and performance of the
Guaranteed Obligations; and

 

(ii)                                  without limiting the foregoing, payment of
all indebtedness, liabilities, costs, expenses, and amounts from time to time
incurred by Collateral Agent or the Secured Parties pursuant to the Notes, this
Security Instrument, the Amended Credit Agreement or such other Financing
Documents in accordance with the terms of such agreement or document, even if
the aggregate amount of the monetary obligation outstanding at any one time
exceeds the face amount of the Loan (all of the foregoing indebtedness, monetary
liabilities and obligations set forth in clause (i) above and this clause (ii),
collectively, the “Indebtedness”).

 

GRANTING CLAUSES

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Amended Credit Agreement, this Security Instrument and the other Financing
Documents MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES,
CONFIRMS, CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS
OVER (x) IN TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT
Properties to each applicable Trustee and its successors or assigns, for the
benefit and use of Collateral Agent and its successors and assigns, for the
benefit of the Secured Parties, forever, and (y) the Mortgage Properties  to
Collateral Agent, TO HAVE AND TO HOLD for the benefit of the Secured Parties,
directly, all its estate, right, title and interest now owned or hereafter
acquired in, to and under any and all of the property (collectively, the
“Collateral”) described in the following Granting Clauses:

 

(i)                                     the Master Lease and the Leasehold
Estate; [NOTE — TO THE EXTENT MORTGAGE IS ENTERED INTO IN RESPECT OF FEE OWNED
PROPERTY, DESCRIPTION OF SUCH PROPERTY TO BE INSERTED AND APPROPRIATE CHANGES TO
BE MADE THROUGHOUT]

 

(ii)                                  all additional lands, estates and
development rights hereafter acquired by Tenant for use in connection with the
Properties and/or the Leasehold Estate and the development of the Properties
and/or the Leasehold Estate and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Security Instrument;

 

(iii)                               all of Tenant’s right, title and interest in
and to the buildings, foundations, structures, improvements and fixtures now or
hereafter located or erected on the Properties and/or the Leasehold Estate (the
“Improvements”);

 

(iv)                              all of Tenant’s right, title and interest in
and to (A) all streets, avenues, roads, alleys, passages, places, sidewalks,
strips and gores of land and ways, existing or proposed, public or private,
adjacent to the Properties, and all

 

3

--------------------------------------------------------------------------------



 

reversionary rights with respect to the vacation of said streets, avenues,
roads, alleys, passages, places, sidewalks and ways in the land lying
thereunder; (B) all air, light, lateral support, development, drainage, oil, gas
and mineral rights, options to purchase or lease, waters, water courses and
riparian rights now or hereafter pertaining to or used in connection with the
Leasehold Estate, the Properties and/or the Improvements; (C) all and singular,
the tenements, hereditaments, rights of way, easements, appendages and
appurtenances and property now or hereafter belonging or in any way appertaining
to the Leasehold Estate, the Properties and/or the Improvements; and (D) all
estate, right, title, claim or demand whatsoever, either at law or in equity, in
possession or expectancy, of, in and to the Leasehold Estate, the Properties
and/or the Improvements (collectively, the “Appurtenances”);(2)

 

(v)                                 all of Tenant’s right, title and interest in
and to the machinery, appliances, apparatus, equipment, fittings, fixtures,
furniture, materials, articles of personal property and goods of every kind and
nature whatsoever used in connection with the Leasehold Estate, the Properties
and/or the Improvements and all additions to and renewals and replacements
thereof, and all substitutions therefor, now or hereafter affixed to, attached
to, placed upon or located upon or in the Leasehold Estate, the Properties
and/or the Improvements, or any part thereof, and used in connection with the
use, ownership, management, maintenance, enjoyment or operation of the Leasehold
Estate, the Properties and/or the Improvements in any present or future
occupancy or use thereof and now owned or leased (to the extent permitted by the
applicable Lease) or hereafter owned or leased by Tenant, including, but without
limiting the generality of the foregoing, all heating, lighting, laundry,
cooking, incinerating, loading, unloading and power equipment, boilers, dynamos,
engines, pipes, pumps, tanks, motors, conduits, switchboards, plumbing, lifting,
cleaning, fire prevention, fire extinguishing, refrigerating, ventilating and
communications apparatus, air cooling and air conditioning apparatus, building
materials and equipment, elevators, escalators, carpeting, shades, draperies,
awnings, screens, doors and windows, blinds, furnishings (other than equipment
and personal property of tenants or guests of, the Leasehold Estate, the
Properties and/or the Improvements, or any part thereof) (collectively,
“Building Equipment”);

 

(vi)                              all of Tenant’s right, title and interest as
lessor, sublandlord or licensor, as the case may be, in, to and under all
leases, subleases, underlettings, concession agreements and licenses of the
Properties or any parts thereof now existing or hereafter entered into by
Tenant, including, without limitation, any cash and securities deposited
(individually, each a “Lease” and collectively, the “Leases”), the grant of such
cash and securities

 

--------------------------------------------------------------------------------

(2)  NTD:  For Nevada mortgages, if the property has certificated water rights,
Collateral Agent should provide a notice of lien to the state engineer’s office.

 

4

--------------------------------------------------------------------------------



 

hereunder being expressly subject to the provisions of the applicable Leases and
all of Tenant’s right, title and interest, subject to the provisions of
Section 4, in the right to receive and collect the revenues, income, rents,
issues, profits, royalties and other benefits payable under any of the Leases
(collectively, “Rents”), and all revenues, income, rents, issues and profits
otherwise arising from the use or enjoyment of all or any portion of the
Properties;

 

(vii)                           all right, title and interest of Tenant in and
to all extensions, improvements, betterments, renewals, substitutes and
replacements of, and all additions and Appurtenances to, the Properties,
hereafter acquired by or released to Tenant or constructed, assembled or placed
by Tenant on the Properties, and all conversions of the security constituted
thereby; immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, to the
extent permitted by law, without any further mortgage, conveyance, assignment or
other act by Tenant, all such extensions, improvements, betterments, renewals,
substitutes and replacements shall become subject to the Lien of this Security
Instrument as fully and completely, and with the same effect, as though now
owned by Tenant and specifically described herein;

 

(viii)                        all of Tenant’s right, title and interest in, to
and under, to the extent the same may be encumbered or assigned by Tenant
pursuant to the terms thereof without occurrence of a breach or default
thereunder and to the extent permitted by applicable law, and without impairment
of the validity or enforceability thereof, (A) all plans and specifications for
the construction of the Improvements, including, without limitation,
installations of curbs, sidewalks, gutters, landscaping, utility connections and
all fixtures and equipment necessary for the construction, operation and
occupancy of the Improvements; and (B) all such other contracts and agreements
(other than the Leases) from time to time executed by Tenant relating to the
ownership, leasing, construction, maintenance, operation, occupancy or sale of
the Properties, together with all rights of Tenant to compel performance of the
terms of such contracts and agreements;

 

(ix)                              all right, title and interest of Tenant in and
to all other contracts and agreements in any way relating to, executed in
connection with, or used in, the development, construction, use, occupancy,
operation, maintenance, enjoyment, acquisition, management or ownership of the
Properties and/or Improvements or the sale of goods or services produced in or
relating to the Properties and/or Improvements (together with any and all
modifications, renewals, extensions and substitutions of the foregoing, the
“Property Agreements”), including all right, title and interest of Tenant in, to
and under (a) to the extent assignable, all construction contracts, architects’
agreements, engineers’ contracts, utility contracts, letters of credit, escrow
agreements, maintenance agreements, management, leasing and related agreements,
parking agreements, equipment leases, service contracts,

 

5

--------------------------------------------------------------------------------



 

operating leases, catering and restaurant leases and agreements, agreements for
the sale, lease or exchange of goods or other property, agreements for the
performance of services, permits, variances, licenses, certificates and
entitlements, (b) to the extent assignable, applicable business licenses,
variances, entitlements, certificates, state health department licenses, liquor
licenses, food service licenses, licenses to conduct business, certificates of
need and all other permits, licenses and rights obtained from any Governmental
Authority or private Person, (c) all rights of Tenant to receive monies due and
to become due under or pursuant to the Property Agreements, (d) all claims of
Tenant for damages arising out of or for breach of or default under the Property
Agreements, (f) all rights of Tenant to terminate, amend, supplement, modify or
waive performance under the Property Agreements, to compel performance and
otherwise to exercise all remedies thereunder, and, with respect to Property
Agreements that are letters of credit, to make any draws thereon, and (g) to the
extent not included in the foregoing, all cash and non-cash proceeds, products,
offspring, rents, revenues, issues, profits, royalties, income, benefits,
additions, renewals, extensions, substitutions, replacements and accessions of
and to any and all of the foregoing;

 

(x)                                 subject to the rights of Tenant hereunder or
under the Financing Documents, all insurance policies, unearned premiums
therefor and proceeds from such policies, including the right to receive and
apply the proceeds of any insurance, judgments or settlements made in lieu
thereof, covering any of the above property now or hereafter acquired by Tenant;

 

(xi)                              all right, title and interest of Tenant in and
to all goods, accounts, general intangibles, instruments, documents, accounts
receivable, chattel paper, investment property, securities accounts and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC, now owned or hereafter acquired by
Tenant and including all such property now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Properties
and/or the Improvements or that may be used in or relating to the planning,
development, financing or operation of the Properties and/or the Improvements,
including furniture, furnishings, equipment, machinery, money, insurance
proceeds, condemnation awards, accounts, contract rights, trademarks, goodwill,
chattel paper, documents, trade names, licenses and/or franchise agreements,
rights of Tenant under leases of Building Equipment or other personal property
or equipment, inventory, all refundable, returnable or reimbursable fees,
deposits or other funds or evidences of credit or indebtedness deposited by or
on behalf of Tenant with any governmental authorities, boards, corporations,
providers of utility services, public or private, including specifically, but
without limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs and all refunds, rebates or
credits in connection with a reduction in real estate taxes and assessments
against

 

6

--------------------------------------------------------------------------------



 

the Land and/or Improvements as a result of tax certiorari or any applications
or proceedings for reduction (the “Personalty”);

 

(xii)                           all of Tenant’s right, title and interest in and
to any awards, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any Governmental Authority pertaining
to the Leasehold Estate, the Properties, Improvements, Building Equipment or
Personalty;

 

(xiii)                        all of Tenant’s rights to assume, reject and/or
terminate the Master Lease under or pursuant to Section 365 of the Bankruptcy
Code; and

 

(xiv)                       all of Tenant’s right, title and interest in all
proceeds, both cash and noncash, of the foregoing.

 

Notwithstanding the foregoing or anything to the contrary contained herein, to
the extent and so long as prohibited by applicable law, any Gaming License held
by or to which Tenant or one of its Subsidiaries is a party and any interest of
Tenant and its Subsidiaries in any Gaming License shall not constitute
Collateral; provided, that the proceeds of any such Gaming License shall
constitute part of the Collateral unless such proceeds independently constitute
Excluded Property (as defined in the Security Agreement).

 

UPON CONDITION that, until the occurrence of an Event of Default (as hereinafter
defined), Tenant shall be permitted to possess and use the Collateral in
accordance with and pursuant to the Master Lease, and to use the rents, issues,
profits, revenues and other income of the Collateral as provided in this
Security Instrument, the Master Lease, the Amended Credit Agreement and the
other Financing Documents and, accordingly, from and after the occurrence of and
during the continuance of an Event of Default the license herein granted is
terminated.

 

7

--------------------------------------------------------------------------------


 

ASSIGNMENT OF LEASES AND RENTS

 

NOW, THEREFORE, THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, as additional
security for the payment and performance in full of all the Indebtedness and
subject to the provisions of Section 4 hereof, absolutely, presently,
unconditionally and irrevocably pledges, grants, sells, conveys, delivers,
hypothecates, assigns, transfers and sets over to the applicable Trustee, for
the benefit of the Collateral Agent, with respect to the DOT Properties and to
the Collateral Agent with respect to the Mortgage Properties, in each case for
the benefit of the Secured Parties, all of the Tenant’s estate, right, title,
interest, claim and demand, as landlord, under any and all Leases including,
without limitation, the following (such assigned rights, other than any Excluded
Property (as defined in the Security Agreement), the “Assignment of Leases”):

 

(i)                                     the immediate and continuing right to
receive and collect Rents payable  pursuant to the Leases by the subtenants
thereunder;

 

(ii)                                  all claims, rights, powers, privileges and
remedies of the Tenant, whether provided for in the Leases or arising by statute
or at law or in equity or otherwise, consequent on any failure on the part of
the subtenants under the Leases to perform or comply with any term of the
Leases, including damages or other amounts payable to the Tenant as a result of
such failure;

 

(iii)                               all rights to take all actions upon the
happening of a default under the Leases as shall be permitted by the Leases or
by law including, without limitation, the commencement, conduct and consummation
of proceedings at law or in equity; and

 

(iv)                              the full power and authority, in the name of
the Tenant or otherwise, to enforce, collect, receive and receipt for any and
all of the foregoing and to take all other actions whatsoever which the Tenant,
as landlord, is or may be entitled to take under the Leases.

 

1.                                      DEFINITIONS.  Wherever used in this
Security Instrument, the following terms, and the singular and plural thereof,
shall have the following meanings.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement.

 

Amended Credit Agreement:  Shall have the meaning provided in the Recitals.

 

Appurtenances:  Shall have the meaning provided in the provision entitled
Granting Clause (iv).

 

Assignment of Leases:  Shall have the meaning provided in the provision entitled
Assignment of Leases and Rents.

 

Closing Date:  Shall mean the date of this Security Instrument.

 

Collateral:  Shall have the meaning provided in the recitals to the provision
entitled Granting Clause.

 

8

--------------------------------------------------------------------------------


 

Collateral Agent:  Shall have the meaning provided in the Recitals.

 

Colorado Property:  Shall mean the land described in Exhibit A-I attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Colorado Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

DOT Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Financing Documents:  Shall mean the Credit Documents, together with any Swap
Contract or Cash Management Agreement, to the extent that the obligations under
such Swap Contract or Cash Management Agreements constitute Guaranteed
Obligations.

 

Improvements:  Shall have the meaning provided in Granting Clause (iii).

 

Indebtedness:  Shall have the meaning provided in the Recitals.

 

Indiana Property:  Shall mean the land described in Exhibit A-II attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Individual Property:  Shall mean, individually, the Colorado Property, the
Indiana Property, the Iowa Property, the Louisiana Property, the Massachusetts
Property, the Mississippi Property, the Missouri Property, the Nevada Property
and the Pennsylvania Property as applicable.

 

Iowa Property:  Shall mean the land described in Exhibit A-III attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Landlord:  Shall have the meaning provided in the Recitals.

 

Leasehold Estate:  Shall have the meaning provided in the Recitals.

 

Leases:  Shall have the meaning provided in Granting Clause (vi).

 

Licenses:  Shall mean all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required of Tenant for the legal use, occupancy and operation of the Leasehold
Estate for retail and ancillary purposes.

 

Loan:  Shall have the meaning provided in the Recitals.

 

Louisiana Property:  Shall mean the land described in Exhibit A-IV attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Massachusetts Property: Shall mean the land described in Exhibit A-V attached
hereto and made a part hereof, including the Improvements situated thereon.

 

9

--------------------------------------------------------------------------------


 

Massachusetts Trustee: Shall have the meaning provided in the Introductory
Paragraph.

 

Master Lease:  Shall have the meaning provided in the Recitals.

 

Maturity Date:  Shall mean   , 20   

 

Mississippi Property:  Shall mean the land described in Exhibit A-VI attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Mississippi Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Missouri Property:  Shall mean the land described in Exhibit A-VII attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Missouri Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Mortgage Properties:  Shall have the meaning provided in the Introductory
Paragraph.

 

Nevada Property:  Shall mean the land described in Exhibit A-VIII attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Nevada Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

Pennsylvania Property:  Shall mean the land described in Exhibit A-IX attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Principal Amount:  Shall have the meaning provided in the Recitals.

 

Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Rents:  Shall have the meaning provided in Granting Clause (vi).

 

Tenant:  Shall have the meaning provided in the Introductory Paragraph.

 

Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Security Instrument shall refer to this Security Instrument as a
whole and not to any particular provision of this Security Instrument, and
section, schedule and exhibit references are to this Security Instrument unless
otherwise specified.  The words “includes” and “including” are not limiting and
mean “including without limitation.”  The word “or” is inclusive.

 

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

 

10

--------------------------------------------------------------------------------


 

The word “Trustee” when used in this Security Instrument shall mean “the
applicable Trustee, for the benefit of the Collateral Agent, with respect to the
DOT Properties, for the benefit of the Secured Parties”.  The words “Trustee
and/or Collateral Agent” and words of similar import when used in this Security
Instrument shall refer to Trustee and/or Collateral Agent, as applicable.

 

References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto executed in writing by all
of the parties thereto and, if Collateral Agent’s consent was required for the
original of any such document, consented to by Collateral Agent.  All references
in this Security Instrument to the plural of any document described herein shall
mean all of such documents collectively.

 

References to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation.

 

The captions and headings of this Security Instrument are for convenience of
reference only and shall not affect the construction of this Security
Instrument.

 

2.                                      WARRANTY.  Tenant represents and
warrants to, and covenants and agrees with, Trustee and/or Collateral Agent as
follows:

 

(a)                                 Title.  Tenant owns good, marketable and
insurable leasehold title to the Properties and owns the Collateral free and
clear of any liens, claims or interest, except for the Permitted Liens
(including, without limitation, any lien arising from Landlord’s fee interest in
the Properties in existence on the date hereof).  This Security Instrument, upon
its due execution and proper recordation, is and will remain a valid and
enforceable (and, with respect to all personalty as to which security interests
are governed by the UCC, upon proper recordation and the filing of a financing
statement) perfected first Lien on and security interest on Tenant’s right,
title and interest in and to the Collateral subject to Permitted Liens
(including, without limitation, any lien on Landlord’s fee interest in the
Properties).

 

(b)                                 All Property.  The Collateral constitutes
all of the material real property, personal property, equipment and fixtures
currently (i) owned or leased by Tenant or (ii) used and required in and for the
full operation of the business located on the Properties, other than any Gaming
License or any items owned or leased by any landlord, any tenants or any third
party service providers or any Excluded Property (as defined in the Security
Agreement).

 

(c)                                  Enforceability of Security Instrument. 
This Security Instrument is the legal, valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

11

--------------------------------------------------------------------------------


 

3.                                      COVENANTS.

 

(a)                                 Payment of Indebtedness.  Tenant shall
promptly pay when due the Indebtedness, all in lawful money of the United States
of America in accordance with the Financing Documents, and shall further perform
fully and in a timely manner all Indebtedness in accordance with the Financing
Documents.  All sums payable by Tenant hereunder shall be paid without demand,
counterclaim (other than mandatory counterclaims), offset, deduction (except as
required by law) or defense.  Tenant waives all rights now or hereafter
conferred by statute or otherwise to any such demand, counterclaim (other than
mandatory counterclaims), setoff, deduction or defense.

 

(b)                                 Performance and Observance of Covenants. 
Tenant will duly perform, observe and comply with all of its affirmative and
negative covenants, agreements and obligations to be performed, observed and
complied with by Tenant, and all of the other terms and conditions applicable to
Tenant, under the terms of the Amended Credit Agreement, as if each such
covenant, agreement, obligation, term and condition were expressly set forth
herein in full.  Without limiting the generality of the foregoing, Tenant will
maintain the Collateral, pay Taxes and Other Taxes, obtain, pay and maintain
insurance, keep the Collateral free of Liens (other than Permitted Liens), pay
the utility charges for the Properties, perform alterations and repairs in
respect of the Properties, cause the Properties to comply with all Requirements
of Law, restore the Properties upon any casualty or Taking, and lease the
Properties, as permitted by the Amended Credit Agreement, all in accordance with
and subject to all of the applicable terms and conditions of the Master Lease,
this Security Instrument, the Amended Credit Agreement and the other Financing
Documents.

 

(c)                                  Maintenance of Validity and Recording.

 

(i)                                     Tenant covenants that it will forthwith
after the execution and delivery of this Security Instrument and thereafter as
necessary from time to time cause this Security Instrument and the other
Financing Documents and any continuation statement or similar instrument
relating to any property subject thereto or to any property intended to be
encumbered, granted, conveyed, transferred and assigned by this Security
Instrument to be filed, registered and recorded in such manner and in such
places as may be required by law in order to publish notice of and fully to
protect the validity thereof or the grant thereby of the property subject
thereto and the interest and rights of Trustee and/or Collateral Agent therein. 
Tenant covenants that it has paid or will pay or cause to be paid all taxes and
fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all federal or state stamp taxes or other
charges arising out of or in connection with the execution and delivery of such
instruments.

 

(ii)                                  Tenant shall maintain the validity,
perfection, priority and effectiveness of this Security Instrument and the other
Financing Documents.  Unless otherwise permitted in this Security Instrument or
the other Financing

 

12

--------------------------------------------------------------------------------


 

Documents, Tenant will not take any action, will not permit action to be taken
by others and will not omit to take any action, nor will Tenant give any notice,
approval or consent or exercise, waive or modify any rights under or in respect
of Permitted Liens, which action, omission, notice, approval, consent or
exercise, waiver or modification of rights would release Tenant from, or reduce
any of Tenant’s obligations or liabilities under, or would result in the
termination, surrender or assignment of, or the amendment or modification of,
any of the Financing Documents, or would impair the validity of this Security
Instrument or any of the other Financing Documents, or would have a Material
Adverse Effect, without Collateral Agent’s consent, and any attempt to do any of
the foregoing without such consent shall be of no force and effect.

 

(iii)                               Tenant, at its expense, will execute,
acknowledge and deliver all such instruments and take all such actions as
Collateral Agent from time to time reasonably may request or as may be
reasonably necessary or proper for the better assuring to Collateral Agent of
the Properties and rights now or hereafter subject to the Lien hereof or
intended so to be.

 

(d)                                 Transfers.  Tenant covenants and agrees
that, without Collateral Agent’s prior written consent, Tenant shall not
Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the other Credit Documents.

 

4.                                      LICENSE TO COLLECT RENTS.  To the
fullest extent permitted under applicable law, Trustee and/or Collateral Agent
and Tenant hereby confirm that for so long as no Event of Default shall have
occurred and is continuing, Trustee and/or Collateral Agent has granted to
Tenant a revocable license to (a) collect, receive, use and enjoy the Rents as
they become due and payable in accordance with the provisions of the Amended
Credit Agreement and the provision hereof entitled Assignment of Leases, and
(b) otherwise deal with and enjoy the rights of lessor under the Leases;
provided that the existence of such right shall not operate to subordinate the
provision hereof entitled Assignment of Leases to any subsequent assignment, in
whole or in part by Tenant, and any such subsequent assignment shall be subject
to Trustee’s and/or Collateral Agent’s rights under this Security Instrument. 
Tenant further agrees to execute and deliver such assignments of Leases and
Rents as Collateral Agent may from time to time reasonably request in order to
better assure, transfer and confirm to Collateral Agent and/or Trustee the
rights intended to be granted hereunder to Trustee and/or Collateral Agent with
respect thereto.  In accordance with the provisions of the provision hereof
entitled Assignment of Leases, upon the occurrence and during the continuance of
an Event of Default (1) Tenant agrees that Collateral Agent may, but shall not
be obligated to, assume the management of the Property, and collect the Rents,
applying the same upon the Indebtedness, and (2) Tenant hereby authorizes and
directs all tenants, purchasers or other Persons occupying, utilizing or
acquiring any interest in any part of the Property to pay all Rents to
Collateral Agent upon Trustee’s and/or Collateral Agent’s request.  Upon the
occurrence and during the continuance of an Event of Default, Trustee and/or
Collateral Agent shall have and hereby expressly reserves the right and
privilege (but assumes no obligation), to demand, collect, sue for, receive and
recover the Rents, or any part thereof, now existing or hereafter made, and
apply the same in accordance with this Security Instrument, the provision hereof
entitled Assignment of Leases, and applicable law.

 

13

--------------------------------------------------------------------------------


 

5.                                      SECURITY AGREEMENT.  This Security
Instrument constitutes a security agreement on that portion of the Personalty
constituting personal property within the UCC and, to the extent required under
the UCC because portions of the Collateral may constitute fixtures, this
Security Instrument also constitutes a fixture filing under the Uniform
Commercial Code as in effect in each state in which a Property is located and is
to be filed in the office where a mortgage or deed of trust, as applicable, for
the Properties would be recorded.  In addition, Tenant hereby authorizes
Collateral Agent to file one or more financing statements to evidence more
effectively the security interest of Trustee and/or Collateral Agent in the
Personalty.  Collateral Agent also shall be entitled to proceed against all or
portions of the Property in accordance with the rights and remedies available
under the UCC.  Tenant is, for the purposes of this Security Instrument, deemed
to be the “Debtor”, and Collateral Agent is deemed to be the “Secured Party”, as
those terms are defined and used in the UCC.  Tenant agrees that the
Indebtedness of Tenant  secured by this Security Instrument are further secured
by security interests in all of Tenant’s right, title and interest in and to the
Personalty.  In furtherance of the foregoing, in order to secure the
Indebtedness Tenant hereby grants to Collateral Agent a valid and effective
first priority security interest in all of Tenant’s right, title and interest in
and to the Personalty except for the Excluded Property (as defined in the
Security Agreement), together with all replacements, additions, and proceeds. 
In each case, such security interest shall be first priority, subject to
Permitted Liens.  Except for Permitted Liens, Tenant agrees that, without the
written consent of Collateral Agent, no other security interest will be created
under the provisions of the UCC and no lease will be entered into with respect
to any Personalty now attached to or used or to be attached to or used in
connection with the Properties except as otherwise permitted hereunder or under
the Credit Documents.  Tenant agrees that all property of every nature and
description covered by the Lien and charge of this Security Instrument together
with all such property and interests covered by this Security Instrument are
encumbered as a unit, and upon the occurrence and during the continuance of an
Event of Default by Tenant, all of the Personalty, at Collateral Agent’s option,
may be foreclosed upon or sold in the same or different proceedings or at the
same or different time, subject to the provisions of applicable law.  The filing
of any financing statement relating to any such property or rights or interests
shall not be construed to diminish or alter any of Trustee’s and/or Collateral
Agent’s rights or priorities under this Security Instrument.  For purposes of
filing this Security Instrument as a fixture filing, the real estate to which
the fixtures are or are to become attached is the Tenant’s interest in the
Properties.  The record owner of such real estate or interest herein is
Landlord.  To the extent there are any inconsistencies between this Section 5
and the Security Agreement, the Security Agreement shall control.

 

6.                                      PROTECTION OF SECURITY.  If an Event of
Default occurs and is continuing, then Trustee and/or Collateral Agent, upon
reasonable notice to Tenant, may, but without obligation to do so and without
releasing Tenant from any obligation hereunder, make such appearances, disburse
such reasonable sums and take such action as Trustee and/or Collateral Agent
reasonably deems necessary or appropriate to protect Trustee’s and/or Collateral
Agent’s interest in the Collateral, including, but not limited to, disbursement
of reasonable attorneys’ fees, entry upon the Properties to make repairs or take
other action to protect the security hereof, and payment, purchase, contest or
compromise of any encumbrance, charge or lien which in the reasonable judgment
of Trustee and/or Collateral Agent appears to be prior or superior hereto.

 

7.                                      REMEDIES.  Subject to applicable law,
upon the occurrence and during the continuation of an Event of Default, Trustee
and/or Collateral Agent may take such actions against Tenant,

 

14

--------------------------------------------------------------------------------


 

subject to Section 10 hereof, and/or against the Collateral or any portion
thereof as Trustee and/or Collateral Agent determines is necessary to protect
and enforce its rights hereunder, without notice or demand except as set forth
below or as required under applicable law.  Any such actions taken by Trustee
and/or Collateral Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Trustee and/or Collateral Agent may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Trustee and/or Collateral
Agent permitted by law, equity or contract or as set forth herein or in the
other Financing Documents.  Trustee’s and/or Collateral Agent’s determination of
appropriate action may be based on an appropriate real estate or other
consultant and/or counsel, and Trustee and/or Collateral Agent may rely
conclusively on such advice.  Solely upon the occurrence and during the
continuance of an Event of Default, such actions shall include all rights and
remedies available at law or in equity and shall also include, without
limitation, the following:

 

(a)                                 Acceleration.  Subject to any applicable
provisions of the Amended Credit Agreement and the other Credit Documents,
Collateral Agent may declare all or any portion of the unpaid principal balance
of the Loan, together with all accrued and unpaid interest thereon, and all
other unpaid Indebtedness, to be immediately due and payable.

 

(b)                                 Entry.  Subject to the provisions and
restrictions of applicable law (including any Gaming Laws) and the Master Lease,
Trustee and/or Collateral Agent, personally, or by its agents or attorneys, at
Trustee’s and/or Collateral Agent’s election, may enter into and upon all or any
part of the Collateral  (including, but not limited to, the Properties or the
Improvements and any part thereof), and may exclude Tenant, its agents and
servants therefrom (but such entry shall be subject to any non-disturbance
agreements then in effect); and Trustee and/or Collateral Agent, having and
holding the same, may use, operate, manage and control the Collateral or any
part thereof and conduct the business thereof, either personally or by its
superintendents, managers, agents, servants, attorneys or receiver.  Upon every
such entry, Trustee and/or  Collateral Agent may, at the reasonable expense of
the Collateral and/or Tenant and subject to the provisions and restrictions of
applicable law (including any Gaming Laws) and the Master Lease, from time to
time, either by purchase, repair or construction, maintain and restore the
Collateral or any part thereof, and may insure and reinsure the same in such
amount and in such manner as may seem to them to be advisable.  Similarly, from
time to time, Trustee and/or Collateral Agent may, at the reasonable expense of
Tenant (which amounts may be disbursed by Collateral Agent from the Collateral
on behalf of Tenant), make all necessary or proper repairs, renewals,
replacements, alterations, additions, betterments and improvements to and on the
Collateral or any part thereof as it may deem reasonably advisable.  Subject to
the provisions and restrictions of applicable law (including any Gaming Laws)
and the Master Lease, Trustee and/or Collateral Agent or its designee shall also
have the right to manage and operate the Collateral or any part thereof and to
carry on the business thereof and exercise all rights and powers of Tenant with
respect thereto, either in the name of Tenant or otherwise, as may seem to them
to be advisable.  In confirmation of the grant made in Granting Clause
(vi) hereof, but subject to applicable laws (including any Gaming Laws) and

 

15

--------------------------------------------------------------------------------


 

the Master Lease, in the case of the occurrence and continuation of an Event of
Default, Collateral Agent shall be entitled to collect and receive all Rents to
be applied in the order of priorities and amounts as shall be provided for in
Section 8 hereof.  Collateral Agent shall be liable to account only for Rents
and other proceeds actually received by Collateral Agent.  Collateral Agent,
shall be liable to account only for rents, issues and profits and other proceeds
actually received by Collateral Agent.

 

(c)                                  Foreclosure.  Subject to the Master Lease:

 

(i)                                     Trustee and/or Collateral Agent, with or
without entry, personally or by its agents or attorneys, insofar as applicable,
and in addition to any and every other remedy, may (i) sell to the extent
permitted by law and pursuant to the power of sale granted herein, all and
singular, the Collateral, and all estate, right, title and interest, claim and
demand of Tenant therein, and any applicable right of redemption thereof, at one
or more sales, as an entirety or in parcels, and at such times and places as
required or permitted by law and as are customary in the county in which the
Collateral is located and upon such terms as Collateral Agent may fix and
specify in the notice of sale to be given to Tenant (and on such other notice
published or otherwise given as provided by law), or as may be required by law;
(ii) institute proceedings for the complete or partial foreclosure of this
Security Instrument under the provisions of the laws of the jurisdiction or
jurisdictions in which the Collateral or any part thereof is located, or under
any other applicable provision of law; or (iii) take all steps to protect and
enforce the rights of Trustee and/or Collateral Agent, whether by action, suit
or proceeding in equity or at law (for the specific performance of any covenant,
condition or agreement contained in this Security Instrument, or in aid of the
execution of any power herein granted, or for any foreclosure hereunder, or for
the enforcement of any other appropriate legal or equitable remedy), or
otherwise, as Trustee and/or Collateral Agent being advised by counsel and its
financial advisor, shall deem most advisable to protect and enforce any of their
rights or duties hereunder.

 

(ii)                                  Trustee and/or Collateral Agent may
conduct any number of sales from time to time.  The power of sale, if any, shall
not be exhausted by any one or more such sales as to any part of the Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold.

 

(iii)                               Upon taking title to the Collateral (whether
by foreclosure, deed in lieu or otherwise) by Collateral Agent or any other
purchaser or assignee of the Collateral after an Event of Default, Tenant shall
assign and transfer all of its right, title and interest in and to the
Collateral to Collateral Agent.  Tenant hereby irrevocably appoints Collateral
Agent (or Trustee, if required by law) as its attorney-in-fact to execute all
documents and take all actions necessary to effectuate such assignment and
transfer, provided that such

 

16

--------------------------------------------------------------------------------

 


 

power may only be exercised by Collateral Agent while an Event of Default exists
and is continuing.

 

[(c)                              Foreclosure

 

(i)                                     Collateral Agent may foreclose this Deed
of Trust, insofar as it encumbers the Property, by way of a trustee’s sale
pursuant to the provisions of Title 38, Article 38, Colorado Revised Statues, as
currently in effect, as amended, or in any other manner then permitted by law. 
If this Deed of Trust encumbers more than one parcel of real estate, foreclosure
may be by separate parcel or en masse, as Collateral Agent may elect in its sole
discretion.  Foreclosure through Trustee will be initiated by Collateral Agent’s
filing of its notice of election and demand for sale with Trustee.  Upon the
filing of such notice of election and demand for sale, Trustee shall promptly
comply with all notice and other requirements of the laws of Colorado then in
force with respect to such sales, and shall give four weeks’ public notice of
the time and place of such sale by advertisement weekly in some newspaper of
general circulation then published in the County or City and County in which the
Property is located.

 

(ii)                                  The right to foreclose this Deed of Trust
as a mortgage by appropriate proceedings in any court of competent jurisdiction
is also hereby given.

 

(iii)                               All fees, costs and expenses of any kind
incurred by Collateral Agent in connection with foreclosure of this Deed of
Trust, including, without limitation, insurance, repairs, appraisals,
maintenance, inspection and testing fees, receivers’ and management fees,
leasing and sales commissions, advertising costs and expenses, taxes,
impositions, charges and assessments, environmental audits, environmental
studies and reports, environmental tests and remediation costs, surveys,
engineering studies and reports, engineering fees and expenses, soils tests,
space planning costs and expenses, contractors’ fees, expert witness fees and
expenses, copying charges, costs for title searches, commitments and
examinations, title insurance premiums and expenses, filing and recording fees,
all costs, fees, or expenses incurred by Collateral Agent to maintain, preserve,
and protect the Property, and any other costs or fees authorized in any Credit
Document, and all costs of any receivership for the Property as advanced by
Collateral Agent, and all reasonable attorneys’ and consultants’ fees incurred
by Collateral Agent, costs and expenses related to documentary and expert
evidence, stenographers’ charges, all costs related to any bankruptcy proceeding
initiated by or against Grantor, or which otherwise affects the Property or any
interests or rights related thereto, reasonable legal fees related to any maker
responsible herein, all with interest thereon at the interest rate after the
occurrence of an event of default as described in the Note, Collateral Agent may
deem necessary either to prosecute such suit or to evidence to bidders at the
sales that may be had pursuant to such proceedings the true conditions of the
title to or the value of the Property,

 

17

--------------------------------------------------------------------------------


 

together with and including a reasonable compensation to Trustee, shall
constitute a part of the Secured Indebtedness and may be included as part of the
amount owing from Grantor to Beneficiary at any foreclosure sale.

 

(iv)                              Nothing in this section dealing with
foreclosure procedures or specifying particular actions to be taken by
Collateral Agent or by Trustee or any similar officer shall be deemed to
contradict or add to the requirements and procedures now or hereafter specified
by Colorado law, and any such inconsistency shall be resolved in favor of
Colorado law applicable at the time of foreclosure.](3)

 

(d)                                 Specific Performance.  Trustee and/or
Collateral Agent, may institute an action, suit or proceeding at law or in
equity for the specific performance of any covenant, condition or agreement
contained herein, or in aid of the execution of any power granted hereunder or
for the enforcement of any other appropriate legal or equitable remedy.

 

(e)                                  Sale of Property.

 

(i)                                     Trustee and/or Collateral Agent may
postpone any sale of all or any part of the Collateral to be made under or by
virtue of this Section 7 by public announcement at the time and place of such
sale, or by publication, if required by law, and, from time to time, thereafter,
may further postpone such sale by public announcement made at the time of sale
fixed by the preceding postponement to the extent not prohibited by applicable
law.

 

(ii)                                  Upon the completion of any sale made by
Trustee and/or Collateral Agent under or by virtue of this Section 7, Trustee
and/or Collateral Agent shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient deed or deeds or other appropriate instruments,
conveying, assigning and transferring all its estate, right, title and interest
in and to the property and rights so sold.  Trustee and/or Collateral Agent is
hereby appointed the true and lawful irrevocable attorney-in-fact of Tenant in
its name and stead or in the name of Trustee and/or Collateral Agent to make all
necessary conveyances, assignments, transfers and deliveries of the property and
rights so sold, and, for that purpose, Trustee and/or Collateral Agent may
execute all necessary deeds and other instruments of assignment and transfer,
and may substitute one or more persons with like power, Tenant hereby ratifying
and confirming all that such attorney or attorneys or such substitute or
substitutes shall lawfully do by virtue hereof; provided, however, that such
power of attorney shall be effective only for so long as an Event of Default
shall exist and be continuing.  Tenant shall, nevertheless, if so requested in
writing by Trustee and/or Collateral Agent, ratify and confirm any such sale or
sales by executing and delivering to Trustee and/or Collateral Agent or to such
purchaser or purchasers all such

 

--------------------------------------------------------------------------------

(3)  NTD:  This section 7(c) to be included for Colorado mortgages.

 

18

--------------------------------------------------------------------------------


 

instruments as may be advisable, in the judgment of Trustee and/or Collateral
Agent, for such purposes and as may be designated in such request.  Any such
sale or sales made under or by virtue of this Section 7 shall operate to divest
all the estate, right, title, interest, claim and demand, whether at law or in
equity, of Tenant in and to the Collateral and rights so sold, and shall be a
perpetual bar, at law and in equity, against Tenant, its successors and assigns
and any Person claiming through or under Tenant and its successors and assigns.

 

(iii)                               The receipt of Trustee and/or Collateral
Agent for the purchase money paid as a result of any such sale shall be a
sufficient discharge therefor to any purchaser of the property or rights, or any
part thereof, so sold.  No such purchaser, after paying such purchase money and
receiving such receipt, shall be bound to see to the application of such
purchase money upon or for any trust or purpose of this Security Instrument, or
shall be answerable, in any manner, for any loss, misapplication or
non-application of any such purchase money or any part thereof, nor shall any
such purchaser be bound to inquire as to the authorization, necessity,
expediency or regularity of such sale.

 

(iv)                              Upon any sale made under or by virtue of this
Section 7, to the extent not prohibited by applicable law, Trustee and/or
Collateral Agent may bid for and acquire the Collateral or any part thereof and,
in lieu of paying cash therefor, may make settlement for the purchase price by
crediting upon the Indebtedness secured by this Security Instrument the net
proceeds of sale, after deducting therefrom the expense of the sale and the
costs of the action and any other sums which Trustee and/or Collateral Agent is
authorized to deduct under this Security Instrument.  The person making such
sale shall accept such settlement without requiring the production of this
Security Instrument, and there shall be deemed credited to the Indebtedness
under this Security Instrument the net proceeds of such sale.  Trustee and/or
Collateral Agent, upon acquiring the Collateral or any part thereof, shall be
entitled to own, hold, lease, rent, operate, manage or sell the same in any
manner permitted by applicable laws.

 

(f)                                   Voluntary Appearance; Receivers.  Upon the
occurrence, and during the continuance of, any Event of Default, and immediately
upon commencement of (i) any action, suit or other legal proceeding by Trustee
and/or Collateral Agent to obtain judgment for the Indebtedness and any other
sums required to be paid pursuant to this Security Instrument, or (ii) any
action, suit or other legal proceeding by Trustee and/or Collateral Agent of any
other nature in aid of the enforcement of the Financing Documents or any of
them, Tenant will (a) enter its voluntary appearance in such action, suit or
proceeding, and (b) if required by Collateral Agent, consent to the appointment,
of one or more receivers of the Collateral and all of the Rents.  After the
occurrence of any Event of Default, or upon the filing of a bill in equity or
similar document to foreclose this Security Instrument or to enforce the
specific performance hereof or in aid thereof, or upon the

 

19

--------------------------------------------------------------------------------


 

commencement of any other judicial proceeding to enforce any right of Trustee
and/or Collateral Agent, Trustee and/or Collateral Agent shall be entitled, as a
matter of right, if it shall so elect, without notice to any other party and
without regard to the adequacy of the security of the Collateral, forthwith,
either before or after declaring the principal of, and interest on, the Loan and
all other Indebtedness to be due and payable, to the appointment of such a
receiver or receivers.  Any receiver or receivers so appointed shall have such
powers as a court or courts shall confer, which may include, without limitation,
any or all of the powers which Trustee and/or Collateral Agent is authorized to
exercise by the provisions of this Section 7, and shall have the right to incur
such obligations and to issue such certificates therefor as the court shall
authorize.  Notwithstanding the foregoing, Trustee and/or Collateral Agent as a
matter of right may appoint or secure the appointment of a receiver, trustee,
liquidator or similar official of the Collateral or any portion thereof, and
Tenant hereby irrevocably consents and agrees to such appointment, without
notice to Tenant and without regard to the value of the Collateral or adequacy
of the security for the Indebtedness and without regard to the solvency of the
Tenant or any other Person liable for the payment of the Indebtedness, and such
receiver or other official shall have all rights and powers permitted by
applicable law and such other rights and powers as the court making such
appointment may confer, but the appointment of such receiver or other official
shall not impair or in any manner prejudice the rights of Trustee and/or
Collateral Agent to receive the Rents pursuant to this Security Instrument or
the provisions hereof entitled Assignment of Leases.

 

(g)                                  UCC Remedies.  Trustee and/or Collateral
Agent may exercise any or all of the remedies available to a secured party under
the UCC, specifically including, without limitation, the right to recover the
reasonable attorneys’ fees and disbursements and other expenses incurred by
Trustee and/or Collateral Agent in the enforcement of this Security Instrument
or in connection with Tenant’s redemption of the Improvements or Building
Equipment.  Trustee and/or Collateral Agent may exercise its rights under this
Security Instrument independently of any other collateral or guaranty that
Tenant may have granted or provided to the applicable Trustee and/or Collateral
Agent in order to secure payment and performance of the Indebtedness, and the
applicable Trustee and/or Collateral Agent shall be under no obligation or duty
to foreclose or levy upon any other collateral given by Tenant to secure any
Indebtedness or to proceed against any guarantor before enforcing its rights
under this Security Instrument.

 

(h)                                 Leases.  The applicable Trustee and/or
Collateral Agent may, at its option, before any proceeding for the foreclosure
(or partial foreclosure) or enforcement of this Security Instrument, treat any
Lease which is subordinate by its terms to the Lien of this Security Instrument
(and with respect to which a non-disturbance agreement exists and is in full
force and effect without any default on the part of the Tenant thereunder or
under the Lease relating thereto beyond the expiration of applicable notice and
cure periods), as either subordinate or superior to the Lien of this Security
Instrument; provided that each such Lease shall be subject and

 

20

--------------------------------------------------------------------------------


 

subordinated to the Master Lease at least to the extent of this Security
Instrument as set forth in Section 14.

 

(i)                                     Other Rights.  Trustee and/or Collateral
Agent may pursue against Tenant any other rights and remedies of Trustee and/or
Collateral Agent permitted by law, equity or contract or as set forth herein or
in the other Financing Documents.

 

(j)                                    Retention of Possession.  Notwithstanding
the appointment of any receiver, liquidator or trustee of Tenant, or any of its
property, or of the Collateral or any part thereof, Trustee and/or Collateral
Agent, to the extent permitted by law, shall be entitled to retain possession
and control of all property now or hereafter granted to or held by Trustee
and/or Collateral Agent under this Security Instrument.

 

(k)                                 Suits by Trustee or Collateral Agent.  All
rights of action under this Security Instrument may be enforced by Trustee
and/or Collateral Agent without the production of this Security Instrument at
any trial or other proceeding relative thereto.  Any such suit or proceeding
instituted by Trustee and/or Collateral Agent shall be brought in the name of
Trustee, for the benefit of Collateral Agent, and/or Collateral Agent, in each
case for the benefit of the Secured Parties and any recovery of judgment shall
be subject to the rights of Collateral Agent for the benefit of the Secured
Parties.

 

(l)                                     Remedies Cumulative.  No remedy herein
conferred upon or reserved to Trustee and/or Collateral Agent shall exclude any
other remedy, and each such remedy shall be cumulative and in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity. 
No delay or omission of Trustee and/or Collateral Agent to exercise any right or
power accruing upon any Event of Default shall impair any such right or power,
or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein.  Every power and remedy given to Trustee and/or Collateral
Agent by this Security Instrument or any other Financing Document may be
exercised from time to time and as often as Trustee and/or Collateral Agent as
each may deem expedient.  Nothing in this Security Instrument shall affect
Tenant’s obligations to pay the principal of, and interest on, the Loan in the
manner and at the time and place expressed in the Amended Credit Agreement.

 

(m)                             WAIVER OF RIGHTS.  TENANT AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, IT WILL NOT AT ANY TIME, (1) INSIST UPON, PLEAD
OR CLAIM OR TAKE ANY BENEFIT OR ADVANTAGE OF ANY STAY, EXTENSION OR MORATORIUM
LAW, WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, WHICH MAY AFFECT
THE COVENANTS AND TERMS OF PERFORMANCE OF THIS SECURITY INSTRUMENT, (2) CLAIM,
TAKE OR INSIST UPON ANY BENEFIT OR ADVANTAGE OF ANY LAW, NOW OR AT ANY TIME
HEREAFTER IN FORCE, PROVIDING FOR VALUATION OR APPRAISAL OF THE PROPERTY, OR ANY
PART THEREOF, PRIOR TO ANY SALE OR SALES THEREOF WHICH MAY BE MADE PURSUANT TO
ANY

 

21

--------------------------------------------------------------------------------


 

PROVISION HEREIN CONTAINED, OR PURSUANT TO THE DECREE, JUDGMENT OR ORDER OF ANY
COURT OF COMPETENT JURISDICTION OR (3) AFTER ANY SUCH SALE OR SALES, CLAIM OR
EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE OR HEREAFTER ENACTED BY THE
UNITED STATES OR ANY STATE OR OTHERWISE TO REDEEM THE PROPERTY AND RIGHTS SOLD
PURSUANT TO SUCH SALE OR SALES OR ANY PART THEREOF.  TENANT HEREBY EXPRESSLY
WAIVES ALL BENEFITS AND ADVANTAGES OF SUCH LAWS, AND COVENANTS, TO THE FULLEST
EXTENT PERMITTED BY LAW, NOT TO HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY
POWER HEREIN GRANTED OR DELEGATED TO TRUSTEE AND/OR COLLATERAL AGENT, BUT WILL
SUFFER AND PERMIT THE EXECUTION OF EVERY POWER AS THOUGH NO SUCH LAWS HAD BEEN
MADE OR ENACTED.  TENANT FOR ITSELF AND ALL WHO MAY CLAIM THROUGH OR UNDER IT,
WAIVES, TO THE EXTENT IT LAWFULLY MAY DO SO, ANY AND ALL HOMESTEAD RIGHTS AND,
ANY AND ALL RIGHTS TO REINSTATEMENT, ANY AND ALL RIGHT TO HAVE THE PROPERTY
COMPRISING THE PROPERTY MARSHALED UPON ANY FORECLOSURE OF THE LIEN HEREOF.

 

(n)                                 Joint and Several Grants of Property.  It is
intended that the grants of the security interests in the Leasehold Estate with
respect to each Individual  Property contained herein shall each be construed
and treated as a separate, distinct grant for the purpose of securing the entire
Indebtedness secured hereunder in the same manner as though each of the
Individual Property was mortgaged and transferred to (i) the applicable Trustee
with respect to each of the DOT Properties, for the benefit of the Collateral
Agent, or  (ii) Collateral Agent, with respect to the Mortgage Properties, in
each case for the benefit of the Secured Parties and in each case by a separate
and distinct mortgage or deed of trust (as applicable) and security agreement,
so that if it should at any time appear or be held that this Security Instrument
fails to transfer to Trustee and/or Collateral Agent the leasehold interest to
any of the Individual Property, or any part thereof, as against creditors of
Tenant, other than Trustee and/or Collateral Agent or otherwise, such failure
shall not operate to affect in any way the transfer of leasehold interest to any
other Individual Property or any part thereof; but nothing herein contained
shall be construed as requiring Trustee and/or Collateral Agent to resort to any
leasehold interest in any Individual Property for the satisfaction of the
Indebtedness hereby secured in preference or priority to any leasehold interest
in any other Individual Property or the remainder of the Collateral hereby
conveyed, but Trustee and/or Collateral Agent may seek satisfaction out of all
of the Collateral or any part thereof, in its absolute discretion.

 

8.                                      APPLICATION OF PROCEEDS.

 

(a)                                 Sale Proceeds.  The proceeds of any sale or
foreclosure of the Collateral or any portion thereof shall be applied in
accordance with Section 11.02 of the Amended Credit Agreement unless otherwise
required by applicable law.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Other Proceeds.  All other proceeds or other
amounts collected by Trustee and/or Collateral Agent following an Event of
Default shall be applied in accordance with Section 11.02 of the Amended Credit
Agreement unless otherwise required by applicable law.

 

9.                                      MISCELLANEOUS.

 

(a)                                 CERTAIN WAIVERS.  TO INDUCE THE SECURED
PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY INSTRUMENT
AND THE OTHER FINANCING DOCUMENTS, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED,
EACH OF COLLATERAL AGENT AND TENANT EXPRESSLY AND IRREVOCABLY HEREBY, IN
ADDITION TO AND NOT IN DEROGATION OF ALL OTHER WAIVERS CONTAINED IN THE OTHER
FINANCING DOCUMENTS, THIS SECURITY INSTRUMENT AND THE OTHER FINANCING DOCUMENTS,
WAIVE AND SHALL WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY, OR
COUNTERCLAIM ASSERTED BY ANY SECURED PARTY WHICH ACTION, PROCEEDING OR
COUNTERCLAIM ARISES OUT OF OR IS CONNECTED WITH THIS SECURITY INSTRUMENT OR ANY
OTHER CREDIT DOCUMENT.

 

(b)                                 Notices.  Any notice, election, request,
demand, report or statement which by any provision of this Security Instrument
is required or permitted to be given or served hereunder shall be in writing and
shall be given or served in the manner and to the Persons required by
Section 13.02 of the Amended Credit Agreement.

 

(c)                                  No Oral Modification.  This Security
Instrument may not be waived, altered, amended, modified, changed, discharged or
terminated orally but only by a written agreement signed by the party against
which enforcement is sought.

 

(d)                                 Partial Invalidity.  In the event any one or
more of the provisions contained in this Security Instrument shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, but each shall be construed as if such invalid, illegal or unenforceable
provision had never been included hereunder.

 

(e)                                  Successors and Assigns.  All covenants of
Tenant contained in this Security Instrument are imposed solely and exclusively
for the benefit of Trustee, for the benefit of Collateral Agent, and/or
Collateral Agent, in each case including its successors and assigns and in each
case for the benefit of the Secured Parties, and no other Person shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Trustee and/or Collateral Agent at any time
if in its sole discretion it deems it advisable to do so.  All such covenants of
Tenant shall run with the land and bind Tenant, the successors and

 

23

--------------------------------------------------------------------------------


 

assigns of Tenant (and each of them) and all subsequent owners, encumbrances and
Tenants of the Property, and shall inure to the benefit of Trustee, for the
benefit of Collateral Agent, and/or Collateral Agent, in each case including its
successors and assigns and in each case for the benefit of the Secured Parties.

 

(f)                                   GOVERNING LAW.

 

(i)                                     THE PROVISIONS OF THIS SECURITY
INSTRUMENT REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS
LOCATED.  ALL OTHER PROVISIONS OF THIS SECURITY INSTRUMENT, ANY CLAIM OR
CONTROVERSY ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE, AND THE RIGHTS AND OBLIGATIONS OF TENANT,
TRUSTEE AND COLLATERAL AGENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), TO THE EXTENT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY, AND FURTHER, NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE “PROPERTY”, THE
CREATION OF THE SECURITY INTEREST THEREIN SHALL BE GOVERNED BY THE
UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK FROM TIME TO TIME AND
THE PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION AND PRIORITY OF SUCH
SECURITY INTEREST SHALL BE GOVERNED IN ACCORDANCE WITH THE MANDATORY CHOICE OF
LAW RULES SET FORTH IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW
YORK FROM TIME TO TIME.

 

(ii)                                  EACH OF TENANT AND COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:  (I) SUBMITS FOR ITSELF AND THE PROPERTIES IN
ANY PROCEEDING RELATING TO THIS SECURITY INSTRUMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS THEREOF; (II) CONSENTS THAT ANY SUCH PROCEEDING MAY BE
BROUGHT IN ANY SUCH COURT; (III) AGREES THAT SERVICE OF PROCESS IN ANY SUCH
PROCEEDING MAY BE EFFECTED BY

 

24

--------------------------------------------------------------------------------


 

MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN THE AMENDED
CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH COLLATERAL AGENT SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO; AND (IV) AGREES THAT NOTHING HEREIN SHALL AFFECT
THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

(g)                                  No Waiver.  No failure by Trustee and/or
Collateral Agent to insist upon the strict performance of any term hereof or to
exercise any right, power or remedy consequent upon a breach thereof shall
constitute a waiver of any such term or right, power or remedy or of any such
breach.  No waiver of any breach shall affect or alter this Security Instrument,
which shall continue in full force and effect, or shall affect or alter the
rights of Trustee and/or Collateral Agent with respect to any other then
existing or subsequent breach.

 

(h)                                 Further Assurances.  Tenant, at its own
expense, will execute, acknowledge and deliver all such reasonable further
documents or instruments including, without limitation, (i) security agreements
on any Building Equipment included or to be included in the Collateral, and
(ii) such other documents as Collateral Agent from time to time may reasonably
request to better assure, transfer and confirm unto Collateral Agent the rights
now or hereafter intended to be granted to Trustee and/or Collateral Agent under
this Security Instrument or the other Financing Documents.  Tenant shall notify
Collateral Agent in writing no less than thirty (30) days prior to a change of
address.

 

(i)                                     Counterparts.  This Security Instrument
may be executed in one or more counterparts, each of which shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

 

(j)                                    Merger, Conversion, Consolidation or
Succession to Business of Collateral Agent.  Any Person who becomes the
Collateral Agent pursuant to Section 12.06 of the Amended Credit Agreement,
shall be the successor of Collateral Agent hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto
except as otherwise required by applicable law.

 

(k)                                 Multistate Real Estate Transaction.  Tenant
acknowledges that this Security Instrument is one of the Security Documents (for
purposes of this article, collectively the “Other Security Documents”) that
collectively secure the Indebtedness.  Tenant agrees that the lien of this
Security Instrument shall be absolute and unconditional and shall not  in any
manner be affected or impaired by any acts or omissions whatsoever of Trustee
and/or Collateral Agent and, without limiting the generality of the foregoing,
the lien hereof shall not be impaired by any acceptance by Trustee and/or
Collateral Agent of any security for or guarantee upon any of the Indebtedness
or by any failure, neglect or omission on the part of Trustee

 

25

--------------------------------------------------------------------------------

 


 

and/or Collateral Agent to realize upon or protect any of the Indebtedness or
any collateral security therefor including the Other Security Documents, except
to the extent otherwise provided by law.  The lien hereof shall not in any
manner be impaired or affected by any release (except as to the property
released), sale, pledge, surrender, compromise, settlement, renewal, extension,
indulgence, alteration, changing, modification or any disposition of any of the
Indebtedness or any of the collateral security therefor, including the Other
Security Documents or of any guarantee therefor.  To the extent not prohibited
by applicable law, Trustee and/or Collateral Agent may, at its discretion,
foreclose, exercise any power of sale, or exercise any other remedy available to
it under any or all of the Other Security Documents without first exercising or
enforcing any of its rights and remedies hereunder, or may foreclose, exercise
any power of sale, or exercise any other right available under this Security
Instrument without first exercising or enforcing any of its rights or remedies
under any or all of the Other Security Documents.  To the extent not prohibited
by applicable law, such exercise of Trustee’s and/or Collateral Agent’s rights
and remedies under any or all of the Other Security Documents shall not in any
manner impair the Indebtedness or the lien of this Security Instrument, and any
exercise of the rights or remedies of Trustee and/or Collateral Agent hereunder
shall not impair the lien of any of the Other Security Documents or any of
Trustee’s and/or Collateral Agent’s rights and remedies thereunder.  Tenant
specifically consents and agrees that Trustee and/or Collateral Agent may
exercise its rights and remedies hereunder and under the Other Security
Documents separately or concurrently and in any order that it may deem
appropriate, except to the extent otherwise provided by law.

 

[(l)                               No Tenancy Relationship.  Grantor and
Collateral Agent intend that the relationship created under this Security
Instrument be solely that of mortgagor and mortgagee.  Nothing herein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Grantor and Collateral Agent.](4)

 

10.                               SUBSTITUTE OR SUCCESSOR TRUSTEE.  Trustee may
resign by an instrument in writing addressed to Collateral Agent, or Trustee may
be removed at any time with or without cause by Collateral Agent.  In case of
death, resignation, removal or disqualification of Trustee or if for any reason
Collateral Agent shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Collateral Agent shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed and acknowledged by Collateral Agent and, if required by applicable law
to provide constructive notice, recorded in the county or counties where the
applicable Properties are located, and the authority hereby conferred shall
extend to the appointment of other successor and substitute trustees
successively until the indebtedness secured hereby has been paid in full or
until the Properties are sold hereunder.  Such appointment and designation by
Collateral Agent shall be full evidence of the right and authority to make the
same and of all facts therein recited.  If Collateral Agent is a corporation or
a nationally chartered bank and such appointment is executed

 

--------------------------------------------------------------------------------

(4)  NTD: To be included in Colorado mortgages.

 

26

--------------------------------------------------------------------------------


 

in its behalf by an officer of such corporation or nationally chartered bank,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation.  Upon the making of any
such appointment and designation, all of the estate and title of Trustee in the
Collateral shall vest in the named successor or substitute trustee and he shall
thereupon succeed to and shall hold, possess and execute all the rights, powers,
privileges, immunities and duties herein conferred upon a Trustee hereunder; but
nevertheless, upon the written request of Collateral Agent or of the successor
or substitute trustee, Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor or substitute trustee all of the
estate and title in the Property of Trustee so ceasing to act, together with all
rights, powers, privileges, immunities and duties herein conferred upon Trustee,
and shall duly assign, transfer and deliver any of the properties and monies
held by said Trustee hereunder to said successor or substitute trustee.  All
references herein to Trustee shall be deemed to refer to Trustee (including any
successor or substitute appointed and designated as herein provided) from time
to time acting hereunder.  Tenant hereby ratifies and confirms any and all acts
which the herein named Trustee or its successor or successors, substitute or
substitutes, in this trust, shall do lawfully by virtue hereof.

 

11.                               LIABILITY OF TRUSTEE.  Trustee shall not be
liable for any error of judgment or act done by Trustee in good faith, or be
otherwise responsible or accountable under any circumstances whatsoever, except
for Trustee’s unlawful acts, gross negligence, bad faith or willful misconduct
or material breach of this Security Instrument.  Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.  All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from all other monies, and Trustee shall
be under no liability for interest on any monies received by him hereunder. 
Tenant will reimburse Trustee for, and indemnify and save Trustee harmless
against, any and all liability and expenses which may be incurred by Trustee in
the performance of its duties hereunder, except to the extent of any liabilities
or expenses incurred as a result of the Trustee’s unlawful acts gross
negligence, bad faith or willful misconduct or material breach of this Security
Instrument.  The Trustee shall not be required to join in the execution of any
amendment or modification of this Security Instrument.

 

12.                               COLLATERAL AGENT AND TRUSTEE.  Trustee accepts
the trusts hereby created and agrees to perform the duties herein required of
them upon the terms and conditions hereof.  The duties and obligations of
Trustee in respect of this Security Instrument shall be as set forth in this
Section 12.

 

(a)                                 Except upon the occurrence and during the
continuance of an Event of Default actually known to Collateral Agent:

 

(i)                                   Trustee shall undertake to perform such
duties and obligations and only such duties and obligations as are specifically
set forth in this Security Instrument or as otherwise directed by a letter of
direction from Collateral Agent, and no implied covenants or obligations shall
be read into this Security Instrument or the other Financing Documents against
such Trustee; and

 

27

--------------------------------------------------------------------------------


 

(ii)                                In the absence of unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to such Trustee and conforming to the requirements of this Security
Instrument and the other Financing Documents; but in the case of any such
certificates or opinions which by any provision hereof or thereof are
specifically required to be furnished to Collateral Agent, the Trustee shall be
under a duty to examine the same to determine whether or not they conform to the
requirements of this Security Instrument.

 

(iii)                             In case an Event of Default known to
Collateral Agent has occurred and is continuing, Trustee shall exercise the
rights and powers vested in such Trustee by this Security Instrument, with
reasonable care.

 

(iv)                            No provision of this Security Instrument shall
be construed to relieve Trustee from liability for its own unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, except that:

 

(1)                                 This Section 12(a) hereof shall not be
construed to limit the effect of Section 12(b) hereof;

 

(2)                                 Such Trustee shall not be liable for any
error of judgment made in good faith by an officer of such Trustee, unless it
shall be proved that such Trustee or such officer were negligent in ascertaining
the pertinent facts; and

 

(3)                                 Such Trustee shall not be liable with
respect to any action taken or omitted to be taken in good faith in accordance
with the direction of Collateral Agent relating to the time, method and place of
conducting any proceeding for any remedy available to such Trustee, or
exercising any trust or power conferred upon such Trustee under this Security
Instrument.

 

(v)                                 Whether or not therein expressly so
provided, every provision of this Security Instrument relating to the conduct or
affecting the liability of or affording protection to Trustee shall be subject
to the provisions of this Section 12(a).

 

(vi)                              No provision of this Security Instrument shall
require Trustee to expend or risk their own funds or otherwise incur any
personal financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if such Trustee shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to them.

 

(b)                                 At any time or times for the purpose of
meeting the Requirements of Law of any jurisdiction in which any part of a
Property may at the time be located, Collateral

 

28

--------------------------------------------------------------------------------


 

Agent shall have the power to appoint and, upon the written request of
Collateral Agent, Tenant shall for such purpose join with Collateral Agent in
the execution, delivery and performance of all instruments and agreements
reasonably necessary or proper to appoint, one or more Persons reasonably
approved by Collateral Agent to act as trustee pursuant to this Security
Instrument in such jurisdiction for such portion of the Property located in such
jurisdiction with such powers as are provided in the instrument of appointment
which shall expressly designate the Collateral affected and the capacity of the
appointee as a “Trustee” hereunder, and to vest in such Person or Persons in the
capacity aforesaid, any property, title, right or power deemed necessary or
desirable, subject to the other provisions of this Section 12; provided,
however, that no instrument or document shall be signed on Tenant’s behalf or
required of Tenant that expressly creates personal liability on the part of
Tenant or requires Tenant to expend any funds.  If Tenant does not join in such
appointment within fifteen (15) days after the receipt by it of a request so to
do, or in case an Event of Default has occurred and is continuing, Collateral
Agent alone shall make such appointment; provided, however, that no instrument
or document shall be signed on Tenant’s behalf or required of Tenant that
expressly creates personal liability on the part of Tenant or requires Tenant to
expend any funds.  Should any written instrument from Tenant be reasonably
required by Trustee so appointed for more fully confirming to such Trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by Tenant; provided, however, that no
instrument or document shall be signed on Tenant’s behalf or required of Tenant
that expressly creates personal liability on the part of Tenant or requires
Tenant to expend any funds.

 

(i)                                   Every Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the terms set
forth in Section 12(b)(ii) hereof.

 

(ii)                                To the extent permitted by law, but to such
extent only, Trustee is appointed herein subject to the following terms, namely:

 

(1)                                 Subject to the terms hereof and to the
extent permitted by law, all rights, powers, duties and obligations under this
Security Instrument granted to or imposed upon Collateral Agent and such Trustee
shall be exercised solely by Collateral Agent.

 

(2)                                 The rights, powers, duties and obligations
hereby conferred or imposed upon Collateral Agent and such Trustee in respect of
any Property covered by such appointment shall be exercised or performed by
Collateral Agent separately, or at the election of Collateral Agent by
Collateral Agent and such Trustee jointly, except to the extent that (i) under
any law of any jurisdiction in which any particular act is to be performed by
Collateral Agent and/or such Trustee, Collateral Agent shall be incompetent or
unqualified to perform such act or (ii) Collateral Agent shall deem it
inconvenient or undesirable to perform such act, then in any such event such
rights, powers, duties and obligations shall be exercised

 

29

--------------------------------------------------------------------------------


 

and performed by such Trustee at the written direction of Collateral Agent.

 

(3)                                 Collateral Agent at any time, by an
instrument in writing executed by it, may accept the resignation of or remove
Trustee.  Upon the written request of Collateral Agent, Tenant shall join with
Collateral Agent in the execution, delivery and performance of all instruments
and agreements reasonably necessary or proper to effectuate such resignation or
removal; provided that Tenant shall not be required to incur personal liability
or to expend any funds as a direct result thereof.  A successor to the Trustee
so resigned or removed may be appointed in the manner provided in this
Section 12.

 

(4)                                 Upon the resignation or removal of Trustee,
Collateral Agent shall have the power to appoint and, upon the written request
of Collateral Agent, Tenant shall, for such purpose, join with Collateral Agent
in the execution, delivery and performance of all instruments and agreements
reasonably necessary or proper to appoint one or more Persons reasonably
approved by Collateral Agent to act as successor Trustee together with
Collateral Agent of all or any part of the Property so designated, with such
power as provided for in this Section 12, and to vest in such Person or Persons
in the capacity aforesaid, any property, title, right or power deemed necessary
or desirable, subject to the other provisions of this Section 12; provided, that
Tenant shall not be required to enter into any instrument or agreement that
increases Tenant’s liabilities under this Security Instrument.  Tenant shall pay
all reasonable and customary costs and expenses associated with the appointment
of such successor Trustee.  If Tenant does not join in such appointment, within
fifteen (15) days after the receipt by it of a request so to do, or in case an
Event of Default has occurred and is continuing, Collateral Agent acting alone
shall make such appointment.  Should any written instrument from Tenant be
required by any successor Trustee so appointed for more fully confirming to such
trustee such property, title, right or power, any and all such instruments
shall, on request, be executed, acknowledged and delivered by Tenant; provided,
that Tenant shall not be required to enter into any instrument that increases
Tenant’s liabilities under this Security Instrument.

 

(5)                                 No Trustee hereunder shall be personally
liable by reason of any act or omission of Collateral Agent or any other trustee
hereunder and Collateral Agent shall not be personally liable by reason of any
act or omission of the Trustee; neither shall knowledge of Collateral Agent be
imputed to the Trustee nor shall knowledge of the Trustee be imputed to
Collateral Agent.

 

30

--------------------------------------------------------------------------------


 

(6)                                 Any notice delivered to Collateral Agent
shall be deemed to have been sufficiently delivered without any delivery to the
Trustee.

 

(7)                                 Any obligation of Tenant to file or give
notices, reports or information to Collateral Agent hereunder shall be satisfied
by the delivery thereof to Collateral Agent.

 

(8)                                 Any successor to Trustee (herein, called a
“Successor Trustee”) shall execute, acknowledge and deliver to its predecessor
(herein called a “Predecessor Trustee”), Collateral Agent and Tenant, an
instrument accepting such appointment.  Thereupon, the Successor Trustee shall,
without any further act, deed or conveyance, become vested with the estates,
properties, rights, powers, duties and trusts of the Predecessor Trustee in the
trusts created by this Security Instrument, with the same effect as if
originally named as Trustee.  At the written request of Tenant, Collateral Agent
or the Successor Trustee, the Predecessor Trustee shall execute and deliver an
instrument, in recordable form, transferring to the Successor Trustee, upon the
trusts herein expressed, the Property and shall duly assign transfer, deliver
and pay over to the Successor Trustee, any property and money subject to the
Lien hereof held by it.  If any written instrument from Tenant or Collateral
Agent be required by the Successor Trustee for more fully and certainly vesting
in and confirming to the Successor Trustee such estates, properties, rights,
powers and trusts, then, at the request of the Successor Trustee, all such
instruments shall be made, executed, acknowledged and delivered by Tenant or
Collateral Agent to the Successor Trustee; provided, that Tenant shall not be
required to enter into any instrument that increases Tenant’s liabilities under
this Security Instrument.

 

At any time or times, (i) for the purpose of meeting the Requirements of Law of
any jurisdiction in which any part of the Collateral may at the time be located
or (ii) if Collateral Agent deems it to be necessary or desirable for the
protection of its interests, Collateral Agent shall have the power to appoint,
and upon written request of Collateral Agent, Tenant shall for such purpose join
with Collateral Agent in the execution, delivery and performance of all
instruments and agreements reasonably necessary or proper to appoint (provided,
however, that no such instruments or agreements shall be required of Tenant that
expressly creates personal liability on the part of Tenant), one or more Persons
approved by Collateral Agent either to act as co-trustee, jointly with
Collateral Agent, of all or any part of the Collateral, or to act as separate
trustee of any such property, in either case with such powers as may be provided
in the instrument of appointment which shall expressly designate the property
affected and the capacity of the appointee as either a co-trustee or separate
trustee, and to vest in such person or persons in the capacity aforesaid, any
property, title, right or power deemed necessary or desirable, subject to the
other provisions of this Section 12.  If Tenant does not join in such
appointment within fifteen (15)

 

31

--------------------------------------------------------------------------------


 

days after the receipt by it of a request so to do, or in case an Event of
Default has occurred and is continuing, Collateral Agent alone shall make such
appointment.

 

(c)                                Should any written instrument from Tenant be
required by any co-trustee or separate trustee so appointed for more fully
confirming to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, by request, be executed, acknowledged
and delivered by Tenant; provided, that Tenant shall not be required to enter
into any instrument that increases Tenant’s liabilities under this Security
Instrument.

 

(d)                               Every co-trustee or separate trustee shall, to
the extent permitted by law, but to such extent only, be appointed subject to
the same terms as hereinabove set forth for such Trustee.

 

(e)                                Tenant and Collateral Agent intend that the
relationship created under this Security Instrument be solely that of mortgagor
and mortgagee.  Nothing herein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship between Tenant and
Collateral Agent.

 

13.                               APPLICATION OF GAMING LAWS.  Notwithstanding
anything to the contrary contained herein, the terms and provisions of this
Security Instrument, including, but not limited to all rights and remedies of
the Collateral Agent and the other Secured Parties and powers of attorney and
appointment, are expressly subject to all Gaming Laws and the laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”),
which may include, but not be limited to, the necessity for the Collateral Agent
and the other Secured Parties to obtain the prior approval of the applicable
Gaming Authority before taking any action hereunder and to be licensed by such
Gaming Authority before exercising any rights and remedies hereunder.

 

14.                               MASTER LEASE.  Notwithstanding anything to the
contrary contained herein, the lien of this Security Instrument is subject and
subordinate to the Master Lease (and to all matters to which the Master Lease is
subject and subordinate) and the exercise of remedies hereunder that would
affect the Leasehold Estate shall be subject to the terms of the Master Lease.

 

15.                               LEASE COVENANTS

 

(a)                               Tenant shall (i) pay or cause to be paid all
rents, additional rents and other sums required to be paid by Tenant as tenant
under and pursuant to the provisions of the Master Lease on or before the date
on which such rent or other charge is payable, (ii) diligently perform and
observe all of the terms, covenants and conditions of the Master Lease, as
tenant thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided, (iii) promptly notify Collateral Agent
of the giving of any notice by Landlord under the Master Lease to Tenant of any
default by Tenant as tenant thereunder, and promptly deliver to Collateral Agent
a true copy of each such notice.

 

(b)                               Tenant shall keep the Master Lease in full
force and effect and not allow the Master Lease to lapse or be terminated or any
rights to renew the Master Lease to be forfeited or cancelled, and reasonably
cooperate with Administrative Agent in all

 

32

--------------------------------------------------------------------------------


 

respects to cure any such default in accordance with the terms of the Amended
Credit Agreement.  Tenant hereby assigns to Trustee and/or Collateral Agent, as
further security for the payment and performance of the Indebtedness and
observance of the terms, covenants and conditions of this Security Instrument,
all of the rights, privileges and prerogatives of Tenant, as tenant under the
Master Lease including, without limitation, the exercise of any renewal options
thereunder, following the occurrence and during the continuance of an Event of
Default, to surrender the Leasehold Estate or to terminate, cancel, modify,
change, supplement, alter or amend any of the Master Lease, and any such
surrender of the Leasehold Estate or termination, cancellation, modification,
change, supplement, alteration or amendment of the Master Lease not permitted
pursuant to the terms of the Amended Credit Agreement shall be void and of no
force or effect.

 

(c)                                  If at any time after the occurrence and
during the continuance of an Event of Default, Tenant shall default in the
performance or observance of any term, covenant or condition of the Master Lease
to be performed or observed by Tenant, as tenant thereunder, then, without
limiting the generality of the other provisions of this Security Instrument, and
without waiving or releasing Tenant from any of its Indebtedness, Trustee and/or
Collateral Agent shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Master Lease on the part
of Tenant, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Tenant, to the end that the rights of Tenant
in, to and under the Master Lease shall be kept unimpaired and free from
default.  If Trustee and/or Collateral Agent shall make any payment or perform
any act or take action in accordance with the preceding sentence, Trustee and/or
Collateral Agent will notify Tenant thereof.  In any such event, upon the
occurrence and during the continuance of an Event of Default and subject to the
rights of other tenants, subtenants and other occupants under the Leases,
Trustee and/or Collateral Agent and any Person designated by Trustee and/or
Collateral Agent shall have, and are hereby granted, the right to enter upon the
applicable Properties at any time and from time to time for the purpose of
taking any such action.  If Landlord shall deliver to Trustee and/or Collateral
Agent a copy of any notice of default sent by Landlord to Tenant, as tenant
under the Master Lease, such notice shall constitute full protection to Trustee
and/or Collateral Agent for any action taken or omitted to be taken by Trustee
and/or Collateral Agent, in good faith, and in reliance thereon.

 

(d)                                 In the event that Tenant shall be the owner
and holder of the fee title to any portion of the Properties while any portion
of the Indebtedness remains unpaid or unsatisfied, the lien of this Security
Instrument shall be spread to cover such Person’s fee title to such portion of
the Properties and such fee title shall be deemed to be included in the
Collateral.  Tenant agrees, at its sole cost and expense, including any
reasonable attorneys’ fees and disbursements incurred by Trustee and/or
Collateral Agent, to (i) execute or cause to be executed any and all documents
or instruments necessary to subject Tenant’s fee title to the Properties to the
lien of this Security Instrument; and (ii) provide, at Tenant’s expense, a title
insurance policy in form and substance satisfactory to Trustee and/or Collateral

 

33

--------------------------------------------------------------------------------


 

Agent that shall insure that the lien of this Security Instrument is a first
lien on Tenant’s or such Person’s fee title to applicable portion of the
Properties.

 

(e)                                  In the event of the bankruptcy,
reorganization or insolvency of Tenant, any attempt by Tenant to surrender the
Leasehold Estate, or any portion thereof, under the Master Lease, or any attempt
under such circumstances by Tenant to terminate, cancel or acquiesce in the
rejection of the Master Lease without the consent of Collateral Agent shall be
null and void.  Tenant hereby expressly releases, assigns, relinquishes and
surrenders unto Trustee and/or Collateral Agent all of its right, power and
authority to terminate, cancel, acquiesce in the rejection of, modify, change,
supplement, alter or amend the Master Lease in any respect, either orally or in
writing, in the event of the bankruptcy, reorganization or insolvency of Tenant,
and any attempt on the part of Tenant to exercise any such right without the
consent of Collateral Agent shall be null and void.  Tenant hereby irrevocably
appoints Trustee and/or Collateral Agent as its true and lawful attorney-in-fact
which power of attorney shall be coupled with an interest, for the purpose of
exercising its rights pursuant to Section 365(h) of the Bankruptcy Code or any
successor to such Section (i) to obtain for the benefit of Tenant or Trustee
and/or Collateral Agent a right to possession or statutory term of years derived
from or incident to the Master Lease, or (ii) to treat the Master Lease as
terminated.

 

(f)                                   Notwithstanding the rejection of the
Master Lease by Landlord, as debtor in possession, or by a trustee for Landlord,
pursuant to Section 365 of the Bankruptcy Code, neither the lien of this
Security Instrument nor Trustee’s and/or Collateral Agent’s rights with respect
to the Master Lease shall be affected or impaired by reason thereof and this
Security Instrument shall extend automatically to all of Tenant’s rights and
remedies with respect to the Master Lease arising at any time under or pursuant
to Section 365 of the Bankruptcy Code.  In the event that Tenant shall remain in
possession of the Properties following a rejection of the Master Lease by
Landlord, as debtor in possession, or by a trustee for Landlord, Tenant agrees
that it shall not exercise any right of offset against the rent payable under
the Master Lease, pursuant to Section 365(h)(2) of the Bankruptcy Code, or
otherwise, without the prior consent of Collateral Agent thereto.

 

17.                               INDIANA STATE SPECIFIC PROVISIONS(5)

 

(a)                                 State Specific Provisions.  In the event of
any inconsistencies between the terms and provisions of this Section 19 and the
terms and provision of the other Sections and Articles of this Security
Instrument, the terms and provisions of this Section 19 shall govern and
control.

 

(b)                                 Definitions (State-Specific).  Terms used in
this Section 19 that are not otherwise defined are given the same meaning as set
forth in this Security Instrument.  The

 

--------------------------------------------------------------------------------

(5)                                 State specific provisions to be reviewed by
applicable local counsel at the time of preparation for execution and delivery.

 

34

--------------------------------------------------------------------------------


 

following terms and references (for purposes of this Section 19 only) shall mean
the following:

 

(i)                                   “Applicable State Law” means statutory and
case law in the State (as defined below), including, but not by way of
limitation, Mortgages, Ind. Code 32-29, Mortgage Foreclosure Actions, Ind. Code
32-30-10, Receiverships, Ind. Code 32-30-5, as each of such statutes may be
amended, modified and/or recodified from time to time.

 

(ii)                                “County” means the County in the State in
which the Indiana Property is located.

 

(iii)                             “State” means the state in which the Indiana
Property is located.

 

(iv)                            “UCC” means the Uniform Commercial Code -
Secured Transactions, Ind. Code § 26-1-9.1 as amended, modified and/or
recodified from time to time; provided, however, if by reason of mandatory
provisions of law, the perfection, the effect of perfection or nonperfection,
and the priority of a security interests in any UCC collateral are governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to perfection,
effect of perfection or non-perfection, and the priority of the security
interests in any such UCC collateral.

 

(c)                                  Document Construed as a Mortgage.  This
Security Instrument shall be construed as a mortgage and therefore, Tenant
should be considered a “mortgagor” and Collateral Agent should be considered a
“mortgagee” and each such party shall have all the rights and benefits of a
mortgagor and mortgagee as conferred herein and by Applicable State Law.

 

(d)                                 Granting Clause.  The portion of the
Granting Clauses that reads:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Amended Credit Agreement, the Security Instrument and the other Financing
Documents MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES,
CONFIRMS, CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS
OVER (x) IN TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT
Properties to each applicable Trustee and its successors or assigns, for the
benefit and use of Collateral Agent and its successors and assigns, for the
benefit of the Secured Parties, forever, and (y) the Mortgaged Properties  to
Collateral Agent, TO HAVE AND TO HOLD for the benefit of the Secured Parties,
directly, all its estate, right, title and interest now owned or hereafter
acquired in, to and under any and

 

35

--------------------------------------------------------------------------------



 

all of the property (collectively, the “Collateral”) described in the following
Granting Clauses:

 

is hereby deleted and replaced with the following:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that to secure the full and timely payment
and performance of the Indebtedness pursuant to and as provided in the Amended
Credit Agreement, this Security Instrument and the other Financing Documents and
for and in consideration of the sum of Ten and no/100 dollars ($10), and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, subject to the terms and provisions hereof, Tenant, as mortgagor,
hereby MORTGAGES, WARRANTS, GRANTS, PLEDGES AND ASSIGNS, AND GRANTS A SECURITY
INTEREST, to Collateral Agent, as mortgagee, its successors and assigns, TO HAVE
AND TO HOLD for the benefit of the Secured Parties, directly, all of Tenant’s
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

(e)                                  Maturity Date.  The Indebtedness hereby
secured, if not earlier accelerated, have a final maturity date of           ,
as the same may be extended pursuant to the Amended Credit Agreement.

 

(f)                                   Recitals.  The recitals set forth in this
Security Instrument are incorporated herein by reference and made a part of this
Security Instrument as if fully set forth herein and therein.

 

(g)                                Future Advances.  Notwithstanding anything
contained in this Security Instrument or the Indebtedness to the contrary, this
Security Instrument shall secure:  (a) Indebtedness in the maximum principal
amount of [$                   ], exclusive of any items described in (b) below,
including any additional advances made from time to time after the date hereof
pursuant to the Indebtedness whether made as part of the obligations secured
hereby, made at the option of the Collateral Agent, made after a reduction to a
zero (0) or other balance, or made otherwise, (b) all other amounts payable by
Borrower or advanced by the Collateral Agent or other Secured Parties for the
account, or on behalf, of Borrower pursuant to the Amended Credit Agreement or
the other Financing Documents, including amounts advanced with respect to the
Indiana Property for the payment of taxes, assessments, insurance premiums and
other costs and impositions incurred for the protection of the Indiana Property
to the same extent as if the future advances were made on the date of execution
of this Security Instrument; and (c) future modifications, extensions, and
renewals of any Indebtedness secured by this Security Instrument.  Pursuant to
Ind. Code § 32-29-1-10, the lien of this Security Instrument with respect to any
future advances, modifications, extensions, and renewals referred to herein and
made from time to time shall have the same priority to which this Security
Instrument otherwise would be entitled as of the date this Security Instrument
is executed and recorded without regard to the fact that any such future
advance,

 

36

--------------------------------------------------------------------------------



 

modification, extension, or renewal may occur after this Security Instrument is
executed.  Notwithstanding anything to the contrary contained herein or in the
Amended Credit Agreement, or the other Financing Documents, Tenant acknowledges
and agrees that the Collateral Agent and other Secured Parties are under no
obligation to make any additional advances following the initial advance
evidenced by the Notes or as otherwise provided for under the Amended Credit
Agreement or the other Financing Documents.

 

(h)                               Guaranteed Obligations.  The term “Guaranteed
Obligations”, as defined in the Amended Credit Agreement, shall include, without
limitation, any judgment(s) or final decree(s) rendered to collect any money
obligations of Borrower and/or to enforce the performance or collection of all
covenants, agreements, other obligations and liabilities of the Tenant under
this Security Instrument or any or all of the other Financing Documents to which
Tenant is a party; provided, however, such Guaranteed Obligations shall not
include any judgment(s) or final decree(s) rendered in another jurisdiction,
which judgment(s) or final decree(s) would be unenforceable by a State Court
pursuant to Ind. Code § 34-54-3-4.  The obtaining of any judgment by Collateral
Agent (other than a judgment foreclosing this Security Instrument) and any levy
of any execution under any such judgment upon the Indiana Property shall not
affect in any manner or to any extent the lien of this Security Instrument upon
the Indiana Property or any part thereof, or any liens, powers, rights and
remedies of Collateral Agent, but such liens, powers, rights and remedies shall
continue unimpaired as before until the judgment or levy is satisfied.

 

(i)                                   Rights and Remedies Under Applicable State
Law.  Notwithstanding anything in this Security Instrument, the Amended Credit
Agreement and the other Financing Documents to the contrary, this Security
Instruments shall be entitled to all rights and remedies that a mortgagee would
have under Applicable State Law.  In the event of any inconsistency between the
provisions of this Security Instrument and the provisions of Applicable State
Law, the provisions of Applicable State Law shall take precedence over the
provisions of this Security Instrument, but shall not invalidate or render
unenforceable any other provisions of this Security Instrument that can be
construed in a manner consistent with Applicable State Law.  Conversely, if any
provision of this Security Instrument shall grant to Collateral Agent any rights
or remedies upon the occurrence of an Event of Default under this Security
Instrument which are more limited than the rights or remedies that would
otherwise be vested in the Collateral Agent under Applicable State Law in the
absence of said provision, Collateral Agent shall be vested with the rights and
remedies granted under Applicable State Law.  Notwithstanding any provision in
this Security Instrument relating to a power of sale or other provision for sale
of the Indiana Property upon an Event of Default other than under a judicial
proceeding, any sale of the Indiana Property pursuant to this Security
Instrument will be made through a judicial proceeding, except as otherwise may
be permitted under the UCC.

 

(j)                                  Unenforceable Remedies.  To the extent
Applicable State Law limits:  (a) the availability of the exercise of any of the
remedies set forth in this Security

 

37

--------------------------------------------------------------------------------



 

Instrument, including without limitation the remedies involving a power of sale
on the part of Collateral Agent and the right of Collateral Agent to exercise
self-help in connection with the enforcement of the terms of this Security
Instrument, or (b) the enforcement of waivers and indemnities made by Tenant,
such remedies, waivers, or indemnities shall be exercisable or enforceable, any
provisions in this Security Instrument to the contrary notwithstanding, if, and
to the extent, permitted by the laws in force at the time of the exercise of
such remedies or the enforcement of such waivers or indemnities without regard
to whether such remedies, waivers or indemnities were enforceable at the time of
the execution and delivery of this Security Instrument.

 

(k)                               Incorporation By Reference.  To the extent
necessary to interpret this Security Instrument, the provisions of the Amended
Credit Agreement and the other Financing Documents are hereby incorporated by
reference into this Security Instrument with the same effect as if set forth
herein.  In the event that any such incorporated provisions of the Amended
Credit Agreement and the other Financing Documents are inconsistent with the
provisions hereof, the provisions of the Amended Credit Agreement and the other
Credit Documents shall govern and control to the extent of the inconsistency;
provided, however, the provisions of this Section 19 shall govern and control in
all circumstances, anything in this Security Instrument, the Amended Credit
Agreement and the other Financing Documents to the contrary notwithstanding. 
Notwithstanding anything contained in Amended Credit Agreement and the other
Financing Documents to the contrary, the creation, validity, perfection,
priority and enforceability of the lien and security interests created by this
Security Instrument, all warranties of title contained herein with respect to
the Indiana Property and all provisions hereof relating to the realization of
the security covered hereby with respect to the Indiana Property shall be
governed by this Security Instrument and Applicable State Law.

 

(l)                                   Fixture Filing.  Part of the Indiana
Property is or may become fixtures as such term is defined in Ind. Code §
26-1-9.1-102(a)(41).  It is intended that as to such fixtures, this Security
Instrument shall be effective as a continuously perfected financing statement
filed pursuant to Ind. Code § 26-1-9.1-515 as a fixture filing from the date of
the filing of this Security Instrument for record with the Recorder of the
County.  In order to satisfy Ind. Code § 26-1-9.1-502(a) and Ind. Code §
26-19.1-502(b), the information required to be set forth in a UCC financing
statement is set forth as follows:

 

Name of Debtor:                                          
Mailing Address of Debtor:                                             
                                
Type of Organization:                                                        
Jurisdiction of Organization:                                      
                           
Organizational ID#:                                   
                                                                                
Name of Secured Party:

 

Mailing Address of Secured Party:

 

38

--------------------------------------------------------------------------------



 

Description of the type (or items) of collateral covered:  That portion of the
Indiana Property that is or is to become “fixtures” as defined in Ind. Code §
26-1-9.1-102(a)(41).

 

Description of real estate to which the collateral is attached or upon which it
is or will be located:  See Exhibit A attached to this Security Instrument.

 

Record owner of the Indiana Property:

 

(m)                           Tenant’s Receipt of Fixture Filing.  Tenant hereby
acknowledges receipt of a copy of this Security Instrument in compliance with
Collateral Agent’s obligation to deliver a copy of the fixture filing to Tenant
pursuant to Section 9.1-502(f) of the UCC.

 

(n)                               UCC Remedies.  Notwithstanding anything in
this Security Instrument to the contrary, if an Event of Default shall occur and
be continuing, Tenant further agrees, at Collateral Agent’s request, to assemble
the Collateral and make it available to Collateral Agent at a place designated
by Collateral Agent which is reasonably convenient to both Collateral Agent and
Tenant.  Any notice of sale, disposition or other intended action by Collateral
Agent with respect to the Collateral sent to Tenant in accordance with the
provisions of this Security Instrument at least ten (10) days prior to such
action, shall, except as otherwise provided by Applicable State Law, constitute
reasonable notice to Tenant.

 

(o)                               No Waiver of Right to Seek Deficiency. 
Anything contained in Ind. Code § 32-29-7-5 to the contrary notwithstanding, no
waiver made by Tenant in this Security Instrument or in any of the other terms
and provisions of the Amended Credit Agreement and the other Financing Documents
shall constitute the consideration for or be deemed to be a waiver or release by
Collateral Agent or any judgment holder of the Indebtedness of the right to seek
a deficiency judgment against the Tenant or any other person or entity who may
be personally liable for the Indebtedness, which right to seek a deficiency
judgment is hereby reserved, preserved and retained by Collateral Agent for its
own behalf and its successors and assigns.

 

(p)                               Application of Proceeds of Foreclosure Sale. 
The proceeds of any foreclosure sale of the Indiana Property shall be
distributed and applied pursuant to this Security Instrument, the Amended Credit
Agreement and the other Credit Documents, to the extent permitted by Applicable
State Law.

 

(q)                               Consolidation of Actions Which Tenant is A
Party.  If Collateral Agent brings an action in the State to recover judgment
under the Amended Credit Agreement or the other Financing Documents and during
the pendancy of such action brings a separate action in the State under this
Security Instrument, such actions shall be consolidated if and to the extent
required pursuant to Ind. Code § 32-30-10-10.

 

(r)                                  Business Purpose.  Tenant hereby represents
and agrees that the Indebtedness secured by this Security Instrument is being
obtained for business or commercial

 

39

--------------------------------------------------------------------------------



 

purposes, and the proceeds thereof will not be used for personal, family,
residential, household or agricultural purposes.

 

(s)                                   Satisfaction or Release.  The lien and
security interest of this Security Instrument shall be released from the Indiana
Property as set forth in the Amended Credit Agreement and the other Credit
Documents, and Collateral Agent, on the written request and at the expense of
Tenant, will execute and deliver such proper instruments of release and
satisfaction in recordable form as may reasonably be requested to evidence such
release.  Any such instrument, when duly executed by Collateral Agent and duly
recorded by Tenant in the place where this Security Instrument is recorded,
shall conclusively evidence the release of this Security Instrument; provided,
however, any of the terms and provisions of this Security Instrument that are
intended to survive, shall nevertheless survive, to the extent permitted by
Applicable State Law, the release or satisfaction of this Security Instrument
whether voluntarily granted by Collateral Agent, as a result of a judgment upon
judicial foreclosure of this Security Instrument or in the event a deed in lieu
of foreclosure is granted by Tenant to Collateral Agent.

 

(t)                                    UCC Remedies.  It is the intention of the
parties hereto that this Security Instrument shall constitute a security
agreement within the meaning of the UCC.  If an Event of Default shall occur
under this Security Instrument, then in addition to having any other right or
remedy available at law or in equity, Collateral Agent shall have the option
pursuant to the UCC of either (a) proceeding under the UCC and exercising such
rights and remedies as may be provided to a secured party by the UCC with
respect to all or any portion of the Indiana Property that is not real property
(including, without limitation, taking possession of and selling such Indiana
Property) or (b) treating such Indiana Property as real property and proceeding
with respect to both the real and personal property constituting the Indiana
Property in accordance with Collateral Agent’s rights, powers and remedies under
Applicable State Law with respect to the real property (in which event the
default provisions of the UCC shall not apply).

 

(u)                                 Security Interest — Rents.  Without limiting
the scope of this Security Instrument, the assignment of Leases and Rents set
forth in this Security Instrument is made pursuant to, and includes, but is not
limited to, all rights conferred by Ind. Code 32-21-4-2 and 32-29-1-11, and this
Security Instrument hereby creates, and Tenant hereby grants, a security
interest and lien to Collateral Agent in the Leases and Rents that will be
perfected upon the recording of this Security Instrument.

 

(v)                                 Receivers.  Tenant agrees that Collateral
Agent shall be entitled to the appointment of a receiver, without notice or
consent, as a matter of right in accordance with Ind. Code § 32-30-5-1(4)(C) in
any action by Collateral Agent seeking to enforce this Security Instrument,
including without limitation, by foreclosure and subject to the terms and
provisions of this Security Instrument, any such receiver, when duly appointed,
shall have all of the powers and duties of receivers pursuant to Applicable
State Law.

 

40

--------------------------------------------------------------------------------



 

(w)                             After-Acquired Property.  If, after the date of
this Security Instrument, Tenant acquires any property located on and used in
connection with the Indiana Property and that by the terms of this Security
Instrument is required or intended to be encumbered by this Security Instrument,
such property shall become subject to the lien and security interest of this
Security Instrument immediately upon its acquisition by Tenant and without any
further mortgage, conveyance, assignment or transfer.  Nevertheless, upon
Collateral Agent’s request at any time, Tenant will execute, acknowledge and
deliver any additional instruments and assurances of title and will do or cause
to be done anything further that is reasonably necessary for carrying out the
intent of this Security Instrument.

 

(x)                               No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Security
Instrument.  In the event an ambiguity or question of intent or interpretation
arises, this Security Instrument shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any advisors of the
Collateral Agent.

 

(y)                               Purchase by Collateral Agent.  Upon any
foreclosure sale or sales of all or any portion of the Indiana Property under
this Security Instrument and Applicable State Law, Collateral Agent may bid for
and purchase the Indiana Property and shall be entitled to apply all or any part
of the Indebtedness secured hereby as a credit to the purchase price.

 

(z)                                Refunds and Rebates.  The definition of
Indiana Property shall include all refunds and rebates with respect to any tax
or utility payments, regardless of the time period to which they relate.

 

(aa)                        Fraudulent Transfer Laws.  Anything contained in
this Security Instrument to the contrary notwithstanding, the obligations of
Tenant hereunder shall be limited to a maximum aggregate amount equal to the
greatest amount that would not render Tenant’s obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the Title
11 of the United States Code or any provisions of applicable Indiana law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Tenant, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws.

 

(bb)                        No Use of Any Tradenames.  Tenant warrants that
Tenant does business under no other names with respect to the Indiana Property. 
Tenant shall immediately notify Collateral Agent in writing of any change in the
name of and the use of any tradenames by, Tenant and, upon request of Collateral
Agent, shall execute any additional financing statements and other certificates
required to reflect any change in name or tradenames and shall execute and file
any assumed name certificate required by applicable laws including, without
limitation, Ind. Code § 23-15-1-1.

 

(cc)                          Authorization Granted Collateral Agent.  Pursuant
to its signature hereunder, and in connection with Collateral Agent’s filing
initial financing statements, filings,

 

41

--------------------------------------------------------------------------------



 

amendments, continuations and terminations in all such jurisdictions and with
all such governmental authorities as Collateral Agent deems desirable (in order
to evidence the lien and security interests granted Collateral Agent hereunder),
Tenant hereby acknowledges, agrees and confirms that Collateral Agent is a
person entitled to file a record, and that Tenant has authorized all such
filings, within the meaning of Section 9.1-509 of the UCC.

 

(dd)                        Hazard Insurance.  Anything contained in this
Security Instrument, the Amended Credit Agreement or the other Financing
Documents to the contrary notwithstanding, Collateral Agent or its assignee or
representative may not require Tenant, as a condition of receiving or
maintaining this Security Instrument, to obtain hazard insurance coverage
against risks to Improvements on the Land in an amount exceeding the replacement
value of the Improvements in violation of Applicable State Law.

 

18.                               IOWA STATE SPECIFIC PROVISIONS

 

(a)                               This instrument is to be filed and indexed in
the real property records and also to be indexed in the Index of Financing
Statements. The names of the debtor and the secured party, the mailing address
of the secured party from which information concerning the security interest may
be obtained, the mailing address of the debtor and a statement indicating the
types, or describing the items, of collateral are as described herein. This
instrument conveys a security interest in goods and other items of property
which are or are to become fixtures on the real property described in
Exhibit A-III attached hereto. The Tenant holds leasehold title to the aforesaid
real property.  The record titleholder of the aforesaid real property is the
Landlord.

 

(b)                                 The following shall apply.

 

NOTICE: This Mortgage secures credit in the amount of $              .  Loans
and advances up to this amount, together with interest, are senior to
indebtedness to other creditors under subsequently recorded or filed mortgages
and liens.

 

(c)                                In the event of foreclosure of this Security
Instrument, the Tenant hereby agrees that the court may, and requests the court
to, enter a special order directing the clerk to enter and record the judgment
contained in the foreclosure decree on the promissory note/credit agreement
secured by this Security Instrument without requiring that the promissory
note/credit agreement be first filed with the clerk of court for cancellation.
The Tenant further agrees, because the promissory note/credit agreement secured
by this Security Instrument is also secured by other mortgages and will be
necessary to a foreclosure of those mortgages, that notwithstanding Iowa Rule of
Civil Procedure 1.961, as presently enacted or as hereinafter amended or
replaced, the clerk of court may, in the event of foreclosure of this Mortgage,
enter and record the judgment contained in the foreclosure decree on the
promissory note/credit agreement secured by this Mortgage without

 

42

--------------------------------------------------------------------------------



 

requiring that the promissory note/credit agreement be first filed with the
clerk of court for cancellation.

 

(d)                               The Tenant further represents and warrants to
Collateral Agent that no loan broker as defined in Iowa Code Chapter 535C was
involved either directly or indirectly in connection with the transactions
contemplated by the Security Instrument.

 

(e)                                The Tenant acknowledges receipt of a copy of
the Security Instrument and a copy of all of the other documents executed by
Tenant.

 

(f)                                 Notwithstanding any provision in this
Security Instrument relating to a power of sale or other provisions for sale of
the Iowa Property upon an Event of Default other than a judicial proceeding, any
sale of the Iowa Property pursuant to this Security Instrument will be made
through a judicial proceedings, except as otherwise may be permitted under the
UCC.

 

(g)                                The Tenant agrees that notwithstanding the
fact that the Security Instrument contains matters which may not be appropriate,
available or enforceable in Iowa, the inclusion of such matters does not affect
the validity or enforceability of the Security Instrument as appropriate and
available under Iowa law. To the extent the laws of the State of Iowa limit
(i) the availability of the exercise of any of the remedies set forth herein,
including, without limitation, remedies such as a power of sale and taking
possession of the property, or (ii) the enforcement of waivers and indemnities
made by Tenant, such remedies, waivers, or indemnities shall be exercisable or
enforceable, any provisions in this mortgage to the contrary notwithstanding,
if, and to the extent, permitted by the laws in force at the time of the
exercise of such remedies or the enforcement of such waivers or indemnities
without regard to the enforceability of such remedies, waiver or indemnities at
the time of the execution and delivery of this Security Instrument.

 

(h)                               In the event of a foreclosure of the Mortgage
and sale of the Mortgage Property by sheriff’s sale in said foreclosure
proceeding, the period of redemption after such sale shall be reduced to six
(6) months provided the Mortgage Property comprises less than ten (10) acres and
Collateral Agent waives in the foreclosure action any right to a deficiency
judgment against Tenant which might arise out of the foreclosure proceedings. 
Furthermore, if the court in a decree of foreclosure finds affirmatively that
the Mortgage Property has been abandoned by the owners and those persons
personally liable under this Security Instrument at the time of such
foreclosure, and Collateral Agent waives any rights to a deficiency judgment
against Tenant or its successor in interest in the foreclosure action, then the
period of redemption after foreclosure shall be reduced to sixty (60) days.

 

(i)                                   No waiver made by Tenant in this Security
Instrument or in any of the other terms and provisions of the Financing
Documents shall constitute the consideration for or be deemed to be a waiver or
release by Collateral Agent or any judgment holder of the Indebtednesss of the
right to seek a deficiency judgment against the Tenant or any other person or
entity who may be generally liable for the Indebtedness, which

 

43

--------------------------------------------------------------------------------


 

right to seek a deficiency judgment is hereby reserved, preserved and retained
by Collateral Agent for its own behalf and its successors and assigns.

 

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.

 

19.          LOUISIANA STATE SPECIFIC PROVISIONS

 

(a)                                 PRINCIPLES OF CONSTRUCTION.  In the event of
any inconsistencies between the terms and conditions of this Section 16 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Section 16 shall control and be binding.

 

(b)                                 For purposes of Louisiana law only, the text
of the first sentence of the section of this Security Instrument entitled
“GRANTING CLAUSES” is hereby deleted and the following is substituted therefore:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness up to the Maximum Secured Amount (as
defined below) pursuant to and as provided in the Amended Credit Agreement, this
Security Instrument and the other Financing Documents, hereby MORTGAGES,
WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES, CONFIRMS, CONVEYS,
PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS OVER (x) IN TRUST
WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, in favor of the Collateral
Agent, as mortgagee, its successors and assigns, TO HAVE AND TO HOLD for the
benefit of the Secured Parties, directly, all its estate, right, title and
interest now owned or hereafter acquired in, to and under any and all of the
property (collectively, the “Collateral”) described in the following Granting
Clauses:

 

(c)                                  In paragraph (iii) of the Granting Clauses
of this Security Instrument, the words “other constructions,” are hereby added
immediately after the word “buildings,”

 

44

--------------------------------------------------------------------------------


 

and the words “and all component parts of any of the foregoing” are hereby added
immediately following the word “Leasehold Estate.”

 

(d)                                 The words “privileges, prescriptions,
advantages,” are hereby added immediately following the word “easements,” in
paragraph (iv) of the Granting Clauses of this Security Instrument.

 

(e)                                  The text of the first sentence of the
section of this Security Instrument entitled “ASSIGNMENT OF LEASES AND RENTS” is
hereby deleted and the following is substituted therefore:

 

“NOW, THEREFORE, THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, as
additional security for the payment and performance in full of all the
Indebtedness, up to the Maximum Secured Amount, and subject to the provisions of
Section 4 hereof, absolutely, presently, unconditionally and irrevocably
pledges, grants, sells, conveys, delivers, hypothecates, assigns, transfers and
sets over to the Collateral Agent, its successors and assigns, TO HAVE AND TO
HOLD for the benefit of the Secured Parties, directly with respect to the
Louisiana Property all of the Tenant’s estate, right, title, interest, claim and
demand, as landlord, under any and all Leases and Rents, including, without
limitation, the following (such assigned rights, other than any Excluded
Property (as defined in the Security Agreement), the “Assignment of Leases”):

 

(f)                                   This is a multiple indebtedness mortgage
pursuant to Louisiana Civil Code Article 3298.  The maximum amount of the
Indebtedness that may be outstanding at any time and from time to time that this
Security Instrument secures, including without limitation as a mortgage and as
an assignment of leases and rents, including all principal, interest and any
expenses or sums incurred by Lender pursuant to this Security Instrument and all
other amounts included within the Indebtedness, is [1,500,000,000.00]  (the
“Maximum Secured Amount”).

 

(g)                                  Tenant acknowledges that this Security
Instrument secures all loans and advances made or incurred by Lenders under or
pursuant to this Security Instrument, the Note, the Amended Credit Agreement or
otherwise, whether optional or obligatory by Lenders, included within the
Indebtedness.

 

(h)                                 In addition to and not in lieu or limitation
of its other remedies set out in this Security Instrument, the Collateral Agent,
upon and during the continuance of an Event of Default, at its option, may
exercise any one or more of the following rights and remedies, in addition to
any other rights and remedies provided by law:

 

a.              Seizure and Sale of Property.  In the event that the Collateral
Agent elects to commence appropriate Louisiana foreclosure proceedings under
this Security Instrument, the Collateral Agent may cause the Collateral, or any
part or parts thereof, to be immediately seized and sold, whether in term of
court or in vacation, under ordinary or executory process, in accordance with

 

45

--------------------------------------------------------------------------------


 

applicable Louisiana law, to the highest bidder for cash, with or without
appraisement, and without the necessity of making additional demand upon or
notifying Tenant or placing Tenant in default, all of which are expressly
waived.

 

b.              Specific Performance.  The Collateral Agent may, in addition to
the foregoing remedies, or in lieu thereof, in its sole discretion, pursuant to
Louisiana Civil Code Article 1986, commence an appropriate action against Tenant
seeking specific performance of any covenant contained herein, or in aid of the
execution or enforcement of any power herein granted.

 

(i)                                     Upon payment of all sums secured by this
Security Instrument, the Collateral Agent shall release this Security
Instrument.  Tennant shall pay the Collateral Agent’s reasonable costs incurred
in releasing this Security Instrument.

 

(j)                                    To the extent that the laws of the State
of Louisiana govern any provision of the this Security Instrument or any of the
other loan document (the “Applicable Documents”), or there is a provision of an
Applicable Document related to an asset located in the State of Louisiana or in
which a mortgage or other security interest is perfected under the laws of the
State of Louisiana (and nothing in this section is intended to derogate from any
choice of law provision contained in any Applicable Document), then the
following definitions shall apply, as each of those terms is used under
Louisiana law, unless the context requires otherwise: the terms “land”, “real
property” and “real estate” shall be deemed to include immovable property; the
term “fee estate” shall be deemed to include full ownership; the term “personal
property” shall be deemed to include movable property; the term “tangible
property” shall be deemed to include corporeal property; the term “intangible
property” shall be deemed to include incorporeal property; the term “easements”
shall be deemed to include servitudes; the term “buildings” shall be deemed to
include other constructions; the term “lien” shall be deemed to include a
privilege, mortgage, security instrument, assignment, or other encumbrance; the
phrase “covenant running with the land” and other words of similar import shall
be deemed to include a real right or a recorded lease of immovable property; the
term “county” shall be deemed to mean parish; the term “Environmental Law” shall
include the Louisiana Environmental Quality Act, La. R.S. 30:2001 et seq. as
amended and the rules and regulations promulgated thereunder; the term “joint
and several liability” shall be deemed to include solidary liability; the terms
“deed in lieu of foreclosure”, “conveyance in lieu of foreclosure” and words of
similar import shall include a dation en paiement or giving in payment;
references to the Uniform Commercial Code shall include the Louisiana Uniform
Commercial Code, La. R.S. 10:9-101 et seq.; references to a “receiver” or words
of similar import shall include a keeper appointed pursuant to La. R.S. 9:§ §
5136 et seq.; the term “condemnation” shall

 

46

--------------------------------------------------------------------------------


 

be deemed to include an “expropriation”; and the term “statute of limitations”
shall be deemed to include prescriptive period or preemptive period.

 

(k)                                 The production of mortgage, conveyance, tax
research or other certificates is waived by consent, and the Borrower and Lender
agree to hold me, Notary, harmless for failure to procure and attach same.

 

(l)                                     Borrower acknowledges that none of the
Indebtedness evidences indebtedness or instruments paraphed for identification
with this Security Instrument.

 

20.          MASSACHUSETTS STATE SPECIFIC PROVISIONS

 

(a)                                 Rights and Remedies; Statutory Provisions. 
This Security Instrument is upon the STATUTORY CONDITION, and upon the further
condition that all covenants of Tenant contained in this Security Instrument,
and/or in any of the other Financing Documents shall be kept and fully
performed, and for any breach of said STATUTORY CONDITION or further condition,
upon the occurrence of an Event of Default, the Collateral Agent shall have the
STATUTORY POWER OF SALE.  For purposes of this Security Instrument, the term
“default” as used in the Statutory Power of Sale shall mean an Event of Default
as defined in this Security Instrument.  Said STATUTORY CONDITION and STATUTORY
POWER OF SALE, as well as the MORTGAGE COVENANTS contained in the granting
clause of this Security Instrument, are those contained in Massachusetts General
Laws, Chapter 183.

 

(b)                                 Collateral Agent’s Right to Withhold
Funding.  Collateral Agent has the right to withhold any and all sums for
funding, financing, or payment for labor or labor and materials based upon the
filing or recording of documents claiming a lien under Massachusetts General
Laws, Chapter 254, Section 4.

 

21.          MISSISSIPPI STATE SPECIFIC PROVISIONS

 

(a)                                 Maturity Date.  The Indebtednesss hereby
secured, if not earlier accelerated, have a final maturity date of
                , as the same may  be extended pursuant to the Amended Credit
Agreement.

 

(b)                                 Power of Sale.      Sale of the Mississippi
Property shall be advertised for three (3) consecutive weeks preceding the sale
in a newspaper published in the county where the Mississippi Property is
situated, or if none is so published, then in some newspaper having a general
circulation therein, and by posting a notice for the same time at the courthouse
of the same county.  The notice and advertisement shall disclose the name of
Tenant as the original debtor in this Security Instrument.  Tenant waives the
provisions of Section 89-1-55 of the Mississippi Code of 1972, as amended, if
any, as far as this section restricts the right of Trustee to offer at sale more
than 160 acres at a time, and Trustee may offer the Mississippi Property as a
whole, regardless of how it is described.  If the Mississippi Property is
situated in two (2) or more counties, or in two (2) judicial districts of the
same county, the Trustee shall have full power to select in which county, or
judicial district, the sale

 

47

--------------------------------------------------------------------------------


 

of the Mississippi Property is to be made, and the Trustee’s selection shall be
binding upon Tenant and Collateral Agent.  Should the Collateral Agent be a
corporation, limited liability company, partnership, unincorporated association,
or other entity, then any officer or representative thereof may declare Tenant
to be in default and request Trustee to sell the Mississippi Property.  Trustee
may sell all or any portion of the Mississippi Property, together or in lots or
parcels, and shall execute and deliver to the purchaser or purchasers of such
Mississippi Property good and sufficient deeds of conveyance of fee simple title
with covenants of general warranty made on behalf of Tenant.  In no event shall
Trustee be required to exhibit, present or display at any such sale any of the
personalty described herein to be sold at such sale.  Payment of the purchase
price to Trustee shall satisfy the obligation of the purchaser at such sale
therefor, and such purchaser shall not be responsible for the application
thereof.  The sale or sales by Trustee of less than the whole of the Mississippi
Property shall not exhaust the power of sale herein granted, and Trustee is
specifically empowered to make successive sale or sales under such power until
the whole of the Mississippi Property shall be sold, and if the proceeds of such
sale or sales of less than the whole of the Mississippi Property shall be less
than the aggregate of all amounts owed pursuant to the Notes, Amended Credit
Agreement and all other Financing Documents, and the expenses thereof, this
Security Instrument and the lien, security interest and assignment hereof shall
remain in full force and effect as to the unsold portion of the Mississippi
Property just as though no sale or sales had been made; provided, however, that
Tenant shall never have any right to require the sale or sales of less than the
whole of the Mississippi Property, but Collateral Agent shall have the right, at
its sole election, to request Trustee to sell less than the whole of the
Mississippi Property.  If default is made hereunder, the holder of the
Indebtedness secured hereby or any part thereof on which the payment is
delinquent shall have the option to proceed with foreclosure in satisfaction of
such items either through judicial proceedings or by directing Trustee to
proceed under power of sale, conducting the sale as herein provided without
declaring the entire amount of the Indebtedness due, and if sale is made because
of default of an installment, or a part of an installment, such sale may be made
subject to the unmatured part of the Indebtedness; and it is agreed that such
sale, if so made, shall not in any manner affect the unmatured part of the
Indebtedness, but as to such unmatured part this Security Instrument shall
remain in full force and effect as though no sale had been made under the
provisions of this paragraph.  Several sales may be made hereunder without
exhausting the right of any sale for any unmatured part of the Indebtedness.  At
any such sale (i) Tenant hereby agrees, on its behalf and on behalf of its
heirs, executors, administrators, successors, personal representatives and
assigns, that any and all recitals made in any deed of conveyance given by
Trustee with respect to the identity of Collateral Agent, the occurrence or
existence of any default, the acceleration of the maturity of any of the
Indebtedness, the request to sell, the notice of sale, the giving of notice to
all debtors legally entitled thereto, the time, place, terms, and manners of
sale, and receipt, distribution and application of the money realized therefrom,
or the due and proper appointment of a substitute Trustee, and, without being
limited by the foregoing, with respect to any other act or thing having been
duly done by Collateral

 

48

--------------------------------------------------------------------------------


 

Agent or by Trustee hereunder, shall be taken by all courts of law and equity as
prime facie evidence that the statements or recitals state facts and are without
further question to be so accepted, and Tenant hereby ratifies and confirms
every act that Trustee or any substitute Trustee hereunder may lawfully do in
the premises by virtue hereof, and (ii) the purchase may disaffirm any easement
granted, or rental, lease or other contract made, in violation of any provision
of this Security Instrument, and take immediate possession of the Mississippi
Property   free from, and despite the terms of, such grant of easement and
rental or lease contract, to the extent allowed by Mississippi law.  Collateral
Agent may bid and become the purchaser of all or any part of the Mississippi
Property   at any Trustee’s or foreclosure sale hereunder, and the amount of
Collateral Agent’s successful bid may be credited against the Indebtedness owed
by Tenant.

 

22.          MISSOURI STATE SPECIFIC PROVISIONS

 

(a)                                 No Oral Agreements.  This notice is provided
pursuant to Section 432.045, R.S.Mo. as amended.  As used herein, “creditor”
means Secured Parties or any party extending credit to the Credit Parties in
connection with this transaction and “this writing” means this Security
Instrument, the Notes, the Amended Credit Agreement and all other Financing
Documents executed and delivered in connection with the Notes and the Amended
Credit Agreement and transactions contemplated hereunder and thereunder.  ORAL
OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE.  TO PROTECT YOU (TENANT) AND US (SECURED PARTIES)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

(b)                                 Force-Place Insurance.  The following notice
is given pursuant to Section 427.120 R.S.Mo., as amended.  Nothing contained in
such notice shall be deemed to limit or modify the terms of this Security
Instrument, the Notes, the Amended Credit Agreement or any other Financing
Documents.  As used herein “you” or “your” shall mean Tenant and “we” or “us”
means Collateral Agent, the Secured Parties or any party extending credit to the
Credit Parties in connection with the transactions contemplated by the Amended
Credit Agreement.  UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY YOUR AND BORROWER’S AGREEMENTS WITH US, WE MAY PURCHASE INSURANCE AT
YOUR EXPENSE TO PROTECT OUR INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT YOUR INTERESTS.  THE COVERAGE THAT WE PURCHASE MAY NOT PAY
ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH
THE COLLATERAL.  YOU MAY LATER CANCEL ANY INSURANCE

 

49

--------------------------------------------------------------------------------


 

PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE OBTAINED
INSURANCE WHICH SATISFIES THE REQUIREMENTS SET FORTH IN YOUR AND BORROWER’S
AGREEMENTS WITH US.  IF WE PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE
PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE.  THE COST OF THE INSURANCE MAY BE ADDED TO THE
TOTAL OUTSTANDING BALANCE OF THE LOAN AND CONSTITUTE INDEBTEDNESS.  THE COSTS OF
THE INSURANCE OBTAINED BY US MAY BE MORE THAN THE COSTS OF INSURANCE YOU MAY BE
ABLE TO OBTAIN ON YOUR OWN.

 

(c)                                  Future Advances.  The parties intend for
this Security Instrument to be governed by the provisions of Section 443.055 of
the Revised Statutes of Missouri with respect to future advances and the maximum
aggregate principal amount of all indebtedness that is, or under any contingency
may be secured as of the date of this Security Instrument or at any time
thereafter by this Security Instrument is [$                   ], plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the Collateral or the lien
hereof, expenses incurred by Collateral Agent by reason of any default by the
Tenant under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.  In the event any person legally entitled
thereto shall at any time deliver or cause to be delivered to Collateral Agent a
notice pursuant to subsections 6 or 8 of Section 443.055 of the Revised Statutes
of Missouri electing to terminate the operation of this Security Instrument as
security for future advances or future obligations made or incurred after the
date of such notice, then upon receipt of such notice Collateral Agent shall
have no further obligation under this Security Instrument or any other Credit
Document or otherwise to advance monies to or for the account of any of the
Tenant.  Moreover, any request by Tenant for an advance under any Credit
Document or otherwise shall constitute a certification that no such notice of
termination has been given.

 

23.          NEVADA STATE LAW PROVISIONS.  Notwithstanding anything herein or in
any of the Financing Documents to the contrary:

 

(a)                                 THIS INSTRUMENT IS TO BE RECORDED AND
INDEXED IN THE REAL ESTATE RECORDS OF CLARK COUNTY, NEVADA, AND IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS IN THE REAL ESTATE RECORDS OF CLARK
COUNTY, NEVADA UNDER THE NAMES OF                  , A
                                , AS “DEBTOR” AND BANK OF AMERICA, N.A., AS
“SECURED PARTY”.  INFORMATION CONCERNING THE SECURITY INTEREST MAY BE

 

50

--------------------------------------------------------------------------------


 

OBTAINED FROM BANK OF AMERICA, N.A. AT THE ADDRESS SET FORTH ABOVE.

 

(b)                                 THIS SECURITY INSTRUMENT SECURES FUTURE
ADVANCES.  THE MAXIMUM AMOUNT OF PRINCIPAL TO BE SECURED HEREBY IS
[$                 ].  THIS INSTRUMENT IS TO BE GOVERNED BY THE PROVISIONS OF
NEVADA REVISED STATUTES (“NRS”) 106.300 THROUGH 106.400, INCLUSIVE.

 

(c)                                  This Security Instrument shall also
constitute a “fixture filing” for the purposes of the UCC against all of the
Property which is or is to become fixtures.  For such purposes, (i) the “debtor”
is Tenant and its address is the address given for it in the initial paragraph
of this Security Instrument; (ii) the “Secured Party” is Collateral Agent, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Security Instrument; (iii) the real estate to
which the fixtures are or are to become attached is Tenant’s interest in the
Properties and all easements and other beneficial interests described in herein;
and (d) the record owner of such real estate or interests therein is Landlord.

 

(d)                                 To the extent not inconsistent with the
other provisions of this Security Instrument or the other Financing Documents,
the following covenants, Nos. 1; 2 (as set forth in the Amended Credit
Agreement); 3; 4 (the default rate, as defined in the Amended Credit Agreement);
5; 6; 7 (as set forth in the Amended Credit Agreement); 8 and 9 of NRS § 107.030
are hereby adopted and made a part of this Security Instrument.

 

(e)                                  This Security Instrument is subject to the
provisions of the Uniform Assignment of Rents Act, NRS Chapter 107A, and the
Uniform Power of Attorney Act, NRS 162A.200, et. seq.

 

24.          PENNSYLVANIA STATE SPECIFIC PROVISIONS.

 

(a)                                 In the event of any inconsistencies between
the terms and conditions of this Section 24 and any other terms of this Security
Instrument, the terms and conditions of this Section 24 shall control and be
binding.

 

(b)                                 This Security Instrument is an Open-End
Mortgage as defined in Section 8143(f) of Title 42 of the Pennsylvania
Consolidated Statutes Annotated (“Pa.C.S.A.”), and as such, is entitled to the
benefits of 42 Pa.C.S.A. §8143 et seq., shall secure future advances, including,
without limitation, future advances made pursuant to the Amended Credit
Agreement, and shall have lien priority in accordance with the provisions of 42
Pa.C.S.A. §§8143 and 8144.  Without limiting the generality of the foregoing,
this Security Instrument secures all advances made by Collateral Agent or
Lenders of any kind or nature described in 42 Pa. C.S.A. § 8144.  The maximum
amount of indebtedness outstanding at any time that is secured hereby is
$[                       ].

 

51

--------------------------------------------------------------------------------


 

(c)                                  If Collateral Agent sends a written notice
to Tenant or any bank which purports to limit the indebtedness secured by this
Security Instrument and to release the obligation of Tenant or banks to make any
additional advances to or for the benefit of Tenant, such a notice shall be
ineffective as to any future advances made:  (i) to enable completion of the
improvements on the Property for which the loan secured hereby was originally
made; (ii) to pay taxes, assessments, maintenance charges and insurance
premiums; (iii) for costs incurred for the protection of the Property or the
lien of this Security Instrument; (iv) on account of expenses incurred by
Collateral Agent by reason of a default of Tenant hereunder or under the
Financing Documents; and (v) on account of any other costs incurred by
Collateral Agent to protect and preserve the Property or the lien of this
Security Instrument.  It is the intention of the parties hereto that any such
advance made by Collateral Agent or any bank after any such notice by Tenant
shall be secured by the lien of this Security Instrument on the Property.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

52

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, this Security Instrument has been duly executed by Tenant on
the date first hereinabove written.

 

 

TENANT:

 

 

 

 

 

 

[

 

],

 

 

 

a [

 

     ]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

[

]

 

Title:

[

]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Instrument has been duly executed by Tenant on
the date first hereinabove written.(6)

 

 

TENANT:

 

 

 

 

 

 

[

 

],

 

 

 

a [

 

     ]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

[

]

 

Title:

[

]

 

State of

 

County of

 

This instrument was acknowledged before me on      , 20    by         as        
of         .

 

 

 

 

 

(Signature of Notarial Officer)

 

(Seal, if any)

 

--------------------------------------------------------------------------------

(6)  NTD: If this document is signed in Nevada, please use this signature
page with the included form of notary block.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Security Instrument on
the dates of the respective acknowledgments set forth below, to be effective as
of the day and year first above written.(7)

 

 

TENANT:

 

 

 

 

 

 

[

 

],

 

 

 

a [

 

     ]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

[

]

 

Title:

[

]

 

--------------------------------------------------------------------------------

(7)  NTD:  If this document is signed in Mississippi, please use this signature
page.

 

55

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

 

 

[

 

],

 

 

a [

]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRUSTEE:

 

 

 

 

 

 

 

[

], a [

]

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

56

--------------------------------------------------------------------------------


 

Multi-State LLC (by Individual) Execution and Acknowledgment:

 

County of          

 

State of             :

 

On [               ]   , 2018, before me, the undersigned officer, personally
appeared                        , who acknowledged himself / herself to me (or
proved to me on the basis of satisfactory evidence) to be the
                    of the limited liability company (hereinafter, the “LLC”);
and that as such                    , being duly authorized to do so pursuant to
its bylaws or operating agreement, executed, subscribed and acknowledged the
foregoing instrument for the purposes therein contained, by signing the name of
the LLC by himself / herself in his / her authorized capacity as such
                    as his / her free and voluntary act and deed and the free
and voluntary act and deed of said LLC.  Witness my hand and official seal.

 

If this instrument was executed in NY or CA and affects real property outside NY
or CA, the following is the prescribed NY and CA statutory form of
acknowledgment and is supplemental to the foregoing acknowledgment, OR if this
instrument was executed in NY or CA and affects real property in NY or CA, the
following is the prescribed NY and CA statutory form of acknowledgment and
supersedes the foregoing acknowledgment, OR if this instrument was executed
outside NY or CA and affects real property inside NY or CA, the following is the
prescribed NY and CA statutory form of acknowledgment and is supplemental to the
foregoing acknowledgment:

 

On [            ]    , 2018, before me, the undersigned, a Notary Public in and
for said State, personally appeared                                       ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he / she / they executed the same in his / her /
their capacity(ies), and that by his / her / their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.  Witness my hand and official
seal.

 

 

 

Notary Public

 

 

[This instrument was prepared by Lindsay Gochnour, Esq.

 

I affirm, under penalties for perjury, that I have exercised reasonable care to
redact all social security numbers from this document unless otherwise required
by law.  Lindsay Gochnour, Esq.

 

Upon recording return to:

Latham & Watkins LLP
12670 High Bluff Drive

San Diego, CA 92130

Attn:  James Mann, Esq.](8)

 

--------------------------------------------------------------------------------

(8)  NTD:  This preparation and redaction statement required for IN mortgages.

 

57

--------------------------------------------------------------------------------


 

REQUIRED MISSISSIPPI FORM OF ACKNOWLEDGMENT:

 

STATE OF              

 

COUNTY OF               

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this              day of               , 2018, within my
jurisdiction, the within named                                       , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) (is) (are) subscribed in the above and foregoing instrument and
acknowledged that (he) (she) (they) executed the same in (his) (her) (their)
representative capacity(ies), and that by (his) (her) (their) signature(s) on
the instrument, and as the act and deed of the person(s) or entity(ies) upon
behalf of which (he) (she) (they) acted, executed the above and foregoing
instrument, after first having been duly authorized so to do.

 

 

 

 

NOTARY PUBLIC

 

 

My commission expires:

 

 

58

--------------------------------------------------------------------------------


 

Pennsylvania Execution and Acknowledgment:

 

County of             

 

State of             :

 

On           , 2018, before me, the undersigned officer, personally
appeared                 , who acknowledged himself to me (or proved to me on
the basis of satisfactory evidence) to be the                      of
[                        ], a [                        ] limited liability
company (hereinafter, the “LLC”); and that as such                       , being
duly authorized to do so, executed, subscribed and acknowledged the foregoing
instrument for the purposes therein contained, on behalf of the LLC by signing
his/her name in an authorized capacity as such                   as his/her free
and voluntary act and deed and the free and voluntary act and deed of said LLC.

 

 

Witness my hand and official seal.

 

 

 

 

Signature

 

(Seal)

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

Notary Public

 

 

59

--------------------------------------------------------------------------------


 

[ADD STATE SPECIFIC COVER PAGES](9)

 

After recording return to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130-2071

Attention:  James Mann

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

from

 

[PENN TENANT LLC, as Tenant,]

 

having an address
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

 

to

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of [              ], 2018

 

[PROPERTY ADDRESS]

 

 

--------------------------------------------------------------------------------

(9)  NOTE TO LOCAL COUNSEL: Please advise whether the applicable state will
require a state specific cover page.

 

60

--------------------------------------------------------------------------------



 

Space Above Line Reserved For Recorder’s Use

 

Title of Document:

 

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE
FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

 

Date of Document:

 

[ · ], 2018

 

 

 

Grantor:

 

PINNACLE MLS, LLC, a Delaware limited liability company

Grantor’s Address:

 

825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

 

 

 

Grantee:

 

BANK OF AMERICA, N.A., as Collateral Agent

Grantee’s Address:

 

901 Main Street, 14th Floor, Dallas, TX 75202-3714

 

 

 

Legal Description:

 

See attached Exhibit A.

 

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 RSMo.

 

THIS INSTRUMENT WAS PREPARED BY AND

AFTER RECORDING SHOULD BE RETURNED TO:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attn:  Lindsay Gochnour, Esq.

 

(St. Louis, St. Louis City, MO Cover Page)

 

61

--------------------------------------------------------------------------------



 

Space Above Line Reserved For Recorder’s Use

 

Title of Document:

 

THIRD MODIFICATION OF LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

 

Date of Document:

 

[ · ], 2018

 

 

 

Grantor:

 

PENN TENANT, LLC, a Pennsylvania limited liability company

Grantor’s Address:

 

825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

 

 

 

Grantee:

 

BANK OF AMERICA, N.A., as Collateral Agent

Grantee’s Address:

 

901 Main Street, 14th Floor, Dallas, TX 75202-3714

 

 

 

Legal Description:

 

See attached Exhibit A.

 

 

 

Reference(s) to

 

 

Book(s) and Page(s):

 

Book 20908, Page 2030; Book 21944, Page 944; Book    , Page     (10)

 

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 RSMo.

 

THIS INSTRUMENT WAS PREPARED BY AND

AFTER RECORDING SHOULD BE RETURNED TO:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attn:  Lindsay Gochnour, Esq.

 

(Maryland Heights, St. Louis County, MO Cover Page)

 

--------------------------------------------------------------------------------

(10)  NTD:  Include recording information for Second Modification.

 

62

--------------------------------------------------------------------------------



 

Space Above Line Reserved For Recorder’s Use

 

Title of Document:

 

THIRD MODIFICATION OF LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

 

Date of Document:

 

[ · ], 2018

 

 

 

Grantor:

 

PENN TENANT, LLC, a Pennsylvania limited liability company

Grantor’s Address:

 

825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

Grantee:

 

BANK OF AMERICA, N.A., as Collateral Agent

Grantee’s Address:

 

901 Main Street, 14th Floor, Dallas, TX 75202-3714

 

 

 

Legal Description:

 

See attached Exhibit A.

 

 

 

Reference(s) to

 

 

Book(s) and Page(s):

 

Book 1225, Page 315; Book 1258, Page 333; Book    , Page     (11)

 

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 RSMo.

 

THIS INSTRUMENT WAS PREPARED BY AND

AFTER RECORDING SHOULD BE RETURNED TO:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attn:  Lindsay Gochnour, Esq.

 

(Riverside, Platte County, MO Cover Page)

 

--------------------------------------------------------------------------------

(11)  NTD: Include recording information for Second Modification.

 

63

--------------------------------------------------------------------------------


 

Recorder’s Cover Sheet

To

_LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

Preparer Information:

James Mann, Latham & Watkins LLP, 12670 High Bluff Drive, San Diego, California
92130-2071; (858) 523-5400

 

Taxpayer Information:

N/A

 

Return Document To:

James Mann, Latham & Watkins LLP, 12670 High Bluff Drive, San Diego, California
92130-2071;

 

Grantor:

Pinnacle MLS, LLC

 

Grantee:

Bank of America, N.A.

 

Legal Description on Exhibit A-III at Page     .

 

Document or instrument number of previously recorded documents: N/A

 

(IA Cover Page)

 

64

--------------------------------------------------------------------------------



 

(12)Prepared by and Return to:

 

Reviewed for Compliance with MS Law:

Latham & Watkins LLP

 

Baker Donelson

12670 High Bluff Drive

 

Attn: Virginia Todd Weaver

San Diego, California 92130-2071

 

One Eastover Drive

Attention: James Mann

 

100 Vision Drive, Suite 400

(858) 523-5400

 

Jackson, Mississippi 39211

 

 

MS Bar No. 10361

 

INDEXING
INSTRUCTIONS:                                                                                                                       ,
                     County, Mississippi.

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST,
SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING,
AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

Grantor (Tenant)

Mississippi Trustee

[Penn Tenant, LLC]

 

 

825 Berkshire Blvd., Suite 200

 

 

Wyomissing, Pennsylvania 19610

 

 

Phone:

 

 

Phone:

 

 

 

 

 

 

 

Secured Party (Collateral Agent)
Bank of America, N.A.
MAC Legal Dept., NC1-001-05-45
101 North Tryon Street, 5th Floor

 

Phone:

 

 

 

This instrument secures a line of credit for commercial purposes.

 

(MS Cover Page)

 

--------------------------------------------------------------------------------

(12)  NTD:  Three inch top margin required on first page for recorder’s use.

 

65

--------------------------------------------------------------------------------



 

APN(s): [  ]

 

Recording Requested by and

When Recorded, Return to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130-2071

Attention:  James Mann

(858) 523-5400

 

Mail Tax Statements to:

 

[    ]

[    ]

[    ]

 

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE
FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS(13)

 

This page added to provide additional information required by NRS 111.312
Sections 1-2.

 

(NV Cover Page)

 

--------------------------------------------------------------------------------

(13) NTD: Left hand corner needs to have a 3inch by 3 inch space of blank space
for the recorder’s stamp.  Also, all page numbers and footers must be at least
size 10 font and in excess of 1 inch from the bottom of the page.  All other
margins must be at least 1 inch.  These are statutory recording requirements.]

 

--------------------------------------------------------------------------------


 

OPEN-END LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

BY

 

[                        ], as Mortgagor,

 

TO

 

BANK OF AMERICA, N.A.,
as Collateral Agent, and as
Mortgagee

 

Dated effective as of [                 ], 2018,
but executed on the date set forth on the signature page attached hereto

 

Relating to Premises in:

 

[                  ], [            ] County, Pennsylvania Tax Parcel Number
[            ]

 

This instrument was prepared in consultation with counsel in the state in which
the mortgaged property is located by the attorney named below and after
recording, please return to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130-2071

Attention:  James Mann

 

THIS IS AN OPEN END MORTGAGE SECURING FUTURE ADVANCES UP TO A MAXIMUM PRINCIPAL
AMOUNT OF $[                      ] PLUS ACCRUED INTEREST AND OTHER INDEBTEDNESS
DESCRIBED IN 42 Pa. C.S.A. §8143 and §8144

 

THIS INSTRUMENT IS ALSO A FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT
TO §§ 9334 AND 9502 OF THE PENNSYLVANIA UNIFORM COMMERCIAL CODE COVERING GOODS
THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED REAL PROPERTY.  THE MAILING
ADDRESSES OF THE SECURED PARTY AND THE DEBTOR ARE SET FORTH IN THE WITHIN
INSTRUMENT

 

(PA Cover Page)

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS(14)

 

RECITALS

1

SECURED INDEBTEDNESS

2

GRANTING CLAUSES

3

ASSIGNMENT OF LEASES AND RENTS

8

1.

DEFINITIONS

8

2.

WARRANTY

11

3.

COVENANTS

12

4.

LICENSE TO COLLECT RENTS

13

5.

SECURITY AGREEMENT

14

6.

PROTECTION OF SECURITY

14

7.

REMEDIES

15

8.

APPLICATION OF PROCEEDS

22

9.

MISCELLANEOUS

22

10.

SUBSTITUTE OR SUCCESSOR TRUSTEE

25

11.

LIABILITY OF TRUSTEE

26

12.

COLLATERAL AGENT AND TRUSTEE

26

13.

APPLICATION OF GAMING LAWS

31

14.

MASTER LEASE

31

15.

LEASE COVENANTS

31

16.

COLORADO STATE SPECIFIC PROVISIONS

33

17.

INDIANA STATE SPECIFIC PROVISIONS

[ · ]

18.

IOWA STATE SPECIFIC PROVISIONS

[ · ]

19.

LOUISIANA STATE SPECIFIC PROVISIONS

[ · ]

20.

MASSACHUSETTS STATE SPECIFIC PROVISIONS

[ · ]

21.

MISSISSIPPI STATE LAW PROVISIONS

[ · ]

22.

MISSOURI STATE SPECIFIC PROVISIONS

[ · ]

23.

NEVADA STATE SPECIFIC PROVISIONS

[ · ]

24.

PENNSYLVANIA STATE SPECIFIC PROVISIONS

[ · ]

 

Schedule I

 

Real Property Addresses

Exhibit A

 

Real Property

Exhibit A-I

 

Colorado Property

Exhibit A-II

 

Indiana Property

Exhibit A-III

 

Iowa Property

Exhibit A-IV

 

Louisiana Property

Exhibit A-V

 

Massachusetts Property

Exhibit A-VI

 

Mississippi Property

Exhibit A-VII

 

Missouri Property

Exhibit A-VIII

 

Nevada Property(15)

Exhibit A-IX

 

Pennsylvania Property

 

--------------------------------------------------------------------------------

(14) NTD:  Page numbers to be updated in final draft.

 

(15) NTD:  For the Nevada mortgage, if the legal description is a metes and
bounds description, the recorded document that such description comes from or
the surveyor’s name and contact information must be set forth at the end of the
description.  This is a recording requirement.

 

--------------------------------------------------------------------------------